FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                      INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                1          Doc 114-2 Filed 02/08/21                                                                 Entered 02/08/21 12:04:54
                                                                                                                                        RECEIVEDPage 1 of 169
                                                                                                                                                 NYSCEF:   08/06/2020




            SUPREME               COURT               OF THE            STATE            OF      NEW YORK
            COUNTY               OF NEW               YORK

            PEOPLE             OF THE            STATE          OF      NEW         YORK,              BY                                Index        No.
            LETITIA            JAMES,            ATTORNEY                  GENERAL                     OF
            THE       STATE           OF NEW                YORK,


                                                                                                                                         Summons
                                                                                        Plaintiff,


                                                               v.                                                                        Date        Index       No.     Purchased:
                                                                                                                                         August          6, 2020
            THE       NATIONAL                   RIFLE         ASSOCIATION                           OF
            AMERICA,                 INC.,      WAYNE                LAPIERRE,
            WILSON             PHILLIPS,               JOHN          FRAZER,               and
            JOSHUA             POWELL,


                                                                                    Defendants.




            TO THE          ABOVE               NAMED               DEFENDANTS:


                         You         are     hereby         summoned            to answer              the     complaint                 in this        action         and   to    serve    a copy          of
            your      answer,         or,    if the      complaint         is not        served        with        this      summons,                to serve        a notice       of appearance,
            on the      Plaintiffs            attorney        within      20 days            after     the     service           of this        summons,               exclusive        of the    day       of
            service      (or     within        30 days         after    the     service           is complete             if this        summons              is not      personally         delivered
            to you      within         the     State        of New       York);           and        in case       of     your       failure         to appear           or answer,         judgment
            will     be taken         against         you     by default          for      the    relief      demanded                in the         complaint.


                         The      basis        of     venue         pursuant        to      CPLR           § 503(a)           is that           Plaintiff          is located           in New      York

            County,        with       its address           at 28 Liberty               Street,       New       York,         New         York          10005,         and    because       the    office
            of defendant             The       National         Rifle     Association                 of America,                 Inc.     is in New             York        County        as set forth
            in its certificate               of incorporation,                pursuant            to N-PCL              §§    1110        and        102(a)(11).


            Dated:       New         York,       New        York
                         August             6, 2020


                                                                                                                     LETITIA               JAMES
                                                                                                                     Attorney             General            of the       State    of      ew     York

                                                                                                                     Attorney            for      Plaint




                                                                                                             By:
                                                                                                                     Jam         s             eha
                                                                                                                     Cha          ties     Bureau            Chief
                                                                                                                     28 L berty                Street
                                                                                                                     New          York,         New         York        10005
                                                                                                                     Tel.        (212)         416-8401




                                                                                                 1 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                       INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                1          Doc 114-2 Filed 02/08/21                                          Entered 02/08/21 12:04:54
                                                                                                                 RECEIVEDPage 2 of 169
                                                                                                                          NYSCEF:   08/06/2020




             THE        NATIONAL              RIFLE       ASSOCIATION             OF AMERICA,       INC.
             11250       Waples      Mill       Road

             Fairfax,     Virginia          22030




             WAYNE          LAPIERRE
             c/o   The    National          Rifle    Association        of America,   Inc.
             11250       Waples      Mill       Road

             Fairfax,     Virginia          22030




             WILSON          PHILLIPS
             *Address       withheld           for   privacy       reasons




             JOHN        FRAZER
             c/o   The    National          Rifle    Association        of America,   Inc.
             11250       Waples      Mill       Road

             Fairfax,     Virginia          22030




             JOSHUA          POWELL
             *Address       withheld           for   privacy       reasons




                                                                                2 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                          INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                1          Doc 114-2 Filed 02/08/21                                  Entered 02/08/21 12:04:54
                                                                                                         RECEIVEDPage 3 of 169
                                                                                                                  NYSCEF:   08/06/2020




          SUPREME           COURT       OF THE         STATE      OF      NEW YORK
          COUNTY            OF   NEW YORK

          PEOPLE        OF THE        STATE      OF     NEW  YORK,             BY
          LETITIA       JAMES,         ATTORNEY           GENERAL              OF
          THE       STATE        OF   NEW     YORK,
                                                                                             Index      No.

                                                                 Plaintiff,


                                                v.                                           Verified         Complaint


          THE       NATIONAL          RIFLE     ASSOCIATION                   OF
          AMERICA,           INC.,    WAYNE          LAPIERRE,
          WILSON        PHILLIPS,        JOHN         FRAZER,       and
          JOSHUA        POWELL


                                                                 Defendants.




                                                                              3 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                  INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                1          Doc 114-2 Filed 02/08/21                                                                                  Entered 02/08/21 12:04:54
                                                                                                                                                         RECEIVEDPage 4 of 169
                                                                                                                                                                  NYSCEF:   08/06/2020




                                                                                          TABLE                 OF        CONTENTS



          PRELIMINARY                         STATEMENT                              .....................................................................................................1

          PART        ONE         - THE            PARTIES..........................................................................................................6

          PART        TWO          - JURISDICTION                                 AND            VENUE...............................................................................8

          PART        THREE              - APPLICABLE                              LAW............................................................................................9

          I.     Attorney               General's                Statutory                Authority                to Bring               Actions              to Dissolve                 Not-for-Profit

                 Corporations,                     to Remove                   Board             Members,                  and       to     Seek         an Accounting                         of Misspent

                 Funds......................................................................................................................................                                                                        9

          II.    Legal          Requirements                       for      New           York          Not-for-Profit                      Corporations                       and      their        Officers,
                 Directors               and       Key         Persons...................................................................................................                                                          10

          III.   Registration                   and       Reporting                  Requirements                        for     New          York          Not-for-Profit                       Corporations......                13

          IV.    Legal          Obligations                   Under            the      New            York         Prudent               Management                      of     Institutional                    Funds
                 Act........................................................................................................................................                                                                       14

          PART        FOUR            - THE           NRA'S               HISTORY                       AND           INTERNAL                        GOVERNANCE............................15

          I.     The       NRA's              History..............................................................................................................                                                                15

          II.    The       NRA's              Internal             Structure                and        Governance...................................................................                                               16

                 A.           The        NRA's              Organizational                         Structure..........................................................................                                             16

                 B.           The        NRA's              Bylaws.....................................................................................................                                                            17

                 C.           The        NRA's              Policy           and        Procedures                   on Hiring,                 Spending,                 Procurement,                        Travel

                              Reimbursement,                             Conflicts               of     Interest,             and      Related             Party          Transactions                     .....................   25

          PART        FIVE         - DEFENDANTS'                                  VIOLATIONS                             OF       NEW YORK                           LAW.....................................34

          I.     Widespread                    Violations                 of Law              of the          NRA's              Senior           Management                        under          the        Leadership
                 and       Direction                of Wayne                 LaPierre........................................................................................                                                      34

                 A.           LaPierre's                 Improper                Spending                  and       Expensing                  ...........................................................                        35
                                                 "Woody"
                 B.           Wilson                                      Phillips's                  Conflicts             of    Interest,             Related             Party          Transactions,                     and
                              Self-Dealing................................................................................................................                                                                         52

                 C.           Joshua            Powell's               Conflicts                of     Interest,              Related           Party          Transactions,                      and         Negligence..         58

                 D.           John         Frazer's             Negligence                     and       Certifications                     of False             or Misleading                       Annual              Filings   65

                 E.           Improper                Expenditures                       by      LaPierre's                   Senior         Assistant               and        Direct           Report................            68

          II.    The       NRA's              Use        of     Longtime                  Vendors               and        Consulting                  Agreements                      to Hide             Improper

                 Expenditures,                      Self-Dealing,                      and       Related             Party          Transactions..............................................                                     71

                 A.           Ackerman                   McQueen                   and        Mercury               Group             ..................................................................                           71

                 B.           Consulting                  Agreements                      with         Former             Employees.......................................................                                         80

                 C.           Related             Party          Transactions                     with         Board             Members                ......................................................                     86

          III.   The        Individual                Defendants                   Received                  Excessive                 Compensation                         that       the      NRA              Did    Not

                 Accurately                  Disclose.............................................................................................................                                                                 93

                                                                                                                          .
                                                                                                                          1




                                                                                                              4 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                     INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                1          Doc 114-2 Filed 02/08/21                                                                                     Entered 02/08/21 12:04:54
                                                                                                                                                            RECEIVEDPage 5 of 169
                                                                                                                                                                     NYSCEF:   08/06/2020




                      A.           The      NRA           Board           Failed           to Follow                an Appropriate                           Process             to Determine                       Reasonable
                                   Compensation                     for      NRA            Executives............................................................................                                                           93

                      B.           The       Officers           Compensation                          Committee                     and        the      NRA           Board            Failed             to Consider                  or

                                  Approve              LaPierre's                 and       Phillips's               Complete                   Compensation                          Prior         to Making
                                   Compensation                     Determinations....................................................................................                                                                       98

                      C.          LaPierre             Failed          to Properly                  Determine                    Powell's                Compensation..............................                                         101

                      D.           The      NRA's              Compensation                        Disclosures                     to the         Attorney                General              and         the      Internal
                                  Revenue              Service            Were           False          or Misleading                        .............................................................                                  102

          IV.         The       NRA's            Retaliation                 Against             Dissidents                  on the            Board            .................................................                           106

                      A.          Dissident              No.       1..........................................................................................................                                                              106

                      B.          Dissident              Board          Members.........................................................................................                                                                    113

          V.          The       NRA          Board's            Failures              Resulting                in Violations                       of    Law..............................................                                  114

                      A.          Audit          Committee's                    Failure             to Respond                     Adequately                    to Whistleblowers...................                                       116

                      B.          Audit          Committee's                     Failure            to Appropriately                            Review              and       Approve                    Related          Party
                                   Transactions                 and        Conflicts               of     Interest              ......................................................................                                      119

                      C.          Audit          Committee's                    Failure             to Oversee                   Adequately                    the      External               Auditors               ..............        125

                      D.           The      Audit          Committee                   Acted            Ultra          Vires           in Indemnifying                          Officers,                Directors,              and
                                  Employees.................................................................................................................                                                                                128

          VI.         The       NRA's            Failure           to Institute                an Effective                     Compliance                      Program...................................                                  129

          VII.        The       NRA's            False         Regulatory                   Filings            ................................................................................                                             131

          VIII.       The       NRA's            Violation              of      its    Duties           under           the        New          York          Prudent              Management                        of
                      Institutional               Funds          Act         ......................................................................................................                                                         135

          CAUSES                OF ACTION................................................................................................................138

          PRAYER                 FOR         RELIEF               ..............................................................................................................161

          VERIFICATION..........................................................................................................................164




                                                                                                                           ..
                                                                                                                           H




                                                                                                                5 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                              INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                1          Doc 114-2 Filed 02/08/21                                                                                             Entered 02/08/21 12:04:54
                                                                                                                                                                    RECEIVEDPage 6 of 169
                                                                                                                                                                             NYSCEF:   08/06/2020




                                                The         People              of     the        State          of     New         York,            by      their        attorney,               Letitia            James,              Attorney


          General            of the             State           of New               York,         respectfully                   allege            as follows:



                                                                                         PRELIMINARY                                      STATEMENT

                                                                                                                                                                                                                           "NRA"
                            1.                 For         149         years,          the        National              Rifle       Association                      of   America,                  Inc.          (the                           or the



          "Association")                        has        operated                  as a New               York         not-for-profit,                        charitable           membership                          corporation.                  As


          a New             York             charity,                the     NRA             is    legally             required               to     serve         the       interests              of      its     membership                      and


          advance                its    charitable                   mission.


                            2.                 For         nearly           three        decades,                 Wayne            LaPierre                has       served         as the             chief        executive                officer


          of    the     NRA              and         has        exploited              the        organization                    for     his        financial            benefit,            and          the      benefit             of   a close


          circle       of        NRA           staff,           board           members,                   and        vendors.            Contrary                to his        statutory                duties          of    care,         loyalty


          and         obedience                   to       the        mission                of     the          charity,          LaPierre                  has      undertaken                       a    series            of        actions           to


          consolidate                    his     position;                 to    exploit            that      position              for       his        personal          benefit               and        that     of       his       family;           to


                                                                                                             contract,"
          continue,               by      use        of a secret                "poison             pill                                his     employment                      even        after          removal             and        ensuring


          NRA          income                  for      life;         and       to     intimidate,                    punish,            and         expel         anyone              at    a senior               level           who          raised


          concerns                 about             his        conduct.               The          effect            has        been         to     divert          millions               of      dollars              away            from        the


          charitable                   mission,            imposing                   substantial                 reductions                  in     its   expenditures                     for     core           program                services,



          including                gun         safety,               education,               training,                member                 services            and      public            affairs.              During            the     period


          2015         to 2018,                the     NRA             has       reported              a reduction                  in unrestricted                       net     assets           by       $63      million.


                            3.                  In     his       role           as     Executive                  Vice           President,                LaPierre              has        significant                   discretion                and



          authority               in hiring,               promoting,                   and        retaining                NRA           employees,                  in nominating                        directors                to the        NRA


          Board,            and           in     contracting                     with             vendors.              LaPierre                has        a fiduciary                  obligation                   to       exercise              that


          discretion                   and     authority                   in the       best        interests               of    the     organization.                    Instead,               LaPierre               often           hired      and


          retained               individuals                    in     senior           positions                 at the          NRA,              or     as    NRA            contractors,                     whom              he     believed




                                                                                                                                   1




                                                                                                                         6 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                     INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                1          Doc 114-2 Filed 02/08/21                                                                                          Entered 02/08/21 12:04:54
                                                                                                                                                                 RECEIVEDPage 7 of 169
                                                                                                                                                                          NYSCEF:   08/06/2020




          would            aid        and            enable           him        to      control             the        organization,                       regardless             of        their        skills,          experience,



          integrity             or contribution                       to the           charitable              mission.


                           4.                   Among              the        senior           executives                that         LaPierre              handpicked                  to      facilitate           his      misuse           of


                                                                                                                        "Woody"
          charitable                 assets            were         Defendants                      Wilson                                        Phillips,           Joshua             Powell,              and       John          Frazer


          (together              with           LaPierre,               the      "Individual                  Defendants").                        LaPierre             hired        and         retained            each        of    them


          despite          their          lack         of skills         or experience                      for     their        respective                 roles      and      responsibilities.                     Despite           their


          lack        of        experience,                     LaPierre                 entrusted                 them              with         substantial                authority                  for        managing               and



          administering                         the         NRA's              charitable                assets             and         bearing                responsibility                    for       the       NRA's              legal


          compliance.                     In     accordance                    with           the    NRA            bylaws,              each          of     them        was       under              LaPierre's              authority


          and     within             the       scope           of his         responsibility.                     Like       LaPierre,                 each      of them           regularly                 ignored,          overrode


          or otherwise                    violated             the       bylaws            and       internal            policies                and     procedures                that        they       were        charged           with


          enforcing.                 As        a result         of these              repeated           violations,                   charitable               assets       were            diverted            to benefit            NRA


          insiders          and           favored             vendors.


                           5.                   At      LaPierre's               direction,              Phillips,               the     former             Treasurer              and         Chief         Financial           Officer,


          instituted             a practice                  whereby              millions             of      dollars           in     entertainment                     and      travel            expenses              incurred           by


          NRA          executives                      were        billed          to     the        NRA            as      disbursements                       by     the      NRA's                 largest         vendor.           This


          practice              evaded               both       the      NRA's                own      accounting                      and       Board-established                             expense             reimbursement



          process,              and       IRS          requirements                     for     proper            expense               reimbursement.                       LaPierre,                 Phillips,           and       Powell



          regularly              used           this        pass-through                      arrangement                   to       conceal             private          travel         and         other         costs      that      were



          largely          personal                    in     nature,           wasting              substantial                     charitable               resources             and          exposing               the      NRA           to


          millions              of    dollars               of potential               liability         for       violation                of    IRS         reporting            requirements.


                           6.                   Powell,            Chief          of     Staff        and         the       Executive                  Vice         President             of     Operations,                  was      given



          pay     increases,                   at LaPierre's                  direction,              that        nearly         tripled           his      salary        in a less            than      three       years,         despite




                                                                                                                                 2




                                                                                                                    7 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                       INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                1          Doc 114-2 Filed 02/08/21                                                                                           Entered 02/08/21 12:04:54
                                                                                                                                                                  RECEIVEDPage 8 of 169
                                                                                                                                                                           NYSCEF:   08/06/2020




          complaints                 of        abusive               behavior,                and          evidence                of        illegal            conduct                and        inappropriate                    spending.


          Within            a year           after           LaPierre             designated                    Powell            to     lead          the          NRA's           compliance                  program,              he     was


          fired      for        falsifying               his       travel       expenses.


                           7.                  LaPierre's                 choice            as General                  Counsel,                Frazer,              had       only         a brief        18-month                tenure          in


          private          practice               and        was      unprepared                    to manage                the        legal          and          regulatory               affairs      of the         NRA.          Frazer


          also      serves          as the           corporation's                     Secretary                 but     has       little          apparent                 knowledge                  of the      requirements                  of


          New        York            law          governing                  not-for-profit                      corporations.                       For            example,            Frazer           repeatedly                 failed       to


          ensure           that     the        NRA's               many         related             party         transactions                     with         NRA           insiders            were         being         reviewed            or



          properly              considered                    by     NRA             officers           and         directors                 in     accordance                     with         New       York          law.        He      also


          failed       to         maintain                   and       enforce               whistleblower                         and             conflict             of      interest            policies            that         met        the


          requirements                    of      applicable                 law.


                           8.                  With          the      assistance               of     Phillips,             Powell                 and        Frazer,          LaPierre                abused          his    position           as


          a fiduciary               to the         NRA             to obtain               millions             of dollars               in personal                   benefits            in the        form         of undisclosed,


          excessive                compensation,                          which         includes                in-kind            benefits               and         reimbursements                        from        the     NRA          and


          its     vendors.           For          example,


                           a.       LaPierre                 has      spent          millions              of     dollars          of        the     NRA's                  charitable             assets        for     private           plane
                                    trips         for     himself             and      his      family,             including                 trips           for     his     family             when     he was             not     present.


                           b.       In      the      last      five         years,          LaPierre               and      his         family            have         visited             the     Bahamas              by     private          air
                                    charter              on     at least             eight         occasions,                at a cost                   of     more          than         $500,000              to     the     NRA.            On

                                    many            of       those          trips,         LaPierre               and       his        family             were          gifted          the       use     of    a 107-foot                 yacht
                                    owned               by     an     NRA            vendor.


                           c.       LaPierre                 received             hundreds                 of     thousands                   of     dollars            in     gifts       from         another          NRA          vendor
                                    in      the         form         of      complimentary                          safaris             in     Africa                and       other          world-wide                 locations              for
                                    himself              and        his      spouse.


                           9.                  LaPierre,              with           the     aid      of        Phillips,           Powell                and         Frazer,           procured               personal             financial


          benefits           for     board              members,               vendors                and        even       former                 employees.                  In      doing        so, they           violated            NRA




                                                                                                                               3




                                                                                                                     8 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                     INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                1          Doc 114-2 Filed 02/08/21                                                                                           Entered 02/08/21 12:04:54
                                                                                                                                                                  RECEIVEDPage 9 of 169
                                                                                                                                                                           NYSCEF:   08/06/2020




          policy          on contracting                    and        business           ethics,               as well                as legal           mandates               on conflicts              of interest,             related



          party         transactions,                   and       prohibitions                     on        ex gratia                   payments.                 For       instance,           LaPierre              and         Phillips


          entered          into        post-employment                             agreements                             with         departing                officers         and      employees                  that     provided


          excessive              payments                 in    exchange                for        little,           if     any,        services            and      non-disclosure/non-disparagement


          agreements.                 Powell             secured              contracts              that        benefited                    his     family          members             without             disclosure              of his


          familial          relationship.                  And           Frazer         permitted                         the     NRA          to     secretly             pay     millions          of      dollars         to     several


          board         members                 through              consulting               arrangements                             that      were           neither          disclosed           to,     nor      approved            by,


          the     NRA        Board.


                           10.               Efforts            to     question               or      challenge                      LaPierre's                  leadership              were        quashed            or        ignored.


          LaPierre           retaliated                 against         the      NRA          President                      after       personally                lobbying             him     to take         on the        position.


          LaPierre            withdrew                    his        critical        support                   after             the      President                began           to    independently                      assess           the


          governance                  of     the        NRA          upon         learning               of      complaints                     by        whistleblowers,                     senior         staff      and        donors.


          Senior          members                 of the        NRA's             financial                  staff         jointly           made          a formal           whistleblower                   complaint               to the


          Audit         Committee                  of the         NRA           Board          in 2018                    itemizing             numerous                   practices          that     abused          NRA           assets.


          Employees                   also         complained                    about             Powell's                      practices                and      behavior,             which             LaPierre,              himself,

                                       "abusive."
          described              as                                  But        these         complaints                         were         never         properly              investigated                or     meaningfully


          addressed.              Defendants                    failed          to comply                with,              maintain,                and        ensure        compliance               with        whistleblower


          policies          consistent                  with         New         York          law           and           permitted                 or    personally              retaliated              against          those       who


          questioned              their         wrongdoing.


                           11.               As     a result            of these          failures,                   the        NRA,          at the           direction          of the       Individual              Defendants


          and      with      a series              of    failures           of required                      oversight                  by     its    Board,          has        persistently               engaged           in     illegal


          and      unauthorized                    activities              in the       conduct                 and             transaction                of its business.               Individual                 Defendants-



          in    their       roles          as      officers             and       directors-routinely                                        circumvented                     internal          controls;              condoned                or




                                                                                                                                   4




                                                                                                                          9 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                               Entered 02/08/21 12:04:54
                                                                                                                                                                      RECEIVED Page 10 of
                                                                                                                                                                               NYSCEF: 08/06/2020
                                                 169



          partook                in     expenditures                        that        were              an     inappropriate                     and         wasteful             use          of     charitable                        assets;         and


          concealed                    or misreported                       relevant                information,                     rendering             the       NRA's               annual              reports             filed           with       the



          Attorney                    General              materially                   false         and          misleading.                  Defendants                       abdicated                   all    responsibility                          for



          ensuring               that        the         NRA's             assets            were         managed                  prudently             and         in good             faith.


                            12.                     As     a result           of        these         persistent                   violations             of     law        by      the      Defendants,                         the            Attorney


          General                seeks          a finding              by     this           Court         that        the     NRA          is liable            to be dissolved                        pursuant                 to (a)           N-PCL



          § 1101(a)(2)                      based           upon           the      NRA's                 pattern            of    conducting                  its   business               in    a persistently                            fraudulent


          or     illegal              manner,              abusing               its     powers                contrary              to    public         policy            of     New            York             and         its        tax     exempt



          status,          and         failing            to provide               for        the     proper            administration                     of its trust                 assets         and         institutional                      funds;


          and/or           (b)        N-PCL                § 1102(a)(2)                      because               directors               or members                  in      control            of     the        NRA               have            looted


          or wasted                   the     corporation                    assets,           have            operated              the    NRA           solely            for     their         personal                benefit,                or have


          otherwise                   acted          in an illegal,                    oppressive                 or fraudulent                    manner.             The         Attorney                  General                 requests            that


          this     Court              determine,                   in the          exercise               of     its    discretion              under           Section             1109(b)(1)                     of the            N-PCL,              that


          the     interest              of the            public           and         the     members                  of the            NRA        supports               a decision                 to dissolve                     the       NRA.


                            13.                     The       Attorney                   General                   also            seeks        an        order,             pursuant                   to         the         Not-for-Profit


          Corporation                       Law           ("N-PCL"),                   Estates             Powers              &     Trusts         Law         ("EPTL"),                   and        Executive                     Law          ("Exec.



          Law")            (i)        directing              the       Individual                    Defendants                     to     account,             make           restitution                   and         pay         all        penalties



          resulting               from              the     breach            of       fiduciary                duties             and     their       misuse             of       charitable                  assets           for         their        own


          benefit          and          interests;             (ii)        removing                 LaPierre                 for    cause       as a director                     and     as Executive                     Vice              President


          of the       NRA;                 (iii)        removing                Frazer             for        cause         as a director               and         Secretary              of the            NRA;              (iv)         enjoining


          the     Individual                        Defendants                   from          future             service            as an          officer,           director             or        trustee,            or         in      any        other



          capacity               as a fiduciary                       of     any        not-for-profit                       or     charitable            organization                      incorporated                         or        authorized


          to     conduct               business               in      the     State            of    New           York,            or which              solicits           charitable                 donations                      in       the     State




                                                                                                                                     5




                                                                                                                        10 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                       INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                             Entered 02/08/21 12:04:54
                                                                                                                                                                    RECEIVED Page 11 of
                                                                                                                                                                             NYSCEF: 08/06/2020
                                                 169



          of     New           York,             or        which          holds           charitable                      assets             in        New           York;         (v)         rescinding                related           party


          transactions                by        the        Defendants              and      directing                  the       Individual                     Defendants                 to account            for       their         profits


          and     to      pay           the        NRA             up    to     double             the          value                of      each            benefit          improperly                   bestowed                by       such



          transactions;                  (vi)        directing           the    NRA             to account                     for        its official              conduct             with      respect        to management


          of    the     NRA's                 institutional               funds;          and       (vii)            ordering                 restitution               from            the     Individual               Defendant                 to


          recover            illegal,           unauthorized                    or      ultra       vires             compensation,                             reimbursements,                       benefits              or     amounts



          unjustly            paid       to the            Individual            Defendants.


                                                                                        PART              ONE              -    THE               PARTIES


                         14.                  The                              General            is responsible                           for                                the        activities          of New              York          not-
                                                           Attorney                                                                                overseeing


          for-profit            corporations                       and    the        conduct              of     their           officers               and                               in     accordance                 with         the     N-
                                                                                                                                                                    directors,


          PCL,         the     EPTL,                 the     New         York         Prudent              Management                              of        Institutional               Funds        Act       ("NYPMIFA"),


          and     the     New            York          Executive                Law.


                         15.                  The           National            Rifle           Association                          of      America,                  Inc.        is     a     charitable               not-for-profit


          corporation                chartered                by      a special          act of the                  State           of New             York          Legislature                on November                       17,     1871.


          Throughout                    its     history,           it has       been            legally              domiciled                    in    the         State     of        New       York         and         is subject              to


          New          York          law        in     the     governance                  of      its      internal                 affairs.            The         NRA           has         members           and            engages            in



          fundraising                throughout                    the    United           States,              including                    in New                 York,        where           it is registered                   with        the


          Charities            Bureau                of the        Office         of the          Attorney                  General                to conduct                 business             and       solicit            donations.


                         16.                  The          NRA's            principal              place             of        business                 is     at    11250              Waples        Mill          Road,           Fairfax,


          Virginia            22030.               The        NRA           is recognized                       as tax-exempt                            under           Section               501(c)(4)            of     the      Internal


          Revenue              Code.


                         17.                  As       set    forth       in    its     bylaws,                the     NRA's                  stated            mission            is comprised                of        five      purposes


          and     objectives:




                                                                                                                                6




                                                                                                                 11 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                                  Entered 02/08/21 12:04:54
                                                                                                                                                                         RECEIVED Page 12 of
                                                                                                                                                                                  NYSCEF: 08/06/2020
                                                 169



                         a.         "To         protect           and         defend                 the        Constitution                     of the          United            States,         especially                 with        reference
                                    to     the      God-given                        inalienable                       right     of        the        individual                  American                   citizen             guaranteed               by
                                    such           Constitution                           to         acquire,                possess,                 collect,              exhibit,              transport,                  carry,           transfer

                                    ownership                    of,        and      enjoy                the     right        to use,            keep              and     bear         arms,          in    order          that        the    people

                                    may          exercise               their        individual                       rights         of    self-preservation                            and       defense              of    family,           person,
                                    and         property,                   and       to        serve            in     the     militia               of      all     law-abiding                  men             and       women              for    the
                                    defense               of     the        Republic                   and        the        individual                    liberty          of    the      citizens            of      our        communities,
                                    our         states         and          our      great           nation;


                         b.         To      promote                public             safety,              law          and     order,            and         the      national             defense;


                         c.         To      train         members                    of        law        enforcement                      agencies,                  the        armed        forces,            the        National            Guard,
                                    the        militia,           and         people                 of    good           repute            in     marksmanship                            and         in    the      safe        handling             and
                                    efficient             use          of    small             arms;


                         d.         To         foster,           promote                   and            support              the        shooting                   sports,         including                 the          advancement                   of
                                    amateur               and      junior             competitions                           in marksmanship                              at the         local,         state,       regional,             national,
                                    international,                      and         Olympic                     levels;         and


                         e.         To      promote                hunter              safety,               and        to promote                     and          defend          hunting                 as a shooting                 sport,        for

                                    subsistence,                     and          as a viable                   and       necessary                method               of fostering      the propagation,                                      growth
                                                                                                                                                                                   resources."
                                    and         conservation,                        and        wise            use       of   our         renewable                   wildlife


                         18.                Defendant                       Wayne                LaPierre                 is the           Executive                   Vice         President                 ("EVP")               of    the      NRA


          and     has        held        that     position                  since         the        early            1990s.         He     acts           as the         Chief         Executive                  Officer          of the       NRA.


          As    EVP,           LaPierre               is responsible,                           pursuant                  to the          NRA              bylaws,               Article          V,        Section           2(c),       to    "direct


          all   of the         affairs           of the          Association                         in accordance                        with        the      programs                 and       policies             established               by    the


                               Directors."
          Board         of                                     Defendant                   LaPierre                   is and         has     been             at all        relevant           times          an ex officio                    member


          of the     Board               of Directors,                      and      of the               Executive              Committee.                          LaPierre              maintains                an office             address          at


          National            Rifle         Association                       of America,                        11250          Waples                 Mill          Road,          Fairfax,            VA         22030.


                         19.                Defendant                       Joshua              Powell                 was      formerly                   and        at all       times          relevant             herein            an officer,


                                                                     person"
          de facto            officer            or "key                                   within                the      meaning                of N-PCL                    § 102(a)(25),                    of the          NRA          and        held


          the   positions                 of      Chief           of        Staff,         Executive                      Director               of        General               Operations,                  head          of     Compliance,

                                         Strategist."
          and     "Senior                                              As         Executive                     Director              of     General                  Operations,                  Defendant                     Powell         served




                                                                                                                                      7




                                                                                                                          12 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                  Entered 02/08/21 12:04:54
                                                                                                                                                         RECEIVED Page 13 of
                                                                                                                                                                  NYSCEF: 08/06/2020
                                                 169



          as an ex officio                  member            of the         Board           of Directors.                 Defendant                    Powell's                employment                    with     the       NRA


          was      terminated                in January             2020.           Powell           retains         a residence                      in Michigan.


                                                                                      "Woody"
                            20.            Defendant                Wilson                                    Phillips              served             as ex         officio           Director,              Treasurer           and


          Chief         Financial             Officer         and         key        person            of     the     NRA             between                    1993       and         2018,        when            he     retired.


          Phillips           maintains             a residence               in Texas.


                            21.            Defendant               John        Frazer            has    been         the        Secretary                  and      General              Counsel              and      ex officio


          director           of the        NRA       since         2015         and        has     worked            at the         NRA               since        1993.         Frazer         maintains                 an office


          address           at National             Rifle         Association                    of America,                11250               Waples             Mill         Road,         Fairfax,          VA         22030.


                                                              PART              TWO              - JURISDICTION                                  AND             VENUE

                            22.            The      Attorney             General             brings          this     action           on behalf                 of the         People          of the         State       of New


          York         under         the     EPTL,          the     N-PCL,             NYPMIFA,                      and        the        Executive                Law.


                            23.            This      Court          has      personal              jurisdiction                 over            the     NRA           because              it is a New                York       not-



          for-profit              corporation             and          has    purposely                availed             itself          of     the       opportunity                  to     do    business,              solicit



          funds,        recruit           members            and        serve        its     charitable             mission                and        beneficiaries                 in New            York.


                            24.            This      Court         has       personal             jurisdiction              over           Defendants                     LaPierre,            Powell,           Phillips         and


          Frazer        pursuant              to N-PCL              § 309           because            "by        becoming                  a director,               officer,           key       person            or agent          of


          a corporation                    [each     Individual                 Defendant]                   is   subject             to    the        personal             jurisdiction                 of     the       supreme


          court        of    the     state       of New           York,         and         in    an action            or proceeding                          by     the        attorney           general           under        [the


                                                                                                                                                           313]."
          N-PCL]             the     process         may          be    served....as                 provided              in    [CPLR                 §


                            25.            This      Court          also      has          personal           jurisdiction                  over           the     Individual                 Defendants                  pursuant


          to    CPLR              § 302(a).        Each        of      the     Individual               Defendants,                    in their             roles          as officers,              directors             and    key


          persons            of     the    NRA,         has       transacted                business              within         the        state          on      behalf         of     a New           York          chartered


          corporation                and      purposefully                   availed             themselves                of    the        privileges                    and     protections,                 and        assumed


          the     obligations,                of New          York           law.      Plaintiff's                claims         in this              matter,             as alleged            herein          against          each


                                                                                                                      8




                                                                                                            13 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                             INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                     Entered 02/08/21 12:04:54
                                                                                                                                                            RECEIVED Page 14 of
                                                                                                                                                                     NYSCEF: 08/06/2020
                                                 169



          of    the    Individual                   Defendants,                including               for     breach          of        their           fiduciary          duties        to the        NRA,             waste             of


          the NRA's                  charitable             assets,         participation                  in prohibited                 related            party     transactions,                   and        causing             false


          and       materially                misleading                 filings       to       be     made         in       New         York             State,      among             others,         arise          out      of     the


                                  Defendants'
          Individual                                              purposeful               conduct            and        transaction                     of business                in New          York,          and       each          of


                                          Defendants'
          the      Individual                                            conduct            has       caused          harm          in New                 York.


                           26.                Venue          is properly              set in New               York           County                pursuant          to (a)          CPLR          § 503          because             the



          Attorney             General               has     an office             in the        county;           and       (b)    N-PCL                  §§      1110        and      102(a)(11),                because             the


          office       of the          NRA            is in New              York          County            as set forth                in the           NRA's           certificate            of    incorporation.


                                                                           PART             THREE                  - APPLICABLE                                 LAW

          L                Attorney                  General's              Statutory                 Authority               to     Bring               Actions           to       Dissolve          Not-for-Profit

                           Corporations,                      to     Remove                Board             Members,                and            to     Seek       an       Accounting                   of    Misspent
                           Funds


                           27.                The       Attorney               General               has      a wide           range                of     supervisory                 powers           over           charitable



          corporations,                  and         over      the       trustees          of     property            held         for     charitable                purposes,             including                over         a not-


          for-profit             corporation,                     such      as the          NRA,             organized               in     New              York         as    a charity.             The          NRA,             as      a



          501(c)(4)              corporation                 under          the     Internal            Revenue               Code,              is a charity              under         the      N-PCL,               subject             to


          the      authority             of     the        Attorney            General.               Citizens           United             v. Schneiderman,                            882      F.    3d        374       (2d        Cir.



          2018)


                           28.                The      Attorney              General's                regulatory              oversight                    of   charitable              nonprofit                corporations,


          and      their     officers,               directors,            and      key         persons,           includes              the        authority          to bring           actions            under           Section


          112       and      Article            7 of        the     N-PCL,            to     dissolve              a corporation,                        remove            officers           and     directors,                obtain


          relief       as        a     result          of      prohibited                  related            party          transactions,                      ensure              adequate           protections                     for



          whistleblowers,                       to     enforce           any       right        given         to    members,                   or        an officer            or    a director             of     a charitable


          corporation                 and,      under             Section          623(a)            of the        N-PCL,            to bring               a derivative                action        "in        the    right         of     a




                                                                                                                         9




                                                                                                             14 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                      Entered 02/08/21 12:04:54
                                                                                                                                                             RECEIVED Page 15 of
                                                                                                                                                                      NYSCEF: 08/06/2020
                                                 169


                                                         corporation"
          domestic              or   foreign                                             to    procure                  a judgment               in        favor      of    the        corporation                   and     against



          officers,         directors,             or third           parties.


                          29.             New            York          law         further             provides                 the      Attorney              General             with            authority            over           any

          "trustee"
                                of   any        not-for-profit                   corporation                  organized                  under          the        laws     of    New           York           for     charitable


          purposes.             EPTL            § 8-1.4.           The        Individual                Defendants                      are     each         a trustee           under         New        York             law.        The



          Attorney              General            has        the      legal            authority                 "to      institute            appropriate                 proceedings...to                          secure           the


                                                                                                                                                                                                                           applies."
          proper          administration                  of any            trust,       corporation,                    or other             relationship                to which            this     section


          EPTL         § 8-1.4(m).


                          30.              In     addition,            the       EPTL           provides                 that     the      Attorney                General          is authorized                     to regulate


                                                                                     trustees'
          and      investigate               trustees           and        the                           administration                         of    property             held        for     charitable               purposes,


          and      that     authority              "shall          apply         regardless                  of     any         contrary             provisions             of     any        instrument                   and     shall


          be    liberally            construed              so as to             effectuate               its       general             purposes              of    protecting                the     public           interest          in


                                                                               dispositions."
          charitable             uses,       purposes,                and                                          EPTL               § 8-1.4(n).


          IL              Legal          Requirements                        for        New        York             Not-for-Profit                         Corporations                      and      their          Officers,
                          Directors               and       Key        Persons


                          31.             New         York           law      sets       forth         the        duties         and       powers             of the       NRA           as a charitable                    not-for-



          profit       corporation,                 and         the      duties,              powers,              and       liabilities              of     the     NRA's              officers,             directors,               key


          persons,          and       members.


                          32.               The     NRA's              use         of    its    assets            and      institutional                   funds,         and     the        fiduciary           duties           of    its


          officers          and      directors              with       respect            to     those            assets         and       institutional                  funds        are      governed                         the    N-
                                                                                                                                                                                                                       by


          PCL         and    the      EPTL.          The        governance                     and       fiduciary               duties         of     its    officers           and      directors             generally               are


          governed              by    the       N-PCL;             oversight              of     its    charitable                assets         is generally                governed                by   the        EPTL;             and


          its   fundraising                 activities          by     the       Executive                Law.




                                                                                                                          10




                                                                                                              15 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                      INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 16 of
                                                                                                                                                                         NYSCEF: 08/06/2020
                                                 169



                          33.                Pursuant                to     N-PCL               §§ 701,              713          and       714,         a not-for-profit                        corporation                    "shall          be


                                                                      directors,"
          managed               by     its    board             of                               which          has         the      power          to     elect        officers            and      remove                   them,       with


          or without             cause.


                          34.                Pursuant                to   N-PCL                § 717(a),                 directors,           officers               and     key          persons              of      not-for-profit


          entities         such        as the            NRA          are      required            to "discharge                      the     duties           of their           respective               positions               in good


          faith      and    with         the        care        an ordinarily                   prudent              person           in a like           position           would            exercise                 under          similar


          circumstances."



                          35.                In         addition,              N-PCL               §     552             require            directors                and      officers              of          a      not-for-profit


          corporation                 such         as the            NRA        to       act    with       undivided                    loyalty           to the        corporation                  in        the      management


          and      investment                 of the            institutional                  funds       of the           corporation.


                          36.                Under              N-PCL               §    720,          directors,                 officers,          or        key      persons              may           be         compelled                 to


          explain          or be liable                   for     the     "neglect               of,    or failure                to perform,                  or other           violation               of     [ ] duties              in the


                                                                                                                                                                        charge"
          management                    and        disposition                 of       corporate              assets         committed                   to his                            or "[t]he                 acquisition               by


          himself,          transfer               to     others,           loss        or     waste           of     corporate               assets           due      to    any          neglect              of,      or     failure         to


                                                                                          duties."
          perform,          or other               violation              of his


                          37.                As         a New           York         not-for-profit                       corporation,              the        NRA           may          only      pay             "compensation


                                              amount"
          in     a reasonable                                        to     officers,            directors,                or members                    for     services            actually              rendered.               N-PCL



          § 515(a).


                          38.                As         a New           York         not-for-profit                       corporation,              the        NRA           is barred             by          law      from          paying


          dividends              and         from           distributing                  "any         part         of      its     income           or        profit        to     its     members,                    directors,              or


          officers."
                                N-PCL               § 515(a).                Such            distributions                  exceed            the        authority            conferred                 upon            the      NRA            by


          law,       is    beyond                 the      capacity             or       power            of        the      NRA            under          the       N-PCL,                and       could              subject           it    to


          annulment                  or dissolution                   under             Sections           112(a)(1)                 and      1101(a)(2)                   of the         N-PCL.




                                                                                                                             11




                                                                                                                16 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                          Entered 02/08/21 12:04:54
                                                                                                                                                                 RECEIVED Page 17 of
                                                                                                                                                                          NYSCEF: 08/06/2020
                                                 169



                         39.                Under         N-PCL                § 715              and     EPTL              § 8-1.9,            the         NRA        is prohibited                  from         entering          into



          any      related         party          transaction              unless             the       transaction                    is determined                   and     documented                    by    the      Board          or


          an authorized                    committee                of the         Board             to be         fair,        reasonable,                   and      in the        corporation's                   best      interest


          at the       time        of the         determination                    in compliance                           with         that     section.


                         40.                In     addition,           every            director,             officer,             trustee,            or key          employee               who       has        an interest             in


          a related           party         transaction              must          disclose               in good               faith         to the         Board        or an authorized                        committee                of


                                                                                                                     interest,"
          the    Board         "the         material           facts       concerning                    such                                  and      the      corporation                 must      conduct              a process


          before                                   a related                        transaction                    and          document                that      process.           N-PCL                              EPTL               8-
                        approving                                      party                                                                                                                           § 715;                        §


          1.9


                         41.                Similarly,              the     NRA's                 Board         is required                    to adopt,             implement               and      assure           compliance


          with      a conflict               of    interest          policy           that          ensures           that         the        NRA's             trustees,           directors,              officers          and     key


          persons            act      in     the      corporation's                      best           interest            and          comply               with       applicable                 legal         requirements,



          including            those             concerning               related            party           transactions.                     N-PCL             § 715-a;            EPTL           § 8-1.9.           The       policy


          must       provide               for     annual        conflict               of        interest         disclosures                   by         trustees         and     directors,              and       procedures


          for    the     disclosure                 and     determination                          of    conflicts                of     interest,            which          must       prevent             the      person         with


          the      conflict            from          influencing                   the            determination.                        Id.     The           policy          also      imposes                recordkeeping


          requirements                  on the         existence                and       resolution                 of     conflicts.                Id.


                         42.                The       NRA           and        its Board                of Directors                    are     also         legally      required             to adopt,             oversee          and


          ensure         compliance                    with         a policy                  providing                   for      an         effective              process          to      receive             and         consider


          whistleblower                     concerns            and         for     protecting                  whistleblowers.                              N-PCL            § 715-b;             EPTL            § 8-1.9.         This



          policy        must          provide          that      no        director,               officer,          trustee,                employee                or volunteer              of     a corporation                 who


          in     good         faith         reports           any         action             or      suspected                  action           taken           by     the        corporation                that       is     illegal,


          fraudulent,              or       in     violation              of      any         adopted              policy               of     the      corporation                  shall       suffer,           intimidation,




                                                                                                                            12




                                                                                                               17 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                            INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                    Entered 02/08/21 12:04:54
                                                                                                                                                           RECEIVED Page 18 of
                                                                                                                                                                    NYSCEF: 08/06/2020
                                                 169



          harassment,              discrimination,                      or other            retaliation.            Id.         The       law      further         requires             that        a trustee,            director,


          officer      or employee                    be designated                    to administer                the         whistleblower                    policy           and     to report               to the        board


          or an authorized                    committee.                 Id.


          III.          Registration                      and        Reporting                 Requirements                         for      New       York             Not-for-Profit
                        Corporations


                        43.                 Under          New          York           law,        certain         not-for-profit                      organizations,                     including                     the     NRA,



          holding        charitable                assets        and         operating             in New           York            must         register          and         file     accurate             and         complete


          reports       with       the        Attorney                General.             See     EPTL           §§      8-1.4(d)              and       (f).     The         Charities             Bureau               oversees


          that      function          on       behalf           of     the      Attorney               General.               In      addition            to     these         registration                 requirements,


          charitable           organizations                    soliciting             contributions                    in New              York          must          also      register           and         file     accurate


          and       complete                annual         reports             under           Article        7-A             of      the       Executive                Law.          These           annual                 reports,



          commonly               referred            to as CHAR500s,                           must        include              copies          of an organization's                           annual             information



          return,      the     IRS          Form        990,         and,      for     organizations                   like        the      NRA,          copies         of the         organization's                        audited


          financial          statements.


                        44.                 The      annual           reports          filed       with      the        Charities               Bureau            must          also      include               the      identities


          of     the   fundraisers                 with     whom               an     entity          contracts,                as well          as information                       about          the        services           they


          provide        and       the       compensation                      they        receive.


                        45.                 CHAR500s                    must          be       signed        by:          (i)      the       organization's                      President                 or      Authorized


          Officer        and         (ii)      its     Chief           Financial                 Officer          or      Treasurer,                  both         of     whom,                by     their             signatures



          expressly            certify,           under         penalties             of perjury,            that         the       report,         including              all        attachments,                    is true       and


          accurate.


                        46.                 Registration                with         the    Charities             Bureau              enables         the        Attorney              General             to exercise                her



          statutory          oversight               of not-for-profit                     entities        that        conduct              activities,           hold         charitable              assets,            or solicit


          charitable            contributions                    in    New           York.          Registration                    is    further          required              to     ensure             that         any      funds




                                                                                                                    13




                                                                                                           18 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                     INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                            Entered 02/08/21 12:04:54
                                                                                                                                                   RECEIVED Page 19 of
                                                                                                                                                            NYSCEF: 08/06/2020
                                                 169



          entrusted            to such           organizations                 are properly               administered                and       to discourage                    and     prevent              misuse           of


          charitable            assets           and    fraud.


                         47.               In     addition,            the     Attorney              General's             registry         serves           as an         important                     source       to      the


          public        of information                   concerning               not-for-profit                 organizations.                  The      failure          of an organization                         to file


          accurate          reports             impedes          the      Attorney            General's            exercise           of her       statutory              authority             to oversee                 such


          organizations                   and       further         deprives            New         Yorkers           of    access         to     truthful          information                      about         not-for-



          profits        operating               in this      State.


                         48.               Pursuant            to Executive                  Law       § 172-d,         no person               shall      "[m]ake            any        material              statement


                                                                                                                                                                                                             filed"
          which        is untrue             in...[a]         financial          report        or any         other        forms       or documents                       required            to be                        with


          the    Attorney             General's               office         pursuant          to Executive                 Law,       Article          7-A.


                         49.               Pursuant            to Executive                  Law       § 175(2),           the     Attorney             General            is authorized                     to bring          an


          action        against            a charitable                 organization                 or    any     other         persons            acting          for      or     on        its        behalf,       to,     in


          relevant          part,           "enjoin           such           organization                 and/or           persons          from           continuing                  the          solicitation               or


                                          funds,"
          collection            of                         whenever              "the        [A]ttorney               [G]eneral            shall        have        reason             to      believe             that       the


          charitable            organization                   or      other      person            has     made           a material              false       statement                 in         an     application,

                                                                                                                                            article."
          registration               or statement                required          to be       filed       pursuant           to this


          IV.            Legal            Obligations                  Under           the     New        York        Prudent              Management                       of    Institutional

                         Funds             Act


                         50.               Article         5-a      of the      N-PCL,             NYPMIFA                  establishes             the      standard             of conduct                 applicable


                                                                                                                                                                                     "institution"
          to    the    NRA           in    managing                 and      investing             an institutional                fund.        The       NRA             is an                                       as that


                                                                                                                                                              funds"
          term        is used         in NYPMIFA,                       which          holds        and    manages               "institutional                                  as that            term       is used         in


          NYPMIFA.                   N-PCL              § 551(d)           &    (e).


                         51.               Under         NYPMIFA,                  the       obligations            of the        NRA           are also       imposed                 upon          the      governing


          Board        of   Directors                of the         NRA.




                                                                                                                 14




                                                                                                          19 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                           INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                             Entered 02/08/21 12:04:54
                                                                                                                                                                    RECEIVED Page 20 of
                                                                                                                                                                             NYSCEF: 08/06/2020
                                                 169



                           52.                 In     managing                   institutional                     funds,           pursuant                 to    NYPMIFA,                      the        NRA,                through                its


          directors              and       officers,              (a)    must,            subject             to      the     intent             of       a donor           expressed                 in        a gift          instrument,


          consider           the        purposes                 of the          NRA        and        the         purposes                of its         institutional             funds;            and         (b)       shall         manage


          institutional                  funds             "in    good           faith          and     with           care          an      ordinarily               prudent                person             in      a like           position


          would            exercise                 under          similar             circumstances.                         N-PCL                   §    552.       Each          person               responsible                       for        the


          management                      of        institutional                 funds          also        has       a duty               of    loyalty            to     the     mission                of        the      corporation,


          imposed            by         law.        Id.


                           53.                 In     managing                   institutional                  funds,             under           NYPMIFA,                       the        NRA           and          the         governing


          Board           shall         make          a reasonable                     effort         to verify              facts         relevant               to management                      of the             fund.


                                                                                           funds"
                           54.                 The         "institutional                                       of     the        NRA             include            investments,                    cash            balances,                  funds


          derived           from         pledging                 NRA            assets         or credit,             income                derived              from      rents         to third              parties,            and         funds


                                                                                                                       funds"
          held       by    or paid             out        to vendors.               "Institutional                                         also       include             funds         in the       hands              of third           parties


          in     which            the     NRA               has       a valid            claim,          such           as        improper                 payments                of     personal                   expenses,                  funds


          diverted           from          the        NRA,            and        funds          paid      ultra         vires.


                            PART                FOUR              -     THE         NRA'S               HISTORY                           AND             INTERNAL                       GOVERNANCE

          I.               The          NRA's               History


                           55.                 The         NRA          was        founded              in      1871,         immediately                         following              the     Civil           War          "to        promote


          the     introduction                       of     a system              of      army          drill         and         rifle      practice,               as part            of     the     military                 drill           of    the


          National            Guard             of this           and       other         states,        and          for     those          purposes                to provide                a suitable                  range...In                 the


                                                                            York."
          vicinity          of the         City            of New


                           56.                 In     addition              to    creating              the          NRA's                corporate               existence              by     a special                   act,         the         New


          York        Legislature                    provided               a grant             to the        NRA            of      $25,000               of public              funds        for     purchase                     in    1872         of


          the     Creed           farm          in        Queens         County,                New          York,            later         known             as Creedmoor,                      as a rifle                 range              for    the


          NRA         and         the     New             York        National              Guard.


                                                                                                                              15




                                                                                                                     20 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                  Entered 02/08/21 12:04:54
                                                                                                                                                         RECEIVED Page 21 of
                                                                                                                                                                  NYSCEF: 08/06/2020
                                                 169



                         57.            Over            the       course           of     149     years,         the        NRA           established                    itself       as one           of      the      largest,          and



          oldest,        social-welfare                      charitable                 organizations                  in     the     country.                The          NRA             is    exempt              from          federal


          and       certain       state           taxation           pursuant              to     Section             501(c)(4)                 of     the     Internal                  Revenue               Code          and        New


          York       law.       This        tax     exemption                  is conditioned                    upon         compliance                     with        certain           statutory              requirements.


          As      relevant        here,           the        NRA,          as a 501(c)(4)                     organization,                     cannot              be     organized                  for      profit;         must          be


          operated             exclusively                   or     primarily                to       further           the         common                   good           and           general              welfare             of      the



          community;                  and     cannot           permit           its income               to inure            to the       benefit             of any          private              individual.               26 U.S.C



          § 501(c)(4).


                         58.                The       NRA            has       four       affiliated             tax-exempt                    charitable                 organizations                       that      were        set up


          under        Section              501(c)(3)               of    the       Internal             Revenue               Code:            the        NRA             Foundation,                      the      Civil         Rights


          Defense             Fund,         the     Freedom                Action           Foundation,                     and     the        Special              Contribution                    Fund.            As      501(c)(3)


          organizations,                    each        of     these         affiliated               entities          must         be         organized                  and           operated              exclusively                 for


          charitable           purposes              and       must         refrain          from           engaging              in political               activities.                 26 USC               § 501(c)(3).               The


          NRA         also      has     a political                 action          committee,                  the     Political              Victory               Fund,           which             contributes                 money


          to political           candidates.


                         59.            The          NRA's               history          as an organization                         is well               documented                      and      need          not     be recited


          here.      For       purposes             of this          complaint,                 the      focus        is on the                governance                   of     the       organization                    under         the



          leadership             of     Wayne                LaPierre,               who          over        the      course             of     his        nearly            30-year               tenure           as      the        chief


          executive            of the         organization,                    has       consolidated                  his     power             and         control              over       the      organization.


          II.            The      NRA's               Internal               Structure                 and       Governance


                                        A.          The       NRA's             Organizational                          Structure


                         60.            The          NRA             is     comprised                  of     several             divisions,                 all      of      which              are        overseen               by      the


          Executive             Vice          President.                 The       NRA            divisions             are:        (a)        Membership;                         (b)     Affinity               and     Licensing


          Programs;               (c)       Information                     Services;                 (d)     Publications;                          (e)   Public                 Affairs;              (f)     Advancement;


                                                                                                                       16




                                                                                                             21 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 22 of
                                                                                                                                                                        NYSCEF: 08/06/2020
                                                 169



          (g)    Office           of      the         Treasurer;                (h)        Institute               for         Legislative                  Action               ("NRA-ILA");                      (i)   General



          Operations;              (j)     Office           of the        General                Counsel,                and         (k)    Human              Resources.


                          61.             NRA-ILA                  has     "sole           responsibility                       to administer                  the      legislative,             legal,        informational


          and     fundraising                  activities           of    the       Association                    relating                to     the     defense           or    furtherance                 of   the     right     to


                                          arms."
          keep      and         bear                        Funds          donated               to     or    designated                     to    be      used       by      NRA-ILA                  are     kept      separate


          from      the     NRA's              General            Operations                  accounts.                  NRA-ILA                    is prohibited                 from        making           contributions


          to political            campaigns,                    candidates,                and        political            committees.


                                          B.         The        NRA's           Bylaws


                          62.             Not-for-profit                   corporations                      in New                  York                   adopt           bylaws            under          the   N-PCL.           N-
                                                                                                                                                  may


          PCL       § 602.         Bylaws              govern            the     internal              affairs            of     the        corporation.                For       membership                   organizations


          like    the     NRA,            bylaws            are     both        a contract                   between                 the        organization                and      its      members,             and      among


          the    members               themselves.                 Once         properly                adopted,                bylaws             carry        the     force        of law          with      respect        to the


          corporation's                  internal           affairs.         Officers              and       directors                 have         a legal          duty        to adhere            to a corporation's


          bylaws.          Failure             to    do     so constitutes                   a breach               of         the     fiduciary               duties         owed         to    the      corporation              and


          the    corporation's                      members            and      violates               New          York             law.        N-PCL            § 717,


                          63.             Under            its bylaws,              the      NRA             has     established                    the    following               governance                 structure.           The


          description             below             is current           with       the      bylaws,              as amended,                      adopted            by    the    NRA           Board         in September


          2019      and         annexed              as Exhibit              1 to this             complaint.                   The         provisions                of    the    bylaws              are    materially           the


          same      from         the      period           of     2014         to 2019,            unless            otherwise                    indicated:


                                                             i.     Board             of Directors


                          64.             In        accordance               with          the     N-PCL                 § 701             and      the     NRA's             certificate              of     incorporation,


          the    NRA            is managed                 by     a Board             of     Directors                   comprised                  of    76     directors,              75     of   whom          are     elected


          for    three-year              terms,           and     one      of whom                is elected               for        a one-year               term         at the       annual         meeting          of   NRA




                                                                                                                          17




                                                                                                              22 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 23 of
                                                                                                                                                                        NYSCEF: 08/06/2020
                                                 169



          members.                The      Board                "shall           formulate              the      policies              and         govern            and        have        general         oversight            of     the


                                                                            Association."
          affairs         and       property               of the


                           65.             The            NRA             bylaws            provide            that      "[n]o          director              or member                 of    the     Executive            Council


          shall         receive          any         salary            or other          private          benefit            unless          specifically                   authorized               by     resolution              of the


          Board           of     Directors                or      an       authorized                committee                thereof,               but       all       such        persons          shall      be    entitled             to


                                                                                                                                             [NRA]."
          reimbursement                        for     expenses                  incurred              on behalf             of the


                                                                 ii.       NRA           Officers


                           66.             The            NRA's                bylaws             establish            a leadership                       structure           consisting              of    eight      officers:               a



          President,               two         Vice            Presidents,                  an     Executive                 Vice         President,                    a Secretary,                a Treasurer,                and       an


          Executive                Director                each           of     General               Operations                 and        NRA-ILA.                      With        the        exception           of      the      two


          Executive               Directors,                the          officers           are     elected           annually             by       the      Board.


                           67.             The            Executive                  Vice         President,            the       Secretary,                 the        Treasurer,            the     Executive            Director


          of General               Operations,                     and         the    Executive                Director            ofNRA-ILA                         are ex officio                members,            with         voice


          but      without             vote,         on    all         Board          committees,                 except            for      the      Nominating                     Committee,                 the   Committee


          on Hearings,                   the     Officers                 Compensation                         Committee,                 and         the      Committee                    on Elections.


                           68.             Officers                    must          "conduct            the     affairs          of      their           organization...in                       accordance             with         their


                                                                                                                                                                                              organization."
          organization                  bylaws,                and        such        programs             and        regulations                   ...     adopted             by    the                                  Officers


          must          also     "maintain                 proper              records           and     shall        properly             render            such        reports        concerning                 membership,

                                                                                                                                                                      NRA."
          finances,              facilities,              and          activities           as may         be requested                      ...     by      the


                                                                 a.                  Executive                 Vice      President


                           69.             The            Executive                  Vice         President            is functionally                       the      chief       executive               of the      NRA        and          is


          elected          annually              by       the          NRA           Board.         The        bylaws            provide              that        the     Executive               Vice        President          "shall


          direct         all     the     affairs           of      the         Association                in     accordance                  with           the      programs               and      policies         established


                                                Directors."
          by      the     Board           of                                     The        Executive                 Vice        President                 is empowered                     to     appoint,          suspend,            or


                                                                                                                             18




                                                                                                                 23 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                           INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                               Entered 02/08/21 12:04:54
                                                                                                                                                                      RECEIVED Page 24 of
                                                                                                                                                                               NYSCEF: 08/06/2020
                                                 169



          remove          the       Executive                     Directors                 of       General              Operations                      and        NRA-ILA;                    to        suspend           with         pay       the



          Secretary            or       Treasurer;                  and         to        employ,                suspend,               or        dismiss               any     employee.                   The        Executive                Vice


          President            is an ex officio                     member,                    but        without          voting             power,              of the        NRA           Board           and      its Committees


          except         for      the     Nominating                       Committee,                            the      Committee                      on       Hearings,              the        Officers            Compensation



          Committee,                and         the     Committee                         on     Elections.


                         70.              In      2016,             the    NRA                 bylaws              were          amended                  to      expressly              provide              the      Executive                Vice


          President             with           the      authority                    to     set        the         compensation                          for        the        Executive                   Directors              of     General


          Operations                and        NRA-ILA.                    Before                2016,            there          was         no        explicit           statement                 regarding              the      Executive


          Director         compensation                            in the        bylaws.


                         71.              Wayne                   LaPierre                has        been         the     Executive                    Vice         President             since            he was          elected           by     the


          Board        of Directors                    to that          position                in the           early      1990s.                He     has        been       with       the       NRA            since         1978,       where


          he started           with        NRA-ILA,                       the        NRA's                lobbying               arm.         LaPierre                  started         out      as a state            liaison           and      was



          subsequently                  promoted                   to be NRA-ILA's                                     Director              of    State            &     Local         Affairs             and      then        its     Director


          of    Federal         Affairs.               In     1986,         LaPierre                   became              the     Executive                      Director              of NRA-ILA.


                         72.              In      his         almost             thirty              years          of     leadership,                    LaPierre                has      established                  himself              as     the


          individual                who           is        responsible                        for         the         affairs           of        the         NRA              at      every              level.          Among                other



          responsibilities,                     LaPierre                oversees                 the       charitable              assets              that       the         NRA       is responsible                     for     managing,


          in     accordance                with             New           York             law.           On        its    most           recent               audited               financial              statement,                 the     NRA


          reported         responsibility                         for     $197,212,080                            in total         assets              as of December                         31,     2018,          which,            as a New


          York         charity,           it     is    required                 to        use        to     serve          the         interests               of       its    membership                     and       to       advance             its


          charitable            mission.


                                                              b.                 President


                         73.              The          President                 is an ex officio                          member,                  with          voting          power,              of     the    NRA            Board          and


          its   Committees                     with         the     exception                   of the           Nominating                       Committee,                   the      Committee                   on Hearings,                  and


                                                                                                                                  19




                                                                                                                       24 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                    Entered 02/08/21 12:04:54
                                                                                                                                                           RECEIVED Page 25 of
                                                                                                                                                                    NYSCEF: 08/06/2020
                                                 169



          the       Committee              on      Elections.                 The          President                is       empowered,                       with         some           exceptions,              to    appoint


          members              of all     of the       NRA         Board's                standing            and          special           committees,                   and      to "establish                such      special


                                                                                    necessary."
          committees...as                   may        be deemed                                                  The        President               also       serves        as the         Chair         of the       Officers


          Compensation                    Committee,                       which           determines,                     on      an        annual             basis,        the         compensations                     of     the


          Executive             Vice       President,             Secretary,                  and     Treasurer.


                         74.              The      President                 is    also       responsible                    for        designating                  members                of     the     Committee               on


          Elections.


                         75.              The      President                serves         in     an unpaid                   capacity              and        has     responsibility                    for     oversight           of


          the       NRA         management,                    including                  the     Executive                      Vice        President,                who          manages               the     day-to-day


          affairs        of the     organization.


                                                         c.                  Vice         Presidents


                         76.              The     NRA's            Vice             Presidents              perform                the     President's                    duties      in his           or her      absence           or


          at the      request           of the        President,              and,        in the       event              that     the       Presidency                   is vacant          for       whatever            reason,


          the    First     Vice         President             takes         the     Presidency                until          the      next      election.              The         Vice      Presidents             also     serve


          as ex officio            members,               with             voting         power,             of     all      committees                     except          the      Nominating                  Committee,


          the    Committee                on Hearings,                     and      the     Committee                     on Elections.


                                                         d.                  Treasurer                / Secretary                       / Executive                  Directors


                         77.              The      Treasurer                  is     an     ex      officio              member                of     the       NRA           Board,              and      "operate[s]               in


          accordance               with         the      financial                 policies           set         forth          by      the        Board            of     Directors               or     the      Executive


                                                                                                                                                                                                                        [NRA]."
          Committee,              and      shall        have       charge             of the         books           of account                 and         financial              operations             of the


          The       Treasurer            is obligated                 to     regularly              report          to       the      NRA           Board,            Finance             Committee,                Executive


          Vice       President,            and        Executive               Committee                  on the              financial              affairs          of the        NRA           and     must       also     assist


          the    NRA's            external            auditor              with      the        annual            audit.           The       Treasurer                is    also      required             to     perform           an




                                                                                                                        20




                                                                                                         25 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 26 of
                                                                                                                                                                         NYSCEF: 08/06/2020
                                                 169



          internal             audit         of     the      NRA-ILA                      once        per      year         and         report         on     its        financial            condition.              Defendant


          Phillips             served         as the         Treasurer                until       2018.


                           78.                The        Secretary                 is elected          by     the     Board             annually            and      serves          under        the        Executive             Vice


          President.                 The      Secretary               is an ex officio                       member              of     the     NRA          Board,             tasked         with        having           "charge


                          archives"
          of    the                                 of     the        NRA            and       attending                  "to     the     proper            publication                  of     official          notices           and


          reports,"
                                and         also     serves           as the          secretary              of     the     NRA           Board's            Executive                 Committee,                Nominating


          Committee,                   and         Committee                 on Elections.                   Defendant                 Frazer       has       served            as the        Secretary            since      2015.


                           79.                The         Executive                  Director            of        General              Operations                  is     under         the      supervision                 of     the


          Executive                  Vice         President            and          has     "such           powers              and     duties         as delegated                  to him           from       time       to time


                                                                 President."
          by    the       Executive                 Vice


                           80.                The         Executive                 Director            of    NRA-ILA                    is charged                 with        conducting               the     "legislative,

                                                                                                                                                                                                               affairs"
          legal,      informational,                       fund        raising            activities,              operational,                administrative                    and     financial                            of the


          NRA-ILA                    under         the     direction               of the      Executive                  Vice        President             and      in accordance                    with      the     programs


          and      policies             established                  by      the      Board.           The         Executive              Director             of        NRA-ILA                also       is charged              with



          appointing                 a fiscal            officer           to oversee             NRA-ILA's                      finances,             which             are    segregated              from          the   NRA's


          General              Operations                 accounts,                 and     assist       in the           annual          audit        of the         NRA.


                           81.               Both          Executive                 Directors               are     ex officio            members,                 but        without         voting          power,         of     the


          Board           of     Directors                 and        of     all     NRA          Board             Committees                    except            for        the   Nominating                   Committee,


          Committee                    on     Hearings,                Officers             Compensation                         Committee,                  and         Committee               on        Elections.          They


          are      also        not     authorized                   to attend          the       executive                session         of     any        committee                unless        invited            to do        so.


                                                             iii.          Standing              and         Special             Committees


                           82.                The        NRA          has      dozens            of     standing                and     special        Committees                    of the       Board,           but      a select


          few      hold         the     primary              governing                 authority.




                                                                                                                            21




                                                                                                                  26 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                             INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                     Entered 02/08/21 12:04:54
                                                                                                                                                            RECEIVED Page 27 of
                                                                                                                                                                     NYSCEF: 08/06/2020
                                                 169



                                                              a.                     Officers              Compensation                    Committee


                           83.               The        Officers                Compensation                       Committee,                 which           consists          of     the     President                 and       Vice



          Presidents,               must           establish               by         resolution              each        Fall      the       authorized              compensation                         for     all    "elected


                            officers."
          salaried                                     That         is,        the         Executive              Vice       President,              the      Secretary,              and       the         Treasurer.               All


          deliberations                 by       the       Board          about             the     compensation                  for     these          officers        "shall        be held             in an executive



          session,          at which                  none         of     the         officers             whose         compensation                     is to     be     or     is being            established                   may


          attend,          except            for       the        limited              time          and      limited            purpose            of     answering                 questions               asked            by    any

                                                                                                             meeting."
          member               of the        Board           of     Directors                     at the


                                                              b.                     Executive                Committee                 and        Executive               Council


                           84.               The        Executive                     Committee                   is composed                 of    the      President,              Vice       Presidents,                   and      20


          board       members                   nominated                  by         the     Nominating                  Committee                 or from         the      floor           at any         meeting            of    the


          Board.         The           members               are        elected              annually.             The     Executive                Committee                exercises               all     of     the       powers


          of    the     full       Board-with                           exceptions                  for      powers          that       are    restricted             to    the       full     Board,              such        as the


          power         to repeal                or    amend              the        bylaws            or    authorize            indemnification                     of    officers            or    directors.               These


          limitations              are       extended               to all           standing               and    special          committees                of the       Board.


                           85.               The        Executive                    Council              serves         an advisory               role      to the        Executive             Committee                     and        is


          composed                of     "[a]ny            member                of        [the     NRA]          whose          advice            and     counsel,          in the          opinion              of the       Board


                                                                                                                                                               [NRA]."
          of    Directors,               will         be     valuable                 to     the     continuing              welfare           of    the                             Members                 are     elected          by


          the      Board          for    life,         subject            to removal                  for     cause.


                                                              c.                     Nominating                    Committee


                           86.               The        NRA             Board's              Nominating                  Committee                 is composed               of nine           members-only                          six


          of    whom             can     be members                       of     the        Board           or the       Executive             Council-elected                         by      the     Board             by    secret


          ballot      after        the       NRA's             annual                meeting              of members




                                                                                                                           22




                                                                                                                  27 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                        INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                           Entered 02/08/21 12:04:54
                                                                                                                                                                  RECEIVED Page 28 of
                                                                                                                                                                           NYSCEF: 08/06/2020
                                                 169



                            87.                The        Nominating                  Committee                       is responsible                   for     receiving                      recommendations                     from        the


          NRA           membership                    for      candidates                   for     the         Board,             and    ultimately                prepares                   the     ballot        from       which         the


          NRA           membership                    votes          on board               members.                   Members                  may       also          petition               to have          a candidate              added


          to the        ballot          by      having             a sponsor              obtain              the     signatures                from         members                  totaling              0.5%        of the        number


          of ballots              cast       in the         most         recent           election.


                                                               d.                   Audit          Committee


                            88.                The        Audit          Committee's                          responsibilities                      are      set        forth            in    N-PCL               § 712,       the      Audit


          Committee                     Charter,             the         NRA's              bylaws,                  and       internal             policy.              Among                   the        Audit           Committee's



          primary                responsibilities                     are       managing                      external              audits,          overseeing                      internal               controls,          evaluating


          potential              conflicts            of     interest,              and        addressing                 whistleblower                      complaints.


                            89.                The        Audit          Committee                  Charter,                 which          was        adopted                by      Board            resolution,             prescribes


                                                                                                                                              Directors."
          that        the    Committee                     "shall         be        comprised                   of    five         NRA                                        Members                  of     the    Committee                are


          to     be     independent                   and          should            possess              a "working                     familiarity               with             basic         finance            and      accounting

          practices."
                                       Members               are      selected              annually                 by      the    NRA          President.


                            90.                Pursuant              to the         Audit          Committee                       Charter          Mission                  Statement,                "the        primary        function


          of     the        Audit          Committee                     is    to     assist            the      Board              of    Directors                in        its    oversight                 of    the      integrity           of


          financial              information,                  its    review              of      the     adequacy                  of    the       system              of     internal              controls           established            by

                                                                                                                                   process."
          the     Association,                      and     it's     monitoring                    of the            audit


                            91.                In     carrying                  out         these               functions,                 the         Audit                 Committee                      must            "review           the


          Association's                        financial             reporting                 process                and      internal             controls,                  review                and      appraise           the      audit


          efforts           of      the      Association's                      independent                          auditors,            and        provide                 open             means           of    communication


          between                the      Directors,               the        independent                     auditors,             and       the      financial                   and        senior         management                  of   the


          Association."
                                             The          Charter             also        sets          forth         the      Audit            Committee's                         responsibility                    for     overseeing


          compliance                    with        both      regulatory                  and       business                 ethics        requirements.


                                                                                                                               23




                                                                                                                     28 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                        INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                      Entered 02/08/21 12:04:54
                                                                                                                                                             RECEIVED Page 29 of
                                                                                                                                                                      NYSCEF: 08/06/2020
                                                 169



                          92.                Pursuant             to the      Audit         Committee's                       charter              and        the    NRA's               Policy             Manual,             the    Audit


          Committee                   is   charged               with      the      oversight               of     conflicts                 of      interest              and      related             party             transactions.


          "The         NRA           Audit         Committee                 will     review          all        transactions                   that          involve            potential              conflicts              of interest


                                                                                                                             transactions."
          and      determine                 whether             to approve               or ratify          such


                          93.                The        Audit           Committee             is also             responsible                      for        collecting            and          reviewing                    disclosures


          of    financial             interests            of     officers          and       directors                 on        a regular               basis.        NRA              policy             requires            that      such


                                                                                                                                                                             matter."
          disclosures                be      made         "in      advance,           before           any         action               is taken              on    the                            In       its        2017      IRS      990,


          the     NRA           represents               that      "Regardless                 of     how          they           are      reported,                related             party          issues            and     issues        of


          apparent           conflict              of     interest         are      presented               to     the        body          designated                     by     the          Board          of       Directors          (the


                                                                                                                                                                                                needed."
          Audit        Committee)                   for     approval,               disapproval,                  or precautionary                               measures                as


                          94.                The        Audit           Committee              is designated                        as one               of      several          recipients                  of       whistleblower


          complaints                 within         the     NRA            under       the     Statement                     of    Corporate                     Ethics.          The          Statement                  provided          the


          following:                 "Employees                   who        in     good       faith         believe                that        an        officer           or     a member                       of     the    Board          of


          Directors             is     engaged              in     any       financial          irregularity                       affecting                  the    Association                       or     has         a conflict           of


          interest        are        encouraged                   to bring          the     information                      on     which                their      belief         is based                 to     the     attention           of


                                Committee."
          the     Audit                                          It also      provides          that         whistleblowers                              may        contact             either         the        Head         of Human


          Resources              or the         General              Counsel.


                                                           iv.          Disclosure             Requirements                              and         Prohibitions                       on       Private                Benefits          and
                                                                        Reimbursements                            Absent                Board              Approval


                          95.                The        NRA's            bylaws        require          "[a]ny               Director,               officer,              or employee                      of     [the       NRA]        who


          is    also      a member                 of     the      governing                body        of        any        business,                   corporate,                or      other            entity         (whether            as



          trustee,          director,              sole-owner,                 officer,        partner,                 or        the      like)          which            receives               from             [the        NRA]         any


          payment(s)                 for      goods         or     services           which          total         in    excess              of      $2,000             either          within              a year            or pursuant


          to any        contract              or contracts                originating               within          a year              shall        immediately                        file     a written                statement            of




                                                                                                                        24




                                                                                                            29 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                     Entered 02/08/21 12:04:54
                                                                                                                                                            RECEIVED Page 30 of
                                                                                                                                                                     NYSCEF: 08/06/2020
                                                 169



          all     such     business                 as to the           nature        and        amount            thereof,             to the       best       of his         or her        knowledge,                       with     the



          Secretary             who          shall      transmit               such        statement              to the       Board            of Directors                  at its      next         meeting            and        who


                                                                                                                                                                                                                      Members."
          shall     include            all     such         statements              in the         Secretary's                report           at the     next          Annual            Meeting               of


                          96.                The      NRA's              bylaws             further          provide           that       "[n]o         Director             or member                      of the      Executive


          Council          shall        receive             any        salary      or other            private           benefit          unless         specifically                   authorized               by     resolution


          of the         Board         of Directors                    or an authorized                      committee                  thereof,         but      all    such           persons              shall      be entitled


          to     reimbursement                       for        expenses            incurred                on    behalf           of     the      Association,                    to    such          extent           as may             be


                                                                                                       Directors."
          authorized              or approved                     by     the     Board           of


                          97.                Under              the      NRA's              bylaws,               officers,             directors,              and          members                   of      the      Executive


                                                                                                                                                                                                                Association,"
          Council           "shall           be      entitled           to reimbursement                           for    expenses                incurred              on    behalf         of        the


                                                                                                                                                                                          Directors."
          but     only      "to        such         extent         as may          be       authorized                 or approved                 by     the     Board             of


                                             C.      The         NRA's            Policy              and        Procedures                 on     Hiring,              Spending,                 Procurement,
                                                     Travel             Reimbursement,                             Conflicts              of     Interest,              and        Related              Party
                                                     Transactions


                          98.                Most          of    the     NRA's              policies             and      procedures                are      found            in    one      of        two      documents-



          the     NRA            Employee                   Handbook                  or     the       NRA          Policy              Manual.           (A       copy            of    each          of      the      Employee


          Handbook                and         the     Policy            Manual             are     annexed               as, respectively,                      Exhibits                2 and      3).        The       Employee


          Handbook                sets        out     the       NRA's           policies              and    procedures                   on employee                    selection,             compensation,                        time



          off,     work          environment                      standards,                and        insurance              and         pension            benefits.              The         Policy               Manual           is    a


          compendium                     of       resolutions               passed            by       the       NRA          Board             since       the         1960s.           Annexed                 to     the     Policy


          Manual            are        several              policies             ratified             by     the         Board,           including               the         Audit          Committee                        Charter,


          Statement               of    Corporate                 Ethics,          NRA            Purchase               Policy,          and       Officer             and        Board          of        Directors           Policy


          on Disclosure                  of       Financial              Interests.




                                                                                                                         25




                                                                                                                 30 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                          INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 31 of
                                                                                                                                                                        NYSCEF: 08/06/2020
                                                 169



                                                             i.         Contract                 Review              Policy


                      99.                 In    a series                of    resolutions                    between                1988          and           1998,       the           Board             adopted                 a policy             on


          contracts          and         agreements                     entered                into     by         the        NRA          and         its      agents.              ("Contract                   Review                  Policy").


          Under       this        policy,            beginning                      in     1988,             any         agreement                 by         the      NRA                or      NRA-ILA                      in        excess          of


                                                                                                                                                                                                              "approval"
          $50,000-later                    raised            in      1991            to     $100,000-cannot                                  be        executed               without                 the                                      of     the


          President          and        one      of the            two        Vice          Presidents.


                       100.               In     1997,            the        Board             adopted              a policy              that      "all           contracts               involving                over            $100k           in      a


          12-month           period            are required                   to have                a business                case       analysis              performed                      and     no contract                    will      begin


                                                                                                               required."
          before      the     required               sign-off                approval                 as is


                       101.               In     1998,            the        Board             adopted              a policy              that         "[a]ll         purchase                    agreements                    or       contracts



          requiring          payments                greater              than           $100,000              in any           twelve-month                          period,              must        have        the         prior          written


                                                                                                                                                                                                                                         renewal."
          approval           of    the      President                   and      the        First        or        Second             Vice         Presidents                   before               execution                 or


          Certain      exceptions                    exist          for       routine                expenses,                but      the        President,               Vice             President(s),                      and           Finance


          Committee               chair        must          be provided                       with      updates                about            any         such       exceptions                    on     a quarterly                     basis.


                       102.               In    2012,             LaPierre                issued         a memorandum                              to all          NRA          staff           codifying                the        procedures


          for   complying                with        these          Board                resolutions:


                      a.          When          a contract                   is in excess               of $100,000,                      "a packet                 consisting                  of a copy                of the           contract,
                                  a completed                      business                 case         analysis,                  and      a contract                   review                   signature              sheet              will        be
                                  prepared."



                      b.          Once         all   of the             appropriate                   in-house                approvals                are         secured,               the     packet          will         be presented

                                  by    the     Office             of the           Secretary                to the           President            and          the     First         and          Second          Vice             Presidents.


                      c.          The      packet            will            then         be     returned                to     the    responsible                      NRA               officer           for     finalization                      and
                                  distribution                of        the      original               and/or                copies         of     the         packet               to     (1)       the     Office                of       General

                                  Counsel;             (2)        the        Office             of     the     Treasurer;                  (3)      the         Chief           of        Staff;       and         (4)     the           Office          of

                                  the     Secretary.


                       103.               These         requirements                           have          not     changed               since             the      memorandum                           was      issued                in 2012.




                                                                                                                               26




                                                                                                                   31 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                   INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                            Entered 02/08/21 12:04:54
                                                                                                                                                                   RECEIVED Page 32 of
                                                                                                                                                                            NYSCEF: 08/06/2020
                                                 169



                                                                ii.      Employment                             Policies


                           104.             The          NRA            has         several             policies           on     hiring,              evaluating,               and       retaining              employees.                 As


          relevant            here,        these         policies              provide:


                           a.        Only         the        Executive                   Vice        President              and       the        Human            Resources                    Division           (with         approval
                                     of the        Executive                   Vice            President)            has        the      authority             to extend               job       offers.


                         b.          The     NRA              policy               is to "conduct                   reference               checks            on        applicants               who        are    under          serious
                                                                                    employment."
                                     consideration                     for                                           In     certain          cases,           credit           and      full     background                    checks         of
                                     the    applicant                 will         also       be conducted,                     depending                 on the          duties         and      responsibilities                    of the
                                     position.


                           c.        The     reimbursement                               of     relocation                expenses               for     new           hires         is expressly             limited            to    a 30-

                                     day     temporary                   living               allowance              and        $7,500           in moving                 expenses.


                           105.             The          NRA             has            no      written            policy           on      employee                    bonuses.                Bonuses             are        generally


          awarded               on    a discretionary                         basis.


                                                              iii.       Independent                           Contractors


                           106.             NRA              policy           provides                  that     an independent                        contractor               should           only       be retained               when



          (i)    the     existing             staff          does            not        have        the        requisite          skills          to     achieve               the     task;       (ii)     the     nature            of    the


          assignment                  can         be     paid           by         the        project,            day,      or      hour;          and         (iii)      the         General             Counsel              has      been


          consulted              and        has        established                  that        they       qualify          after        being           provided               a draft          contract          agreement                 for


          review           and       sign-off.


                                                              iv.        Travel                and        Business              Expense                 Reimbursement                             Policy


                           107.             The          stated              purpose               of     the     NRA's               Travel            and      Business                Expense              Reimbursement



          Policy        is to "incur                   the     lowest              practical              and     reasonable                expense              while          completing                 the     travel        process


          in    an     efficient            and         timely           manner.                   Persons           traveling              on     NRA            business               have        the     duty         to    exercise


                                                                                                                                                                                                                  expense."
          care       and        avoid        impropriety,                          or     even          the      appearance                 of     impropriety                   in     any       travel                                   This



          policy         applies            to     all       employees                       and        non-employees                       (including                  volunteers                and       paid      consultants)


          traveling             on     NRA             business.




                                                                                                                             27




                                                                                                                   32 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                    Entered 02/08/21 12:04:54
                                                                                                                                                           RECEIVED Page 33 of
                                                                                                                                                                    NYSCEF: 08/06/2020
                                                 169



                         108.           Under           this        policy,           expenses                 must          be    business                related-that                      is,    "necessary                   to     meet


          organizational                objectives"-and                              must      be in the                NRA's             interest.               The      person            authorized                  to approve


          an        employee's               expense                report           is      responsible                     for        understanding                          the        need         for        the          expense,



          substantiating                the      expense,                   and       determining                       whether              it    is     appropriate                     and       correctly                 reported.



          Furthermore,               "[t]ravelers                   are        expected             to       use     the      same           care         in    incurring                 expenses               that         a prudent


          person        would          use      while         traveling               for     personal               reasons,            considering                    the         purpose           and        amount                of the


          expenditure."



                         109.           With          respect             to      airfare,          "[o]nly             coach           class           tickets          ...     are       generally              reimbursable


                                     travel."
          for   domestic                                Exceptions                   must          be        explained,              approved                   in    writing              and       submitted                 with        the


          expense         report.


                         110.           With          respect          to rental             cars,           "[e]mployees                 should               use      public            transportation                  (taxicabs,


          airport        limousines,                  and           local         transits)              in        preference                 to        renting            a     car        when             such         means                of


                                                                                                                                                                                                                  car."
          transportation               is cost-effective,                         and       there        are       no     other         business               reasons              for     renting          a


                         111.           As       to     lodging                and        meals,             "[d]aily             expenses                are        reasonable                  charges            for         lodging,


          meals,        tips     and     other          incidental                 expenses                  necessary             to    sustain               an employee                    while...is                 away           from


          home."
                         Original            receipts           for         expenses           over            $50.00             must        be        attached           to the           expense            report.


                         112.           Reimbursable                         entertainment                      expenses                "must            be     directly             and        principally                   related          to


          NRA's           business,             expected                  to      produce                a     specific            business                benefit,              and         attended               by         both        the


                                                              associate."
          employee             and     business


                                                         v.         Statement                 of     Corporate                     Ethics


                         113.           Adopted                in    2006,           the     Statement                  of    Corporate                  Ethics           prohibits                conflicts             of     interest,


          illegal       or unethical             actions,             and       requires            the        maintenance                    of accurate                 books            and      records.             The          policy

                                                                                                                                                                                                        supervisor[s]"
          requires         "[e]mployees                   who           are       officers,              directors,               division              directors              or     activity                                                 to


          "insure         that       these        policies                are       annually                 communicated                          to     the        employees                     reporting              to      them";


                                                                                                                        28




                                                                                                              33 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                        INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 34 of
                                                                                                                                                                        NYSCEF: 08/06/2020
                                                 169



          "clarify        and         explain               said     policies               when             necessary";              "monitor                    compliance                     there      with";           and        "report


          all    known               (or     suspected                   violations                     of     said      policies                to         the         Executive                 Vice        President                   of    the



          Association,                 the        Treasurer                of      the            Association,                  and         to        other             persons             whom            they           designate                 as


          appropriate."



                         114.               The        policy,           which              the     NRA           considered                to be its whistleblower                                      policy,          provides             that


          "[e]mployees                     who         in    good         faith         believe               that     a fellow             employee,                      supervisor,                   manager,                or    director


          is in violation                  of this          policy         are         encouraged                    to bring         the         information                     on which                their         belief         is based


          to    the    attention             of       the      General             Counsel.                    Employees                 who               in     good         faith        believe           that         an      officer           or


          member           of the           Board            of Directors                    is engaged                in any       financial                    irregularity                affecting              the     Association


          or has       a conflict                of    interest           are      encouraged                        to bring         the        information                     on which                 their         belief         is based


          to the       Audit          Committee...The                             taking                of    such      action         in        good             faith        will        not     result          in     retribution                or


                                                                                                             employee."
          reprisal        against            the       employment                       of        any


                         115.               In        January              2020,                  nine         months             after               the         Attorney                 General                 commenced                       its



          investigation,                   the        NRA          Board           adopted                   a new        version                of        the      Statement                of     Corporate                    Ethics        that


          separated            out         and        expanded             upon              the        whistleblower                  protections                        therein.          Until         it did          so, the         policy


          was        missing           provisions                  required                 by      N-PCL              § 715-b            regarding                     whistleblower                       policies,              such        as a


          procedure             for        maintaining                   the      confidentiality                       of whistleblower                                complaints                 and      a requirement                      that


          the    person          who             is the        subject            of        a whistleblower                      complaint                       not      be     present            during              discussions                  of


          the    complaint.                 The        updated            policy              is annexed                as Exhibit                    4.


                                                             vi.        Purchasing                       Policy


                         116.               Adopted                in    2006,              the     Purchasing                  Policy            was             created             to   "provide[]                   general           policy


          guidance             for     efficient              and        cost-effective                       procurement                   of        goods             and       services            necessary                   to   support


          the    goals,         objectives                   and        work           of     the        [NRA]          while          ensuring                    [NRA]               resources             are         protected             and


          maximized."                                                                                                                                                                                                                        high-
                                       The         policy's              stated             goal        is to provide              a system                      that     delivers           reasonably                   priced,


                                                                                                                           29




                                                                                                                  34 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                   INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                      Entered 02/08/21 12:04:54
                                                                                                                                                             RECEIVED Page 35 of
                                                                                                                                                                      NYSCEF: 08/06/2020
                                                 169



          quality        goods          and        services                   to        end      users,           while       preserving                     organizational,                     financial                and      ethical


          responsibility."



                        117.            The           policy             prohibits                   NRA           employees,                  officers,              and         directors             from            using          "their


          position           with      the      [NRA]              in         a manner                    that    may       create         a conflict,                  or    the      appearance                   of     a conflict,


                                                                                                                                                              Association,"
          between            the      individual's                  personal                     interest           and      those         of       the                                          and         directs         that        they


          "refrain        from         knowingly                   engaging                     in        any     outside         matters             of      financial             interest           incompatible                      with


                                                                                                                                                                duties."
          the     impartial,            objective,                 and             effective                performance                   of     their                              The         policy             also      prohibits


          related       party       transactions                   without                    written            authorization                 by     the       NRA.


                        118.            It      also          provides                    that            "[a]nyone              who           suspects               violations               of      this         code           has       an


          obligation            to report             their        concerns                    to     their        immediate              supervisor,                   the       Office         of     the        Treasurer,              the


                                                                                                                   Counsel,"
          Audit        Committee                Chair          or NRA's                        General                                    and         that      "[n]o         adverse            action            shall        be taken


          or     permitted            against           anyone                 for        communicating                          legitimate                concerns               to   the       appropriate                    persons.



          However,              malicious                and            unfounded                         accusations              will         not        be     tolerated                and        will         be      dealt         with


          accordingly."



                        119.            The        policy               is missing                   provisions              required               by     N-PCL              § 715-a            regarding                 conflict             of


          interest       policies,             such      as:


                        a.      The       policy          does            not           require            that     the     person         with            a conflict             of   interest              not    be present                  at
                                or participate                     in     Board                or    committee                deliberations                     or vote           on    the      matter            giving           rise        to
                                the     conflict              of    interest;


                        b.      The          policy        does           not            contain             a prohibition                against               any      attempt           by       the       person            with       the
                                conflict          of interest                      from         improperly                influencing                  the      deliberation                or voting               on the          matter

                                giving          rise      to the              conflict               of     interest.


                                                                                                                                                          proposal"
                        120.            The        policy               requires               the        use     of    a "request              for                               process             when          a purchase                  is


          contemplated                 that      is equal                to        or    above             $100,000,             but      certain             types          of   purchases                  are    exempt              from


          that      process-namely,                       "[p]urchases                              or services             directly           related           to legal           counsel,              political             strategy,




                                                                                                                            30




                                                                                                                   35 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                          INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                               Entered 02/08/21 12:04:54
                                                                                                                                                      RECEIVED Page 36 of
                                                                                                                                                               NYSCEF: 08/06/2020
                                                 169


                                                                                                                   marketing."
          public      relations,             membership,                    fundraising                    and                                 Exempt             purchases             and          services            do    not


          require      a request              for     proposal              or competitive                       bid,     but     must        "be       reported           to Finance                    Committee              on


                              basis."
          an annual


                       121.             The          Purchasing                  Policy             also      sets        out      levels         of     approval             necessary                    for     contracts



          exceeding            certain          thresholds:


                       a.       If the        contract             requires            payments              equal         to or greater               than       $100,000             in any             twelve         month

                                period,           it must           have         the      written          approval              of the       appropriate                NRA        division                director,          the
                                Executive                 Vice            President,                and       the         Treasurer,              with          signatures              acknowledging                          the
                                contract             by      the    President                and      one        Vice      President.


                       b.       If     the     contract              requires               payments               between              $50,000            and         $100,000,               it        must      have        the
                                written             approval               of      the        appropriate                  NRA            division              director         and           one          officer           (the
                                Executive                 Vice        President,                Treasurer,                Secretary,            or       one      of    the    Executive                    Directors            of
                               NRA-ILA                    or General               Operations).


                       c.       If     the      contract              requires               payments                   under          $50,000,            it    requires           the         approval                 of    the
                                appropriate                  NRA           division             director            or     his     or    her      staff         designated              with             such      approval
                                authority.


                                                      vii.          Officers              and       Board            of Directors                                 - Disclosure                      of    Financial
                                                                                                                                                  Policy
                                                                    Interests


                       122.             Adopted                in                      the      "Officers               and       Board         of       Directors                              -        Disclosure              of
                                                                      2007,                                                                                                    Policy

                             Interests"
          Financial                                 requires              NRA          officers,           board         members,              and       members              of the      Executive                   Council


                                                                                                                                                                                                                 members'
          to   file   with       the      Audit           Committee                    a disclosure                of    their      own        and       their         immediate           family


          financial          interests.


                       123.             The         Policy          requires             disclosure                of the        following:


                       a.       Any            remuneration                       received                 from            the         NRA             other           than      for       routine                  expense

                                reimbursements;


                       b.       Any          relationship                 with         an    entity         that        has      a business              relationship              with,            or     receives            any
                                funds         from,          the     NRA           that      does          or could           result      in the         receipt         of remuneration                         other        than

                                routine           expense             reimbursements;


                       c.       Any          relationship                 with         an entity            that        is seeking            to have            a business            relationship                   with       or

                                receive             funds          from      the       NRA;




                                                                                                                     31




                                                                                                           36 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                    INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 37 of
                                                                                                                                                                         NYSCEF: 08/06/2020
                                                 169



                           d.                                                       personal               favor          or     entertainment                      with          either        a retail              price         or     fair-
                                   Any           gift,      gratuity,
                                   market            value              in excess            of     $300          received              from       any        entity         or person               associated                   with      any
                                   entity         that       has         a business               relationship                 with,       or is seeking                   to do business                     with,        or receives

                                   any         funds         from          the      NRA;


                           e.      Any           ownership                 interest          in excess               of     10%          of its       class        in any          entity          that       has        or is seeking
                                   to    have            a business                 relationship                  with,         or that          does        or     is seeking                to     receive              funds           from,
                                   the      NRA.


                           124.             The          policy           requires           that         disclosures                  related         to    any       of     the       above         be       filed        in     January


          of     each       year.        Since            at least            2008,          the        NRA         has        required            all       officers             and       directors               to    fill      out     and


          submit           a standard                questionnaire                     each          year         reporting              any      related            party          transactions                 or       conflicts               of


          interest          that         require               disclosure                  under           this       policy             ("Financial                   Disclosure                   Questionnaire").                              In


          addition              to these           annual               disclosures,                the     Executive                  Vice       President                 has      an independent                           obligation


          to     "report          to     the      Audit                Committee                  any      financial              interest          of       an     officer           or     director            (or        immediate



          family        member)                  that      comes            to his        knowledge                  or the           knowledge                of his         office         as well           as any             financial


          transactions                  between              the        NRA...and                   other         individuals                   and/or         organizations                       that    present                or might


                                                                                                     interest."
          present          the      possibility                   of    a conflict            of


                           125.             The          NRA            has      represented                 in public                filings         that     the      Secretary                  and     General                 Counsel


          is responsible                  for      receiving                  and     reviewing               the         annual           conflict           of     interest           questionnaires.


                           126.             The          policy            does        not        comply             with         the      requirements                      of     N-PCL                 § 715-a                regarding


          conflict          of     interest          policies              for      the      same         reasons              as described                  in Part          Four,          Section            II(C)(vi)                above



          regarding               the    NRA's              Purchasing                    Policy.


                                                          viii.           Conflict            of Interest                  and         Related              Party           Transaction                    Policy


                           127.             It     was            not      until          January            2016              that      the      NRA              Board            adopted               a     comprehensive


          Conflict              of Interest              and       Related            Party         Transaction                   Policy.          The        policy           is not         included                in the        NRA's


          Employee                 Handbook                    and,        upon           information                 and        belief,          is not           provided             to    new          employees                     at the


          time       of hire.




                                                                                                                            32




                                                                                                                  37 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                            INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                            Entered 02/08/21 12:04:54
                                                                                                                                                                   RECEIVED Page 38 of
                                                                                                                                                                            NYSCEF: 08/06/2020
                                                 169



                            128.           With          respect           to          related                party          transactions,                       the         2016         policy           hews           closely           to      the


          requirements                of N-PCL                   § 715,         and          defines                conflicts             of interest                  more          broadly            as any          situation           where


          "the       interests            of     the     NRA          come              into         conflict                with         a financial                    or    personal                 interest          of       [an    officer,


          director,           or     key          employee],                  or        otherwise                         whenever                [an        officer,                director,             or      key         employee's]


          personal            or     financial             interest             could               be        reasonably                  viewed                 as      affecting                his      or     her       objectivity               or


                                                                                                                          NRA."
          independence                    in fulfilling              their         duties                to the


                            129.           The         policy        provides                     that        "[t]he         NRA           Audit            Committee                     is responsible                     for     providing

                                                                                                                                                                                                        policy."
          oversight            of the           adoption            and       implementation                                 of,     and        compliance                     with         this


                            130.           Under           the      policy,                 the     Audit                Committee                    must         "review                all     transactions                  that      involve


                                                          interest"                                                                                                                                               transactions,"
          potential           conflicts             of                            to        "determine                     whether              to     approve                 or ratify             such                                           and



          "may         only         approve              the      [] transaction                         if    it        determines              that        such             transaction,                 under            the     terms           and


                                                                                                                                                                                                                                NRA."
          within        the        circumstances                    presented,                     is fair,              reasonable,                 and         in the        best        interests              of the


                            131.           The         Audit         Committee                       must                document               its    consideration                        of      any         conflicts           of    interest


          and       related         party         transactions,                    including,                       but      not      limited              to,     (1)        "[a]1ternative                     transactions                 to    the


                        available,"                                                                                                  resources,"
          extent                                   (2)     "[t]he          NRA's                    mission                 and                                        (3)     "[t]he            possibility              of       creating           an


          appearance                of impropriety                    that        might              impair               the      confidence                in,        or the        reputation                  of,   the        NRA        (even


                                                                                       wrongdoing),"
          if   there        is no         actual         conflict            or                                                 and       (4)         "[w]hether                    the         conflict          may          result       in      any


          private           inurement,                   excess            benefit                  transaction,                     or      impermissible                              private             benefit               under            laws


                                                                    organizations."
          applicable               to tax-exempt


                            132.           The         Audit        Committee's                           meeting               minutes               are required                    to contain                certain           information



          concerning                the        consideration                 of        conflicts                    of    interest         and         related               party        transactions,                   including                "the


          name         of     the      [officer,               director,               or     key             employee],                  the         nature             of     the       conflict,               and       details         of       the


          deliberations                   of       the         disinterested                       directors                    (such           as      documents                         reviewed,                 any           alternatives




                                                                                                                                33




                                                                                                                         38 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                             INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                       Entered 02/08/21 12:04:54
                                                                                                                                                              RECEIVED Page 39 of
                                                                                                                                                                       NYSCEF: 08/06/2020
                                                 169



          considered,                comparative                      costs      or bids,                 market          value       information,                    and     other       factors             considered                 in


          deliberations)."



                                    PART            FIVE          - DEFENDANTS'                                      VIOLATIONS                           OF      NEW YORK                        LAW

          I.             Widespread                       Violations                  of        Law         of the        NRA's             Senior        Management                          under           the

                         Leadership                   and         Direction                     of Wayne                 LaPierre


                         133.            Wayne              LaPierre               has          been         the     Executive              Vice       President              of the        NRA              since       the     early


          1990s.         As     the     Executive                 Vice         President,                   LaPierre            is responsible                  for     overseeing              all     of the           divisions


          and      the    day-to-day                 affairs           of the         NRA.


                         134.            The         head             of      each          NRA             division            reports           directly            to     LaPierre.            LaPierre's                    direct


          reports         include             the     Treasurer,                   the          Executive                 Director           of    NRA-ILA;                    the     Executive                   Director              of


          General         Operations;                  the        Secretary;                    the       General          Counsel;           the     Executive                Director           of Advancement;


          the    Executive              Director                 of     Publications;                       the     Managing                Director             of     Public         Affairs;              the     Executive


          Director             of     Membership                        &      Affinity                   Licensing               Programs;               the         Director           of     Security;                 and        the


          Executive             Director             of     Human               Resources.


                         135.            Until            recent            cuts           to       its     workforce,                the     NRA             had          approximately                      550        full-time


          employees.


                         136.            One          of        LaPierre's                  first         acts      as     Executive               Vice         President             was       to      hire         Defendant


                          "Woody"
          Wilson                                 Phillips              to     serve             as Treasurer-a                       position          that      Phillips            would            hold         for    the     next


          26    years,          until      his       retirement                  in        2018.           At      all     times,       LaPierre              was           responsible                for     oversight                 of


          Phillips.


                         137.            LaPierre                also         hired         Defendant                    John     Frazer          as the        NRA's              General           Counsel              in 2015.


          Frazer         was        elected         Secretary                 of the            NRA          by     the     NRA        Board          that       same         year.      At     all     times,           LaPierre


          has    been         responsible                 for     oversight                 of Frazer               who         continues            in the         role      of     General           Counsel.




                                                                                                                           34




                                                                                                                  39 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                   INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 40 of
                                                                                                                                                                         NYSCEF: 08/06/2020
                                                 169



                         138.              LaPierre              hired            Defendant                   Joshua           Powell           as his     Chief        of       Staff      in 2016                and      appointed


          him     the     Executive                    Director              of     General                  Operations              in      January           2017.        In     December                       2018,          LaPierre


                                                                                                                          Strategist."
          gave       Powell          the        newly           created             title        of "Senior                                           Powell       was           employed                   by     the     NRA        until


          he was        terminated                    in January                  2020.          At     all     times,         LaPierre            was      responsible                  for      oversight                of Powell.


                         139.              LaPierre,              together                  with        his     direct         reports,          including             Defendants                    Phillips,             Frazer       and



          Powell,         instituted                 a culture           of        self-dealing,                     mismanagement,                        and     negligent                oversight                   at the      NRA.



          They        overrode              and             evaded            internal                controls           to     allow           themselves,              their           families,                favored            board



          members,               employees                       and          vendors                   to      benefit             through              reimbursed                  expenses,                     related           party


          transactions,              excess                 compensation,                        side        deals,       and       waste         of    charitable               assets          without                regard       to the


          NRA's          best      interests.


                                           A.         LaPierre's                   Improper                     Spending                  and     Expensing


                         140.              LaPierre               routinely                  abused            his     authority              as Executive               Vice            President                 of the         NRA        to


          cause       the      NRA              to     improperly                   incur             and      reimburse                  LaPierre           for    expenses                   that         were         entirely           for


          LaPierre's             personal                    benefit           and           violated                NRA           policy,            including          private               jet      travel             for      purely


          personal          reasons;                 trips     to the          Bahamas                  to vacation                 on     a yacht         owned            by     the      principal                   of numerous


          NRA        vendors;              use         of     a travel            consultant                  for     costly        black         car    services;           gifts        for         favored             friends       and



          vendors;             lucrative                consulting                  contracts                  for      ex-employees                      and      board            members;                      and       excessive



          security          costs.


                         141.              LaPierre's                  misuse               of   NRA            funds          involve          the     Women's              Leadership                      Forum,              a special


          recognition                society                 within           the           Office            of      Advancement.                       LaPierre's                wife           is        the         founder         and


          permanent              co-chair               of the         Women's                     Leadership                  Forum.            LaPierre          testified              that        his        wife      has      served


          in this       role     as a volunteer                        for        15 years.              In     December                  2015,         at his     wife's          behest,             LaPierre              hired          his


          niece      to work           on Women's                            Leadership                  Forum            events           and        projects.




                                                                                                                              35




                                                                                                                    40 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                              Entered 02/08/21 12:04:54
                                                                                                                                                                     RECEIVED Page 41 of
                                                                                                                                                                              NYSCEF: 08/06/2020
                                                 169



                             142.           LaPierre                had             access           to,      and           abused,               the        budget              allocated                  to        the        Office          of     the


          Executive                 Vice      President                ("EVP               Office")                to       fund          personal              expenses                   and         consulting                 contracts              for


          NRA          insiders.             The          EVP       Office,                like        each         division                of        the      NRA,            has         its     own           budget,              cost     center,


          and       staff.        The       EVP           Office          includes                 LaPierre,                 his      Chief            of      Staff,          and         a handful                  of    senior           advisors


          and       office            assistants.             Expenditures                          associated                  with             the        EVP          Office,                 such       as        EVP             Office          staff



          salaries,           are       allocated              to    the            EVP           Office           budget.                 In     2018,            the        overall              EVP            Office              budget          was



          approximately                      $16      million.


                                                               i.      LaPierre's                       Private               Flights


                             143.           The       NRA           incurs             substantial                 costs            for     LaPierre's                  private             air travel.                LaPierre              testified


          that      it is     NRA           policy          that     he travel                 by      private               aircraft            at all        times           for     security              reasons.                 He     testified


          further          that       he is not            aware          of        any      limits          under            this        policy            on the            kind         of plane              he can            charter,           how


          far     he can          go,      or the          amount              of money                     he can           spend           on the            flights.


                             144.           NRA            records              show           that          between                 June          2016          and          February                  2018,              the     organization


          paid       for      numerous                    private         flights              for          LaPierre's                    wife         and       extended                   family               when            he     was       not          a


          passenger.                LaPierre               admitted                 that      he      authorized                     at least               some         of     these            flights.          Upon               information


          and      belief,          none         of these           flights            was         approved                   for     security                reasons,               nor         were       they           approved              by     the


          NRA         Board.            Several             examples                  of these               flights           are        highlighted                   below:


                             145.           In     August            2016,             LaPierre                authorized                    a private               flight           for        his     niece             and     her       husband


          to fly      from          Dallas,          TX,       to North                Platte,              NE.        LaPierre's                 niece          and          her     family             live         in Nebraska                 about


          60      miles        from          North           Platte.            Asked              why            he        authorized                  this       flight,           LaPierre                did           not     identify            any


          security            issues,         but       testified              "I     think          it's     hard.          There              are     not      many            flights               to Kearney....She                          had          a


          child       and         I think        that       [the     travel                                 had        --                                                                                 said                                   in this
                                                                                          agent]                             probably                 NRA,          probably                     me,                  that,        okay,


          instance,            it's     okay         to     get     her        back           that          way.        Our          annual             meeting                was          coming               up        down         there.         She




                                                                                                                                36




                                                                                                                   41 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                               Entered 02/08/21 12:04:54
                                                                                                                                                                      RECEIVED Page 42 of
                                                                                                                                                                               NYSCEF: 08/06/2020
                                                 169



          was        working              on       the     Women's                     Leadership                     Forum              with       people              in    Dallas             and       ...      it's      the       advantage


                                                                                                   work."
          of the           NRA          to have            her        ...    do that                                The      cost          of the            flight          was       more            than       $11,435.


                               146.           In    July         2017,           LaPierre                  authorized                   a private              flight         for      his       niece           and        her     daughter               to



          fly       from        Dallas,            TX,         to Orlando,                FL.            LaPierre           testified              that        this      "was          another             example                 where           I was



          getting              [my      niece]           together              with          my wife               to work               on       the     Women's                   Leadership                    Forum             events.            She


          had        tried        to     travel           commercial.                        All          the      commercial                     flights                          had       -     there           was           a mechanical
                                                                                                                                                                      they


          problem.               She       was           stuck         there           at the            airport        until            12:30          or     1:00          at night            with          a child             trying         to      fly

          commercial."
                                           The           cost        of the         flight           was        more        than           $26,995.


                               147.           In    October                 2016,         LaPierre                  authorized                   a private              flight         for       his     wife          to fly          alone          from



          Madison,                WI,      to Kearney,                      NE.        Asked               why        she       did       not      use         a commercial                       airline,           LaPierre                 testified


          "I     think          it was                                  easier          to                                   more                                             and                                 the        flights           -- there
                                                probably                                           fly     private,                             convenient,                              probably


          probably               are      not       many             flights           into         Kearney               from           that       area         and         we     wanted               to      get       her      there,         and          I


                                                                                                                                                                  on"
          thought              it was         appropriate                    given            the         return       NRA               is getting                           the      Women's                    Leadership                    Forum


          program.               The       cost          of the         flight         was           more          than      $8,800.


                               148.           In    January                 2017,        LaPierre                  authorized                    a private            jet     to pick            up      his      niece's            husband               in


          North            Platte,        NE,        on the           way         to Las             Vegas            for   a Safari                Club         convention.                     LaPierre                  testified           that       his


                                                                                        time"
          niece          "was          working                 the      entire                             attending              various                donor           meetings                 at the           convention,                    so he


          authorized                   a flight           to     bring           her     husband                   "over          [to]          help         babysit             the     child           while             the      mother             was


                                                                                                                                it."
          working               because             there            was       nobody                    else    to    do                 LaPierre               also         authorized                  a private                 flight        to      fly


          his       niece's           husband             back         to Nebraska                        two      days      before               his    niece          was         ready         to return.                Asked             whether


          this       flight,          which         cost        about          $15,000,                   was       in the        NRA's                 best      interest,            LaPierre                  testified             that     it was.


                                                                                                                                                        back,"
          "[I]t's          really        almost            very         hard        to get               commercial                    flights                          LaPierre                 explained,                  and       his     niece's




                                                                                                                                 37




                                                                                                                      42 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                   INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                       Entered 02/08/21 12:04:54
                                                                                                                                                              RECEIVED Page 43 of
                                                                                                                                                                       NYSCEF: 08/06/2020
                                                 169


                                                                              work."
          husband           "had         to     get    back            to                         LaPierre           later       authorized                  a private             jet     to     fly      his         niece         back       to


          Nebraska           two         days         later.


                        149.              In February                   2017,             LaPierre             authorized               a private            flight         for      his     niece           and        her     daughter


          to fly     from        Atlanta,             GA,        to Kearney,                      NE.     LaPierre              testified            his     niece         was       in Atlanta                  for     a "planning


                                                                                                     Forum,"
          meeting           on     the        Women's                  Leadership                                         and        he       is "sure            [he]        authorized                   it    ...     to     get     them


          back."
                       The        cost         of the         flight         was         more           than     $15,000.


                        150.              LaPierre               has         also         repeatedly                directed            private             aircraft          to        make            additional               stops          in


          Nebraska           to       pick       up      or      drop          off        family          members.                Upon           information                      and      belief,              additional              stops


          and      additional            passengers                    on      a private             flight         usually            increase             the     cost       of the           flight.


                        151.             For          example,                in        November                 2018,          LaPierre               and        his      wife          took        a private                 roundtrip


          flight      from        Washington                     D.C.           to       Dallas,          TX,       and         stopped           in       North         Platte,           NE,          on       each          leg    of     the



          trip     to pick        up     and      drop          off         LaPierre's               niece          and        grandniece.                 These           flights         cost          $59,790.


                        152.              In     March            2019,              LaPierre             and       his      wife       took         a private              flight         from           Washington                    D.C.


          to     Orlando,          FL,          and       stopped                  in     North           Platte,         NE,          on      the         way      back           to      drop           off      his        niece         and


          grandniece.              These          flights              cost        $78,900.              In     April          2019,        LaPierre               and      his       wife        took           a private             flight


          from       Washington                   D.C.          to      Tulsa,             OK,          making            additional                 stops         in    Omaha               and         North            Platte,           NE.


          These       flights          cost      $49,535.


                        153.              The         current           Treasurer                  testified            that     he did         not         know         of       any      NRA             business              purpose


          that     would         be      served          by      private                flights         to or from              North          Platte,           NE.


                        154.              LaPierre              has         also         authorized              private            flights          for    NRA            employees                    when            he was          not       a


          passenger.              For          example,                in      February                  2018,          LaPierre               authorized                  a private                flight             for      an     NRA


          spokesperson,                  her      husband,                  and         an employee                  of    a vendor              from            Dallas,           TX      to Fort              Lauderdale,                  FL


          and      Washington                  D.C.         These             flights         cost        $107,775.




                                                                                                                          38




                                                                                                                43 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                                      Entered 02/08/21 12:04:54
                                                                                                                                                                             RECEIVED Page 44 of
                                                                                                                                                                                      NYSCEF: 08/06/2020
                                                 169



                             155.              From             May               2015            to         April          2019,           the      NRA            incurred                  over         one       million               dollars         in


          expenses                 for    private            flights               when           LaPierre                  was       not     a passenger.                    Upon           information                  and     belief,            these


          expenditures                    were          neither               authorized                       by       nor     consented                  to by          the        NRA        Board.


                             156.               The         current                Treasurer                    testified             that,       in       the     fall         of    2018,          the      NRA             eliminated                "all


                                                                travel"                                                                                                                                                                                non-
          non-mission-critical                                                       to       reduce                 the      NRA's               expenses.                Following                   the        elimination                  of


          mission              critical          travel,               payments                   to         LaPierre's                Travel              Consultant                  dropped               by    nearly             50%-from


          $2.9         million            in 2017               to         $1.5      million                 in 2019.


                             157.               In    its      annual               filings            with           the      Attorney              General               for       2014        to 2018,            the       NRA            asserted


          that      it required                  substantiation                           prior          to     reimbursing                    these             expenses.               The      Attorney                  General            has       not


          found          any         evidence                  that          the     private                  flights          and      related             business                 uses      were           substantiated                    prior       to


          reimbursement.


                             158.               In     fact,          the         current              Treasurer                learned              for     the      first          time      that        LaPierre's                 wife      travels


          alone         by     private               charter               at the      NRA's                   expense              when          counsel             informed                 him      the       night        before           he was


          examined                  by    the        Attorney                     General               in June               2020.


                                                                     ii.      LaPierre's                        Bahamas                     and        Yachting                  Trips


                             159.               Since           June              2015,            LaPierre                   and       his       family            took             private           flights           to     and          from        the


          Bahamas                  on at least              eight             occasions.                     On most               of those             trips,      LaPierre                 stopped              in Nebraska                  on each



          leg     of     the       trip        to pick           up         and       drop             off      his        niece       and        her       family.             The         NRA         paid        over        half         a million


          dollars            for     these           flights.


                             160.               LaPierre                    testified              that              he       often         visits          the       Bahamas                   in      December                      to     attend            a


                                    retreat"
          "celebrity                                     organized                    by       an        individual                   who         is,      upon        information                     and        belief,        the         principal


          stakeholder                     in         several                businesses                        that          have        business                  relationships                       with         the        NRA             ("MMP


          Principal").                    These                 businesses                        include                   Associated                      Television                      International,                     Inc.          ("ATI"),




                                                                                                                                       39




                                                                                                                              44 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 45 of
                                                                                                                                                                         NYSCEF: 08/06/2020
                                                 169



          Membership                        Marketing                 Partners                ("MMP"),                       Allegiance                Creative               Group               ("Allegiance"),                    and


          Concord               Social         &     Public           Relations               ("Concord").


                           161.              Upon           information                 and         belief,           MMP,           Allegiance,               and        Concord                entered        into      contracts


          with       the        NRA           on     the         same           day     in     December                      2011.           They       also         share         the       same         Chief          Executive


          Officer          and        business              address,             which             is located                in the          same      Fairfax,            VA           office      building             where           the


          NRA         is headquartered.


                           162.              Together,               MMP,              Concord,                    Allegiance,                 and     ATI          have          received           over         $100         million


          from       the        NRA.


                           163.              In     recent          years,            MMP            and           Concord           have         been        among               the     NRA's            largest         vendors.


          Since        2014,           the         NRA            has      paid         MMP                   over        $60       million           for     fundraising,                   printing,             and      mailing


          services.             Over          the      same           period,            the         NRA              paid        Concord              over         $22       million             for      public         relations


          services.


                           164.              Allegiance                   has    been         reported                 as a professional                      fundraiser                 in the      NRA's             regulatory


          filings         for    many             years.         In its 2018             Form             990,        the     NRA          described               Allegiance's                  services          as providing


                                                                                                                                                                                                                     programs."
          "counsel              and         promotion                planning                for     marketing                    and        direct      response             mail          and      phone


          Since        2014,          the     NRA            has      paid        Allegiance                       over      $4.5         million.


                           165.              ATI           partnered              with             the        NRA            from          1997        to     2019           to     produce               and       distribute             a


          television             series           called          Crime           Strike.            Since            2014,         the      NRA        has        paid      ATI           nearly         $17       million.         For


          most       of     its run,          Crime              Strike         was     hosted                by     LaPierre.             LaPierre           testified            he last          hosted         the     program


          in 2017           or 2018.               From           January             2018         to May              2019,         the      NRA           paid      ATI          $4.7      million.


                           166.              From           2012          to 2018,           the         NRA          paid        MMP,           Allegiance,                 Concord,               and      ATI         more      than


          $10       million            in     fees         not      contemplated                         by     the       terms         of     the    underlying                   contracts.              LaPierre             denied




                                                                                                                             40




                                                                                                                     45 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                           INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                            Entered 02/08/21 12:04:54
                                                                                                                                                                   RECEIVED Page 46 of
                                                                                                                                                                            NYSCEF: 08/06/2020
                                                 169



          having         any       role         in    negotiating                    the      contracts             with           these         businesses,                   but       he personally                        signed             most


          of the       contracts               on behalf                of the         NRA.


                         167.                 LaPierre                  frequently                    meets              with              the          MMP                Principal.                    According                         to       his


          reimbursement                        requests,                LaPierre                   took       private              flights             to     California                  on       at        least         20        occasions


          between           late         2013             and     early         2017-usually                            staying              several              days         at     a five-star               historic                hotel       on


          Sunset        Boulevard                    in Beverly                 Hills-to                   meet         with        the      MMP              Principal,                 often         over          lunch           or dinner.


          Between           2013              and     2016,            the     MMP              Principal,               his       wife,         and        their         daughter               received              over          $6,700          in


          Christmas               and         birthday            gifts        from           the     LaPierres,                at the           NRA's               expense.


                                                                                                                                                                  retreats"
                         168.                 LaPierre                 also          regularly                attends               "celebrity                                            organized                    by         the          MMP

          Principal.             When           LaPierre                attends              these         retreats,           which             are     normally               held           annually              in the          Bahamas


          in December,                   he stays               at the        Atlantis              resort        on Paradise                    Island.            His      lodging              is paid            for     by      the       MMP

          Principal.             LaPierre                 testified           that     the         MMP          Principal                  does        not        pass       these         expenses                  on to the             NRA.


                         169.                 LaPierre                often       visits            the      Bahamas                 in     the        summer                as well.              During              these            trips,       he


          stays     on     a 108-foot                     yacht         owned              by       the     MMP            Principal.                  The        yacht,            named              Illusions,               is equipped


          with      four         staterooms,                    a 16-foot              jet      boat,         and        two        jet      skis.          LaPierre                described                Illusions               as "a        big,

                  yacht"
          big                     with         a crew            that     includes                 a chef.         LaPierre                testified              that     "[o]ccasionally                           one        of   our         other


                         members"
          family                                     has         stayed           on         the     yacht          with           him           and        his      wife,           including                his          sister        and       her



          husband,           and         perhaps                others.


                         170.                 LaPierre             has        never             disclosed               his     use         of     the        MMP              Principal's                   yacht           on      the        NRA


          Financial              Disclosure                  Questionnaires                         that     he,    as an officer                      and        ex officio              director             of the           NRA,             must


          submit         to the          NRA              Secretary             annually.                  Question                4 of this            questionnaire                      asks:


                         Have            you         or     any        relative            received,               or     do       you       or        any        relative            expect            to     receive,              any
                         gift,      gratuity,                personal             favor,            or entertainment                         with           either        a retail             price         or fair         market
                         value           in     excess            of      $250          from          any       person              or      entity           that        has        or    is     seeking              to     have          a
                         business               relationship                   with,          or received                 funds            from,            NRA           or any          NRA            Entity?




                                                                                                                              41




                                                                                                                  46 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                                   Entered 02/08/21 12:04:54
                                                                                                                                                                          RECEIVED Page 47 of
                                                                                                                                                                                   NYSCEF: 08/06/2020
                                                 169




                           171.                  LaPierre               answered                      no      to    this        question                 in    every            questionnaire                      he     submitted                      from


          2008        to        2018             (the         most           recent             questionnaire                      produced                    by     the        NRA              to   the         Attorney                General).


          LaPierre               similarly                  testified           that            he     has         never          received               a gift           of    value           in     excess           of      $250            from         an


          NRA         contractor                      or employee                     of        an     NRA           contractor.


                           172.                  LaPierre's                   use          of        the      MMP               Principal's                   yacht            constituted                   a gift            from           an      NRA


          contractor                  in     excess            of     $250           requiring                 disclosure                   under             NRA          policy.           It      also     constituted                     a private


          benefit          to LaPierre                       in violation                  of        NRA           policy.


                           173.                  In     his     testimony                   to the            Attorney              General,                  LaPierre             said         that        the     reason            he      failed         to


          disclose              the        use        of the        yacht        was             for        security            reasons            and         because             he considered                        the     yacht             to have


          been        used             for        a      legitimate                  business                  purpose.                Though                  LaPierre                acknowledged                            that        the        NRA


          questionnaires                          only         go       to     the         NRA               Secretary,                he        said         he     "was         concerned                   about            everybody                     on


                                                               leaks."
          security,              everything                                     LaPierre                    also     testified              that        he considered                     the        use     of the          yacht         as "a           safe


                                                                                                                                         gift."
          place       to do            [business],                   and        [] didn't                  consider             it a                     LaPierre               further           testified             that     these             trips     to


          the     Bahamas                    were           beneficial                to        the        NRA           because             they         provided                an        opportunity                  for      his         wife         and


          niece       to discuss                      the     Women's                 Leadership                       Forum:


                           ...     any           time         I get     the      two            of them             together             anywhere,                   there        is a benefit                for       the     NRA.
                           It could               be        in Nebraska,                        it could            be     like       a corporate                    retreat           in Aspen.                  It could            be      a
                           -- you                              I mean,              I consider                  it a good                               to get        them        together.                                            got
                                             know,                                                                                     thing                                                                Yeah,         they
                           together                   in the        Bahamas.                                   -    it could             have           been         in Washington.                          It just       -- it's         --
                                                                                                 They
                           it    -- but                                  [his                               head                   the       game             on     this        and                          her       with
                                                   keeping                           wife's]                             [in]                                                               getting                                   [my
                           niece],               there         is a substantial                        benefit             to the        NRA             that        is -- that             is in the             -- proof            is in
                           the         dollars              that      come            into            the      NRA.             I mean,                 did        they        enjoy         being           there,            yeah.          I

                           mean,                 on      the        other        hand,                 did      NRA             get         a benefit                of        them         being            together,                yes,
                           absolutely.


                           174.                  LaPierre               testified               that         neither            he nor            the     NRA             paid        the       MMP           Principal                 for        the     use


          of    Illusions.                 He         also      testified              that            he     has        stayed             on     Illusions                during           two           European               trips            for      the


          purpose               of recruiting                      celebrities                  for     the        NRA.




                                                                                                                                   42




                                                                                                                         47 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                          INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                     Entered 02/08/21 12:04:54
                                                                                                                                                            RECEIVED Page 48 of
                                                                                                                                                                     NYSCEF: 08/06/2020
                                                 169



                             175.             LaPierre            claimed              without             identifying             any       evidentiary              support            that       many          of the     costs


          incurred             in     connection                 with      his        travel          and      entertainment                  expenses-like                       the      trips      to the           Bahamas


          and        other      locations              with        his        wife,         niece          and    family          members-were                         justified               as an investment                      in


          donor         cultivation.


                                                          iii.          LaPierre's                   Personal             Travel             Consultant


                             176.             LaPierre            uses        his      own         personal            travel      consultant               to arrange             his     private          air    travel        and


          other         accommodations.                             This            practice               deviates             from         NRA            policy        and            results          in      substantial


          additional                expenses            to the          NRA.


                             177.             The     NRA          Travel              Policy          provides           that      employees                must      use        the     NRA's             official        travel


          agent        to make               travel      reservations                    unless            otherwise             approved              by    the     Executive                 Vice       President.


                             178.             Since       being            elected              Executive               Vice       President,               LaPierre            has        not      used          the     NRA's


          official           travel          agent      to make               his      travel         arrangements                  for      decades,          if ever.           Instead,            since        the     1990s,


          LaPierre             has booked                his      travel         through              a travel          consultant            based          in Woodland                   Hills,        CA.       The      travel


          consultant                 bills     the     NRA              through             two        companies:                Inventive             Incentive           &       Insurance                Services             Inc.


          and        GS2        Enterprises               (collectively,                       "LaPierre's               Travel           Consultant").                LaPierre                 testified          that     when


          his     travel            consultant           bills          services              to     the      NRA,         it is for          NRA           business          and         in     furtherance                of    the


          NRA's              mission.


                             179.             Upon       information                    and         belief,      LaPierre,             one     of his        senior      advisors,                 and      the    Executive


          Director             of     Advancement                       are      the        only       current          NRA         employees                who       have         used           LaPierre's              Travel


          Consultant                  to     make       travel           arrangements.                        LaPierre           testified        that        "some          of     the        [NRA-ILA]                  people


                                    her,"
          have        used                     as well           as some              board          members              and      donors,        but        he did       not       recall          who        specifically.


                                                                                                                                                                       usually."
          Asked         who           would           need        to authorize                     that,      LaPierre           testified        "I    would


                             180.             For     several            years,             the     NRA          has      paid      LaPierre's                Travel         Consultant                   on      a fixed-fee


          basis.       In     2014,           the     fixed        fee     for        the     travel          agent's         services          was         $15,000        a month,                 which          was      billed


                                                                                                                         43




                                                                                                                 48 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                            INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                     Entered 02/08/21 12:04:54
                                                                                                                                                            RECEIVED Page 49 of
                                                                                                                                                                     NYSCEF: 08/06/2020
                                                 169



          through            separate           monthly              invoices               to     the      NRA          (for         $10,000)                 and     NRA-ILA                (for         $5,000).          Upon


          information                and        belief,          these           invoices               were      for        the      same         travel            booking           services.             Beginning               in



          May       2015,           LaPierre's              Travel            Consultant's                     monthly              fee       increased               to    $19,000,          which              continued           to


          be billed           through            separate            monthly               invoices              to the        NRA             ($12,000)               and      NRA-ILA                ($7,000).             Upon


          information                 and        belief,           the           nature           and          scope          of        the      travel              consultant's               services              remained


          unchanged                 during        this      period.


                         181.              Upon           information                and         belief,         no competitive                        bidding             process        was      conducted                for     the


          services           provided             by       the       LaPierre's                  Travel           Consultant                   until       2019,            and      no     written             contract          was


          executed            memorializing                      this         increase             in    her      compensation                         until      2020.           From       2016          to     early      2019,


          the      NRA         paid          LaPierre's               Travel              Consultant                   a fixed            fee      of      $19,000              a month.              The         Director           of



          Purchasing                testified          that,      under           NRA            policy,          the    procurement                       of transportation                      services           should         go


          through            a competitive                 bidding               process           administered                    by     the     Purchasing                  Department,                  but     that     during


          her      27   years         at the        NRA,          that        had       never           occurred.


                         182.              From           2005           to       2019,            the      NRA              paid         LaPierre's                   Travel          Consultant                  more           than


          $100,000             annually             without                a written              contract,             and         without             written             authorization                  from       the     NRA


          President             or     a Vice             President.                This           arrangement                     violated              the      NRA             Purchasing                Policy.          Upon


          information                and      belief,          LaPierre             and          Phillips         were          aware           of this          arrangement.


                         183.              From          February                2013       to July            2018,         Ackerman                    McQueen                  ("Ackerman"),                    the      NRA's


          public        relations             and       advertising                 marketing                  firm,      also          paid       LaPierre's                 Travel         Consultant                  a $4,000



          monthly             fee     at the        direction               of     LaPierre               and     Phillips,               which           was         in    addition         to      the     monthly              fees


          the   NRA           paid       to her          directly.            Ackerman                   passed          these          expenses               on to the             NRA.         Upon            information


          and      belief,          LaPierre            was       repeatedly                 told         that     his       travel           consultant               charged            excessive               fees      for     the


          services           she     provided              and       for      the    vendors                she    engaged                on behalf               of the          NRA.




                                                                                                                        44




                                                                                                               49 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                         INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                                  Entered 02/08/21 12:04:54
                                                                                                                                                                         RECEIVED Page 50 of
                                                                                                                                                                                  NYSCEF: 08/06/2020
                                                 169



                             184.                  After           Defendant                Phillips                  stepped               down              as    Treasurer,              in     March            2019,        the      NRA


          entered            into             a one-year                 contract               with            LaPierre's                 Travel             Consultant               increasing                her     annual         pay        to


          $318,000.                    Upon            information                   and         belief,              this      was         the       first        written         contract           the       NRA         entered           into


          with        LaPierre's                      Travel             Consultant.                      In     an      accompanying                            business           case         analysis,             it provides            that


          "[f]or           the         security             of     our     principals,                    in this            sensitive              environment                   we      sometimes                 face,      we      believe


          there        is        no       other             company                that         can            provide             the      service                and       discretion            that         [LaPierre's             Travel


                                              offers."
          Consultant]                                                There           is     no         evidence                     that        the         NRA            considered                bids         from          competing


          companies.


                             185.                  The           analysis            does            not          address                the        increase              in     LaPierre's                Travel           Consultant's



          monthly                 fixed             fee      from         $19,000               to        $26,500.                 Services               under          the     contract           "include             making           travel


                                                                                                                                                                                                 designee."
          arrangements                         as directed                  by     the      NRA's                    Executive                 Vice         President             or his                                 On March              15,


          2019,            LaPierre                 authorized                this        contract.


                             186.                  Less          than       a year           later,             in     early         2020,            the      NRA             conducted             a competitive                   bidding


          process            for         the        services             offered           by        LaPierre's                    Travel           Consultant.                 Upon        information                  and    belief,        the


          NRA          accepted                     LaPierre's                Travel         Consultant's                          bid,     under             which            she provides               the    same        services          she



          previously                    provided                 for     a fixed           monthly                   fee      of     $7,000.


                             187.                  LaPierre              testified           that          he was             not     involved                 in the          business          case       analysis           prepared            in



          early            2019,              or     the         competitive                 bidding                   process              that           was       conducted.                  "[T]he          treasurer's              office


                                                                                                                                                    it."
          handled                it.    ...        I stayed            completely,                   completely                     out        of


                             188.                  From            August            2014            to        January              2020,           the       NRA          paid      LaPierre's                 Travel         Consultant


          more         than             $13.5             million.          In     2018,             the        NRA           paid         LaPierre's                 Travel           Consultant                $2,630,531.71.                    In


          the      first         six     months               of       2019      alone,              the        NRA           paid         LaPierre's                Travel         Consultant                  $1,007,597.80.




                                                                                                                                     45




                                                                                                                           50 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 51 of
                                                                                                                                                                        NYSCEF: 08/06/2020
                                                 169



                                                             iv.          LaPierre's                 Personal              Expense                    Reimbursements


                          189.            At         LaPierre's                  instigation,               the     NRA            reimbursed                      him        for       other         expenses              that         were



          personal,             including                 gifts         to friends           and         favored          employees.


                          190.             Between                      2013         and     2017,         LaPierre              was         reimbursed                     for        more         than      $1.2         million            in


          expenses.


                          191.             From             2013           to 2017,           LaPierre              was        reimbursed                    over        $65,000              for     Christmas                  gifts      for


          his    staff,     various                 donors,              and     friends.           Most          of his        direct          reports            and        executive               staff      would            receive


          an    ice       cream          gift        basket              each        year         from      a retailer             called              Graeters.              But         those        in     his        inner       circle


          received              gifts     from             retailers             like       Neiman            Marcus              and          Bergdorf                 Goodman.                    For       example,               at the


          NRA's            expense,                  in     December                       2015,         LaPierre               sent         gifts          from         Neiman                 Marcus              to     his       travel


          consultant               ($648.55),                     his      senior          assistant          ($349.80),                   and         his      prior         Chief           of      Staff         ($413.40).                In


          December                2016,             LaPierre              sent       Christmas              gifts        to the        co-founder                   of Ackerman                       ($1,590),             his      travel


          consultant              ($350),             his     senior            assistant           ($350),          and        Phillips              ($377.79).               In November                     2017,         LaPierre


          expensed               gifts         to     his         travel         consultant                ($443.48),                  his       prior          Chief             of    Staff         ($310.65),                 Phillips



          ($282.53),               and     his        senior             assistant           ($238.50),              among               others.             Each        of       these       gifts        was       substantially


          in excess             of the         $25        limit         permitted             by     the     IRS         for    business               gifts,       and        reimbursement                        for     such         gifts


          should          have          been         reported              as W-2            income           to LaPierre.


                          192.             Gifts            were           especially              common                for     those           affiliated              with          the      Women's                   Leadership


          Forum.           In     December                    2014,            for        example,           the     executive                  assistant              to     LaPierre's                  spouse           received               a


          $381        birthday              gift           expensed                  to     the     NRA.            In         September                    2016,           LaPierre                expensed               $1,500             in



          birthday,              wedding                  anniversary,                     and       baby          shower              gifts          for       five         Women's                  Leadership                   Forum


          volunteers.               In    May             2017,          LaPierre             expensed              a $418.70                  gift      for     the        wife        of the        MMP            Principal              for


          her    support            of the           Women's                   Leadership                 Forum.




                                                                                                                          46




                                                                                                              51 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                             INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                            Entered 02/08/21 12:04:54
                                                                                                                                                                   RECEIVED Page 52 of
                                                                                                                                                                            NYSCEF: 08/06/2020
                                                 169



                            193.               In     May           2017,          LaPierre's                  wife            was          appointed                 to        the       Board             of        Directors                 of     the


          National               Park         Service             Foundation                   (NPSF).              Over        the       next           few        months,             LaPierre                 submitted                expense


          reports          for         $13,874.46                 in expense                reimbursements                            for        trips     taken               with       his     wife        and           niece        to NPSF


          events           in     Alaska             and      Arizona.              This             was      in     addition               to     the     private               flights           used          to        get    them          to     the


          NPSF          events,              which           cost      in excess                of    $150,000.


                            194.               LaPierre             has      routinely                 submitted                    expense              reports               seeking             reimbursements                              for      his


          niece's           lodging                 and      airfare         for         events             that     are        allegedly                 related               to    NRA             business.                  As      an      NRA


          employee,                    LaPierre's                 niece       was          required                 to     follow             NRA               policies               and        procedures                      for         seeking


          approval                 and          reimbursement                            for         her       work-related                          expenses.                       Instead,              LaPierre                     submitted


          reimbursement                         requests             for     his         niece's            travel         expenses                 on         numerous                   occasions.                  For         example,                in



          early      2017,              LaPierre              expensed               $12,332.75                     for     his       niece's              8-night               stay      at the           Four            Seasons              Hotel


          in     Dallas,               TX.          The      nightly              rate         for     the         room             was          $1,350.              In        2016            and        2017,             LaPierre                 was


          reimbursed                    over        $38,000            in expenses                    for     his        niece's            airfare            and        lodging.


                            195.               LaPierre             has     also         been         reimbursed                    for     expenses                 incurred              travelling                 to and            from          film


          shoots           for         Under         Wild           Skies-a                television                program                 discussed                    in     detail          in    Part           V,     Section              II(A)


          below-in                 Europe              and        Africa.          LaPierre                 had      a decades-long                            friendship                 with        the     principal                  of Under


          Wild       Skies,             Inc.        ("UWS"),                the     corporate                 entity           that       produces                  the        program.               For        example,                 in     2013,


          LaPierre               was         reimbursed                by    the     NRA              $37,084.66                    for      airfare,            lodging,               and       related             expenses                 that      he


          and     his      wife          incurred             travelling             to Botswana                         and    Mozambique                           for        an Under              Wild             Skies           film      shoot


          on     safari.


                            196.               Between               2009          and          2017,          LaPierre               expensed                      over         a hundred                  thousand                    dollars           in



          membership                     fees         for     a golf         club          located             in    the       Washington                        D.C.            area.          LaPierre               testified               that      he


          uses      the         golf     course             for     both      personal                and      business               reasons.                 In    its       annual            filings          with           the     Attorney




                                                                                                                               47




                                                                                                                    52 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                           Entered 02/08/21 12:04:54
                                                                                                                                                                  RECEIVED Page 53 of
                                                                                                                                                                           NYSCEF: 08/06/2020
                                                 169



          General            for        2014            to      2018,         the     NRA               asserted          that         it required                substantiation                  prior       to    reimbursing


          these        expenses.                    The       Attorney               General               has      not       found         any      evidence               that     the       golf       membership                    fees


          and      related            business                uses       were         substantiated                     prior         to reimbursement.


                           197.                In       early         2019,         the        current           Treasurer             learned          from            LaPierre           that       LaPierre's                expense


          reimbursements                            were         historically                  handled             by     NRA-ILA,                   regardless                 of whether             they        related           to the


          activities             of     that        division.             Pursuant                to the          bylaws,             NRA-ILA's                    finances           are     maintained                  separately


          from        those           of    NRA              General            Operations.                   LaPierre's               expenses              were          also     processed              by      a lower            level


          employee                 in      NRA-ILA.                      Because                that       employee                 was        out    of     the        office       on       sick      leave,          the      current


                                                                                                "reengineer"
          Treasurer              took             the     opportunity                     to                                    the     process            for      reviewing               LaPierre's               expenses                 to


                                                                      appropriate"
          "make            it as robust                   and                                        as possible.


                           198.                But        this        new       process              does         not     capture              any   personal              expenses               incurred           by       LaPierre


          that       are     billed            by        vendors              directly            to       the     NRA.             So,     when           LaPierre's                travel          expenses             are        billed



          directly          to        the      NRA,              such         as by            LaPierre's               Travel            Consultant,                   as discussed                 above         in     Part        Five,


          Section           I(A)(iii),               they         are     only        subject              to review             by       a lower          level         employee.


                                                                  v.        LaPierre's                   Consulting                   Budget


                           199.                Since             at     least       1999,            the      EVP          Office              has    had         its     own        consulting               budget             ("EVP



          Consulting                  Budget").                  Historically,                   this        budget           has      included             20     to     30      consulting              arrangements                   the


          NRA          has        entered                into         at the        direction                of     LaPierre              or     Phillips,              while       Phillips           was         Treasurer.                 In


          recent        years,              the     budget              has     included                consulting               arrangements                      totaling          $2 to        $3 million               in    annual


          expenditures.


                           200.                Upon             information                    and      belief,         the     EVP            Consulting                Budget           is prepared              each         year      by


          the     Financial                 Services              Division            ("FSD")                 based         on historical                  data     on what           the      consultants                were         paid


          in the       previous                   calendar              year,        and         guidance               from        the     Finance              Director            and      the      Treasurer                on    what


          LaPierre            wants               to keep              in the       budget             for    the       upcoming                calendar            year.


                                                                                                                               48




                                                                                                                    53 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                           INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 54 of
                                                                                                                                                                        NYSCEF: 08/06/2020
                                                 169



                          201.              Under          the        NRA               Contract             Policy          in        effect          since       2012,         copies         of   all     contracts               in


          excess          of    $100,000             annually               must          be distributed                   to the         Office           of the        General         Counsel            and       the    FSD.


          Upon           information                and        belief,            during          Woody               Phillips's                tenure           as Treasurer,              such        contracts                were



          routinely              withheld               from          the        FSD.        Consequently,                         the         FSD           processed            invoices           without             having


          access          to    or    knowledge                  of       the     terms          of    the     underlying                     contract,           if     a contract           existed        at all.         Upon


          information                 and     belief,          when             staff     in the        FSD          requested                 copies          of contracts,             Phillips          often       directed


          his    staff         to refuse          the      request              on privacy              grounds,              or on the                  basis     that       there     was     no      requirement                  to


          furnish         them.


                          202.              For     this       reason,             during             Woody            Phillips's                   time      as Treasurer,              the    FSD         did       not        have


          copies         of     several           consulting                agreements                  that        were      included                   in the        EVP      Consulting              Budget.


                          203.              Upon          information                    in belief,           the     invoices                for     several          consultants           included             in the         EVP


          Consulting                 Budget         were         processed                  and        paid     for        several             years         without          written       contracts             in place           or


          access         to contracts               if they           existed.            EVP         Office          consultants                    who       were       regularly         paid      without           written


          contracts             included            the      consulting                  firm,         McKenna                &        Associates,                Inc.        ("McKenna"),                 several           board



          members,               consultants                 who          worked             with        LaPierre's                    wife         on     Women's               Leadership               Forum-related



          events,              and     LaPierre's                Travel                 Consultant.                 LaPierre                  disclaimed                 knowledge              of      several             of     the



          consulting                 arrangements                    in     the     EVP          Consulting                  Budget                 during        his     examination                by     the       Attorney


          General,             testifying           that       the        budget          and      negotiations                   for        those         agreements             were       handled             by   Phillips.


                          204.              The      EVP             Consulting                  Budget             includes                 several           Women's                Leadership             Forum               staff


          members               who       worked             closely              with      LaPierre's                wife.            For      example,               from      2014      to 2018,              a Women's



          Leadership                 Forum           staff       member                   serving             as the         executive                   assistant         to    LaPierre's               wife        was        paid


          $594,711.53                   for       consulting                 services.                From          2016          to     2018,             a Women's                  Leadership             Forum               staff




                                                                                                                        49




                                                                                                               54 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                      INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 55 of
                                                                                                                                                                         NYSCEF: 08/06/2020
                                                 169


                                                                                                                                                                                                      Projects"
          member                 with          the      title              of      "Communications                                 Consultant/NRA                               Special                                         was        paid



          approximately                       $250,000                for        consulting               work.


                          205.                The      EVP            Consulting                       Budget           also        includes               consulting                  arrangements                      with         several


          former          NRA            presidents               and             board          members,                which            are       discussed                  in     detail          in    Part       Five,          Section



          II(C)      below.              In    several           instances,                    the     board          members                 were         paid        for      consulting                  services             without            a


          written          contract              in     place.              These              arrangements                    were           not         reviewed                  and        approved               by        the      Audit


          Committee                 in        advance            of        their        execution,                as required                 by      New          York             law        governing                 related         party


          transactions                  and     NRA         policy.


                                                           vi.             LaPierre's                   Security              Costs


                          206.                From        2013              to     2018,          the     EVP           Office          budget              allocated                several           million            dollars          each


          year       to    LaPierre's                 personal                    and      home           security.                LaPierre               testified            that        he        does       not      "control           the


                                                                                                                                                                                                                           decisions."
          people          that     manage              my        security                ...     I let     the        Director           of     Security               run      that       and        make         the


          The       Director              of    Security                   reports             directly          to     LaPierre.               LaPierre               testified            that           he     does      not        "know


                                                                                                                                                 on,"                                                                 does."
          everything               [the        Director               of        Security]'s               spending             money                         but       that         the    "treasurer


                          207.                Upon        information                         and      belief,         the     Director              of     Security                procured               an armored                 vehicle


          for     LaPierre               without          notifying                     the      Purchasing                  Division               or     complying                   with          the        NRA        Purchasing


          Policy.         The       Director              of Purchasing                          testified            that     this     was         not      the       first        time       the     Director             of     Security


          had       made          procurements                        in        contravention                    of    NRA            policy,            noting          that        he    "has            a habit         of-he           will


                                                                                                           done."
          just      go    and      do whatever                    he needs                    to get


                          208.                LaPierre            testified                    that,      after         the        Parkland,                FL         shooting                 in     February                  2018,        his


          Director          of     Security             advised                  him      to leave           the       Washington                    D.C.         area         because               of a number                 of threats


          that      had      been              made       against                  him.          Shortly              thereafter,               according                 to        LaPierre,               the       co-founder                 of


          Ackerman                proposed               having                  a real-estate               investment                 company                that       he owned                   purchase              a house         that


                                                                                                                                                                        time."
          LaPierre           and         his    wife       could                 "use      ...       as a safe          house           from         time         to


                                                                                                                              50




                                                                                                                  55 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 56 of
                                                                                                                                                                        NYSCEF: 08/06/2020
                                                 169



                         209.                  Over           a three-week                     period          in     April          2018,            LaPierre           and         his    wife          looked              at    several


          homes         in        the     Dallas,              TX       area         with           a realtor              and      an     Ackerman                executive.                   LaPierre              and          his       wife


          identified              a home                in    the      suburb            of     Westlake                   that,      at the          time,      was       valued               at approximately                             $6.5


          million.


                         210.                  On May                11,      2018,           Phillips             and       an Ackerman                      executive               executed              an        agreement                  to


          establish              a limited               liability           company                  named            WBB               Investments,               LLC.             Under          this        agreement,                     the


          NRA          agreed            to invest              $6,500,000                    for     a 99%           interest            in the        company.


                         211.                  On May                21,      2018,            an     Ackerman                     executive             sent      an     email            to     the      Ackerman                      CFO,



          copying                LaPierre's                  wife,          stating            "[LaPierre's                      wife]          (copied          here)          and         I     spoke           this         morning.


                                                                                                                                                                                 document."
          Following                are my            notes           from       the       conversation                      to assist           you      in the        offer                                      The         email          lists


                                                                                                                     offer"
          "Equipment/Furnishings                                       to retain              as part         of                     on the           Westlake            home             and     then         provides:



                         Also,            can        we       request          from            owner           a listing             of    all    service          vendors                 for     various              aspects
                         of       the      house.             When           we       last      looked,              it appeared                 the     homeowner                    was        making               a binder
                         of       all    relevant              information-we                          would           like        that     documentation.


                                        Home            Improvements                            Prior          to     move-in:


                             •          This      wouldn't                  affect        the        offer,         but       a security               gate      needs          to     be        designed               and
                                        installed             for     the     driveway.
                             •          The      men's              master           bathroom                 and      closet            need      some          changes.             There          isn't        much
                                        closet          space          and         the       cabinetry               needs           to    be      changed.              [LaPierre's                    wife]          will
                                        have         specific              input         here         and       can         probably              work          with       the        eventual               Interior
                                        Designer               to get         this       work          accomplished.


                         We             need      to         discuss          how         to        acquire          a Social              Membership                      to    the        Club.            Is       a July             1

                         Closing                 possible              so that           an August                    move-in               could         be     anticipated                (time          to     get         some
                         rooms                furnished                and         the        above           improvements                        completed                prior           to     move-in).                    Two
                         vehicles                will         need      to be purchased                            prior         to move          in     as well.


                         212.                  The        same         day,        WBB              Investments,                   LLC          sent     an invoice              to the          NRA            for      $70,000               for


                                                                      Assets."
          "Investment                    in    Security                                     Under            NRA            policy,         the        FSD       cannot          issue            payment                to    a vendor


          without         having               a valid              Form       W-9            on     file.




                                                                                                                              51




                                                                                                                    56 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                    INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 57 of
                                                                                                                                                                         NYSCEF: 08/06/2020
                                                 169



                         213.               Upon          receipt          of    the      invoice            from             WBB              Investments,                  LLC,            on      May           25,     2018,            staff


          in the      FSD            informed             staff      in the            Treasurer's                   Office            that      a W-9            was      needed              for      WBB              Investments


          before        the     invoice             could         be processed.


                         214.               In response,                 Phillips            and     his        successor,                    who       had       become               the    CFO         by        that       time,        told


          FSD        staff,      in    sum         and        substance,               that     payment                    was        urgent,           and       to cut          the     check          immediately.                       The


          Director            of Financial                Reporting               and         Accounting                    wrote             in an email,                "[a]s         we     discussed,                  cut     without


                                                                                                                                                       office."
          w9 for        now           even        though          it's     against            policy         per           treasurer's


                         215.               On May             30,       2018,         WBB          Investments,                        LLC           deposited             the NRA's                   check            for     $70,000.



          Shortly         thereafter,               the       deal       was        called          off,     and           the        money             was       returned.               LaPierre                 and      Ackerman


          dispute        the         reasons         why          the     house          sale       was         not        completed.                   LaPierre             claims            that      it was            because             he


          realized            that      Ackerman                  wanted               the     NRA              to     pay            for      the      house.            LaPierre                did     not         explain               why


          Ackerman               would             have        invested             in the         property                for        his     use.


                                                                         "Woody"
                                            B.      Wilson                                      Phillips's                  Conflicts                 of   Interest,               Related              Party
                                                    Transactions,                       and        Self-Dealing


                         216.               From          1992          to 2018,             Phillips           served                as the          Treasurer             of     the       NRA.             The        Treasurer                is


          responsible                 for        overseeing               the       financial              affairs               of     the      NRA.             In      addition              to      his        own           staff,       the


          Treasurer             oversees                several           divisions,               including                Purchasing,                    Financial                   Services,              and        Information


          Services.            At       all      times         during            his      tenure           at        the      NRA,              Phillips           was           supervised                   by     and          reported



          directly        to LaPierre.                   As     detailed            below           and         throughout                     this     complaint,                 Phillips             failed           as Treasurer


          to adhere            to internal               financial              controls            and     misused                    NRA            assets       to     enrich             himself           and         other          NRA


          officers        and         directors.


                         217.               In    the     course           of     Phillips's               successor's                      transition             into      the         position             of     Treasurer,                he


          found        that      Phillips            was        an       absentee             Treasurer,                   and         felt      that      the     NRA             did       not      have          "boots             on     the


                                                               finance."
          ground          as it        relates          to                             Phillips's               successor                     also      described                his     predecessor                     as having                  a




                                                                                                                           52




                                                                                                            57 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                 Entered 02/08/21 12:04:54
                                                                                                                                                        RECEIVED Page 58 of
                                                                                                                                                                 NYSCEF: 08/06/2020
                                                 169


                                      process"                                                               employees'
          "non-robust                                       for     reviewing                  NRA                                        credit           card      expenditures,                          which          included



          having       junior             employees               responsible                  for      reviewing              and     signing              off     on the            expenses               of more          senior


          employees.


                        218.                In    early      2018,            an FSD              staffer        reported           to her          supervisor               that        she was                 worried       about



          being       fired         for     requesting              missing              receipts            from         certain         NRA            staff,       and        that         she     would           frequently

                                                                                             submitted,"                                                                                            fit,"
          be told,          "Woody                said      to pay           this     as                                  or "Josh           [Powell]               will      throw             a                or "We        don't


                                                                        [LaPierre]."
          want       this      to     reach          Wayne                                            Her        supervisor               handed            this       report            to     the     head          of    Human



          Resources,                but     was      not         aware         of     any      action         taken         by      Human              Resources                 in response.


                        219.                Under         Phillips,            FSD           staffhad            complaints                 about        being         frequently                   directed          to process


                                                                                                                                                                                                    done,"
          payments             in     contravention                     of    NRA            policy         on the          basis      that        "Woody              wants             this                        or "Wayne


                                                                                                                                             okay."
          [LaPierre]            or Woody                  or Josh             [Powell]             said      that      these        are


                        220.                Ultimately,                 and        as detailed              in Part         Five,      Section             V      below,           several            of Phillips's              staff


          became             whistleblowers                        in        the      summer                of      2018,           disclosing                 to      the        NRA               Audit            Committee



          longstanding                    failures          by    NRA               senior         executives,               including                 Phillips            and        Powell,               to    comply         with


          NRA          financial                 policies           and             procedures,                  and         to      ensure             adequate                 internal               controls.             These


                                                                                                                                                                  Whistleblowers."
          whistleblowers                     are     collectively                   referred          to hereafter                 as the         "NRA


                                                             i.     Phillips's                Conflict              of Interest               with         Respect               to     HomeTelos


                        221.                From          2014      to 2017,                the      NRA         paid       $1.4      million              to HomeTelos,                        L.P,         an information



          technology                company               based          in Dallas,               TX.       At      the     time      of the           contract,             Phillips            had         a longstanding


          personal            relationship                 with         HomeTelos's                       CEO.          Phillips            did      not       disclose               that      relationship                 despite


          NRA        policy,              which          requires             that     all     material             facts         related         to     conflicts            of       interest             be     disclosed           in


          good       faith      and         in writing             to the           Audit         Committee                 before          any        related         action.




                                                                                                                       53




                                                                                                             58 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                   Entered 02/08/21 12:04:54
                                                                                                                                                          RECEIVED Page 59 of
                                                                                                                                                                   NYSCEF: 08/06/2020
                                                 169



                           222.            In     September                 2014,           LaPierre               and           Phillips             authorized                   the         HomeTelos                    contract.


          Neither           LaPierre             nor    Phillips           disclosed               Phillips's              potential                 conflict            of     interest         to the         Board             before


          the      contract          was        executed.


                           223.            LaPierre             and       Phillips            similarly                 failed          to     disclose                Phillips's               potential             conflict              of


          interest          to     those          tasked          with           vetting           the       HomeTelos                        contract.                Upon          information                      and         belief,


          LaPierre             and      Phillips             failed       to      disclose            this       conflict              to      the        then         NRA          President                 and      First           Vice


          President              at the        time     they         provided            written             authorization                     for        the    contract.               The         Managing               Director


          of      Information               Services,             who          assisted             Phillips             in      the     contract                negotiation,                   was       unaware                 of     the



          relationship               between            Phillips           and       the     HomeTelos                        CEO           when          he agreed                to engage              HomeTelos.


                           224.            Phillips           also       failed      to      disclose             his     personal                  relationship                 with          the     HomeTelos                    CEO

                                                                                                                                                                                                                       'no'
          on his       conflict           of     interest        disclosure                forms           for    2016,           2017,          and        2018.             Phillips          answered                           to the


          form's           question,            "To     the      best      of your           knowledge,                       is there          any        transaction...in                      which          the     NRA             is a


                                                                                                                                       interest."
          participant             and       in which            you       might          have         a conflicting


                           225.            The        NRA        first      questioned                the        propriety               of the           HomeTelos                      contract         in     spring            2018,


          after      the      current           Treasurer             replaced             Phillips           as CFO              and         the      agreement                  ended.


                           226.            In    July        2018,         the     NRA             Whistleblowers                            identified                Phillips's              relationship                 with         the


          HomeTelos                  CEO          as an        example              of      a "'Financial                     Conflict               of     Interest             at the         Senior          Management


                                                              Level."
          and      Board          of Directors


                           227.            Upon         information                  and         belief,         Phillips              disclosed                this      relationship                  for     the     first          time


          in      September               2018.          On       September                  6,      2018,          the         Audit           Committee                       retroactively                  approved                  the


          NRA's             engagement                  of     HomeTelos                   for      the      period              from          September                   2014           to    May           2017,         for        total


          compensation                    of approximately                        $1.36       million.             The         Audit           Committee                      acknowledged                     that     Phillips's




                                                                                                                    54




                                                                                                           59 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                         INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                              Entered 02/08/21 12:04:54
                                                                                                                                                                     RECEIVED Page 60 of
                                                                                                                                                                              NYSCEF: 08/06/2020
                                                 169


                                                                                                                                                                                             interest"
          relationship              with         the        HomeTelos                        CEO            "posed            [a]      potential                conflict              of                        and        "should           have


                                                                                          advance."
          been      disclosed               and      approved                   in


                                                              ii.         Phillips's                 July         2018         Trip              on     Grand               Illusion


                          228.              In    July        2018,            while              Phillips            was          still      the       NRA           Treasurer,                 he      organized               a trip          with


          several         people            he knew                 in the          Dallas/Fort                  Worth             area.          Part     of this            trip     involved               spending             one      week



          (July         12-19,         2018)             on         the        Grand               Illusion-a                   yacht                 owned           by       the          MMP             Principal.             Although


          LaPierre              testified           that            Phillips                negotiated                the       millions                  of        dollars            of     contracts              with         the      MMP

          Principal's              companies,                       Phillips                neither             disclosed                   nor        received               Board            approval              for      this        trip      in


          advance.


                          229.              In August                 2018,               after      the       trip     had        already               occurred,              Phillips             disclosed             the     trip     in his


          annual         Financial               Disclosure                    Questionnaire,                         stating              that       in July          2018           he organized                   a trip        involving


          the     use      of     "a    boat        belonging                        to      [the        MMP             Principal],                    a contractor                    in     our       membership                     renewal


          programs."                                                                                                                                                           charter,"
                                   Phillips            explained                     that         "[t]he        boat        is not            available               for                             but     that     he "purchased


                                                                                                                                                                              Society)."
          its use        through            a $25,000                     donation                to the         MS        (Multiple                   Sclerosis


                                                                                                                "boat"
                          230.              Phillips's                references                    to     a                    in         his     Financial                 Disclosure                Questionnaire                      was       to


          the     Grand          Illusion.             In      September                      2018,            the     Audit               Committee                  retroactively                    ratified            and     approved


                                                                                                                                   trip."
          Phillips's            "participation                       in the           July         2018          sailing                           However,                   the      Audit          Committee's                    approval


          did     not     disclose            any      material                details              about         the      trip,           including             the        name            of the       contractor,              the     length


          of the        trip,     or the         value              of the          trip.


                                                            iii.          Phillips's                 Consulting                     Agreement


                          231.              In 2017,                the     NRA              began          to plan           for          Phillips's            retirement                  and      the      introduction                 of his


          replacement.                 As        ex officio                director,                Treasurer               and            CFO,          Phillips's                  compensation                    was         required           to


          be      set    by      the        NRA             Board              or      an         authorized                committee.                         He      was           not      permitted               to     receive              any


          additional             compensation                         without                specific            Board         authorization.                         However,                  the      NRA's             President              and


                                                                                                                               55




                                                                                                                      60 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                          INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                                 Entered 02/08/21 12:04:54
                                                                                                                                                                        RECEIVED Page 61 of
                                                                                                                                                                                 NYSCEF: 08/06/2020
                                                 169



          First      Vice             President                gave              Phillips             a post-employment                                     compensation                        benefit          in      the      form          of         a



          consulting                 agreement                 without                 such         authorization.


                          232.                On May                 5, 2018,                while         Phillips                was       still     the        Treasurer              of the         NRA,           Phillips         entered


          into      an      independent                        consulting                        agreement                    to     continue                to     be     paid          by      the         NRA          following                  his


          retirement.                 The        contract            was              executed             by          the    NRA            President               and       First          Vice      President.              Pursuant              to


          the     contract,                the     NRA               agreed                 to    pay        Phillips                $30,000                per      month             for      five         years       for      consulting


          services.             In     exchange                for        this        monthly              payment,                   Phillips             was      to "provide                  advisory             services           and      the


          benefit          of        his     expertise               in     all        appropriate                     areas,         including,                  but    not      limited              to,     areas        related        to        his


                                                                                                                                    Organization."
          prior       duties               as     CFO               and           Treasurer                  of         the                                              As       a       consultant,                  Phillips           would


          "coordinate                      activities               with              the        NRA's                 Executive                     Vice          President,                 Treasurer                and        CFO,            and


          Executive                  Director,            Office                 of    Advancement                            to     build           and      maintain             relationships                     with       major           gifts



          donors,          identify              and      cultivate                   relationships                     with         fundraising                  partners,            and       identify            prospective               high


                                                                                                                        gifts."
          net     worth              individuals                to        solicit           for      major                                 The       contract            was       signed              by     the      NRA           President


          and       one     Vice            President.


                          233.                There            is    no          evidence               that           the         Audit         Committee                     reviewed                or     approved               Phillips's



          consulting                 contract           prior         to its execution.                            The         Vice         Chair           testified          that      he did         not     recall         the     contract



          coming           before               the      Audit              Committee                      for         approval.                 The        Chair          did     not         recall         seeing           the     contract



          either;         he testified                  that        he believed                     that         "it     would             not       be     a related            party          transaction...so,                      it would


                                                                                                                        that."
          not     come          to the          Audit          Committee                         vis-à-vis                            He      further             testified,           "If,     in fact,        that      were         a related



          party       transaction...and                              come             to     the     Audit              Committee,                     I can         guarantee                 you      my       committee                would


                                                        that."
          not     have          approved




                                                                                                                                     56




                                                                                                                         61 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                         INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                           Entered 02/08/21 12:04:54
                                                                                                                                                                  RECEIVED Page 62 of
                                                                                                                                                                           NYSCEF: 08/06/2020
                                                 169



                              234.               Upon            information                     and      belief,         Phillips             has        provided               no       consulting                    services               to     the


          NRA            under              this        agreement.                      Payments                 made           to      Phillips              under          this           agreement                    are          ex      gratia


          payments               and         a waste               of    charitable                 assets.


                              235.               The        current               Treasurer               testified,            "[Woody]                   wasn't            my          consultant...Woody                                    never


                                                                                                                                                                                                                       anything."
          consulted                   for         me....I               don't            have           direct           conversations                      with           Woody                    about                                            His



          understanding                           was       that         Phillips               was        being          paid         to      consult             with          the        Office               of     Advancement.


                                                                                                                                             about"
          LaPierre,              for        his     part,         claimed               he "didn't               even      know                             the        contract             until          his    lawyers              told          him


          about          it     several              months               after           Phillips's             departure,                  and       that        he      did        not           know          whether                   Phillips


          provided               any         consulting                      services             under          the      contract.                 The         Vice       Chair               of    the         Audit           Committee


          testified            that     Phillips                was       engaged                as a consultant                     because              "he     has      a lot         of institutional                       knowledge,

                                                                                                treasurer,"
          and     that         is helpful               to...      the       current                                     but     admitted                that     he did           not      know            whether              the         current


          Treasurer              actually                consults                with         Phillips.          He      acknowledged                       that        he did         not          have         any      knowledge                    of


          work        performed                     under          the           contract.


                              236.               The        Chair            of       the       Audit           Committee                    also     testified             that         Phillips                is     not      paid          a flat



          monthly              rate         as the          May          2018           agreement                suggests,             but       is instead              paid         a minimal                   hourly              fee     that      is



          only        for      work          performed.                      He       testified,           "I    personally                  don't         like        flat-rate            contracts                  unless          someone


          is     going           to     be         working                   a     lot...if         someone               has         a      flat-rate            contract               and          someone                   is     going           to



          be...working                       a good              number                 of     hours         to justify              that,      that's           okay.        But           as I understood                           Woody's



          deal,       it was           going            to be-he                    was        going           to be there             as-as              a consultant                   for        [the     Current                 Treasurer]

                                                                          issues."
          if    and         when            he      ran         into                             The       Chair's             understanding                       was       that           the       flat-rate               contract               was


                            triggered,"
          "never                                          and      that          it was         replaced            by     an hourly                 contract.


                              237.               Phillips              has        continued               to     submit          monthly                 invoices            to       the       NRA              for     $33,500                to     be


          paid     to Phillips                     through              a corporate                 entity        called         WHIP               LLC.          These            invoices                specify            that      they          are




                                                                                                                               57




                                                                                                                      62 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                      INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                      Entered 02/08/21 12:04:54
                                                                                                                                                             RECEIVED Page 63 of
                                                                                                                                                                      NYSCEF: 08/06/2020
                                                 169



          for     monthly            billing         under             the      original               contract            dated         May          5, 2018.               In     the         first        7 months               of     2019,


          NRA            records         reflect        payments                 to WHIP                   LLC         for       $170,692.37.


                                           C.      Joshua               Powell's                  Conflicts               of Interest,                 Related               Party              Transactions,                       and
                                                   Negligence


                           238.            In 2016,            LaPierre                   hired        Powell-who                        had    been       a board                 member                 of the       NRA               shortly


          before           he     was       hired-to                   be      his         Chief           of   Staff.           Powell          was          hired           to        oversee                business             practice


          changes            and       improvements                         within           the        NRA.          LaPierre             testified            that         he         hired           Powell         as a "change


          agent"                                                                                 NRA"                                                                   practices."
                           who      would           "modernize                        the                       and        "improve               business                                                LaPierre             explained


          that     his       "former            chief       of         staff     had             retired        and        we      were          specifically                     looking                for        someone              with          a


                                                                                                                                                                                                                                             ...."
          business              background                to      bring              in     to     work         on        the      ...    various             business                   aspects               of    the     NRA


          LaPierre              believed           Powell             had      good          ideas          on potential                 areas        of growth                   for     the      NRA,              and     that        "along

                                                                      experience,"                                                                                                         NRA."
          with       [his]       other      business                                                   Powell         was          a "good            choice           for        the                           Asked         about             this


          other          business          experience,                   LaPierre                 testified           that       Powell           "had          a catalog                 that          he     had      worked              with


                                                                                     successful."
          and      ...    as far     as I knew,                [it]     was                                       The        catalogues                were      not         successful.                       Upon        information


          and      belief,          both         ventures                were             short-lived,                neither             was        profitable,                   and          Powell               has     been           sued


          numerous                times         in connection                    with            the    catalogues                 over        the     non-payment                         of      debt.


                           239.            Powell            came               to        be-along                   with          NRA           outside               counsel                   Brewer,               Attorneys                    &


          Counselors                (the        "Brewer                firm")-in                    charge           of      the     NRA's              compliance                        efforts.             This        was           despite


          Powell's              routine          disregard               for     and         violation               of     NRA           policies            and      procedures                        regarding               contracts


          and      expenses,               as well        as his             abusive              behavior            towards              NRA           and        vendor               staff.


                           240.            Powell            held              the         position             of        Executive                  Director                of         General                 Operations                  until


          December                 2018,         when          he       was          removed                from          that      position.            At      that         time,             he      was          named           "Senior


          Strategist"-a                    newly            created              position-to                         coordinate                 with       the         Brewer                   firm           "in     its     campaign




                                                                                                                            58




                                                                                                                63 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                       Entered 02/08/21 12:04:54
                                                                                                                                                              RECEIVED Page 64 of
                                                                                                                                                                       NYSCEF: 08/06/2020
                                                 169


                                                                      York."
          against         the        State        of New                                  Upon         information                  and      belief,            Powell            retained           his     then        salary,        and


          also     retained            his        position             as LaPierre's                       Chief        of    Staff.


                          241.               LaPierre                 acknowledged                         that,       by    the     end        of     2018,           it had         become             "obvious            to    [him]

          that"
                    Powell             was         "abusive                 to the         way       he was              treating          some          employees,                    and        he was          not     well      liked


                                                                                                               treatment."
          among           a lot        of     employees                     based          on      that                                   But        instead            of     terminating                 Powell,          LaPierre


          gave      him         the    position              of       Senior            Strategist,                which          LaPierre             described                as a promotion                    in a firmwide


          announcement.


                          242.               In    January              2020,           Powell             was         terminated               for,     among                other     things,            misappropriating


          NRA           funds         during         his      entire              tenure         at the         NRA.


                                                                 i.     PowelPs                  Compensation


                          243.               Powell's                 salary        was         set at the             discretion            of LaPierre.                     When           he first       joined         the     NRA


          in June         2016,         Powell's                  salary           was        set at $250,000.                      A     month              later,     it was         retroactively                 increased              to


          $500,000              by     Phillips            and         LaPierre.               A    revised             employment                     agreement                  memorializing                    the     $500,000



          salary        was       signed            by      Powell,                Phillips,             and        LaPierre             in November                     2017.          In        comparison,               Powell's


          predecessor                 as Chief              of        Staff,        who          had          been       at the         NRA            for      over         35    years,          had      a base          salary          of



          approximately                      $350,000                  at the          time       of her           retirement.


                          244.               Powell's                 November                  2017           employment                  contract              included              a housing             allowance              to be


          negotiated              by        the     NRA               and      Powell             annually.                 From         August              2016        to     June      2019,            the    NRA            paid       or


          reimbursed                  Powell          for         over         $130,000                  in     rent        for    his     Virginia               residence.                 In    2018          alone,       Phillips


          approved              lease         payments                  of     $54,000              to        Powell's             landlord.             Powell              was       also       regularly             reimbursed


          for     his     cellphone,                 as well                 as     his       utilities,            parking,             cable,          and          internet          charges             for     his     Virginia


          residence.              The         NRA            policy               on      relocation                 expenses             provides                for        a maximum                     temporary               living


          expense          allowance                  of thirty                days        and      a maximum                      $7,500            in relocation                    expense          reimbursement.




                                                                                                                             59




                                                                                                                   64 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                     Entered 02/08/21 12:04:54
                                                                                                                                                            RECEIVED Page 65 of
                                                                                                                                                                     NYSCEF: 08/06/2020
                                                 169



                         245.           After        Powell                   had    been           at the        NRA            for    approximately                       a year,              in the         third     quarter             of



          2017,       Powell's             salary         was           increased              to    $650,000,                  again          by    Phillips              and        LaPierre.


                         246.              In     March               2018,         Phillips          and          LaPierre             retroactively                   raised             Powell's              salary       again           to


          $800,000             as of     January                1, 2018.             There           was      no         change          in his        position                 at that          time.


                                                          ii.          Powell's            Spending                   and            Reimbursement                          Requests


                         247.            Powell            routinely                  violated              the       NRA's               expense              reimbursement                              requirements                  and


          policies        concerning                travel              expenses,              both         on his          NRA-issued                      credit         card            and     by     passing           expenses


          through         NRA           vendors.


                         248.            Powell            charged                  expenses                for      travel            and      entertainment                         to     his     NRA-issued                      credit


          card.       For         example,                between                    mid-February                          and          mid-March                      2019                alone,          Powell             charged



          approximately                  $13,000                in lodging,                food,         and        travel            to his        NRA        credit            card.


                         249.            One        of      the          NRA's             vendors,                Ackerman,                    in    a letter             to        the      current            Treasurer             also


          detailed        approximately                         $32,000              in food          and         travel         expenses             incurred              by        Powell-the                   vast      majority


          of which          were        incurred                at a high-end                  Italian            restaurant              in Alexandria,                        VA-that                   Ackerman               passed


          through         to     the     NRA             between                October              2016           and         December                   2018.        After              receiving             this      letter,       the


          current         Treasurer               sent           it     to     the      Brewer               firm          and         did         nothing            to        follow             up      on      the      spending


          allegations.


                         250.            It was          not          until     October              2019           that        the    current             Treasurer                 began          examining               Powell's


          expenses          himself,              which,               upon         information                   and       belief,           he     did     independently                          of    any      investigation


          the     Brewer            firm          was           conducting                  in       response                   to     the      allegations                     of      excessive                 spending              and


          reimbursement                    alleged              in the         press       and        the     May           2019         Ackerman                    letter.


                         251.            The        NRA                terminated                Powell             in     January              2020         after         it        claims         to     have          found         that,


          between           2016        and       2019,               Powell         had       charged               the        NRA           over     $33,000                  in    improper              travel        expenses,



          including            travel       for     his         wife          and     children;              an average                  of    approximately                          $500          per    month           in AT&T


                                                                                                                           60




                                                                                                              65 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                       Entered 02/08/21 12:04:54
                                                                                                                                                              RECEIVED Page 66 of
                                                                                                                                                                       NYSCEF: 08/06/2020
                                                 169



          expenses;               and          over       $4,000              in     improper                    technology                     expenses,               in       addition               to      miscellaneous


          improper           housing,                 parking,            relocation,                utility,          and          other       expenses.


                          252.            Powell              ultimately             paid        the        NRA           $40,760.20                      to settle        the    dispute            over            his        expenses.


                                                          iii.       Powell's                and          Phillips's                Negligence                 in                           into         Multimillion-
                                                                                                                                                                      Entering
                                                                     Dollar             Verbal              Contracts


                          253.            In     or     about            mid-2017,               Powell,                Phillips,             and         LaPierre           engaged               in    discussions                      with


          longtime           NRA           fundraising                   consultant                 McKenna                   about          a large-scale                 project          that        would              encompass



          (1)     a search          for        a new          NRA          CFO          in     anticipation                    of     Phillips's              retirement              in    2018;              (2)     a search              for


          a new       or refreshed                banking                relationship                 for       the     NRA;             and        (3)    a possible            restructuring                       of the        NRA's


          corporate             structure              and       advancement                     of       its    affinity             insurance               program.               The      name              for        the     project


                                                                                                                                                              Ben-Hur."
          that     encompassed                    all     of this          work         ultimately                    became             "Project


                          254.            At      the        direction             of     Powell,               the      NRA             engaged               McKenna                 to    perform                   the        services


          contemplated                    by     Project            Ben-Hur                  without              entering               into        a written             contract           or        obtaining                  written


          approval           in    advance              from         the     NRA             President                 or Vice           Presidents.


                          255.            McKenna                 was         a consultant                      for     the     NRA             from          approximately                   2012             until            2019.       Up


          until     the      Project             Ben-Hur                 discussions                 in     2017,             McKenna's                     consulting               for     the        NRA                had     mostly


          consisted           of    donor             cultivation             work            with         high         net     worth              individuals.              Between               2013              and        2017,       the


          NRA        paid         McKenna                anywhere                  from        approximately                          $800,000                to $1.8        million           per        year.            In    or about


          June      2017,          the     NRA           and      McKenna                    entered             into         an amended                    agreement                that     lowered                  the       monthly


          consulting              fee     paid         to McKenna                   from            $40,000             to     $20,000               per      month.


                          256.            The          fees      paid       under            that      written            agreement,                      however,           represented                     a small              fraction


          of what         the      NRA           was         paying          McKenna.


                          257.            Upon           information                    and     belief,           most          of the             services         that     McKenna                    performed                   for     the


          NRA         (and         the         fees      that       it    charged)               were            based              on      oral       agreements                 entered               into         by         LaPierre,




                                                                                                                          61




                                                                                                                66 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                             INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                  Entered 02/08/21 12:04:54
                                                                                                                                                         RECEIVED Page 67 of
                                                                                                                                                                  NYSCEF: 08/06/2020
                                                 169



          Phillips,             and         Powell.           For          example,             no      written               contract            regarding                 Project           Ben-Hur               was         ever



          executed-instead,                              Powell            and      Phillips           entered            into        an     oral        contract            to      pay      McKenna                  between


          $160,000                  and      $250,000               per      month             in     2018,       in      violation                 of     the     NRA's                 contract            approval            and


          conflict             of      interest            policies.             This      monthly               fee          did      not        include              an     additional,                approximately


          $375,000              in legal           fees      and       $200,000            in food,           travel,          and     other         out        ofpocket             expenses             that     McKenna


          requested                 reimbursement                    for     from        the        NRA        in 2018.


                          258.               In 2018,             Powell         also     approved              a verbal              contract            with      LookingGlass,                        a cybersecurity


          firm         that     McKenna                    recommended                    to        him-and               in        which         McKenna                   is     an     investor.             That      verbal


          contract             violated            the     NRA's             contract           approval             requirements                        and      was        for        services         that      were         later


          found          to     be     overpriced.                 The       contract           ultimately               cost        the      NRA           approximately                         $500,000             before           it


          could         be terminated.


                                                            iv.        Powell's           Conflict             of Interest                   Concerning                     His      Wife's             Employment


                          259.               After         Powell          became           an       NRA        executive,                  his     wife         was        employed               by     McKenna.


                          260.               As      the     Project          Ben-Hur                discussions                described                above         in Part            Five,        Section         I(C)(iii)


          progressed,                  on     or     about          December                15,        2017,         McKenna                  hired            Powell's             wife          as    an      independent



          contractor,                through          a newly              formed         company              called           SPECTRE,                   to assist             with      the     project.         Although


          Powell's              wife        worked            on       McKenna             client         accounts                  apart     from          the     NRA,             her      monthly              consulting


          fee     of     $30,000             was         passed          through          in its       entirety           to the         NRA             with      a $5,000               markup             for   McKenna



          beginning                 in or about              January             2018      through             approximately                      December                   2018.


                          261.               Shortly           after       Powell's             wife      was        hired           as an independent                             consultant             for      McKenna,


          Powell              authorized              a contractual                     amendment               to      increase              McKenna's                     monthly               retainer          for    donor


          cultivation                from         $20,000           to     $25,000             per     month            for      2018.        That         written           amendment                    was       signed         by


          Phillips            and      Powell            in January              2018.




                                                                                                                     62




                                                                                                          67 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                     INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 68 of
                                                                                                                                                                         NYSCEF: 08/06/2020
                                                 169



                         262.               Prior         to        signing          the         amendment,                         Powell             did      not        disclose              the      conflict           of        interest


          posed         by     his     wife's            work            for     McKenna                  to the          NRA           General                 Counsel               or the           Audit         Committee.                     In



          fact,      upon           information                 and        belief,             Powell            instructed              his       wife           not       to     attend         meetings             when             Frazer


          would         be present                 to     avoid           drawing               Frazer's            attention                to     the        fact        that     she      worked              at McKenna.                        In


                                  Powell            not                        disregarded                 his      disclosure                    obligations                    under           the     NRA's             conflict-of-
          doing         so,                                    only


          interest           policy,             but      took           affirmative                steps           to         hide         the        conflict             from           the     NRA            officer              he     was


          supposed             to disclose                 it to.


                         263.               Upon             information                    and         belief,           it     was         not        until         the         current          Treasurer                confronted


          Powell             about          the         relationship                  in       mid-2018-as                            the         NRA           Whistleblowers                            were         preparing                    to


          disclose            the     conflict            to the          Audit           Committee-that                              Powell             disclosed                 it to Frazer.


                         264.               On July              26,       2018-four                     days        before             the       NRA             Whistleblowers                         presented                the       NRA

                                                                                                                                                                                                                            "refresher"
          Audit         Committee                  with         evidence              of Powell's                   conflicts               of interest-Powell                               introduced                a


          presentation                 to    NRA             upper             management                    on      compliance                         and       governance                     issues,          which           included



          training           on      conflicts            of     interest           and         related           party         transactions.


                         265.               While            NRA               officers          and       board               members                 are      required              by     NRA           policy           to     disclose


          conflicts            of      interest            on       at     least          an     annual            basis,             Powell             did         not         submit          a completed                     Financial


          Disclosure                 Questionnaire                         for      2018           until          September                       6,     2018-the                     date         that        the     NRA                  Audit


          Committee                  discussed               and         voted        on Powell's                   conflicts.


                                                               v.        Powell's               Related             Party             Transaction                       with         His         Father


                         266.               In     2017,            Powell           requested               that         Ackerman                      add       his       father,          a photographer                       based             in



          Colorado,               to its photographer                            rotation          for      NRA               events.         Ackerman                      complied              with         Powell's            request,


          and      proceeded                to pass             through              at least           $93,000                 in    expenses                 for      his       father's             services        to     the        NRA.



          Shortly         thereafter,                  in or about                September                 2017,              Powell          instructed                  NRA         personnel                to pay           his     father


          for     his    services                directly,            ultimately                 resulting               in     approximately                           $10,000              being         paid       to     his        father.


                                                                                                                               63




                                                                                                                  68 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                       Entered 02/08/21 12:04:54
                                                                                                                                                              RECEIVED Page 69 of
                                                                                                                                                                       NYSCEF: 08/06/2020
                                                 169



          According                  to    NRA              personnel,                   Powell's              father's           services              were       more           expensive                  than        the    quote


          provided                 by      another               photographer.                       It     was          not       until          the     NRA              Whistleblowers                          brought            the



          relationship                  to the           attention            of the       Audit          Committee                  in July        2018         that       it was        disclosed                as a conflict.


          The        Audit          Committee                    then         summarily              ratified             the     transaction              in    September                  2018.


                                                               vi.          Powell's            Record             of Alleged                Sexual             Harassment                      and         Discrimination


                           267.               On          June         8,     2017,         after         having           been            terminated               a week               earlier,            a former            NRA


          employee,                 through               counsel,                lodged        a sex          discrimination                     complaint             against            Powell             with        the    NRA


          Human              Resources                   Director.                The     NRA         Human               Resources               Director           forwarded                      the     complaint           to the


          General            Counsel's                    Office            for     investigation.


                           268.               The         complainant,                     a former             NRA             employee,               alleged         that          Powell              disparaged            her      in


          front       of     her        colleagues                   by     stating        that      she        sounded             like      Powell's              wife         when           she        asked         a question



          during           a meeting.                    The         complainant                  also         alleged           that      Powell          had       frozen              her        out      of    the     NRA         by


          outsourcing                   her        job      duties            to    vendors           after        she      raised           concerns             about           Ackerman's                      fees     during           a



          meeting            with         its      CEO.          According                 to the         complainant,                     Powell         directed              her      to meet            him      at a bar         the


                                                                                                                                                  "emotional,"
          following                day,       where            he berated                her,     accused           her         of being                                         and      told        her     that       Ackerman


                                                                                                                                                                                         up."
          could        spend             as much               money               as it wanted,               even        if the         charges         were          "made


                           269.               In     or     about            June        2018,        the       NRA             settled       the       potential               sexual          discrimination                  claim


          made         against            the       NRA              for     Powell's            conduct            for     $89,000.


                           270.               Powell             was         also       accused           by      at least         one       Ackerman                employee                  of     sexual         harassment


          in    or    about             October             2018.            That        Ackerman                 employee                 raised        her      accusation                   with         LaPierre,           which


          resulted            in     Powell               being            removed              as the         NRA's              designated               point           of     contact             for     Ackerman                but



          otherwise,                upon           information                     and     belief,          did     not         result       in    any     investigation                       or     disciplinary              action



          regarding                Powell's               behavior.




                                                                                                                           64




                                                                                                                  69 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                       Entered 02/08/21 12:04:54
                                                                                                                                                              RECEIVED Page 70 of
                                                                                                                                                                       NYSCEF: 08/06/2020
                                                 169



                                           D.      John              Frazer's               Negligence                    and         Certifications                    of False            or        Misleading
                                                   Annual                   Filings


                        271.               John          Frazer             has       been          the     Secretary                 and     General              Counsel            of        the     NRA            since        2015.


          LaPierre          hired            Frazer             as         General             Counsel               in         January            2015           and      the      Board               appointed               him           as



          Secretary          in April              2015.            In his        capacities                as Secretary                  and       General             Counsel,             Frazer            reports          directly


          to LaPierre.


                        272.               Frazer             began           his      career             with      the         NRA         in      1993        as an          information                    specialist           in     the


          research         and        information                         division           of     NRA-ILA.                     Frazer          was       not        a lawyer             at the         time         and      he       was



          primarily          responsible                      for         "answering                 mail         and      phone            calls        from         members              and          the     general            public


                                                                                                                 issues."
          about       legislative                and          Second           Amendment


                        273.               Frazer             obtained               his     law      degree             in 2008            from         George           Mason            University                  and      became


          licensed        to practice                    in    Virginia               that        same           year.      While           attending              law         school,           Frazer          continued                 his


          non-legal          work            for       the      NRA.              Once            he became                 a licensed               attorney             in     2008,          Frazer           remained                in      a


          non-legal          position               at the           NRA            until         2013.          During           that      period,            Frazer           served          as the         Director            of the


          research        and         information                     division               of NRA-ILA.


                        274.               In      September                      2013,           Frazer           left         the     NRA          to        work        in      private             practice            as      a solo


          practitioner.               He     practiced                independently                        for     approximately                     a year-and-a-half.                          During           his      brief         time



          working           in    private              practice,              Frazer           practiced                  firearms-related                      law.       Frazer          left        private          practice              in



          January         2015             and      returned                 to      the      NRA           full-time                 as General                Counsel.             Frazer             was       subsequently


          appointed              by    the       NRA            Board             as Secretary                    in April            2015.         At     that       time,       Frazer          received               a salary             of



          $272,578,              along          with          additional               compensation                        of    $55,870.             In    or around               September                   2017,          Frazer's



          salary      was        increased                to     $360,000,                   with         additional              compensation                     of     $54,100.


                        275.               At      the        time         of his          appointment                    as Secretary                   and      General           Counsel,                  Frazer         had      been


          licensed        as an            attorney                 for     seven           years,          and      had          been        in    private             practice           in     his     own           firm       for        18




                                                                                                                            65




                                                                                                                  70 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                       INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                          Entered 02/08/21 12:04:54
                                                                                                                                                                 RECEIVED Page 71 of
                                                                                                                                                                          NYSCEF: 08/06/2020
                                                 169



          months.           There          is no        indication                 from             Frazer's             seven           years         with         a law         license-only                          18 months                   of


          which            entailed              representing                        clients-that                        he        had          relevant              legal             experience                      in         corporate



          governance,                     corporate                  compliance,                          tax           exempt                organization                      requirements,                          not-for-profit


          organization                   requirements,                     or      the      law           governing                  boards            and      board            procedure.                  There                is     also       no


          indication             that                         based             on       his                                       had                                or        legal      experience                        with         the      N-
                                            Frazer,                                                 experience,                               familiarity


          PCL,       the      governance                  requirements                         of     the       New          York         Nonprofit                 Revitalization                     Act,          the          EPTL,            the


          requirements                   of the        Internal            Revenue                  Code         with         respect           to 501(c)(3)                 or (c)(4)           nonprofits,                      reporting,


          transactions              with         disqualified                   persons,               or excise               tax       reporting             and        payment               obligations.


                          276.             LaPierre                hired          Frazer             as General                  Counsel               without            reviewing                  his      qualifications                        or



          determining                    whether              he         had       sufficient                   legal         expertise                and       experience                    for      the        role.               LaPierre


                                                                   know"
          admitted           that        he "didn't                                  that        Frazer             hadn't         graduated                 from         law      school            until        2008.                LaPierre


          further         admitted              that     he         did     not       know            how           familiar             Frazer          was        with         New       York              nonprofit                    law,      or


          with      the      law      governing                    tax     exempt              organizations.                        LaPierre            did        not     make          any         inquiry                of     Frazer          to


          determine              whether               he had             those        areas          of        expertise             when          hiring          him         as General                   Counsel.                   Instead,

                                                                                                                                                                                                                           that."
          LaPierre           "assumed,                  as any            other        attorney,                 he would                be aware              of...general                things             like


                          277.             LaPierre                did      not      consult               an executive                       search         firm      to    assist        in        identifying                       qualified


          candidates               for     the      General                 Counsel                 position             prior           to    hiring          Frazer.            LaPierre                 did       not          ask       that         a


          search        be    conducted                  of    Frazer's               prior          legal          writings             or of         lawsuits             in which             he was                involved.                 Nor


          did      LaPierre              take      steps           to      ensure           that          a credit            or     social-media                    check          was          conducted                        for      Frazer


          before          hiring          him      as      General                 Counsel.                 LaPierre               testified,            "I      assumed                that         stuff        is     done             by       our


                                                                                                             it."
          human           resources              department.                    I didn't             do


                                                              i.         Failure            to       Comply               with        Relevant                 Governance                       Requirements


                          278.             As      of    July             1, 2014,             the     New            York           Nonprofit                Revitalization                     Act         of    2013                 imposed


          significant              governance                  requirements                          on     New           York            charitable                corporations,                    including                    the      NRA.


                                                                                                                             66




                                                                                                                    71 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                       INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                              Entered 02/08/21 12:04:54
                                                                                                                                                                     RECEIVED Page 72 of
                                                                                                                                                                              NYSCEF: 08/06/2020
                                                 169



          These        requirements                   concerned,                     among           other               things,            audit       oversight               by      a committee                   of independent



          directors,          the     substance                   and     procedures                     for        addressing                    related         party         transactions,                  and      requirements


          to    have      conflict            of     interest             and        whistleblower                              policies.            In     his     capacity                  as Secretary                and        General



          Counsel,            Frazer          had        the       duty         to     be     aware                 of     these            legal       requirements,                        determine                what       the       NRA


          was        required          to     do      to     comply               with         these                governance                      requirements,                       and     ensure           that         appropriate


          changes             were           timely               made            in        the      NRA's                       governance                      procedures                    to        comply               with           these


          requirements.


                         279.           From               2014            to        2018,          Frazer                     failed         to      make           the          necessary                 changes              to        board


          governance                procedures,                   or to advise                officers               and          directors             of the       needed              changes.              Frazer          repeatedly


          failed       to ensure            that      related            party         transactions                       were             being        addressed                 by     NRA          officers          and      directors


          in accordance                with         N-PCL                § 715;         failed           to enforce                     compliance                  with          the    NRA's              Conflict           of Interest



          Policy        for     years;             and      failed          to       ensure              that        the         NRA              was       in     compliance                     with         laws       and         policies



          governing             whistleblowers.                          For         example,                  in        connection                  with         related            party        transactions,                 the        Audit


          Committee                 Chair          testified,             "there             were          some                 [related            party         transactions]                     that       should          have          been


          given        to us,       should          have          been          captured             into           the        [disclosure                 of financial                 interest]           forms,        should             have


                                                                                                          weren't."
          been       presented              to us by              Frazer          and        they


                                                            ii.         Certification                     of        False             or     Misleading                   Annual               Filings


                         280.           In     his         capacity              as Secretary,                       Frazer                is responsible                   for        executing               and      certifying             the


          NRA's          annual         CHAR                500,         which          includes                the        NRA's               IRS         Form       990,           with       the        New        York       Charities


          Bureau.         On an annual                     basis,          Frazer            certified               under              penalty            of perjury                that      he "reviewed                   this     report,

                                               attachments,"
          together         with        all                                             and        that         to        the      best        of     his     knowledge                      and       belief          "they          are     true,


          correct,        and        complete                in     accordance                     with             the         laws         of     the      State         of      New          York           applicable               to     this


          report."




                                                                                                                                 67




                                                                                                                    72 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                       Entered 02/08/21 12:04:54
                                                                                                                                                              RECEIVED Page 73 of
                                                                                                                                                                       NYSCEF: 08/06/2020
                                                 169



                             281.             In    each       year          from       2015          until     the       NRA's             most         recent        filing         in 2019,           Frazer           executed


          an identical                    certification              attesting            to the         accuracy                of the         NRA's            annual          filings.          As     detailed              in Part



          Five,         Section             VII     below,           the       NRA           made         materially                false       and       misleading              statements                 and         omissions


          in     its    2016          and         2017        filings          with       the      Attorney                General,               which         Frazer          falsely           certified             were       true,


          correct,            and         complete.            Frazer            either        knew           or negligently                    failed         to learn         that       the     filings         of the          NRA


          with         the    New           York          Charities            Bureau             were        not     "true,           correct,        and       complete              in accordance                     with      laws


                                                                                                         report."
          of     State        of New               York       applicable                to this


                                              E.      Improper                   Expenditures                        by        LaPierre's                Senior        Assistant                  and      Direct           Report


                             282.             LaPierre              hired        one         of his      longest               serving          and      key      employees                 in    1995        to work             in the


          EVP          Office             as his      assistant.              For      the     last     25 years,               this     employee               has    been           one        of LaPierre's                  closest


          and          most          trusted              advisors.              This          employee                   is     hereinafter                referred             to        as     "LaPierre's                   Senior


          Assistant."



                             283.             LaPierre's                Senior           Assistant             joined             the     NRA          with        a criminal               record           of    embezzling


          from         a non-profit                  where          she        had      worked             in the          1980s.


                             284.             LaPierre's                Senior            Assistant             has        held         various          job      titles        during           her     NRA             career,       all


          of      which             have           entailed           working                 closely           with            and      reporting               directly             to    LaPierre.               In      general,


          LaPierre's                  Senior             Assistant              acts         as    a liaison                   between            LaPierre             and        the       NRA            Board,               attends


          meetings                 with       LaPierre              and        also     speaks            about           the     NRA           or    acts       as a representative                         of    the      NRA           at


          events             around           the    country.                LaPierre's               Senior         Assistant's                  current         salary         is $250,000.


                             285.             At     some           point        in     the       2000s,            LaPierre's              Senior             Assistant           was           accused          of      diverting


          money              from          the      NRA         to use           for    personal               expenses.                 This        prompted              an investigation                       by      the      NRA


          Board              and     an       external           auditor,              which          resulted             in     LaPierre's                Senior          Assistant's                 NRA            credit       card



          being         taken         away.           However,                 even          though           her     corporate              credit         card      was        taken           away,        she        continued


                                                                                                         employees'
          to have             access          to and          use       of    other       NRA                                          corporate             credit         cards,         including              the      CFO's.


                                                                                                                           68




                                                                                                               73 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                       Entered 02/08/21 12:04:54
                                                                                                                                                              RECEIVED Page 74 of
                                                                                                                                                                       NYSCEF: 08/06/2020
                                                 169



                            286.                After         LaPierre's               Senior           Assistant's                  credit        card       privileges                  were        revoked,             LaPierre


          and    Phillips               tasked             an executive                    assistant          in the          Treasurer's                Office            ("Executive                 Assistant             No.       1")


          with        the     responsibility                       of    reviewing                 LaPierre's                  Senior           Assistant's                 expenses              and        reimbursement


          requests.            Executive                    Assistant            No.         1 was          more           junior       than       LaPierre's                   Senior          Assistant             and      lacked


          sufficient               supervision                      and         institutional                  authority                to       rein         in      LaPierre's                     Senior          Assistant's


          inappropriate                    spending.


                            287.                LaPierre's               Senior             Assistant              still      had       the       authority                to     incur         up     to     approximately


          $15,000             to    $20,000                 per     month            for     business           travel           expenses,              sponsorships,                     and        event      attendance.


                            288.                In 2012,           upon         information                  and      belief,          LaPierre's              Senior             Assistant            had      the       NRA       pay


          for    approximately                              $18,000             in         expenses             incurred               in       connection                  with          her        son's          wedding             in


          Minnesota.                    Executive                  Assistant                No.        1,     who           was        responsible                   for        processing                  these         expenses,


          testified           that         this         was         consistent                with          LaPierre's                Senior            Assistant's                 longstanding                     practice           of



          expensing                personal                 items         to     the       NRA          that        she       would            later      ostensibly                  reimburse.               According                to


          Executive                Assistant                No.         1, these           wedding             expenses                never           were        reimbursed                   by    LaPierre's               Senior


          Assistant.               In      fact,           LaPierre's                Senior            Assistant               directed            Executive                    Assistant             No.       1 to         remove


          information                   from          the     wedding                invoices           that       would            identify           them         as being              personal            in nature.


                            289.                LaPierre            also       authorized               his     Senior              Assistant           to book             flights          and      black         car     services


          through             LaPierre's                    Travel             Consultant,                  which            she       frequently                  did.         LaPierre's              Senior             Assistant


          abused            this     privilege                and       violated             the     NRA's            travel          policy.           She    routinely                hired         black         cars     to    ferry


          her    to    and         from           airports          and        NRA           events           at substantial                   expense,             and         often      extended             this        courtesy


          to her       family             as well.


                            290.                As      one       example,             on     a single          day,          LaPierre's                Senior            Assistant             incurred            over      $1,100


          in black           car        bills        for     her    husband's                 trips      to and             from       airports.




                                                                                                                            69




                                                                                                               74 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                            INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                  Entered 02/08/21 12:04:54
                                                                                                                                                         RECEIVED Page 75 of
                                                                                                                                                                  NYSCEF: 08/06/2020
                                                 169



                           291.            On another                  occasion,          the        employee                  incurred           almost                $1,300           in    black          car     bills        on      a


          single         day      for     her      son,     to transport                him      from          New            York         to Washington                        D.C.


                           292.            In    August           2018,         over          the        course          of     a two-week                   fundraising                      excursion              in    France,


          LaPierre's               Senior          Assistant              authorized                 approximately                         $100,000                in     black          car        expenses               for      two


          chauffeured                  vehicles.


                           293.            In    January           2019,          the     Audit             Committee                   learned          that           LaPierre's                Senior            Assistant's


          son      had      been         paid      on      two     occasions              as a sound                   stage          manager           for        the     NRA's                annual          conventions


          in 2017           and        2018,       and      on     one      occasion                as a performer                      at an     NRA              Advancement                         event.        While           the


          Audit         Committee                retroactively                 approved              that        arrangement-along                                 with         approving               her       son's       future


          services          on        similar       terms-there                   is no        evidence               that      the        Committee                reviewed                  any      information                  that


          would          support           its   determination                  that      his       employment                       was     "fair,     reasonable,                    and        in the        best       interest


                         NRA."
          of    the                       For      example,              the    Report              of     the       Audit           Committee                fails        to     document                 any        review              of


          the      usual         and      customary               price        for      these            services,             or     the    price           for        LaPierre's               Senior             Assistant's


          son's         travel        in connection                with        his      work         for       the    NRA.


                           294.            LaPierre's             Senior          Assistant's                  expenditures                  were       recently                called         into       question            again.


                                                                                                                                                                                                    employees'
          The      current            Treasurer            learned         that        LaPierre's                Senior              Assistant          used            other      NRA                                           credit



          cards-including                          the     CFO's-to                    charge              personal              expenses.              When               asked              about        this,          LaPierre


                                                                                                                                                                                                                suspicious."
          admitted             that     there       "are     some         things         right           now      that        we      are investigating                     that       look         to be


                           295.            For      the    past        25 years,          LaPierre's                  Senior            Assistant             has        reported              directly           to LaPierre.


          Her      salary         and      expenses              are    included              in the        budget             for     EVP       Office,            and         she has           never           answered                to


          a different             supervisor.              In his       role      as his         Senior          Assistant's                 direct      supervisor                    and       the      chief       executive


          of      the      NRA,            LaPierre              has       a     fiduciary                 duty          to        oversee            her.         LaPierre's                   Senior              Assistant's




                                                                                                                      70




                                                                                                           75 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                         INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                     Entered 02/08/21 12:04:54
                                                                                                                                                            RECEIVED Page 76 of
                                                                                                                                                                     NYSCEF: 08/06/2020
                                                 169



          misconduct,                 including            her       long            history             of     inappropriate                spending,             reflects           negligent               oversight             on


          the   part     of LaPierre.


          IL            The        NRA's            Use         of     Longtime                        Vendors             and      Consulting                Agreements                     to      Hide        Improper

                        Expenditures,                      Self-Dealing,                           and          Related           Party       Transactions


                        296.             For       decades,                LaPierre                     has      retained          vendors            and        contractors               without              appropriate


          oversight           of      contract         performance,                              expenses,               or payments.               During           Phillips's              tenure           at the       NRA,


          he aided         and        supported             LaPierre                  in these                efforts.


                                         A.       Ackerman                      McQueen                       and        Mercury            Group


                                                           i.        The        NRA's                   Decades-Long                      Relationship                with          Ackerman


                        297.             The       NRA               worked                     with       Ackerman,                an      Oklahoma-based                           advertising                and        public


          relations        firm,        for    over        three          decades.                 The        NRA          also    worked           with         Mercury             Group,           a wholly             owned



          subsidiary            of Ackerman                     that       is headquartered                              in Alexandria,               VA,         since       the     mid-1990s.


                        298.             From          1992          to    2018,                 Ackerman                 was      the     NRA's           largest         vendor.           The        NRA           reported



          paying         Ackerman                  $20,324,364,                            in     2017,           and       $31,994,168,                in       2018         for      "public               relations         and


          advertising"
                                      services.        Mercury                  Group                  separately           received          over     $5.5        million            from        the    NRA          in 2017.


          The      NRA          did     not    publicly              disclose                   the      fees     it paid         the     Mercury            Group         in 2018.


                        299.              In addition,                 the      NRA               paid        Ackerman              $11,739,668                  in 2017,            and     $6,337,508                  in 2018


                                                   expenditures"
          for   "out       of      pocket                                                   on         behalf        of     the     NRA         for    "media,               outside           vendor             costs,       and


                                                                                                         expenses."
          reimbursement                   of      travel         and           business                                           These       expenses               were           incurred            in     violation            of


          NRA         policy,          without          proper                 oversight,                  and      in     many           instances          for     the      personal               benefit          of    NRA


          insiders.


                        300.             At      the    heart             of        this         business            relationship              was         the     personal               relationship                between


          LaPierre          and         the      co-founder                    of      Ackerman.                    For                          LaPierre             relied          on       the      Ackerman               co-
                                                                                                                                decades,


          founder         for      advice         on       organizational                          branding,               strategic         communication,                         and      crisis          management.




                                                                                                                           71




                                                                                                                 76 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                    Entered 02/08/21 12:04:54
                                                                                                                                                           RECEIVED Page 77 of
                                                                                                                                                                    NYSCEF: 08/06/2020
                                                 169



          Until      the     co-founder's                       death          in    2019,           he     and      LaPierre                would           often          speak          on         a daily         basis        and,



          depending              on     current           events,             they      might             speak      multiple                times         per     day.


                          301.           LaPierre                similarly              had      a close            relationship                  with           the     president               of     Mercury               Group,


          who      was       a personal              friend           and       advisor              of LaPierre,                dating        back          30 years.              LaPierre              considered               him


              "brother"
          a                       and     enjoyed                a lucrative             business               relationship                 with        him       for     years       through                 the    entities         he



          led,    including             Mercury                 Group           and     UWS.              LaPierre              also      hired        him        as a paid           consultant                 to the        NRA.


                          302.           In     mid-to-late                    2018,           the     relationship                    between              the        NRA          and      Ackerman/Mercury


          Group          eroded         and     the       NRA            and         Ackerman/Mercury                               Group            are     now          engaged            in litigation.


                                                          ii.         The       NRA's                Practices             Concerning                      Ackerman's                      Budgeting                   and

                                                                      Invoicing


                          303.           For        at    least         two          decades,             the     relationship                  between                the      NRA             and       Ackerman                 was


          formalized             through             a written                agreement                (the       "Services               Agreement").                      The      most             recent         iteration           of


          the     Services            Agreement                  was          entered          into       in April          2017          and        amended               in May           2018.


                          304.           The         Services                 Agreement                   provided              that       LaPierre               or      his     designee               were          the       "only

                                                         NRA"
          persons          within             the                         with          the          authority             to       issue         written              communications                           upon           which


          Ackerman               was      authorized                  to act.


                          305.           Upon            information                  and       belief,         LaPierre               was     directly            involved            in managing                      the      scope


          and     cost     of Ackerman's                         services.            Upon            information                   and      belief,         he met             annually              with       Ackerman's


          co-founder             to negotiate                   the     budget           for     the       upcoming                 fiscal        year       and         Phillips          typically             joined          these


          meetings.


                          306.           Ackerman                      would             then             develop               a   budget               document                   that         would               govern            its



          relationship            with         the       NRA            for     the     upcoming                  fiscal         year.        Upon           information                   and        belief,        the      budget


          was      reviewed             and     approved                  each        year       by        LaPierre             and       Phillips.




                                                                                                                      72




                                                                                                              77 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                         INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                             Entered 02/08/21 12:04:54
                                                                                                                                                                    RECEIVED Page 78 of
                                                                                                                                                                             NYSCEF: 08/06/2020
                                                 169



                        307.                Once          the        annual            budget           was        finalized,                Ackerman                        initiated          projects           and     invoiced           the


          NRA        monthly             for          services              rendered.             Upon          information                       and         belief,           LaPierre             requested            that     invoices


          from      Ackerman                     to     the          NRA         FSD        contain             very             little      detail            about            the      work         performed              or    services


          rendered.


                        308.                Upon              information                   and         belief,             the       NRA               failed           to      conduct              adequate             oversight            of


          Ackerman's                  activities                 and        billing.        As      the        NRA               itself         pleaded                 in    its     complaint              against        Ackerman,

                                  parties'
          "[o]ver        the                              decades-long                          course          of         dealing,               underlying                        receipts          and      other        support           for



          [Ackerman's]                   expenses                     were         not     transmitted                      to     the      NRA               alongside                  [Ackerman's]                    invoices,           but,

                                                                                                                                            offices."
          rather,     were        supposedly                         maintained                  at [Ackerman's]                                                   The         NRA          agreed           to the       arrangement,



          abrogating            its     oversight                    responsibility                     over         its     primary               vendor                and         facilitating            a process            whereby


          it paid      invoices              with         minimal                 detail         and      little           supporting                   documentation.


                                                                                         Executives'
                                                              iii.      NRA                                              Misuse              of        Out         of        Pocket         Expenses


                        309.                In        addition              to    the      services                that          Ackerman                     provided                 to      the    NRA           pursuant           to     the


          Services           Agreement,                       Ackerman                    also      paid           for       a variety                  of    unrelated                  out     of    pocket            expenses            and


          passed        those            expenses                      through              to     the         NRA.                   The         NRA               used             this       arrangement                  to      conceal


          expenditures                 by        NRA           executives-including                                        LaPierre               and        Powell-many                             of which            were      personal


          or   lacked         documentation                             required            by      IRS         publication                       463         to        permit           the    NRA           to    avoid         reporting


          such      expenses                as taxable                 income.


                        310.                Upon           information                     and      belief,              the       practice              of      passing               expenses              through            Ackerman


          started       decades              ago         as an informal                         agreement                   between                LaPierre                   and      Ackerman's                   co-founder,              and


          continued            until         the       two           companies                  severed            ties          in 2019.


                        311.                Ackerman                        billed         the       NRA                   for        out         of         pocket              expenses                                                   non-
                                                                                                                                                                                                        by         submitting


          particularized                 invoices                    that        aggregated               the         expenses                  into          a lump                 sum       amount              and    provided             no


          details       on     the       nature               or      purpose              of     the     expenses.                       The          invoices               that       Ackerman                  submitted           to     the


                                                                                                                                 73




                                                                                                                   78 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                   INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                       Entered 02/08/21 12:04:54
                                                                                                                                                              RECEIVED Page 79 of
                                                                                                                                                                       NYSCEF: 08/06/2020
                                                 169


                                                                                                                                                                                                Expenses"
          NRA            typically                included             a one-line              description                that         read          "Out           of       Pocket                                          and      a total


          amount.            Upon               information                and      belief,         Ackerman                 took       no       steps           to verify               whether           the         out     of pocket


          expenses               were           compliant              with         NRA        policies           governing                  travel           and           entertainment.


                           312.                 The       expenses             billed         to     the    NRA           for         out       of    pocket                expenses              did      not         comply              with


                                                                                                            plans."
          IRS       requirements                       governing               "accountable                                   As       a result,              all      such         expenses              should              have         been


          included            by       the        NRA           in the       taxable          personal            income              for       each         recipient.


                           313.                 The       NRA's              annual           budget          with           Ackerman                      included                 an     aggregate                   line-item                 for


                                                Expenses."
          "Pass-through                                                  The        amount            earmarked                 for     this         purpose                 in the        Ackerman/NRA                               budget


          increased              over           time.       In     2018,         the       annual       budget           allocated                   $950,000                 exclusively                 for     this        purpose.


                           314.                 The       effect       of the          pass-through                expense              arrangement                         was        that      these          expenses              would


          be      paid       for           by      the     NRA            without             written         approvals,                     receipts,                 or     supporting                  business                 purpose


          documentation                          in      accordance                 with       NRA          policies             and         procedures,                      and         without           disclosure                     to     or


          internal          review                by      the      NRA         FSD.          Payment              of    these          expenses                  also         violated             IRS          rules         governing


          reporting              of    income              for     each        of      the    recipients               on their         W-2               forms,            exposing              the     NRA            to penalties


          for     false      filings              and      for     under-withholding                         of    taxes         due.           In        addition,               with         respect          to LaPierre,                     the


          false      reporting                  exposed            the       NRA           to tax     and     penalty               liability              for      21%           of     the     amount            of his          income



          exceeding                   $1        million          pursuant              to     the     Tax      Cuts           and           Jobs          Act,         and         permitted               him          to     file        false


          personal            tax       returns            with        the     IRS.


                                                                                                                                        Expenses,"
                           315.                 Under            the     umbrella              of    "Pass-through                                                          the        NRA         paid          for     millions                 of


          dollars           in        entertainment                      and        travel          expenses              incurred                           NRA              executives                  and           associates-
                                                                                                                                                     by


          including              LaPierre                 and      Powell-without                          scrutiny           from           within              the        organization.                  Examples                   of        this


          practice           include,                 without          limitation,             the      following:




                                                                                                                        74




                                                                                                             79 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                           INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                               Entered 02/08/21 12:04:54
                                                                                                                                                                      RECEIVED Page 80 of
                                                                                                                                                                               NYSCEF: 08/06/2020
                                                 169



                           316.                   The         NRA           used           the      pass-through                      arrangement                       with     Ackerman                     to pay       for        expensive


          meals           for        NRA           executives                     at an upscale                      Italian          restaurant              in Alexandria,                       VA.         NRA          executives-



          including                  Powell              and         the        Executive                Director               of    Advancement-regularly                                            charged           these           meals        to


          the      Mercury                  Group              president's                    account.               The       charges            were            then         passed        on        to the        NRA.             The     NRA


          also      directed                 Ackerman                      to purchase                    several              memberships                        to     a members-only                          cigar      bar         affiliated


          with       the        upscale                Italian          restaurant                  in Alexandria,                        VA.


                           317.                   Upon             information                     and     belief,           over         a five-year                  period,       Ackerman                    paid,      and         the   NRA


          reimbursed,                       more              than      $250,000-at                          a rate            of      $4,000           per        month-in                      access          fees      to        LaPierre's


          Travel           Consultant.                         Like         the         other        expenses                  passed            through                Ackerman,                 this        $4,000          monthly                fee


          was       unrelated                 to the             services               that       Ackerman                  provided              to the              NRA        under           the      Services              Agreement.


          Upon        information                            and      belief,           Ackerman                 itself         rarely           used        LaPierre's               Travel             Consultant's                   services.


                           318.                   The         NRA           used           the      pass-through                      arrangement                       to pay       for     extensive               travel           expenses,



          including                  via     private                aircraft,              incurred             by     the      president               of        Mercury            Group               on    behalf           of    LaPierre.


          Upon            information                         and      belief,             when           the    president                  of    Mercury                    Group         travelled              with        LaPierre,               he


          travelled              by         private             aircraft             at the         direction              of        LaPierre.           LaPierre                would            also         direct       the         president


          of Mercury                       Group              to incur            various            charges-including                              hotel              rooms,        meals,              cars,     tips,      and        gifts       for


          himself               and         VIP          donors-and                           to    submit            those          expenses                to        the     NRA         for     reimbursement                          through


                                      pocket'
          the      'out         of                            arrangement.


                           319.                   In     relation               to      the        NRA       annual             meetings,               LaPierre                 asked           the      president              of     Mercury


          Group            to        pay      for            LaPierre                and       others-including                             LaPierre's                   family-to                 stay          at a luxury                private



          hotel,          apart            from         the      host           hotel         at which           NRA            employees                    and        board        members                  were       staying.             These


          costs       were             paid            for     by     Ackerman                      and      billed            to the        NRA             as pass-through                       expenses.               For          example,


          in     2016,               the     president                     of     Mercury                 Group-at                     LaPierre's                      direction-paid                         $37,337             for       "Guest




                                                                                                                                     75




                                                                                                                        80 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                       Entered 02/08/21 12:04:54
                                                                                                                                                              RECEIVED Page 81 of
                                                                                                                                                                       NYSCEF: 08/06/2020
                                                 169


                                                                   WLP"
          Lodging           confidential                  per                        at a boutique                hotel         in Louisville,                      KY       for     LaPierre's                 family,             guests,


          and     his     security            guards.


                          320.              LaPierre              also        used        the     pass-through                     arrangement                      to conceal              private             travel           and     trips


          that     were       largely           personal                in nature.              Upon         information                     and         belief,          LaPierre            directed             Ackerman                     to



          pay      for    expenses                related          to    NASCAR                       events,       country                 music           events,           and      even          medical                 visits,         and


          bill    those        through              to     the      NRA.             For         example,               in    2018,           LaPierre                asked          the      president                 of       Mercury


          Group          to accompany                     him         on      a visit       to a medical                     clinic.         In     connection                 with         this     visit,          the      president


          of Mercury              Group             and        LaPierre             flew         on a private                charter           and        stayed            at the     Four         Seasons                for      several


          days.      The       cost         of this        hotel         for       both         the    president              of Mercury                    Group            and      LaPierre                 was       paid          for    by


          Ackerman,               but       ultimately                borne          by     the        NRA.         The         lodging                 alone        cost      the     NRA               $9,550.             The        NRA


          also     directly            paid       for     the      private           travel           associated               with         this        visit      to the         medical            clinic.


                          321.              The        NRA          also        directed              Ackerman                 to pay             for     a variety            of     other         costs         in     connection


          with     LaPierre's                 travel       and        bill     those        costs        to the         NRA            as pass-through                        expenses.              When              he travelled,


          LaPierre            often         required              an individual                   from          Ackerman                    to travel              with      him      to provide                  logistical                 and


          administrative                    support.              That          individual                would               be       responsible                    for      the     payment                   of        meals             and


          gratuities             for        waiters,              drivers,             bellhops,                hotel           concierges,                     housekeepers,                        and          others.               Upon


          information              and         belief,          the      individuals                  who        travelled              with            LaPierre             instituted             a practice                 of      taking


          large      cash        advances-often                              several        thousand              dollars              each        at a time-to                     cover          the     cost        of gratuities


          that     LaPierre             would            direct         him        to pay.


                          322.              The          NRA's                  Executive                   Director                   of         Advancement                         used               the       pass-through


          arrangement                  to                for      travel           and      entertainment-related                                  expenses.                 He      possessed                  an       Ackerman-
                                              pay


          issued         corporate             credit          card          and     the    charges              that        he incurred                  on this           card      were          billed         to Ackerman


          and     passed         through               to the       NRA.             Among              other      charges,                 the     credit-card                statements                 for     the        Executive




                                                                                                                         76




                                                                                                              81 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                   INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 82 of
                                                                                                                                                                        NYSCEF: 08/06/2020
                                                 169



          Director           of     Advancement                      frequently                included              stays           at luxury             hotels           like        the       Four       Seasons,                 the     St.



          Regis,          the      Ritz      Carlton,              and      the       Beverly               Hills         Hotel.             He     routinely                stayed            in     suites         costing             over


          $1,500          a night.           Upon           information                 and      belief,            LaPierre                 was     aware            of        and     endorsed                  these         expenses



          being       billed          through             Ackerman.


                          323.             In          connection               with          NRA              annual              meetings                and             Women's                    Leadership                      Forum



          meetings,               LaPierre's                wife        would           incur             thousands               of     dollars           of        expenses                 per         event       for       hair        and



          makeup            services,              which           were        billed          through              Ackerman                      as out        of     pocket               expenses.               For         example,


          between           May           2016          and       May      2017,         the     NRA            paid           one      artist       $16,359               for     three          events           for      LaPierre's


          wife.       Upon            information                  and      belief,           both          LaPierre              and         his       wife         were          aware             of     the     cost         of     these



          makeup            services.


                          324.             The           NRA         also         used         the         pass-through                       arrangement                       with          Ackerman                    to     pay        for


          expenses              related           to     a charity         whose          affiliation                to the            NRA           was        not        through             its    mission,               but       rather


          through           LaPierre's                  wife,      who       served            as the          president                of    its    Board            of     Trustees                in 2017              and      2018.


                                                            iv.      The        NRA's                Failure           to       Conduct                 Proper              Oversight                     of Ackerman

                                                                     Billing


                          325.             Upon            information                  and      belief,            LaPierre,                 Phillips,              and         Powell              were         fully         aware         of


          both      the     process             of passing                expenses             through              Ackerman                   to the          NRA              and     the       nature           of the          charges


          that     fell     into      this        category           of    expenses.


                          326.             Upon            information                 and       belief,            the        NRA's              oversight                of     the       out       of    pocket              expenses


          routed          through            Ackerman                 was       limited              to    annual              audits         by     Phillips              and        the     Managing                    Director            of


          Finance           at Ackerman's                         headquarters                  in     Oklahoma                   City,           OK.      This            review           was           conducted                off-site


          at the      direction              of        LaPierre.          The      NRA               did    not      inform             its       Audit         Committee                     or its        external             auditors


          about       the       out       of pocket               arrangement.




                                                                                                                          77




                                                                                                             82 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                             INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 83 of
                                                                                                                                                                        NYSCEF: 08/06/2020
                                                 169



                                                             v.         The        Benefits             of     Under              Wild         Skies         Television                 Programming


                           327.            The         president              of the        Mercury                  Group            was       also       the     president              of UWS.


                           328.            UWS           produces                  a television                program                 of     the      same        name          that        is focused            on         hunting


          and      is hosted              by     the     president                 of     Mercury               Group             and        UWS.           Upon          information                  and       belief,          since



          2010,        the     NRA             has     paid        UWS             over      $18        million.


                           329.            In    2016,            the     NRA            entered             into      concurrent                   advertising                and     sponsorship                agreements


          with      UWS            that    would             govern            the      relationship                  for       the    next         nine        years.     These             agreements              were          both


          negotiated              and      executed               by     LaPierre.               These          agreements                    provided             for    significant              payments                to    UWS


          in     exchange            for        sponsorships                     and      various             forms          of       advertising                during          the    televised            program.                   For


          the     fiscal        year       2019          alone,            the       NRA's              internal             records            report           that     it    paid         UWS          $1,957,500                    for



          advertising               and         sponsorship                   of    the     program.                 UWS              also      enjoyed            the     right        to     free      airing          of     Under


          Wild         Skies       on NRA-TV.


                           330.            LaPierre               and      his     wife       regularly                appeared               in episodes                ofUnder              Wild       Skies,          traveling


          to     and     participating                  in    big         game            hunts         in     the     United                States,        Botswana,                  Tanzania,             South            Africa,


                                                                                                   and         Uruguay.                  The        expenses              associated              with          these          trips-
          Zimbabwe,                 Mozambique,                          Argentina,



          including               professional                    hunter           costs,         camps,              chartered                in-continent                travel,            food       and       beverages,



          hunting            licenses,           trophy            fees,       and        taxidermy-were                              incurred             by     UWS.           According               to the         president


          of     Mercury            Group            and      UWS,             a single            game             hunt        of this        nature            could         cost     upwards            of     $100,000.


                           331.            LaPierre               also        directed            the    president                of Mercury                    Group          and      UWS           to pay       for        various


          NRA          board        members                  and        officers           and      their           spouses-including                             the     former             Executive             Director               of


          NRA-ILA                 and      his       spouse,            current           board         members,                  and         the     Executive                Director           of Advancement-


          to participate                  in big        game            hunts           around          the         world.            Upon          information                 and     belief,         these        trips        were


          not     authorized               by     resolution                of the          NRA          Board              or an authorized                       committee.




                                                                                                                           78




                                                                                                               83 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                             INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                    Entered 02/08/21 12:04:54
                                                                                                                                                           RECEIVED Page 84 of
                                                                                                                                                                    NYSCEF: 08/06/2020
                                                 169



                      332.                 These             expenses                constituted               private              benefits           and          gifts         in         excess          of       authorized


          amounts         pursuant                to    NRA            policy         to LaPierre              and         his      wife.         These       expenses                  also       constituted               private


          benefits        to     NRA            board              members            in violation              of Article                V,       Section          5(a)     of the            NRA           bylaws.


                                                                                                                                                                                                                             Skies'
                                                             vi.       The          NRA's        Supplemental                           Income            Payments                     to    Under           Wild
                                                                       Principal


                      333.                 In     addition              to     payments            related           to     the         Under         Wild          Skies         program,                the      NRA,             with


          the    knowledge                  and     consent                 of LaPierre           and        Phillips,             also        paid    the     president                    of Mercury                Group           and


                                                                                                                                                                                        "supplemental"
          UWS        close           to    $50,000                 a month,            or    approximately                       $600,000              annually,              in                                              fees      to



          identify        and         cultivate              high          dollar      donors          for    the     NRA.               Upon         information                  and         belief,          the     president


          of    Mercury              Group         and         UWS            received           these        fees         from         approximately                      2009             to 2019.


                      334.                 At     the        instruction              of Phillips,            this        supplemental                    payment            was             made         to the        president


          of    Mercury              Group          and            UWS         through           the     UWS              entity,           even      though           the        services             did        not    relate         to


          the    Under          Wild            Skies        program.


                      335.                 Upon          information                   and    belief,         this        supplemental                    agreement                was         never         formalized                 as


          a written            contract.                The          amount           paid       to     the     president                   of     Mercury             Group                 and      UWS             under           this


          agreement                  was        negotiated                   exclusively               between               the          president            of      Mercury                     Group           and         UWS,


          LaPierre         and         Phillips.             No formal                bidding          process             was          conducted             for     the     services               that       the     president


          of    Mercury              Group             and         UWS          provided              under         this         oral       agreement,               and      the            agreement                was       never


          approved             in writing               by         either      the    NRA         President                or the           Vice      Presidents.


                      336.                 Payments                   to     the     president           of     Mercury                  Group          and         UWS            under           this      supplemental


          agreement             were            made          every          two      months,          in installments                       of    $97,500.           Upon              information                   and     belief,


          Phillips        instructed                   the         president           of    Mercury             Group               and          UWS        as to          the         language              to      use      in     the


          invoices             for         such         payments.                    The      invoices               each            contain            a     one-line                 description                    that      reads


                                            Invoice."
          "Supplemental




                                                                                                                     79




                                                                                                             84 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                          INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                    Entered 02/08/21 12:04:54
                                                                                                                                                           RECEIVED Page 85 of
                                                                                                                                                                    NYSCEF: 08/06/2020
                                                 169



                          337.             In     negotiating                     and       approving            this           arrangement,                  LaPierre              and     Phillips         violated           the


          NRA's           internal             policy          concerning                    contracts          over         $10,000,               which          are      required           to be in writing.


                                           B.      Consulting                       Agreements                  with            Former              Employees


                          338.             In     the        last      15 years,              LaPierre           has        directed            the       NRA            to pay         officers,         directors,            and


                                                                                                         "consulting"
          former          employees                 millions                 of    dollars         in                                    agreements                  without            Board        approval             and     in


          violation           of     the        bylaw              prohibition                on     salary      or        other        private           benefits            to    directors           without           Board


          authorization.                  In     some           instances,              officers            executed              such        agreements                  without          Board          authorization.


          Such          agreements                 were             frequently                entered         into         in     violation              of    NRA           policy         concerning               contract


                                 independent                                                   and      procurement                     and     without             proper          documentation                  and       sign-
          approvals,                                               contractors,


          off.     In    some        cases,         former              employees                  were       paid         far     in    excess           of reasonable                   compensation                 and      did


          not      actually          provide                 the     NRA            with        corresponding                      consulting                 services.            In     other      cases,        the     NRA


          failed        to properly               disclose              the        compensation                 in its           regulatory              filings.


                                                               i.      Consulting                    Agreement                   with         Former               Executive              Director            of    General
                                                                       Operations


                          339.             In      late         2016,             Powell,            with       the        authorization                      of     LaPierre,              terminated              the      then


          Executive              Director               of     General               Operations,                who         had         been        in    that       role      from        2012         to   2016.         Upon


          information                and        belief,            NRA            security         personnel               publicly             escorted            him       out       of the      building.


                          340.             After          the        Executive                Director          was          terminated,                  LaPierre            directed            the     NRA        to      enter


          into     an     agreement                under              which           the     NRA           agreed           to pay           the     former             Executive             Director            $60,000            a


                                                                                                                                                                                                        services."
          month          over        a two-year                     period          (January             2017        to      December                 2018)          for      "consulting                                     The


                                                                                                                                                         services"
          agreement                also     provided                  for     a "final          payment              for        consulting                                    of    $240,000             to be made              by


          January          31,       2019.          In       all,      the        Executive             Director                was      paid        approximately                      $1.8      million          under        the


          agreement.




                                                                                                                        80




                                                                                                              85 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                            INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                    Entered 02/08/21 12:04:54
                                                                                                                                                           RECEIVED Page 86 of
                                                                                                                                                                    NYSCEF: 08/06/2020
                                                 169


                                                                                                                                                                                    services"
                        341.                The       agreement                 did        not      define           what       the     term         "consulting                                       entailed,            nor       did


          it provide            any         justification               for         the     engagement                    of     the     former             Executive                Director           to provide                   such



          services,           in     violation            of    the        NRA's             policy             on      independent                   contractors,                  which          specifies             that        such


                                                                                                                                                    outcome."
          contracts           "should             be well            defined              in content,                duration            and


                        342.                The       agreement                 did        not    undergo                a competitive                     bid      process,           in violation               of the         NRA


          Purchasing                Policy,           which           requires             buyers             and       users      "to        solicit            competitive                bids/pricing             for        goods


                                                                              $5,000"
          or services              valued          at or above                                      unless           an exception                   applies,           in which             case      the    contract             must


          still     be reported                to the         Finance               Committee                 on        an annual             basis.


                        343.                The       agreement                was         signed          by      Phillips            on November                     8, 2016.             Upon        information                   and



          belief,      the         agreement              was         not      supported                 by      a business              case           analysis             and      was      not     approved                 by    the


          NRA's          President                and         one     of    the       two         Vice        Presidents,                in     violation              of     NRA           policy.         It    also      did       not


          receive        written             approval               of the          Executive              Vice          President,              as required                  by     NRA         policy.


                        344.                The       agreement                  states:          "NRA              agrees         to    make              twenty-four                (24)      monthly             payments,


          payable            January           2017         through             December                  2018,           in the        amount              of     $60,000            per      month        for     consulting

          services."
                                   LaPierre,            however,                 testified            that         he    was       under            the      impression                 that       it was         a severance



          agreement,                 and       that       he        authorized               it     out       of        concern          that         the         former            Executive            Director               might


          disparage            the       NRA.             The         agreement                   had        a non-disparagement                                  clause,           binding           the        former          NRA


          officer,       his         spouse            and      children,                 and       also         imposed               a confidentiality                        obligation.              The        agreement



          expressly            provided                that     "Confidentiality                          and        Non-Disparagement                                 are      among           the     important               terms


          of this      Agreement.                     Violation             by       the     Executive                  Director          of     [these]            terms...shall                require           [the     former


                                                                                                              made"
          Executive                Director]            to return             all     payments                                  under         the       agreement.                  LaPierre           explained,               "even


          though...I               didn't         think        he      was          the     right         guy,          I wanted          to        treat        him        fair,     so we          retained            goodwill


                     him."
          with                      When          asked         about           the        $1.8      million             paid      under            this      agreement,                he maintained,                     "I     think




                                                                                                                          81




                                                                                                              86 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 87 of
                                                                                                                                                                        NYSCEF: 08/06/2020
                                                 169



          it...was           a prudent            use          of     NRA            funds          to    retain            that     goodwill              on     the       part     of     [the       former            Executive



          Director]            and        prevent           damage                from        happening                     that     he could              have        done         in the          outdoor            community

                       NRA."
          to the


                            345.           LaPierre                 was        not     aware             of     any      consulting                  services           provided              to     the        NRA          pursuant


          to this       agreement.                When                asked          directly             whether              the     former           Executive                  Director           provided                services


          after       his    termination,                  LaPierre               testified,              "I    don't         know           whether            he did         or didn't.              I think           it was      just


                                    severance."
          more         of     a                                     When             the     current              Treasurer                 was       asked            the     same           question                 about      what



          consulting               services,          if       any,       were         provided                 to the         NRA            in    2018,         he testified,                "I     don't           know       if that


                                                                                                                                                                           know."
          was       consulting              or some               sort     of     severance                    or what            it was.      I just       don't                          Upon            information                 and



          belief,       no     consulting               services                were         provided                 to the         NRA           under        this       agreement.


                                                            ii.        Consulting                    Agreement                       with      Former                NRA           Employee                 /    NRA
                                                                       Foundation                        Executive                 Director


                            346.           H.W.S.              Consulting,                   Inc.          ("H.W.S.")                  is     an     entity          through              which            the        NRA       paid         a


          former            NRA       employee,                     who         assumed             the        role      of Executive                   Director             of the        NRA             Foundation               after


          he      retired          from      the      NRA                 in     2008         after            more          than       35         years        as     an     employee                 (the           "Foundation


          Executive").                    Under            a        post-retirement                        consulting                  agreement,                    the      NRA             paid          the        Foundation


          Executive                $30,000          a month,                   as a fundraising                       consultant              through             H.W.S.            In    addition               to the      monthly

                                                                                                                                                                              Fee."
          payment,             the     consulting                   agreement                provided                 for     a "Variable                  Success                         The        minimum                  amount


          of    the     Variable             Success                Fee        was         $125,000               annually,                 according             to    the        consulting               agreement.               The


          Foundation                 Executive                 was        unaware              of how             this       fee     was       calculated               but        understood                that       it was      paid


          to    him         every         year      during               the      term         of        the     agreement.                   Additionally,                   the        Foundation                   Executive's


          "actual            reasonable              and             necessary                 expenditures,                        which            are      directly              related           to        the     consulting

          services"
                               were        to be reimbursed.




                                                                                                                             82




                                                                                                                 87 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                    Entered 02/08/21 12:04:54
                                                                                                                                                           RECEIVED Page 88 of
                                                                                                                                                                    NYSCEF: 08/06/2020
                                                 169



                          347.          The        consulting                agreement                  was           entered                  into        without                  engaging              in      a competitive



          bidding          process,          without            proper           approval              or     sign-off,                 and       in       violation                 of     NRA          policy          concerning


          contract         approvals            for         independent                contractors                  or consultants.


                          348.          The        payments                made           under             the      consulting                       agreement                     were          not      disclosed             on       the


          NRA's           IRS    Form         990         as fundraising                  expenses                between                  2008            and     2015.             The          payments              made       under


          the     agreement           were          first      disclosed              on the          NRA's                IRS         Form            990        for      the        year        2016.


                          349.          The        consulting                agreement                  states             that         the      Foundation                         Executive                was         engaged           to


          "provide          services          in connection                   with        fundraising                      efforts            of the         NRA              ...     to build           relationships                with


          major       gifts      donors,              identify            and         cultivate             relationships                        with            fundraising                      partners          and        identify

                                                                                                                                                  gifts."
          prospective            high        net      worth          individuals                to    solicit             for     major


                          350.          On         July        25,        2016,           for         the         first          time,            H.W.S.                 filed             a      Fundraising                Counsel


          Registration            Statement                  on      Form         CHAR014                     with              New           York           State          as a Fundraising                            Counsel.             A


          fundraising            counsel            is retained             to    advise             with         respect             to      strategy             of     fundraising                    but      not     to conduct


          actual      solicitation.


                          351.          The        Foundation                   Executive                testified                that          he         conducted                      fundraising              and       solicited


          contributions.                He         identified               three          major             areas               of        duties:               (1)       relationship                      maintenance                   or



          development,                (2)     strategy            around          fundraising,                    and           (3)     fundraising                     itself.


                          352.          The        Foundation                    Executive                  admitted                    that          he     did         not         keep           accurate             records           of



          fundraising            he conducted.                      He     agreed         that        his     position                  was       not        subject                to quantifiable                     outcomes           or



          any      form       of metrics            even          though         he was              paid         a success                fee.


                          353.          At     the          direction            of      Phillips,                from            the         outset          of        his         consulting                 agreement,                 the


          Foundation             Executive                   would           submit             a     form            for         expense                   reimbursements                              without            providing


          specific         receipts          (other          than        a credit        card         statement)                      or business                  purpose                  for    the     expense.            H.W.S.




                                                                                                                     83




                                                                                                        88 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                 Entered 02/08/21 12:04:54
                                                                                                                                                        RECEIVED Page 89 of
                                                                                                                                                                 NYSCEF: 08/06/2020
                                                 169



          did     not     prepare              invoices            to     the       NRA,           instead,          an     NRA          employee                    would           prepare              the       invoice             and



          pay     H.W.S.           for      the     amount               identified               in the      invoice.            The       monthly              payments                   would            also        be paid          in


          advance          of      each        month.


                          354.            Under            the      consulting                    agreement,                "actual           reasonable                and          necessary                    expenditures,

                                                                                                               services"
          which         are      directly          related              to    the     consulting                                      were          to    be     reimbursed.                      As         an     example,              in



          2016,         according              to H.W.S.'s                   records,             $148,314           worth            of expenses                were          submitted                  and         reimbursed



          by     the     NRA.          The        NRA             reimbursed                     H.W.S        for      expenses               including               monthly                truck           leases,          internet


          service         at the         Foundation                     Executive's                 home,           the      costs       of     membership                      in        fraternal             organizations



          including              the     International                       Order          of     St.     Hubertus             and       the       Camp              Fire         Club,          and           the      costs          and


          expenses            of    attending              various              hunting            trips      both        domestically                   and     internationally.


                          355.             When             the         expense                  reimbursement                     policy            changed                  in      2018,               the         Foundation


          Executive              had       difficulty              providing                 receipts          for        expenses             incurred               prior          to     the      change              in    policy.


          Despite          not         providing                 receipts             for        certain        expense               reimbursement                           requests               in      mid-2018,                  his


          expense             reimbursements                        were             never         denied,           only         delayed.               Finally,             the         Foundation                     Executive


          decided          to end          his    consulting                   agreement                 at the      conclusion                of    2018.


                                                          iii.      Consulting                     Agreement                  with       Former                NRA            Managing                       Director              of

                                                                    Affinity                and         Licensing


                          356.             The     NRA             entered            into        a post-employment                           incentive               compensation                        agreement                 with


          its Managing                 Director             of Affinity               and         Licensing,              which         provided               for    him          to receive                payments              from


          both      the    NRA           and      Lockton                Affinity            LLC           ("Lockton            Affinity"),                the       insurance                broker              that      the    NRA


          had       engaged              for      various               purposes                 over      many           years,        including                to      administer                    its        Carry           Guard


          program.             While            at the           NRA,           the    Managing                 Director              was       responsible                   for         overseeing                  the     NRA's



          relationship              with         Lockton            Affinity.




                                                                                                                       84




                                                                                                             89 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                   INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                     Entered 02/08/21 12:04:54
                                                                                                                                                            RECEIVED Page 90 of
                                                                                                                                                                     NYSCEF: 08/06/2020
                                                 169



                          357.               The       Managing                     Director             retired          from        the      NRA             in     January               2016.          According                   to     the


          NRA's           Form             990       for     that       year,         he was          paid        a full        year's        salary-approximately                                        $630,000.                 He       was


          also     paid        by      the       NRA          after          his      retirement-$713,000                                in 2017              and         $535,000                in 2018.


                          358.               During              this        same        period,           the        Managing                Director               was        also         being         paid          by     Lockton


          Affinity.            In     2016,           Lockton                 Affinity            paid          the     Managing                 Director                 $455,753,                and      in     2017,             he      was


          paid        $522,426.


                          359.               Payments                   from          the      NRA          were         made         pursuant                to      a July           2014          agreement                  with          the



          Managing               Director.                 This         agreement,                which           was       signed          by      Phillips,              superseded                  an agreement                         from


          October          2012             (signed              by     both          LaPierre             and        Phillips)          and      was          entered               into     over         a year         before              the



          Managing               Director              retired.              The       draft      of the         agreement               had       a signature                 line         for     LaPierre,             which              was


          removed              prior            to     being             finalized.               The           agreement                provided                   for      an        "Employment                        Longevity

          Incentive"
                                    where            the      Managing                   Director               would          receive           "3%          of     gross           affinity             revenue             for         a five


                      period."
          year                             In    exchange,                   he       agreed        to      "give          assistance             to     the        Director,               Affinity               and        Licensing

                                                                                                                                                                                                                    month."
          programs               or        other           related            associates              at     their         request,           not        to        exceed             7.5         hours        a                             The


          agreement                 also        recognized                   that     the      "NRA             has     encouraged                  [you]           to and           recognizes                that      you         will      be



          consulting                 for        Lockton               Affinity              on     the       NRA            Program               for         a 5 year                period           after          your          official


          retirement"
                                      and        provided                that         a portion            of     the      money            owed            under            his      agreement                  with          the        NRA


          would          "be        paid         monthly                to     [the      Managing                  Director]             by      Lockton                  Affinity            under          [his]        consulting

                                                     them."
          arrangement                  with


                          360.               This          agreement                  was        amended               twice       and        ultimately                  entitled           the     Managing                   Director


          to     receive            $43,000                per        month            starting            in     February               2018           and         ending             in     January               2022.            It      also


                                                                                                                                                                                             direction."
          confirmed                 that     prior          payments                  had      been        "made           by     Lockton               Affinity             at our




                                                                                                                           85




                                                                                                                 90 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                         INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                          Entered 02/08/21 12:04:54
                                                                                                                                                                 RECEIVED Page 91 of
                                                                                                                                                                          NYSCEF: 08/06/2020
                                                 169



                          361.                Payments                  from            Lockton            Affinity              to the        Managing                   Director                 were       made              pursuant          to


          an      agreement                   between                  Lockton                 and       the       NRA             that        was         executed                    on         January            7,        2016.          That


          agreement                  acknowledged                              that     Lockton                Affinity            entered             into         an        agreement                   with           the     Managing


          Director            to     pay           him          fees      and         provided            that         "Client            [the        NRA]           agrees             that         Lockton               shall        receive


          credits         against              amounts                    it     owes          client          pursuant              to       [this       agreement]                        in      amounts                equal         to     the


                                                                                                                                                                                                                  Director]."
          [Managing                  Director's]                    Fees         at such          times          as [such]              Fee       is paid         to       [the        Managing


                          362.                When                LaPierre               was         asked          whether               he      thought                it     was         prudent                for         a charitable


          nonprofit                organization                     to have             an executive                   negotiate            with         a vendor                 while            also      being             paid     by     that


                                                                                                                                                                                                       situation."
          vendor,             he     admitted,                   "there           are     serious          questions               surrounding                      that        type         of                                  He     further


                                                                                                                                                                                                              Director]."
          testified,           "I     think             there       were          problems               with       that      whole            area       [with           the      Managing


                          363.                In        November                  2017,         the      NRA's               external            tax     preparer                 reviewed                  the     agreement                 with


          the     Managing                  Director                and        commented,                  "This           agreement                  is not        a good             agreement                   and         I have      never


          seen        such          an agreement                       before            and      I bet         [the      NRA           employee]                   who          preps            the       990      knows             nothing


          about        this         agreement                    either.....I            think          that     they        got     a lot        bigger            issues         than            trying          to get        out     of    NY

                                                                          alone...."
          State        with         this      agreement


                          364.                In        2018,          the       NRA's            external                auditors            tested          the        Managing                      Director's                consulting


          contract            as part              of     test      work          to     see     whether               the     NRA            Purchasing                      Policy             was      being           followed             and


                                                                                                                                                                                        available."
          found,         "Approval                       signatures               not     identifiable.                   No business                  case         support


                                              C.         Related                Party        Transactions                        with       Board             Members


                          365.                The         NRA           routinely              entered            into       agreements                  with          board           members                    without             adhering


          to applicable                    requirements                        under         NRA         policy            and     New           York          law       requiring                  a Board              determination


          in advance                that      the         transaction                  was     fair,      reasonable                 and         in the       NRA's               best           interest.          Some           examples


          of    the     many           related              party          transactions                  that      the       NRA           executed             with            board             members                 are      discussed




                                                                                                                              86




                                                                                                                   91 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 92 of
                                                                                                                                                                        NYSCEF: 08/06/2020
                                                 169



          below.          Additional              transactions                     with        board          members                     are      discussed              in    Part        Five,     Section              V    below,



          addressing              the     Audit          Committee's                         failures         to comply                     with      required             procedures.


                                                           i.         Board             Member                No.          1


                          366.            Board          Member                   No.          1 is      a former                professional                    football          player            who            played         in        the


          National          Football            League                from          1973         to     1988.         Since            his       retirement               from         the     NFL,            Board         Member


          No.      1 has      worked              as a freelance                    motivational                     speaker                and       product          spokesperson.


                          367.            Board          Member                   No.         1 has      served            as an            NRA          board        member                since      at least            2009.         For


          most       of    his     tenure         as an          NRA              director,             Board         Member                    No.        1 has      been        paid         $150,000                per      year          as


                                             contractor."
          an "independent                                                    In     addition             to the           flat       fee,       Board           Member            No.         1 was        also        reimbursed


          for    expenses.


                          368.            The       agreement                     between               Board             Member                   No.      1 and          the     NRA              was        entered          into          in


          2002       and         extended           in    2016.              The         2002           contract            was           signed           by     Phillips             on    behalf            of    the     NRA.              It


          provided           that,       in exchange                   for        a monthly                flat     fee        of     $12,500,              Board          Member              No.        1 would              provide



          consulting              services,          including                     conducting                     fundraising                   activities            and        identifying                   and     cultivating


          new       or potential             donors.


                          369.            Upon            information                         and        belief,            Board                Member               No.          1        never         registered                    as      a


          professional                 fundraiser           or fundraising                           counsel          in New                 York          State.


                          370.            Under           the         terms             of     the       2002         contract,                    Board         Member                No.          1 was            supposed                 to


                                                                                                           Reports"
          provide          the       NRA          with          "Monthly                     Status                                  on      his      fundraising                activities.              In        response             to     a



          subpoena,              the     NRA        failed            to provide                 the      Attorney                  General              with       any        documentation                        regarding                the


          services          actually         provided                 by     Board             Member                No.            1 pursuant              to the        2002         contract.


                          371.            Upon       information                        and      belief,           Board             Member              No.        l 's consulting                  agreement               with            the


          NRA        was         not     approved                in    advance                 by       the       Audit             Committee                   as a related                party      transaction                  or        by




                                                                                                                           87




                                                                                                              92 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                                    Entered 02/08/21 12:04:54
                                                                                                                                                                           RECEIVED Page 93 of
                                                                                                                                                                                    NYSCEF: 08/06/2020
                                                 169



          any      other        committee                   of         the        Board.                 The        unapproved                       agreement                violated              the       bylaw          prohibition                on



          salary         or other            private            benefits                 to directors                       unless             specifically                 authorized               by       the     Board.


                             372.            According                       to        draft             meeting                   minutes               for      a      September                   2016            Audit         Committee



          meeting,             the         Audit         Committee                       considered                         Board             Member              No.         l 's contract                   as part        of    a review             of


          "substantial"
                                           related         party             transactions.                          The        draft          minutes            reflect         the        Committee's                    conclusion              that


                                                                                                                         suited"
          Board          Member               No.         1 was             "uniquely                     well                               to perform               the     tasks         set out           in his       annual         contract


          with         the     NRA,            which,                 according                     to        the        Committee,                    were        "to       provide                services            related          to    public


                                                                                                                                                                                      athletes."
          relations,            training,                and          outreach                ...        to     collegiate                   and      professional                                            The       draft      minutes              do


          not      reflect            any          discussion                     or     consideration                              of        Board            Member                 No.        l 's     purported                fundraising


          services.            The          draft        minutes              are        also             silent          on       the        services           Board           Member                 No.         1 actually           provided


          to the        NRA            and         on    the      amount                 of         the        contract.                 The        Audit        Committee                    did       not     issue        a resolution                at


          the     September                  2016          meeting                 approving                        the      agreement                   with         Board           Member               No.        1.


                             373.            In     2018,             the     NRA              reduced                    Board              Member             No.         l 's annual              fee       to    $100,000.


                             374.            In         February                  2019,              the            Audit           Committee                    passed               a resolution                    to     modify            Board


          Member               No.           l 's       compensation                           from                 an      annual             flat-fee           basis          to     a daily               event          fee    of        $7,000.



          According                   to     the        Audit            Committee                            Report,               "the            officers          of     the        NRA             have          evaluated               [Board


          Member               No.         l 's]     services                and        determined                          that     a per-appearance                            fee        is more            suited        to the       variable


                                            services."
          need         for    [his]                                    There            is no            evidence               that          the     Audit        Committee                   considered                  whether             a daily


          fee     of     $7,000             was         reasonable                     in light               of the         services                being       performed.


                                                                ii.         Board              Member                       No.          2


                             375.            Board             Member                   No.         2 is a retired                   police            officer         from           Iowa.         He        has     served        as an       NRA


          board          member                since           at least                2009.             Among                 other           positions,              Board            Member                 No.         2 has         served         as


          Chair          of         the      Gun           Collectors                      Committee,                              Vice             Chair        of        the        Military                and       Veteran               Affairs




                                                                                                                                         88




                                                                                                                            93 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                           INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                                Entered 02/08/21 12:04:54
                                                                                                                                                                       RECEIVED Page 94 of
                                                                                                                                                                                NYSCEF: 08/06/2020
                                                 169



                                        and          as     a member                          of        the      Finance              Committee.                  Board           Member                      No.          2   was          not       re-
          Committee,


          nominated                in 2020.


                          376.                Beginning                      in     July           2009,          Board             Member             No.       2 has         been          paid            by      the       NRA          for       the


          provision              of      consulting                     services.                   Under             his      agreement                with         the      NRA,             Board                Member                 No.        2's


          services          were              "limited                 to      development                            activities             with      potential               gifts         of     firearms                   on    behalf            of


                                                                                                                                                                      Museum."
          NRA's            Office               of        Advancement                               and         the       National               Firearms                                           In        exchange                for         such



          services,          the        NRA               agreed              to        pay        Board           Member                  No.       2 a monthly                flat         fee        of     $7,500,              along         with


          payment            for        out      of pocket                   business                   expenses.              The         agreement              provided               that,          Board           Member                No.         2


          would           "act        under               the         direction                    of     and         report          to     the       NRA           Executive                    Vice             President               and        the


                                                                                        Advancement."
          Executive               Director,                Office              of


                          377.                While             the     NRA's                  contract               with     Board             Member           No.         2 provided                     for     a term         that     began


          in January              2010,              upon            information                        and     belief,         it was           not   signed          until       January                   2016.


                          378.                Upon          information                         and       belief,            Board          Member             No.      2's      consulting                    agreement                  with        the


          NRA         was         not      approved                     in        advance                by      the        Audit          Committee                 as a related                  party            transaction                  or   by


          any      other         committee                      of     the         Board.               The      unapproved                      agreement             violated               the        bylaw             prohibition                on



          salary      or other                private            benefits                  to directors                   unless           specifically              authorized                by        the        Board.


                          379.                Upon              information                         and         belief,         the        Audit          Committee                    did        not         consider              the      Board


          Member            No.         2 arrangement                              until        a September                     2016          review         of related                party        transactions.                     The         draft


          minutes          from           the        meeting                 reflect           the        Committee's                      finding        that       Board         Member                     No.      2 "has          personal


          relationships                 in [the            gun         collecting                   community]                      that     uniquely            qualify          him          to provide                  these      services,

                                                                                                                                                                                                                                          efforts."
          and      that     his       services              have             been          important                   to the        NRA's             outreach            and         related               fundraising


          The      Audit           Committee                         did          not      issue              a resolution                 at the       September                 2016             meeting                 approving                  the


          agreement                with         Board                Member                   No.        2.




                                                                                                                                    89




                                                                                                                          94 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                    INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 95 of
                                                                                                                                                                         NYSCEF: 08/06/2020
                                                 169



                        380.               At        the      January             11, 2018             Audit          Committee                    meeting,              the     Audit               Committee                  approved


          the      following               motion:                 "the         Committee                  finds           the         transaction                with          [Board               Member                No.         2]    for


                                                                                                                                                                                                 NRA."
          outreach           to gun            collectors                 is fair,       reasonable,                  and        in the          best      interests            of the


                                                            iii.         Board           Member                 No.        3


                        381.               Board              Member                   No.     3 is        a political                  consultant                and         NRA           Board              member.                 Board


          Member           No.        3 served                as     NRA              president           from         2011            to 2013.


                        382.               Beginning                     in     March            2017,          Board             Member                 No.      3 received                    $4,000             per      month            for


          public       speaking                 and        consulting.                  The      NRA           reported                that      it paid         [Board           Member                    No.      3]    $32,000             in


          2017       and       $40,000               in 2018.


                        383.               A      Consultant                    List     prepared               by     the       NRA             for     2019       allocated               $48,000                 from         the        EVP

                                                                                                                                                                                                            information"
          budget        for         Board             Member                  No.        3     for      2019          and             indicated            that        "no        contract                                                  was


          available           for     the       arrangement.


                        384.               Upon            information                   and         belief,         the     Audit            Committee                  did     not       review             the       arrangement


          with      Board            Member                 No.          3 until         after         it was         already                under         way.          At     the        January                11,     2018         Audit


          Committee                 meeting,                the      Committee                    approved                 the         minutes            of     the      December                     7,     2017         meeting             at


          which        the       following                    motion             was          adopted:               "The             Committee                  finds         the        transaction                   with       [Board


          Member           No.        3]       for      public            speaking             appearances                      is fair,          reasonable,                  and        in the           best     interest           of    the


          NRA."
                        The         motion              did        not     document                  a basis         for     the        Committee's                    finding-other                          than        the    fact       that


          [Board        Member                    No.         3]     was         "frequently                   requested                 as      a speaker               by     NRA-affiliated                            and     outside


          groups"-and                       did       not          document                  whether            any         alternative                  transactions                     had        been          considered,                 as


          required         under            New            York          Law.


                        385.               On May                   15,       2019,          another           Board             Member                 reached           out        to    the        current           Treasurer              to


                                                  up'                                                                                                                                                 $4,000?"
          ask,     "What            'back                   is there            for     [Board           Member                No.        3's]         monthly           invoices               of                          Executive


          Assistant            No.         1 informed                     the     current             Treasurer,                 "I     do       not     receive              anything.               It    was         reviewed             by

                                                                                                                           90




                                                                                                                95 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                            INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                  Entered 02/08/21 12:04:54
                                                                                                                                                         RECEIVED Page 96 of
                                                                                                                                                                  NYSCEF: 08/06/2020
                                                 169



          Audit       [Committee]                     and       John          Frazer            told         me         we     were           good        to      pay.            I   assumed              this         had      been


          discussed           and     he        was      providing                 info        to     the        EVP's          [O]ffice             or   Secretary's                   [O]ffice            as to         what         he


                                               month."
          was      doing        each                             When              the        current             Treasurer             followed                 up      to       ask       whether               there       was         a


          contract          between             the     NRA           and      Board            Member                  No.     3, the            assistant            explained,              "No         contract             that      I


          have       been      privileged                to     see.       That          is why             the     invoice            went          to   John           [Frazer]             originally                when         we


                                                         refresh."
          began       the     compliance


                                                        iv.      Board               Member                 No.         4


                       386.               Board          Member               No.         4     is     a lawyer,                lobbyist,             and        NRA              Board         Member.                   She       has


          served       on the        Board             since      1992            and      is a former                  president             of the        NRA.


                       387.               From         2011       to 2016,              the     NRA              paid       Board       Member                No.        4 $45,180              per        year         for   public



          speaking           services.            The         NRA          paid         Board          Member                 No.      4 $39,680                 and        $13,060           for        public          speaking


          services          in 2017            and     2018       respectively.


                       388.               In    May           2016,         Frazer            requested                 a copy          of        Board          Member                 No.      4's        compensation


                                                                                                                              safe."
          agreement            which            was      "missing              from           the      contracts                             The      accounts                payable           manager                  reported,


          "We       were       not    furnished                a copy          of       her     contract.               We pay           her        $3,765.04                 monthly            based            on      invoices


                                                                                                                                                                                               assistant]."
          submitted           by     the       Treasurer's                 office,         which            are     approved                 by     Woody/[Woody's


                       389.               Upon         information                   and        belief,           the       Audit       Committee                     did     not       review            the      transaction


          before       it    was      entered            into         by     the        NRA.           The         Committee                  reviewed                 the        transaction               in      September


                                                                                                                                       qualifications"
          2016       and      highlighted               Board              Member              No.         4's     "unique                                                  as justification                      for     why       she


          was      properly          being            compensated                    by       the     NRA.              The     Audit         Committee                     did       not     issue        a resolution                at


          the     September               2016        meeting              approving                 the     agreement                 with         Board         Member                No.         4.


                       390.               At    the     January             11, 2018                Audit          Committee                 meeting,             the       Audit           Committee                   approved


          the      minutes           of        the     December                    7,     2017             meeting             at      the        following                 motion             was         adopted:              "the


          Committee              finds         that     the      transaction                   with         [Board            Member               No.      4]     for       public           speaking              services           is


                                                                                                                        91




                                                                                                            96 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                              Entered 02/08/21 12:04:54
                                                                                                                                                                     RECEIVED Page 97 of
                                                                                                                                                                              NYSCEF: 08/06/2020
                                                 169


                                                                                                                           NRA."
          fair,     reasonable,                 and        in the         best           interests          of the                               The       Committee              claimed           that        Board       Member


                                                                                                                                                                                            NRA."
          No.       4 had       "unique               qualifications                        to provide               these             outreach              services          to the                       The         Committee


          did     not    document                    whether              it considered                        alternative               transactions.


                         391.              Board                Member                    No.        4     also       serves                as     a compensated                        member             of     the     Board               of


          Directors            of    Sturm,               Ruger            &        Co.      ("Ruger"),                   "a     well-known                      manufacturer                of     firearms,            which           has


                                                                                                                                                 years."
          dealt       with      the        National                    Rifle         Association                    for        many                              Among            its     dealings              with      the       NRA,


          Ruger         purchases                advertising                        in     NRA            publications                      and        provides             donations             and      support             to    NRA


          programs.             The        NRA                  also      licenses              its       logo       for        use         on      special         promotion               Ruger           firearms,               which


          results       in royalties                  to the           NRA.


                         392.              At     its meeting                       on April             28,     2019,          the     Audit            Committee               resolved           that        it had     reviewed


          Board         Member             No.            4's     relationship                  with           Ruger           and          found          "no    conflict            of interest          in her        continuing

                                                Boards,"
          service         on        both                                  so        long        as        she      exerts              no        control         over         decisions           of     the       Ruger            Board



          involving            the     NRA                and        recuses              herself          from        relevant                  deliberations                or voting.


                                                                v.       Board              Member                  No.         5


                         393.              Board                Member               No.        5 is a past               NRA           President                and        current       NRA          board           member            and


          has     been       paid         under            the       EVP            Consulting                  Budget               since          2004.         From         2014        to 2017,             Board       Member


          No.       5 was          paid         an        average              of        approximately                     $150,000                     a year.        In     December              2017,          LaPierre              and


          Board         Member              No.           5 executed                     a one-year                contract             for       $168,000              annually.           In April            2018,       LaPierre


          and       Board           Member                 No.          5 executed                   a 10-year                 contract              for     $220,000                 annually.         LaPierre               testified


          that      he negotiated                    these           contracts.


                         394.              Upon             information                      and         belief,          LaPierre                did      not    notify         or receive             approval            from           the


          Audit         Committee                    in    advance                  of     executing                the        April          2018          contract.           Upon        information                  and        belief,


          LaPierre           did     not        receive              written              approval              in advance                    from         the    President             or a Vice          President                before



          executing             the        December                       2017             or    April             2018             contracts.               Board            Member              No.       5     also      receives


                                                                                                                                92




                                                                                                                    97 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                     Entered 02/08/21 12:04:54
                                                                                                                                                            RECEIVED Page 98 of
                                                                                                                                                                     NYSCEF: 08/06/2020
                                                 169



          compensation                    from        NRA-ILA                       and       through               grants           paid         to     an         organization               called           the     Unified


          Sportsmen                of     Florida.             LaPierre              testified            that,         combined,                  Board             Member              No.        5 receives              about


          $400,000            in     annual          compensation                      from         the      NRA.


                          395.            LaPierre               did        not        follow             appropriate                     legal         and          internal           procedures,                   including


          obtaining           proper           review            and        approval             by     the        Audit           Committee,                  in     advance           of     executing              contracts


          with      Board          Member             No.        5.


          III.            The       Individual                  Defendants                    Received               Excessive                 Compensation                           that     the       NRA          Did        Not

                          Accurately                 Disclose


                                          A.       The         NRA          Board             Failed          to     Follow               an   Appropriate                        Process           to     Determine
                                                   Reasonable                      Compensation                         for        NRA         Executives


                          396.            Pursuant              to New              York        law,         the     NRA            may        only         pay          "compensation                   in    a reasonable


          amount"
                             to its       employees                  for    services             actually            rendered.


                          397.            Federal              law     similarly              limits         the     NRA             to payment                 of reasonable                  compensation.                     The


          NRA         and         individual             defendants                   (defined               as     "disqualified                  persons")                   are    subject            to    excise        taxes


          pursuant           to     26    U.S.C.           § 4958             for      compensation                        that      is unreasonable,                          that    is,   where            "the     value           of


          the     economic               benefit         provided                  exceeds          the       value           of    the     consideration                      (including            the      performance


                                                                                                       benefit."
          of     services)          received             for     providing                 such


                          398.            The        Internal               Revenue                 Service                ("IRS")             creates               a     rebuttable              presumption                   that


          compensation                    is     reasonable                   if     (1)      the       authorized                   body          within                the     organization                  made         up         of


          independent                individuals                 approves              the      compensation                         in   advance;              (2)        the    authorized               body        relies      on


          appropriate              data        as to comparability;                           and      (3)    the       authorized                body         adequately                and       timely         documents


          the     basis      for     their       determination                      concurrently                   with        making             that       determination.                    The       documentation


          "should            include           the    terms            of      the         transaction               and           the     date        of     its        approval,           the     members                of    the


          authorized               body         present              during          the      debate              and        vote         on   the          transaction,               the     comparability                     data




                                                                                                                        93




                                                                                                             98 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                          INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 1            Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 99 of
                                                                                                                                                                         NYSCEF: 08/06/2020
                                                 169



          obtained            and        relied          upon,         the      actions             of      any        members                of        the     authorized                   body          having           a conflict             of


                                                                                                                                determination."
          interest,          and     documentation                            of the          basis         for      the


                         399.              The           NRA             bylaws                   require              the           NRA           Board               to        set         annually                the         authorized


          compensation                     for     the          Executive                  Vice          President,                  Treasurer                 and     Secretary.                   Under            the        bylaws,         the


          Officers           Compensation                         Committee                       ("OCC"),                 which            consists             of     the       NRA              President               and     First       and


                                                                                                                                                                                                                                    officers'
          Second             Vice          Presidents,                    is     responsible                        for         making              a      recommendation                                as         to     the


          compensation                    to the         full     Board              at the        fall        board       meeting               each          year.        At    that        same          meeting,              the     Board


          must        establish            by      resolution                  the        authorized                compensation                         for     the     next          budget            year.


                         400.              In      its      official             filings,                the      NRA                made          misleading                    representations                           regarding               its


          practices           for     setting            executive               compensation.                            For        example,             in its IRS              Form             990        for        each     year        from


          2015        to 2018,            the      NRA            represented                     that      "compensation                          of the        NRA's                 top     management                        officials           is


          established               by     methods                 including                  independent                       compensation                         consultants,                   compensation                        surveys


                                                                                     data."
          and     studies,           and         comparability                                      The         NRA             further        represented                    in its         filings        that         "[i]n      addition,


          under        the     NRA               Bylaws,               compensation                        of       certain              elected          officers            (including                   the       Executive                Vice



          President)                must          be      approved                    by      the         Board            of        Directors,                 based             on     recommendations                                 by     the


                                                                                                                                            documented."
          compensation                     committee.                   All      decisions                 are      properly


                         401.              Upon            information                       and          belief,          contrary                to     the         NRA's              representations,                          the        NRA


          Board         set     the        compensation                         for         LaPierre,                Phillips              and          Frazer          during               the       period             2015       to       2018


          without            relying             upon            or     properly                  consulting                    a    compensation                        consultant,                    considering                     reliable


          compensation                     surveys                or      obtaining                   appropriate                        comparability                      data.            The        Board              also         did     not


          maintain            adequate              documentation                            of the            process              of    determining                  officer           compensation.


                         402.              For           example,                    in     or       about             late          August               2017,             the         OCC             hired             an      executive


          compensation                      consultant                   to          prepare               a      report             which              would,              among                  other            things,          compile




                                                                                                                                94




                                                                                                                    99 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                     INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 100 08/06/2020
                                                                                                                                                                          NYSCEF: of
                                                169



          competitive            market               compensation                          levels         for        NRA           executives                    based             on         comparable                 positions             in


          comparable             organizations.                         The        report            was         to    be        completed                  for         consideration                      by     the      OCC           at     its


          September              7,        2017               meeting                      in       preparation                         for          making                   2018               officer             compensation


          recommendations                        to     the        Board              as        provided               in    the         NRA            bylaws.                The            OCC,          however,              made               a


          recommendation                       on     salary            and      bonus             awards             for        LaPierre,              Phillips              and        Frazer            without          awaiting                 a


          report      or even         comparability                         data        from         the     consultant                      prior      to making                   a recommendation.


                        403.          On September                            5, 2017,             even      though                his       own       salary           was        being             considered,             defendant


          Phillips       provided               the     OCC              Chair          with         compensation                        information                        that     he prepared                   for      the    OCC's


          analysis       and     consideration.                         Phillips's                proposal              consisted                of a handful                      of trade            and      business-related


          entities       that       he         selected             for         salary             comparisons                         for       each         executive                        position.           No        charitable


                                                                                                                                                                                                                        comparison"
          organizations               were            considered.                  Phillips             provided                  his         comparability                        data         and      "peer


                                                                                                                                                                                                                instead."
          noting      to the       OCC           Chair,            "[f]or          CEO,            we      can         change             some          out       if you            like        others


                        404.          Phillips              additionally                    prepared                  and        provided              to the           OCC          Chair            talking           points         for     the


          Board's         consideration                       of     the         OCC's               recommendations,                                   including                   a         statement            that      the         OCC


          considered            outside              compensation                        consultant                   reports            "[i]n         developing                       its     recommendation                          to     the


          Board,"
                         without               disclosing                that      it      did      not      have            an     executive                 compensation                            consultant             report            for


          2017.       Upon       information                       and      belief,             Phillips's              proposals                    were     used            by        the      OCC         in preparation                     of


          its recommendation                          and      presentation                       to the     Board,                including                the        representation                      that      in conducting


          its   due    diligence,              the     OCC           relied           upon           executive                   compensation                      consultant                    reports.


                        405.          On            September                    7,        2017,           the          OCC              met          and         recommended                              increases              in         cash


          compensation                   for         each          of       LaPierre,                   Phillips                 and          Frazer.             It        recommended                          that       LaPierre's


          compensation                be        increased                 from          approximately                            $1.43           million               in    2017,             to     approximately                     $1.78


          million       in 2018,           which            included                an increase                   in his           bonus             from         $150,000,                    the     amount            he had              been




                                                                                                                            95




                                                                                                             100 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                     INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 101 08/06/2020
                                                                                                                                                                          NYSCEF: of
                                                169



          awarded           each          year      from         2015     to 2017,                to $455,000                         in 2018.         The             OCC       recommended                         that        Phillips's


          total     compensation                    be increased                from             approximately                          $669,000                  in 2017,            to approximately                           $830,000


          in 2018,         which             included            a bonus          of    $210,000.                        It also        recommended                            that     Frazer's               compensation                      be


          increased             from         2017         levels,       when        his          reported                total         compensation                       was         $375,000                 to approximately


          $414,000              for       2018,       which          included               a bonus                 of     $54,100.              No        benchmarks                        or        specific          performance


          achievements                    were        set out        in regard              to the          recommended                          bonuses.                 Furthermore,                      as detailed                 below,


          the      amount             reported             as    compensation                        in     the          NRA's               IRS       Form              990          for    2018            paid         to     LaPierre,


          Phillips,         and        Frazer         was        more     than         what           was           authorized                 by      the        OCC.          In addition,                    as also          discussed



          below,         the      reported            amounts           did     not         reflect           the        full      compensation                         for    LaPierre,                Phillips,              and     Frazer.


                         406.              At      the      September                  9,        2017          meeting                  of     the        NRA             Board,             the         directors              went        into


          executive               session           for      35      minutes                to     consider                     the     reports            of          three          committees:                    the        OCC,          the


          Committee                  on    Hearings              and     the      Finance                 Committee.                      Board           minutes                reflect           merely            that       it entirely


          adopted          the        OCC's           recommendations,                              including                    a pay         raise         of        more       than        $300,000                   for     LaPierre.


          There         is no         evidence            that      LaPierre's,                  Phillips's,                or Frazer's                performance                          or the         overall             state      of the


          NRA           were         considered              or that        the        Board              was        presented                 with          information                     about           any      other            aspects


                         officers'
          of      the                           compensation                   beyond                 their          base             salary         and          bonus,              such        as      reimbursement                          for


          personal          expenses                and      in kind          benefits,               as discussed                      below.


                         407.              Upon           information              and            belief,            the        process            that      the         OCC           and        the      Board            followed              to


          determine               2018           officer          compensation                        is      just          one         example                   of     the      lack            of      due       diligence,                full



          disclosure,             and        proper         documentation                        in regard                to senior             officer            compensation                          at the      NRA.              Neither


          the     OCC          nor     the       Board          performed              adequate                 due             diligence            in assessing                     the    reasonableness                          of   NRA


          senior        officer           compensation                  or relied            upon           appropriate                      comparability                      data.        Nor         did      they         adequately


          and      contemporaneously                             document              the         basis        for         their        determinations.




                                                                                                                           96




                                                                                                            101 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 102 08/06/2020
                                                                                                                                                                          NYSCEF: of
                                                169



                             408.              A       review           of     NRA               records             between               2013        and        2018         demonstrates                   cursory            OCC


          reports            to the           Board,         usually               less     than         a full           page,      pro      forma          approval            of    OCC         recommendations,


          and     little         time          for     debate          or consideration                         in executive                  sessions            at Board             meetings.


                             409.              The        OCC          did         not      carry        out        its    duties          under      the     NRA            bylaws,            New        York          or federal


          law         in    regard             to     ensuring               that         only      reasonable                    compensation                    is paid,            and       exposed            the     NRA           to



          liability              for         federal            excise              tax      based             upon             unreasonable                    and         excessive              compensation                     and


          distributions                      to disqualified                  persons.


                             410.              Pursuant             to the          NRA           bylaws,                 the   Board         has     the     obligation               at the      fall     Board          meeting


          to    approve                all     compensation,                        emoluments,                      or     other          income          paid       to     certain        of     its     executives.             The



          majority               of      the         Board        of         Directors              in     each             year       alleged         herein              participated              in,     authorized,                 or


          approved                the        transactions               described                 herein.             Here,          the    NRA        Board           did     not      fully      inform            themselves


          about            the   executive                compensation                       recommendations                               to the     extent          reasonably                appropriate              under      the


          circumstances.


                             411.              The        majority             of the            NRA        Board               disregarded             their        responsibilities                    under       the       bylaws


          and     governing                     law       concerning                  oversight                of     compensation                    of     corporate            officers           for     the     purpose             of



          accommodating                              defendant               LaPierre             and      his        senior         officers.         Upon           information                and       belief,        the    NRA


          Board             failed       to inquire              into         excessive              and         inappropriate                     payments            to LaPierre                and       Phillips.


                             412.              Furthermore,                        LaPierre              effectively                  dominates               and       controls            the      NRA             Board         as     a


          whole             through              his      control             of     business,              patronage                  and         special           payment            opportunities                    for    board


                                                                                                                                                                                                  conspiracy"
          members,                   and       his     public          allegations                  to    the        NRA             membership                 of    a "criminal                                              against


          board            members                  and    officers            who          question                his     activities.




                                                                                                                                97




                                                                                                                    102 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                        INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 103 08/06/2020
                                                                                                                                                                          NYSCEF: of
                                                169



                                          B.       The        Officers                 Compensation                              Committee                        and          the     NRA            Board             Failed           to
                                                   Consider                    or     Approve                  LaPierre's                    and        Phillips's                    Complete                Compensation
                                                   Prior           to     Making                Compensation                            Determinations


                        413.              The         OCC               and         the      NRA               Board             also        did        not             take         into          account          the         entirety            of


          LaPierre's            compensation                        when             assessing                 the     reasonableness                         of his             compensation.


                        414.              Reimbursement                              or payment                      for    expenses                for       NRA                employees,                  including                 officers,



          may      only        be     treated              as nontaxable                       if        the     NRA             maintains                   and          complies                  with      an        IRS-mandated


                                          Plan."
          "Accountable                                     The          plan        must,           at a minimum,                       (1)        require                that        reimbursed                  expenses               have            a


          documented                 business               connection;                      (2)         require            employees                   to        account              for         such      expenses               within               a


          reasonable            period               of     time;          and         (3)      require                employees                   to     return               any          excess          reimbursements                          or


          allowance            within           a reasonable                        period          of time.


                        415.              When             determining                       LaPierre's                    compensation                       during                 the     period          2015         to      2018,            the


          OCC        did       not        consider                the     benefits                 that        LaPierre              received                     for     the         value          of    personal               travel           for


          LaPierre         and       his       family          to vacation                    on the            yacht         Illusions             in the               Bahamas,                  as described                 above,           and


          other      expense              reimbursements                            to LaPierre                   or on          LaPierre's                  behalf.             As         discussed             above,           the        NRA


          paid     these       expenses                   without              complying                   with         the      Accountable                            Plan      requirements                     of     documenting


          the     business            purpose                of     the         expense,                  requiring                 LaPierre                 to         account              for     the      expense              within                a


          reasonable            time           and        requiring                 him      to return                 excess         expense                 allowances                     within          a reasonable                      time.


          The     value        of     the      benefit             that        LaPierre                  received             for    payment                  or reimbursement                               of    these          expenses,


          in whole         or substantial                     part,        constituted                     taxable            compensation                          to LaPierre.


                        416.              The        NRA            also            failed          to     enforce             a reasonable                        time          period             for     LaPierre              to     submit


          other        expense                 reimbursement                              requests.                    LaPierre               was             permitted                      to       submit              his          expense


          reimbursement                     requests              months               or years                after       the      fact.      For           example,                  in     June         2019,         the     employee


          responsible               for     handling                LaPierre's                  expenses                   was       still     waiting                    to    receive              receipts           from           April        of




                                                                                                                            98




                                                                                                                103 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                        INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 104 08/06/2020
                                                                                                                                                                          NYSCEF: of
                                                169



          2018.        These         late           reimbursements                          failed             to        meet         the    requirements                       of       an      Accountable                    Plan,           and


          should        have        been            considered                  taxable           income                  to LaPierre.


                        417.               The         OCC          also        did    not        consider                payments                or expense                  reimbursements                            to or on behalf


          of     LaPierre          that        were          passed-through                        Ackerman                       McQueen                  or the         Mercury                 Group,            as described                      in


          Part      Five,      Section               II(A)(iii).


                        418.              In        addition,             the     OCC             did      not           consider            or      disclose             the       value          of       a post-employment


          contract          that         the        NRA            gave         defendant                 LaPierre,                    which          provides                for        payments                  in    excess           of      $1


          million        per       year         after       LaPierre's                 tenure            as EVP                  ends       due      to retirement                      or losing             a re-election                    bid.


                        419.               This            post-employment                           contract                    was        signed          in         2013        by      the         then-NRA                 President,


          Phillips,         and      LaPierre                 (hereinafter,                     together                 with         any    subsequent                   amendments                         or reiterations,                    the


          "LaPierre            Post-Employment                                  Contract").                Neither                    the    First         nor         Second            Vice           President              signed            the



          contract,          as required                    by     NRA           policy            governing                     procurement.                      There           is no         evidence               that        the    NRA


          Board        or a designated                           committee                 reviewed                  or approved                     the    LaPierre                 Post-Employment                                Contract.


          LaPierre          testified               that     he did         not       know           whether                    his    post-employment                             contract             was        approved               by     the



          OCC,         or whether                   it was         disclosed               to     NRA               membership                    or the          NRA           Board.


                        420.              Under              the     terms            of    the      LaPierre                    Post-Employment                              Contract,                if    LaPierre           retired               or


          lost      reelection                 in       2014,         his         annual                compensation                           from             the      NRA             would               increase.               In        each


          amendment                 to     LaPierre's                Post-Employment                                      Contract,             which             extended                the      terms           and        the     amount


          of                                        the      NRA           was         obligated                    to     continue             to                 LaPierre               for      years           after       he      lost      re-
                 compensation,                                                                                                                         pay


          election          or retired              and      at a higher               rate       than          his       compensation                      as Executive                       Vice         President.              LaPierre


          testified         that     he        was          aware          of     this          feature             of     the        contract:            "I      noticed              that      and        kind        of     shook            my

                                                            it,"
          head        at it when               I saw                LaPierre                recalled,                "I     didn't          ask      for        this     contract.              It's        what        was     presented


                                                                                                                                                                                           EVP."
          to me and            I signed               it and        it never               went         into         effect           because          I stayed               on     as




                                                                                                                                99




                                                                                                                104 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 105 08/06/2020
                                                                                                                                                                          NYSCEF: of
                                                169



                           421.               By       letter       agreement                     dated       March              16,     2015,          the        NRA        President             extended              the         term


          of    the    LaPierre                 Post-Employment                                  Contract           by      two        years,           to    2020,         with        annual          compensation                         in


          2019        of    $1,150,000,                       and      in    2020           of    $1,200,000.                   The      letter         was         signed         by    the     NRA           President                and


          Phillips.          There             is no          evidence               that        any       other         NRA           officer,          the        NRA        Board,           the      OCC,            the     Audit


          Committee                 or any             other        Board            committee                   reviewed              or approved                   this     letter      agreement.


                           422.               By       memorandum                         dated           April          30,     2018,          the      NRA          President             advised            LaPierre                that


                                                                                                         modify"
          the     NRA             "would               like       to        extend          and                                the     LaPierre               Post-Employment                           Contract               due          to,

                                                                                      concerns."
          among            other             things,            "security                                          The          memorandum                          proposes             a 7-year             compensation


          schedule              paying             $1,300,000                  in 2019,             and      $1,500,000                   for     the        next     6 years            (2020-2025).


                           423.               The         memorandum                         further             provides              that       "we        continue              to    believe         it    is   in     the         best


          interest         of the            NRA          that      we       maintain              control          over         your         name           and     likeness.           For     that        reason        we         seek


          to contract              with         you        for      an additional                   five         years         (2026-2030)                   as a consultant.                  During           this      five         year



          period,          the     NRA             will        have          use     of     your          name          and      likeness             as mutually                  agreed        upon.         You         agree             to


          make        personal                 appearances                    that     are        reasonable               in terms             of     advance              notice        and      convenience                   of the


          location."
                                  The         annual             compensation                      for     these          consulting                 services          is $1,500,000                   per     year       for         three


          years       (2026-2028),                        followed             by     $1,300,000                   per     year        for      two      years        (2029-2030).                 The        memorandum


          agreement                is        signed         by      LaPierre,                Phillips,            the      then        NRA            President,              and       then       NRA          Second                Vice


          President.              There            is no         evidence             that         any      other         NRA           officer,             the    NRA         Board,           the     OCC,            the     Audit


          Committee                     or     any         other            Board           committee                   reviewed                or      approved              this        2018         extension                 of     the


          memorandum                          agreement.


                           424.               LaPierre              testified             that      this     contract                extension               and     modification                  was        prompted                 by     a


          desire       to retain               rights          over         his      name          and      likeness.                "They        wanted             to tie      my       likeness,            my name,                 my


          brand,           my     signature                up       for      years          given          the     fact        that     the      signature             raises           so much          money             in terms




                                                                                                                           100




                                                                                                                  105 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                       INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 106 08/06/2020
                                                                                                                                                                         NYSCEF: of
                                                169


                                                                                                                                                                                              that."
          of the         identity             with       sportsmen                 and       Second               Amendment                    enthusiasts                   and       all                      LaPierre            testified


          that      he did           not      have       any      plans            to use       his        likeness           for      any      other           purpose             after          his     departure                from        the


          NRA.            The        unapproved                 contracts,                and         their        promise             of      post-employment                               payments,                  violated           New


          York           law      and        the     NRA's             bylaws            and         policies.


                           425.                The       OCC           did         not     consider                or     disclose              the        value            of     Phillips's                   post-employment


          contract             with         the      NRA       as described                     in Part           Five,       Section               I(B)(iii)          above.            Like            LaPierre,              there      is no


          evidence                that       the     NRA          Board,             including                by        the     OCC,            the       Audit             Committee                     or     any        other       Board


          committee                  reviewed                or approved                 Phillips's                post-employment                              contract.


                           426.               Phillips          had       an NRA-issued                            credit           card,       which             he        allowed            other            NRA           employees


          to     use      to    incur          personal            expenses.                   Upon           information                   and        belief,         Phillips              may           have          also       used        the


          credit         card         for     personal          uses         that        were         inappropriately                         reimbursed                by       the        NRA           and         not    reported            as


          taxable           income.


                           427.               Because             of    the        failure           of     the     OCC         and           the     NRA          Board            to       consider                 the    value         of   all


          of      the     components                    of    LaPierre's                 and         Phillips's               compensation                       packages,                   the     Board's                 approval            of


          their         compensation                     is not        entitled           to a presumption                           of reasonableness.


                                               C.      LaPierre               Failed            to        Properly             Determine                    Powell's                Compensation


                           428.               Pursuant            to     the        NRA          bylaws,                LaPierre               was         authorized                  to     determine                     and     approve


          Powell's                compensation                    as Chief                of     Staff,           Executive                 Director              of    General                Operations                    and        Senior


          Strategist.


                           429.               As       discussed              in    Part        Five,          Section              I(C)(i)           above,           in    the       course              of     less       than       a two-


          year          period,             Powell's           salary          increased                   from         his     June          2016          starting             salary,            which              was        $250,000



          annually,               to        $800,000            annually.                 This            salary         does         not       include            other           benefits                and         compensation


          received              by       Powell,          including                those         passed            through              Ackerman                   as described                      in        Part      Five,       Section



          II(A)(iii)            above.


                                                                                                                          101




                                                                                                                  106 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                           INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                  Entered 02/08/21 12:04:54
                                                                                                                                                         RECEIVED Page 107 08/06/2020
                                                                                                                                                                   NYSCEF: of
                                                169



                          430.             The          NRA           represented                 in     Schedule            O to the           2017             IRS        Form        990,        the    first          year      that


          the    NRA         disclosed                  Powell's               compensation                       as an     NRA           officer,           that       "compensation                      of NRA's                 top


          management                       officials                  is       established                   by        methods                including                     compensation                        consultants,

                                                                                                                                                     data."
          compensation                      surveys                  and         studies,              and         comparability                                        The          NRA            made              a     similar


          representation                   in its        IRS      Form              990    for     2018.           There          is no    evidence                 that      any      such      methodology                       was


          used       by     LaPierre               in     determining                     Powell's                compensation,                 that         all       of    his     benefits             and      sources            of


          compensation                     were          considered,                    or that         LaPierre           adequately                 and         timely           documented               the           basis      for


          his    determination                      of     Powell's                    compensation                  concurrently                    with          making             determinations                       to     raise


          Powell's           compensation.


                                           D.      The          NRA's               Compensation                       Disclosures                   to     the      Attorney               General              and         the
                                                   Internal                  Revenue              Service            Were          False        or        Misleading


                          431.             As      a charitable                     nonprofit,             the      NRA           is required               to      "report           [on     the     IRS          Form            990]


          compensation                      for         both          current             and          former          officers,            directors,                 key          employees,                  and         highest


                                           employees."
          compensated                                                         The         IRS          compensation                   disclosure                   requirements                     include,               without



          limitation,             base            salary,             bonuses               (paid            or     deferred              during             the        reporting               period),              incentive



          compensation,                     contributions                      to      retirement             plans,         the      value          of     benefits           such         as health,              disability,



          long       term         care,           and          life          insurance                 (including             split        dollar            plans),           housing               and         automobile



          allowances,              and          taxable          travel,            meals         and        entertainment                 expenses.


                          432.             The          NRA                certifies        the         accuracy             of     its     compensation                           disclosures             in      its       annual


          CHAR500                 filing          with         the         Attorney             General,            which          annexes            the         organization's                 annual            IRS           Form


          990     and       all    accompanying                             schedules,             including               Schedule            J, which                 specifically             addresses                  aspects


          of the        organization's                    compensation                      scheme.




                                                                                                                       102




                                                                                                             107 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                        INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                 Entered 02/08/21 12:04:54
                                                                                                                                                        RECEIVED Page 108 08/06/2020
                                                                                                                                                                  NYSCEF: of
                                                169



                         433.           From            2015           to         2018,           the      NRA             reported           paying             LaPierre              $10,191,728                    in     total



          compensation,                  an        average             of        $2,547,932                   a year.         In     its    annual           IRS       Form           990         filings,         the      NRA


          reported         the      following              breakdown                      of LaPierre's                    compensation                  for     2015         through             2018:



                                 Breakdown           of W-2 and/or 1099-MISC                             compensation                                Retirement           &
                                                                                                                                                     other      deferred                   Nontaxable                    Total
                                 Base                             Bonus           & incentive                  Other        reportable                                                     benefits                      compensation
                                                                                                                                                     compensation
                                 compensation                     compensation                                 compensation

                  2015           $1,090,515                       $150,000                                      $3,810,734                           $19,605                               $40,131                       $5,110,985

                  2016           $1,165,062                       $150,000                                      $43,904                              $19,610                               $43,763                       $1,422,339

                  2017           $1,172,166                       $150,000                                      $44,522                              $19,680                               $47,609                       $1,433,977

                  2018           $1,267,878                       $455,000                                      $427,756                             $20,280                               $53,513                       $2,224,427




                         434.           But,         as      discussed                  in        Part        Five,         Section           I(A)(i),           the      NRA              pays        or      reimburses


          LaPierre's             personal            travel         by           charter          plane,        and         personal          travel           for     family         members.                 LaPierre              is


          also       reimbursed              for     other         expenses                  that       are    not         submitted          within            a reasonable                 time.           The     value         of


          these        travel        and        other         reimbursed                      expenses                constitutes                 taxable            income           to    LaPierre                that         was


          required         to be reported.


                         435.           With          respect               to     Powell,              from         2017          and      2018,         the        NRA         reported             paying             Powell


          $1,699,035              in total          compensation,                          an average                 of    $849,517.50                  a year.        In      its   annual           IRS         Form          990



          filings,       the     NRA           reported           the        following                  breakdown                  of Powell's              compensation                    for      2017          and     2018:


                                        Breakdown                of W-2 and/or 1099-MISC                         compensation                            Retirement             &
                                                                                                                                                                                            Nontaxable                           Total
                                         Base                      Bonus           & incentive                   Other       reportable                  other deferred
                                                                                                                                                                                              benefits                   compensation
                                  compensation                           compensation                             compensation                           compensation

                  2017           $557,172                         $50,000                                       $104,224                             $15,900                               $51,770                       $779,066

                  2018           $782,739                         $0                                            $61,398                              $16,500                               $59,332                       $919,969




                         436.           As         noted         above             in      Part     Five,         Section             I(C)(ii),          Powell           similarly               failed       to    provide


          sufficient           justification               for     his       reimbursement                       requests             for    travel         and       meal          expenditures,                  and      those




                                                                                                                       103




                                                                                                           108 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                        INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                Entered 02/08/21 12:04:54
                                                                                                                                       RECEIVED Page 109 08/06/2020
                                                                                                                                                 NYSCEF: of
                                                169



          expenditures            should       have      been            included        as taxable           income              in his        compensation                   because           they     were


          paid     or reimbursed              without         complying               with        an Accountable                    Plan.


                        437.        From         2015          to         2018,       the      NRA           reported              paying             Phillips           $3,090,256                 in     total



          compensation,             an average             of $772,564                a year.      In its annual                 IRS     Form         990     filings,          the    NRA         reported


          the    following         breakdown             of        Phillips's         compensation                 for     2015          through            September                 13,   2018:


                                           Breakdown       of W-2 and/or 1099-MISC                    compensation                           Retirement          &
                                              Base                  Bonus       & incentive                   Other                          other deferred                 Nontaxable                      Total
                                      compensation                       compensation                      reportable                        compensation                       benefits                compensation
                                                                                                      compensation

                 2015                 $423,048                      $94,265                          $31,956                           $19,610                              $22,328                 $591,207

                 2016                 $524,396                      $100,000                         $172,490                          $19,610                              $23,788                 $840,284

                 2017                 $525,942                      $100,000                         $38,371                           $19,680                              $26,003                 $709,996

                 2018                 $573,567                      $210,000                         $116,970                          $20,280                              $27,952                 $948,769
                 (ending
                 9/13/2018)




                        438.        From         2015              to     2018,        the        NRA         reported                 paying          Frazer            $1,702,798                 in     total



          compensation,              an      average          of        $425,699.50             a year.       In     its     annual             IRS     Form          990        filings,        the      NRA


          reported        the    following           breakdown                  of Frazer's         compensation                       for    2015       through            2018:


                                     Breakdown          of W-2 and/or 1099-MISC                    compensation                              Retirement          &
                                                                                                                                                                            Nontaxable                      Total
                                     Base                  Bonus          & incentive              Other     reportable                      other deferred
                                                                                                                                                                                benefits                compensation
                                compensation                   compensation                         compensation                             compensation

                 2015           $264,879                 $0                                       $7,697                               $15,208                              $40,662                 $328,446

                 2016           $317,716                 $25,000                                  $30,557                              $15,900                              $50,295                 $439,468

                 2017           $318,621                 $25,000                                  $31,711                              $15,900                              $53,999                 $445,231

                 2018           $325,953                 $54,100                                  $33,023                              $16,500                              $60,077                 $489,653




                        439.        The       NRA's           compensation                   disclosures            in     its    IRS         Form        990s        for      the    period        2015       to


                                                                                                     Defendants'
          2018       as they      related       to     each         of    the     Individual                                       compensation                      falsely          represented            the


          NRA        Board's        process          and       deliberations                 on    setting         their         compensation                    as    officers             as   described


          above.



                                                                                                     104




                                                                                               109 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                   INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                  Entered 02/08/21 12:04:54
                                                                                                                                                         RECEIVED Page 110 08/06/2020
                                                                                                                                                                   NYSCEF: of
                                                169



                        440.              The      NRA's            filings            included              false        or misleading                   statements                  relating             to compensation


          and       benefits        conveyed                to     top       employees                      and      officers.            For      example,                 the       IRS         requires                that      certain


          employment                benefits              provided            to persons                    listed        on the          IRS      Form             990       Part     VI         as officers                  or highly


          compensated                  employees                  be     reported                on         Schedule             J. The           benefits              include             "first            class         or      charter


                                                   companions,"
          travel",        "travel          for                                         and       health             or    social          club         dues.         On       Schedule                  J to        the        2018     IRS


                                                                                                                                                       travel,"                                         companions,"
          Form        990,       the     NRA            represented                that         it provided                "first         class                             "travel          for                                         and


                                                           dues."
          "health        or      social          club                        For       each            such         benefit         the      NRA              represented                   that         the        "organization


                                                                                                                                                                                                                            expenses"
          follow(ed)             a written              policy         regarding                payment                  or reimbursement                           or provision                   of     all      the


          listed.      This       representation,                      certified           by         defendant                Frazer,          was       false.


                        441.              In     another           example              of      a false           or misleading                   representation                       in the            NRA's                 employee


          benefit        disclosures,               in the         NRA         2017            IRS          Form         990,       the    NRA            acknowledged                        providing                    "first      class


                               travel"                                                                        dues."                                     companions"
          or charter                           and       "health          or social              club                          "Travel           for                                       was          not        acknowledged


                                                                                                                                                                       companions"
          as an employee                   benefit           even         though               the     NRA           provided              "travel            for                                        during                2017.     For


          each        such       benefit,            the         NRA          represented                      on        the      2017           IRS          Form            990          that         the         "organization


                                                                                                                                                                                                                            expenses"
          follow(ed)             a written              policy         regarding                payment                  or reimbursement                           or provision                   of     all      the


          listed.      This       representation,                      certified           by         defendant                Frazer,          was       false.


                                                                                                                                           assets"
                        442.              The      IRS       requires              that         any         "diversion              of                        in     excess           of     $250,000                     be     reported


                                                                                                                      assets"
          on IRS         Form          990,       Section          VI.       A     "diversion                  of                     under             IRS         rules      includes                 "any        unauthorized


          conversion              or      use        of      the        organization's                         assets           other           than          for      the        organization's                           authorized


          purposes."
                                 The       IRS          further          notes         that          "[a]     diversion              of    assets          can         in     some          cases             be     inurement                of


          the    organization's                  net      earnings.              ...    [I]t     can         also        be an excess                  benefit         transaction                  under            section           4958


                                                                        L"
          and       reportable            on     Schedule                     of the            IRS         Form          990.




                                                                                                                         105




                                                                                                             110 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                           INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                Entered 02/08/21 12:04:54
                                                                                                                                                       RECEIVED Page 111 08/06/2020
                                                                                                                                                                 NYSCEF: of
                                                169



                          443.             During            the    period          2015           to     2018,        the     NRA             has       not     reported            on      its    IRS         Form         990         a


          diversion            of       assets      in the         form       of       an excess               benefit        transactions                     despite        having            paid       unreasonable


          compensation                    to some            or all        of the       Individual                Defendants,                  as alleged               in Part        Five,            Section        I above.


          IV.             The           NRA's            Retaliation               Against               Dissidents                on    the       Board


                                           A.      Dissident                No.     1


                                                             i.     LaPierre              Recruits                Dissident                 No.        1 as President                   and         Negotiates
                                                                    Ackerman                   Contract


                                                                                                                                                                                                    President·
                          444.             In     spring          2018,      LaPierre               recruited            Dissident                No.      1 to run           for      NRA                               At      the



          time,       the     plan        was      for      Dissident             No.        1 to complete                   the     remainder                  of the        outgoing              President's              term.


          He      would            then    be re-nominated                        by    the        Board          to serve           out       a full          term      as President.


                          445.             At      the      time       Dissident              No.             1 was      recruited                by     LaPierre,             he      had         a contract            at Fox


                                                                                                                                                                              Heroes"
          News         to      provide             multiple               episodes            of        a program                  called          "American                                        under           which          he


          received            significant                compensation                   and        health         benefits.             The       NRA            bylaws          did      not       permit          Dissident


          No.       1 to receive                a salary           from      the        NRA          as       NRA        President,               and      Fox         News         was        unwilling             to retain


                                                                                                          Heroes"
          Dissident            No.        l 's contract              for     "American                                       if he became                      President            of the         NRA.


                          446.             To      persuade               Dissident            No.            1 to    accept            the     unpaid            position,            LaPierre                 negotiated               a


                                                                                                                                              Heroes"
          contract            with         Ackerman                 to      take        over            the     "American                                         program.              Under              this      contract,


          Dissident             No.        1 would            be     guaranteed                a salary              and     benefits              comparable                  to    what          he was           receiving


          from        Fox.         In     a December                 2019          deposition,                 Dissident             No.          1 testified,             "LaPierre                suggested               as the


                                                                                                                                                                                                         McQueen."
          means         of     making             me the           president            of     the       NRA          that     I take           the      job     with         Ackerman                                             He


          further           testified            that,      had        he     not       received                a contract                from           Ackerman                   providing               the      requisite


                                                                                                                                                                      NRA."
          benefits,           "I    would          not      have         taken         on the           mantle         of president                    of the


                          447.             On at least              two       occasions,                  LaPierre           met        with           Dissident           No.        1 about             the     request          for


          him       to become              NRA             President              and    the       associated                plan       for       him      to be         employed                  by     Ackerman.                On




                                                                                                                      106




                                                                                                          111 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                                Entered 02/08/21 12:04:54
                                                                                                                                                                       RECEIVED Page 112 08/06/2020
                                                                                                                                                                                 NYSCEF: of
                                                169



          April        22,        2018,            Dissident                 No.       1 sent         LaPierre's                    Senior            Assistant              a fax        containing                      the       "Deal          Points


                                                                                1]"
          for     NRA             &        [Dissident                  No.                  and      requested                 that          the     message                be        passed           "only             to     the       parties          we


                                                                2018."                                                                                                                   plan"
          agreed             on       22     April                             The          deal      points             articulated                  a "two           phase                               for      Dissident                  No.         1 to


          become                employed                   by     Ackerman                    while         also         stepping                  into     the      role        of    NRA            President,                    and      included


          options               for         employment                       status,           compensation,                           and          benefits.               In     a December                            2019            deposition,


          Dissident                   No.         1 testified                that      this         term      sheet            "had           been           discussed                  twice          now              at that           point        with


                             LaPierre,"
          Wayne                                            and       "reflected               what         [he]         wanted               me to do for                   the        specified                 amount             of money                 as


          an      employee                   of      ...        Ackerman                []     working                for      NRA-TV                       ...    these          are     the         points             that       came             out     of


          those        discussions                         with         Wayne               LaPierre             in      April              [2018]          before           we         got      to        the      annual               meeting             in


                                                                                                                                                                                                                 Wayne."
          May         [2018]                and      they         were        very           well      known               to certainly                    the     people              closest         to


                             448.                 Before             entering           into         a contract                with          Dissident               No.          1, Ackerman                           required             the      NRA


          to     contractually                       guarantee                 it     would           pay         the         compensation                         owed           under          the         contract.                   On May               6,


          2018,           the     NRA               and         Ackerman                    amended               their            2017        Services               Agreement                    to provide:                        "All        service


          fee      billing            under              this     Service            Agreement                    for       talent           and      employees                   who         work           through                    [Ackerman]


          for      NRA            and         its         affiliates,           including,                 but          not        limited            to      [Dissident                 No.          1]     shall            be        invoiced            by

                                                                                                                                                           Ackerman."
          Ackerman                     ...which                 invoice             shall      be payable                     by     NRA             to                                   The         amendment                          was       signed



          by      Phillips             and        the       outgoing                President,             and        was          attested               to by     the      First       and       Second                 Vice           Presidents.


                             449.                 Eight           days        later,         on      May          15,         2018,           Dissident               No.             1 entered                  into      an       employment


          contract              with         Ackerman.                       Under           the      terms           of      the       contract,                 Dissident              No.          1 agreed                to        serve        as the


                                                                                                                                                                             Heroes"
          host       of      an        NRA-TV                     documentary                       series         also            titled      "American                                           for           twelve             episodes               per


          year       for        three        years.             He      would           receive            a base             salary          of      $2,100,000                   in year            one,          $2,300,000                     in year



          two,        and         $2,500,000                      in     year         three.          As      an        employee,                     Dissident                  No.      1 would                   also           be     entitled           to


          healthcare                  and         life      insurance                benefits.




                                                                                                                                   107




                                                                                                                      112 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                      INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                     Entered 02/08/21 12:04:54
                                                                                                                                                            RECEIVED Page 113 08/06/2020
                                                                                                                                                                      NYSCEF: of
                                                169



                         450.             Upon         information                   and      belief,          Phillips          and        LaPierre             were     aware        of the        material          terms


          of     Dissident           No.         l 's employment                      agreement                   with        Ackerman                at the       time       it was        executed.


                         451.              In    May         2018,          Dissident               No.        1 was          nominated,               with        LaPierre's           support,              to be    NRA


          President            and        was      elected         by        the     Board.            Dissident               No.        1 did       not     immediately               take         office      because


          he needed             to address             outstanding                   issues         concerning                 his       contracts          with        Fox    and     Ackerman.                 Between



          May       2018,        when            Dissident             No.      1 was         elected             president,              and       September             2018,        when          he took          office,


          an interim            President              served           in his        place.


                                                         ii.       Dissident                 No.         1 Undertakes                       His     Fiduciary              Responsibilities                     as    NRA
                                                                   President


                         452.             As      duly         elected         President,                 Dissident             No.         1 viewed             it as his      fiduciary             duty      to ensure


          that     the     finances              of    the      NRA           were          being           managed                  prudently.             Almost            immediately                after        taking


          charge          as    NRA              President             in     September                    2018,             Dissident              No.       1 started            looking            closely         at    the


          operations             of        the        NRA.           At       this         time,          he         was       also         alerted         to     certain          problems              by      internal



          whistleblowers,                       NRA      board            members,                  and     major            donors.


                         453.              In October              2018,           Dissident              No.         1 convened                  a group         of advisors          to "provid[e]                  advice


          and      recommendations                        to the          President              and       Executive                 Vice         President          on matters             crucial          to the     good


                                                   Association."
          governance                 of    the                                       In     an      agenda             for     an        October          24,      2018       meeting           of     its     members,


          Dissident            No.        1 identified             a series            of key            questions,              including:               "(a)     where        did     Josh         [Powell]          come


          from?          who     vetted           Josh?          are      rumors            about          Josh          and     sexual            harassment              true;      (b)    what        is the        status


                          'whistleblower'
          of      the                                            accusations;                      and         (d)    how           is      [the      current           Treasurer]             working                out       as


          Treasurer?"
                                     This        agenda          provides                 insight          into       the      types         of    issues        that     Dissident           No.       1 was         trying


          to address            in the          performance                  of his         responsibilities                     as President.




                                                                                                                      108




                                                                                                           113 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                          INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                          Entered 02/08/21 12:04:54
                                                                                                                                                                 RECEIVED Page 114 08/06/2020
                                                                                                                                                                           NYSCEF: of
                                                169



                           454.              As        his    presidency                  progressed,                  Dissident                 No.       1 became                    concerned                about         the    fact        that


          the     NRA           was         paying             the        Brewer           firm       about            $2        million            per        month            in      fees      that          were        not     properly


          authorized                 or reviewed.


                           455.              The            Brewer           firm      was        initially           retained                by    the       NRA           in March                  2018         to address              issues



          involving              NRA             affinity           partners.


                           456.              Later            in    2018,           LaPierre,              with            the     assistance                   of     Frazer            and          NRA            Board          Counsel,


          expanded                   the    mandate                  of     the      Brewer             Firm,              selecting               it    to     undertake                     a top-down                    "compliance


          review"
                               of the        NRA.             LaPierre              did     not      seek         alternative                   bids       to perform                    this     work.            LaPierre               did      not


          ask     any       other          clients           of the         firm     about          their       experience.                     He       did        not     identify             any       metrics            or analytics


          that      he     applied               in     making              the     decision              to    retain            the      Brewer               firm        for        this      compliance                   review.              He


                                                                                                                                                                                                                                  into"
          did       not        review                 the     financial              terms           of        the         Brewer               engagement                        and           did       not        "get                         any


          consideration                     of        project-based                  pricing              as    opposed                  to      hourly-based                        pricing.             Instead,            he     left         any


          inquiry          into        these           issues         to the        discretion                 of the        General                Counsel's                   Office.


                           457.              Despite                having           less        than          two         years           of      experience                     in     private            practice,               and         little


          experience                  engaging                 or     negotiating                  with         outside                 counsel               for      large-scale                    litigation            and       internal


          investigation                    work,            Frazer          was      responsible                     for     negotiating                  the         engagement                       letter        and      the    pricing.


          Frazer          prepared                the        business               case     analysis,                which              estimated                   monthly              charges               of     approximately


          $1.25          million,           based             on hourly              billing,           and       indicated                that         there        were          no     other          bidders            for     the         legal


          services.             Frazer            was          also         responsible                 for      reviewing                      and       approving                    the      Brewer               firm's          invoices


          while          the      engagement                       was       ongoing.              Between                  March               2018           and        February                2019,            the      Brewer              firm


          charged              the     NRA             approximately                      $19,000,000                      in legal             fees.


                           458.              By         Board             resolution             adopted              on         March             8, 2019,               the     Audit           Committee                   determined


          that      the     original              contract            between              the      NRA           and        the        Brewer             firm           did     not         "comply              with       the     internal




                                                                                                                            109




                                                                                                                114 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                    INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                          Entered 02/08/21 12:04:54
                                                                                                                                                                 RECEIVED Page 115 08/06/2020
                                                                                                                                                                           NYSCEF: of
                                                169


                                                                                                              NRA."
          controls            and      policies               established                     by     the                          When            executing                  the      original              engagement                      letter


          with        the      Brewer               firm,        Frazer                did         not      obtain           written             approval                 from         the         President               and         a Vice



          President,             as required                  by      NRA              policy.              When           asked          why          he      did     not         comply            with         NRA            policy          in


                                                                                                                                                                                                                             part."
          entering            into     this        contract           with            the      Brewer              firm,         Frazer          testified,           "It      was        an error               on my


                         459.            In         light      of     the        internal                control        issues           with          the        Brewer            firm's          engagements                    and         the


          fees        being          charged            and         paid         under             those           engagements,                       Dissident               No.         1 began            to     demand                  more


          comprehensive                       reviews              of the            firm's          retainer           agreements                    and         invoices.


                         460.            In         March            2019,            Dissident              No.        1 sent           a series            of    letters         and       memoranda                     to the        NRA


          Board         Counsel,              Audit           Committee,                       and        General            Counsel              raising            concerns                about          the    Brewer               firm's


          engagement                  and      its billing              practices.                  In      a March              11, 2019              letter,       Dissident               No.          1 directed             the     NRA


          Board         Counsel               to     notify          the        Brewer               firm       that        none         of     its     retainer             agreements                    with     the      NRA              had


          been        reviewed           or approved                       by        the     NRA's            elected            non-salaried                     officers.           A      few     days         later,     Dissident


          No.         1 sent         a similar              letter         to        Frazer          asking            him        to     request              from          the      Brewer               firm      copies             of     "all


                                                            letters."
          relevant            engagement


                         461.             On March                    22,        2019,             Dissident               No.         1 sent         a memo               to the         Audit            Committee                   raising


          concerns             about          the     reasonableness                           and        basis        of the          Brewer            firm's           legal       fees,         and      requesting                 that         it


          "initiate           an outside,              independent                         review           of these             expenditures                     to ensure           that         such       services            and         fees


                                                                            appropriate."
          charged             are     reasonable                and                                           And           on     April          18,        2019,         Dissident                No.       1, along            with         the


          First       Vice      President,                  wrote       to Frazer                  and       the     Audit         Committee                      Chair        about          the     "extraordinary                        legal


                                                     incurred"
          fees    the         NRA        has                                    by     the         Brewer           firm,         and         reiterating             his      request              that     the     NRA            engage


          an outside,                independent                    expert            to review               the      payments                 to Brewer.


                         462.            Despite               Dissident                   No.        l's     demands,                 neither           the       Audit           Committee                 nor     others             on the


          NRA          Board           were          permitted                  to     conduct               a review               of     the        Brewer              firm's          invoices.               Instead,             Frazer




                                                                                                                            110




                                                                                                                   115 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                         INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                       Entered 02/08/21 12:04:54
                                                                                                                                                              RECEIVED Page 116 08/06/2020
                                                                                                                                                                        NYSCEF: of
                                                169



          retained          an outside                    law          firm       to     review          the         Brewer          engagement.                             However,                 the     firm's           review               was


          limited         to determining                          whether               NRA           management                   had      the      authority                      to hire        the       Brewer             firm.            It did


          not      examine              the        reasonableness                         of    the      legal        fees       that      the      firm              was       charging,                   or whether                the        legal


          services          performed                    were           consistent              with       the        scope        of the        engagement.                              The     firm        concluded                  that            the


          NRA's           payments                    "to         the         Brewer            firm       and         the       services            the             Brewer               firm        have         provided                    to        the


          Association                to        date         are         ...     authorized,               absent             a finding              that             the      legal          services              were         not         in       fact


                                                                                                                                                                                                  engagement."
          performed               or legal               services               were       performed                 that       exceeded             the             scope          of the                                         The              firm


          also      noted         that        the        NRA            "is     entitled          to review               the      services              ...         incurred             on     its behalf              by     the       firm            to


                                                                                                                                                                       engagement,"
          determine              whether                 they          are     accurate           and      within            the    scope           of the                                                  and        advised           "it        may


          well      be     in     the         [NRA]'s                  interest          to     obtain           a full         accounting                     of     the      Brewer              firm's              time      charges                  to


          date."



                                                               iii.           LaPierre            Voices              Concern              about               Dissident                   No.        1's     Contract


                          463.                When             Dissident                 No.      1 began             making             inquiries                    into      the       Brewer             firm's           billings               and


          the     operations              of the            NRA,               LaPierre           impeded              his      participation                        in the         NRA's             affairs,           and     took            steps


          to ensure             he would                 not          be reelected                as President.


                          464.                LaPierre                 believed            that        Dissident             No.        l 's inquiries                       into      the       NRA's             affairs        exceeded


                                                                                                                                                                                                      ceremonial"
          the      purview               of        the      NRA                President,               which           LaPierre              sees              as      a "largely                                                 position.


          LaPierre          testified               that        Dissident                No.      1 "started              to interfere              in         ...     in a lot           of things           that       weren't               under


                                                                                                                                                                                                                              stuff."
          the      role      of     the            president.                   They           were       actually              more          the         day-to-day                        management                                              In      a


          September                2019              deposition,                       LaPierre           recalled               telling          Dissident                         No.         1 that            he     "cannot                 keep


          interfering             in all           of the             day-to-day               affairs         ...    of the        NRA.            That's                 my job.              And         you        need      to stay             out


                                                                                                                                            ...."
          of     it to protect                yourself,                but      it's     also     my job,             not       yours


                          465.                In    late        2018,           LaPierre              started         raising           concerns                     about          Dissident               No.        l 's relationship


          with      Ackerman,                      which              LaPierre           had      been      instrumental                   in arranging.                            LaPierre            claimed               to have               been


                                                                                                                             111




                                                                                                                 116 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                             Entered 02/08/21 12:04:54
                                                                                                                                                                    RECEIVED Page 117 08/06/2020
                                                                                                                                                                              NYSCEF: of
                                                169



          unaware          of Dissident                    No.        l 's employment                           at Ackerman,                             and      ultimately            used         it to retaliate             against


          Dissident           No.           1 and         to prevent               any       scrutiny               of Brewer's                         legal      fees.


                         466.               LaPierre                 repeatedly                   denied                  Dissident                      No.        1      access          to        Brewer's              retention


          agreements                and           invoices.             On         at     least         two          occasions,                      LaPierre              sent       cease-and-desist                     letters          to


          Dissident              No.         1 demanding                      he         stop       looking                   into          the         matter.         LaPierre            also        repeatedly                 denied


          Dissident           No.           l 's request             for      an independent                             audit         of Brewer.


                         467.               In a February                    26,        2019       letter        to Dissident                        No.        1, LaPierre             wrote         that     it was      his      "duty

                                                                                                                                                           Association,"
          as CEO           and         EVP           to    direct          the          day-to-day                  affairs            of         the                                     including             to   oversee               the


          Brewer         investigation,                      and      that       Dissident               No         l 's status                  as an Ackerman                       employee               posed       a "conflict


               interest"
          of                        that          precluded                him           from        seeking                   information                      about           the     Brewer          engagement.                   One


          month         later,         in    late       March,             LaPierre               sent         a follow-up                        letter        demanding               that     Dissident              No.        1, as a

                                                                                                                                                        McQueen"
          "highly         compensated                        full-time              employee                   of        Ackerman                                                with      an        "obvious           conflict            of


                                                    immediately"
          interest,        ...     desist                                               from       his         attempts                to     "burden              or    obstruct          the       NRA's           engagement


                                                                                                                 Ackerman."
          of   outside           counsel            on matters                pertaining                  to



                         468.               On       April           24,      2019,             LaPierre's                     Senior               Assistant              informed              Dissident              No.         1 that


                                                                                                                                              President."
          LaPierre         "will            not     support           you          in    [your]          term            as    NRA                                         In    a September                 2019       deposition,


          LaPierre         testified               that      he withdrew                    his     support                after        learning                that     Dissident             No.      1 "was          working             to


          stack"                                                                                                              Brewer,"
                        the       Audit             Committee                  to        "get[]          rid        of                                  which           LaPierre           "wasn't              going         to     let     []

          happen."
                                 While            the      Nominating                       Committee                         has           formal              responsibility                 under           the   bylaws                for



          nominating               NRA            officers,           in practice,                 LaPierre                   wields             tremendous                 influence            over        who     was         elected


          to   the      officer             positions.             As        such,          his      decision                    not        to      support             Dissident              No.      l 's     re-nomination



          effectively             guaranteed                  that      Dissident                 No.          1 would               not         be re-nominated.




                                                                                                                              112




                                                                                                               117 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 118 08/06/2020
                                                                                                                                                                         NYSCEF: of
                                                169



                          469.               On April              25,        2019,         Dissident                 No.       1 wrote          to the          Executive               Committee.                    He       asserted


                                                                                                                                                                                                                 organization"
          that     the     NRA            was        facing         "a crisis           that       could             affect        its ability           to operate           as a nonprofit


                                                                                                                                     crisis."
          and      that      it was         his      "fiduciary                duty        to respond                 to this                         He     stated       his       intention             to form               a "Crisis


                                            Committee"
          Management                                                         pursuant             to     NRA             bylaw           Article           V,       Section           2.     One          of         the     tasks        the


          proposed                 Crisis         Management                          Committee                  would              undertake               would          be       to      "supervise                     an     outside


          independent                    review            of     the        invoices             submitted                   by     Brewer              Attorneys              &     Counselors,                      which            total


                                                                                                                       time."
          more       than           $24      million             over         a short        period             of


                          470.               Just        days      later,          Dissident              No.         1 announced                  his     resignation               during         the         NRA's              annual



          meeting            in     Indianapolis.                      In    a letter        read         to     NRA            members,                 Dissident           No.         1 stated,              "I     hoped            to be


          with       you         today          as      NRA            president             endorsed                  for      re-election.               I'm      now         informed                 that        that       will      not


          happen.            ...     There           is clearly               a crisis.          It needs              to be        dealt       with       immediately                     and     responsibly,                        so the


                                                                                                                       2nd Amendment."
          NRA         can          continue             to focus             on protecting                     the


                          471.               Despite              resigning                from          his       position            as       NRA         President,               Dissident                  No.          1 did        not


          resign          from        the     NRA           wholesale;                  rather,           he continued                   on the           NRA         Board           and        remained                  part        of the


          NRA's            membership.                      The         NRA            is currently                   conducting                 an      internal         expulsion               proceeding                      against


          Dissident               No.       1, which,             upon             information                  and      belief,        was        undertaken              in retaliation                   for        his      exercise


          of     fiduciary              responsibilities                      in     violation             of    its     whistleblower                     policy.         In    June         2020,             the        NRA          filed


          an action           in New              York           State        Court         seeking              a declaratory                  judgement              that      the       expulsion                  of Dissident


          No.      1 is proper.                 Litigation                  related        to that          action            is ongoing.


                                             B.         Dissident               Board            Members


                          472.               By         a July         22,     2019         letter,        four         NRA          board         members              requested                 that      an independent


          audit      be conducted                        into     allegations                of        financial              misconduct                 at the      NRA         and        the     payments                    made        to


          the     Brewer             firm         for     legal         fees.        The     board              members               also      requested             pursuant              to Article                 IV,        Section


          2 of the         NRA              bylaws,             that        an outside             independent                      special        committee               be formed                 to investigate                      and


                                                                                                                             113




                                                                                                                118 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                  Entered 02/08/21 12:04:54
                                                                                                                                                         RECEIVED Page 119 08/06/2020
                                                                                                                                                                   NYSCEF: of
                                                169



          address          issues         the       board           members                describe                in        their         letter.        Upon               information                 and          belief,        the



          dissenting             board      members                 requested             additional               information                       concerning                compensation                     paid       to other


          board        members,                  salaries       paid         to     executive                 officers                including                   Powell,            and       the      justification                for



          expanding              the     scope        of the         Brewer             firm's         engagement.


                          473.           Upon         information                 and       belief,          those             inquiries              were          not      answered                to the      satisfaction


          of the      dissenting             board          members.              According                  to those                board           members,                their         requests           were       rebuffed


          or ignored             and     they       were        "stonewalled,                    accused                of     disloyalty,               stripped               of    committee                assignments,


          and      denied           effective             counsel            necessary                to     properly                   discharge                  [their]           responsibilities                    as     board


          members."



                          474.           Upon            information               and       belief,          those             board           members                   who         publicly           (either           through


          correspondence                    or     social       media         posts)             expressed                   concern            about             the     NRA's              actions          or who            called


          for   an independent                      audit      of     the     NRA,           were           subsequently                       denied              the       committee                 assignments                they


          requested             following            the      NRA's           annual             member                 meeting              in 2019.


                          475.           Subsequently,                    several          board            members                  resigned                in the          summer            of      2019.


          V.              The      NRA            Board's            Failures             Resulting                 in       Violations                 of Law


                          476.           The        culture          of     noncompliance                       and           disregard                for        the     internal            controls          was        evident


          within       the       NRA        Audit          Committee,               which           similarly                  failed        to fulfill             its obligation                  to oversee             internal


          controls.          This        lack        of     oversight             resulted             in     waste             and         loss       of         the     NRA's              charitable               assets       and


          contributed             to the         NRA          reaching            its     currently            deteriorated                      financial                state.


                          477.           Under            New         York          law,         the        Audit              Committee                     is     responsible                  for      overseeing                 the



          accounting              and       financial            reporting                processes                of        the      organization                       and         the     audit       of     its      financial


          statements.               The          Audit         Committee                    may             also          be         the      committee                      designated                  to     oversee              the


          implementation                    of     an organization's                       conflict           of        interest           and        whistleblower                        policies,           and      to review


          and      vote      on proposed                  related         party         transactions.                   The        NRA's              Audit             Committee               was       subject             to New


                                                                                                                   114




                                                                                                       119 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                         INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                           Entered 02/08/21 12:04:54
                                                                                                                                                                  RECEIVED Page 120 08/06/2020
                                                                                                                                                                            NYSCEF: of
                                                169



          York        law,         and,       under          the      NRA's                  internal             policies,           was          the     committee                designated                 with            oversight              of


          those       policies.


                            478.              Further,              the       Mission                     Statement               for        the     NRA's               Audit             Committee,                     set      out         in     its



          Charter,           provides                that:


                            The         primary              function               of         the        Audit          Committee                   is    to      assist         the       Board         of        Directors                   in    its
                            oversight               of the         integrity                 of financial                information,                     its review              of the         adequacy                 of the            system
                            of    internal            controls               established                   by      the       Association,                  and         its monitoring                  of the            audit             process.
                            In     performing                     these             functions,                    the        Audit            Committee                    shall           review             the        Association's
                            financial              reporting                 process               and       internal           controls,                 review          and       appraise              the       audit             efforts         of
                            the         Association's                        independent                        auditors,               and         provide              open           means             of        communication
                            between                the     Directors,                  the      independent                    auditors,                 and     the     financial               and    senior                management
                            of    the        Association.                    In     addition,                the     Audit            Committee                   will       provide             oversight                of     regulatory
                            compliance                     and      business                 ethics          compliance.


                            479.              In     his     testimony                    to    the        Attorney               General,                the     Audit           Committee                   Chair            said         that      he


          had       no      knowledge                    of New              York            law          governing               audit        committees,                    whistleblowers,                            or     conflicts             of



          interest,              and      could          not      recall            the        last        time         he    had       seen         the        Charter.            He        also      testified               that,         in     his


          view        and         contrary           to the          Charter,                the      Audit          Committee                     had      no role          in oversight                 of internal                      controls


          and      that      its role          was         significantly                     more          limited           than       the    role         set out         for     the       Committee                   in its Charter.


          He      testified,             "Responsibility                          of      the        audit         committee                  is to       interact           with          the     external              auditors.                 And



          by      that,      I mean               meet       with         them,           planning                 the       audit.       We have                 one       meeting              during         the           pendency                of


          the      audit.         And         then         when        the        audit          is over,            we       have        what            I refer        to as an exit                 meeting.                 We discuss


          their       findings.               We         discuss             anything                 that        might         be      in    the         management                     letter,       just         to    see         if    there's


                                                                                                                                                                auditing."
          anything               that        we     need         to follow                up         on    after        they're          through


                            480.              In     practice,                the         Audit              Committee                   failed            to     oversee               the      organization's                            internal


                                                                                                                                                                          auditing"
          controls.              The         Committee                Chair             testified             that       "there         is no         internal                                   within         the           NRA.            When


          asked           why,          he    testified,             "[i]f        there            is a specific                reason,              I don't           know          it.      It hasn't             had         [an        internal


                                                                                                                                        Board."
          auditor]           the        whole            nineteen             years            I've        been          on the




                                                                                                                               115




                                                                                                                    120 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                    INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 121 08/06/2020
                                                                                                                                                                         NYSCEF: of
                                                169



                           481.           The        Audit           Committee                      Vice        Chair            testified            that       on         at least         two        occasions                   prior        to



          2018,        he had        a discussion                  with         Phillips             and      the     Managing                  Director               of Finance                   in which               he proposed



          creating          an internal              audit         function.                 The       Vice         Chair          testified           that      "the         thought               process           was         that      was


                                                                                                                                                                                                                                            ..."
          very       expensive,                and    I received                assurances                    from         both        of them            that        we      had        solid         documentation


          He      recalled          being          told       by       Phillips               and      the     Managing                     Director             of     Finance,                "we         don't           necessarily


          see a cost           benefit            to it,    and        with           ...     the      assurances                we         received           from           a top         tier      national              accounting

                                                                                                                                                                                                   control."
          firm       ...   they      were          able      to render                 an opinion                based            on     our       system             of     internal


                           482.           This       explanation                      ignores           the      fact       that       the     opinions                rendered                by     the      NRA's              auditors


                                                                                                                                              opinion"
          always           explicitly              stated          that        the          auditors          "express                 no                             on      the        adequacy                of        the      entity's


          internal          controls.


                           483.           The        Vice          Chair          also          testified           that         discussions                  about           establishing                  an       internal             audit


                                                          "ongoing"
          function           have           been                                      between                himself,              the        Audit           Committee                     Chair,             and         the       current


          Treasurer               since          whistleblowers                        came            forward              in      2018.           He        admitted,                  however,                that        the         Audit


          Committee                has      not      taken          any        steps          to recommend                        that       the      Board            direct         the       creation              of    an internal


          audit       function.


                                          A.       Audit           Committee's                         Failure             to      Respond               Adequately                       to       Whistleblowers


                           484.           Under            New         York            law,         an organization                         of the       NRA's               size        must         "adopt,              and      oversee


          the     implementation                      of,        and       compliance                    with,          a whistleblower                          policy             to      protect            from          retaliation


                                                                                                        conduct."
          persons           who      report          suspected                 improper                                          N-PCL              § 715-b.


                           485.           Under            the     NRA's                Statement                of     Corporate                  Ethics,            the     Audit            Committee                    was       tasked


          with       receiving              whistleblower                       complaints                    concerning                     any       financial                irregularities                   or        conflicts             of


          interest         related          to    NRA            employees                    or board           members.


                           486.           In      violation               of    its         obligations               under            New           York             law       and       NRA            policy,              the        Audit


          Committee                failed         to respond               adequately                   to whistleblowers.                            Along            with         Defendants                  Powell,              Frazer,


                                                                                                                        116




                                                                                                              121 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                    INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                     Entered 02/08/21 12:04:54
                                                                                                                                                            RECEIVED Page 122 08/06/2020
                                                                                                                                                                      NYSCEF: of
                                                169



          and     Phillips,          members                  of     the      Audit             Committee                  were         on     notice           of     serious              complaints               by       the        NRA


          Whistleblowers                    and           failed        to take        appropriate                      action.


                          487.           While              the        Audit          Committee                        Chair           acknowledged                          that      it      was       the         Committee's



          responsibility                to address                 whistleblower                       complaints,                  when           pressing                 issues      concerning                   the      financial


          mismanagement                       and          failure           to    follow             internal           controls             of     the    NRA               were          brought            to    its     attention,


          the     Audit          Committee                   failed          to     take         appropriate                   action,         instead               referring              the      complaints                     to        their


          outside         counsel,            with          no      effort         to follow                up    thereafter             in a timely                   or meaningful                     manner.


                          488.           As      detailed               above,             in     late       2017,            a group           of     senior               level      staff      in     the        Office               of     the


          Treasurer              (who       would             go       on     to    become                  the    NRA            Whistleblowers)                            began           an   independent                       review


          of certain          transactions                   and       violations                of    NRA             policy.         Their         work         culminated                   in a memo                   titled          "List


                                                                                    Committee"
          of     Top      Concerns              for        the      Audit                                          that        they       prepared                in    July          2018        (the     "Top              Concerns


                                                                                                                                                          Whistleblowers'
          Memo").             The        Top          Concerns                    Memo            enumerated                     the     NRA                                                         concerns               related                to


          financial           conflicts              of     interest,              senior             management                    override               of     internal             controls,               and         vague               and


          deceptive           billing          practices.


                          489.            On July                30,     2018,         the        Audit           Committee                    held        an        emergency                 meeting               at which                   the


          concerns            raised        in the           Top        Concerns                 Memo              were          presented.                According                  to both            the        Chair           and         the


          Vice        Chair        of the       Audit              Committee,                   there        was         no      dispute           that     the        individuals                who      presented                      these


          concerns            had       come          forward                in the        capacity               of     whistleblowers.                        Wayne                LaPierre            also        testified                 that


          he regarded               these       individuals                    as whistleblowers.


                          490.            The        Audit             Committee                  Chair           testified            that     he was               aware           that      serious          whistleblower


          concerns            would         be raised                  at the       July         30,        2018         meeting.              Despite               this      awareness,                the        Chair           left        the



          meeting          prior        to the        presentation                    from            the     NRA             Whistleblowers.




                                                                                                                          117




                                                                                                                 122 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                           Entered 02/08/21 12:04:54
                                                                                                                                                                  RECEIVED Page 123 08/06/2020
                                                                                                                                                                            NYSCEF: of
                                                169



                        491.               In     connection                        with          this         July        30,       2018          meeting,               one            of      the     NRA            Whistleblowers


                                                         statement"
          penned         a "personal                                                     in     which             she        formally               announced                   herself                as a whistleblower                           and


          documented                 her        belief         that         the      meeting               was            "being           manipulated                    in a way                 as to try            to explain                 away

                                                                                                                                                      'fixed'
          our       issues       or        try      to        claim                the         items           on      the       list        are                             before              we        can        present              them          as


          whistleblowing."
                                                  The          personal                   statement                   described               the     items             in     the         Top         Concerns                   Memo             as "a


                                                                                                                                                                                                   inclusive."
          sample         of    the     types             of        issues           we         face       daily           and        not     to be         considered                      all                                   The       personal


          statement            also             asserted                  that,          "in      the          past,           our         complaints                   and          concerns                  were              dismissed               or


                                away.'"
          'explained


                        492.               The       Report                 of the             Audit        Committee                      documenting                        the        July      30,        2018          meeting              makes


          no    mention          of     the        fact            that       whistleblowers                           came           forward.             In     contrast,                   it was          the     usual             practice         of


          the   Audit         Committee                       to     expressly                   note       in      its    committee                  reports            when                 "there          were          no     instances             of


                                            reported."
          whistleblowing


                        493.               Upon           information                          and       belief,           NRA             personnel              took          affirmative                    steps         to conceal              the


                                                                                    Whistleblower'
          nature       and      scope            of the             NRA                                                        concerns             from          its    external                 auditors.


                        494.               No one              from            RSM,              the      NRA's                external            audit         firm,         was            present          at the            July      30,     2018



          meeting,            although              the            official              report           of     the       meeting                 erroneously                      indicates                 that      the        RSM           Audit


          Partner        attended.               The          Audit            Committee                       also       did        not     inform             the      NRA's                 external              auditors             about      the


                                                                          whistleblowers'
          nature        and      scope             of     the                                                         complaints,                   nor     did          it     alert            them         to      the        existence,              or


          provide         them         with         a copy,                   of     the        Top        Concerns                   Memo.            This           was           in     spite         of    the      fact        that,        as the


          current        Treasurer                 testified,                 external                  auditors               would          routinely                 ask         about           whistleblower                         concerns



          during        the    audit            process.


                        495.               In     connection                        with          its     audit           of     the        NRA's           2018               financial                statements                  (the         "2018



          Audit"),           RSM       conducted                          interviews                   of Audit              Committee                    members                   and          finance            staff        regarding           the




                                                                                                                                 118




                                                                                                                      123 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                           INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                   Entered 02/08/21 12:04:54
                                                                                                                                                          RECEIVED Page 124 08/06/2020
                                                                                                                                                                    NYSCEF: of
                                                169



          risk    of fraud          and         internal         control           deficiencies.               All     of the             interviews               occurred             after      the       July         30,     2018



          meeting,          so     NRA            personnel               were      well      aware         of the           whistleblowers                         concerns.                According                   to RSM's


          work        papers,         none         of the        NRA            personnel           interviewed                        reported          any         instances               of whistleblowing                            or


          suspicious              activity          to the        auditors.


                          496.             In     the      period           following              the    July             30,         2018        meeting,               the        Audit        Committee                      relied


                                                                                                                                          Whistleblowers'
          exclusively              on the          Brewer            firm         to investigate               the         NRA                                                     claims.


                          497.             Upon           information                and      belief,          the     Vice              Chair         was         made          aware          that     at least               one       of


          the    NRA         Whistleblowers                         felt     threatened              and        harassed                  because             of     the      whistleblower                    complaints.


          The     Vice       Chair              admitted          that       the     Audit         Committee                      did      not     undertake                  any      measures               to         determine


          whether           any       of     the      NRA           Whistleblowers                       who         came              forward           at the           July        30,     2018         meeting                were


          subject         to threats             or harassment,                   including          by     anyone                 from          the   Brewer              firm.        The      Vice        Chair           further


          testified        that      the        Brewer           firm       did     not     engage          in an inquiry                        as to whether                   the     NRA           Whistleblowers


          were        threatened                or harassed.


                                           B.      Audit          Committee's                    Failure              to     Appropriately                          Review              and      Approve
                                                   Related              Party        Transactions                      and             Conflicts             of    Interest


                          498.             The        Audit          Committee                  failed         to      exercise               proper               duty         of     care       in     reviewing                    and



          approving              related           party         transactions                and     conflicts               of         interest         between                the     NRA            and         its     officers,


          directors,         and       key         employees.


                          499.             The      Audit         Committee                  is responsible                      for     supervising                the       NRA's           compliance                    with        its


                                                                                                                                                                                               interest"
          Conflicts          of       Interest             and      Related             Party        Transaction                        Policy.          A        "conflict             of                               under        the


                                                                                                                                          transaction"
          NRA's           internal           policy           is broader             than       a "related                 party                                       as that           term          is defined                in    the



          N-PCL,           and      encompasses                     all    situations           where          an officer's,                     director's,               or key        employee's                      "personal


          or financial             interest          could        be reasonably                    viewed             as affecting                 his    or her           objectivity                 or independence


                                                                            NRA."
          in fulfilling            their         duties       to the




                                                                                                                     119




                                                                                                         124 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                 Entered 02/08/21 12:04:54
                                                                                                                                                        RECEIVED Page 125 08/06/2020
                                                                                                                                                                  NYSCEF: of
                                                169



                         500.             The         Audit             Committee                  is responsible                   for      reviewing                  "all         transactions                 that      involve


                                                       interest"
          potential         conflicts            of                             in order          to "determine                 whether                  to approve               or ratify           such        transactions.


          The      NRA          Audit         Committee                    may         only       approve            the      underlying                  transaction                  if it determines                  that         such



          transaction,              under             the        terms           and         within           the       circumstances                      and         conditions                   presented,              is        fair,

                                                                                                           NRA."
          reasonable,             and         in the        best         interests            of the


                         501.             When              determining                     the        fairness           and       reasonableness                           of      a transaction,                   the        Audit


          Committee                is     required                to      consider,               among             other       things,             alternative                   transactions                to      the       extent


          available         and         the     NRA's               mission             and       resources.


                         502.             The     Audit                Committee                 is required              to document                    the     disclosure                  of potential             and       actual


          conflicts         of      interest           in     its       meeting             minutes,              and       must        include                (1)    the      name            of    the     person             whose


          conflict         is    disclosed,                 (2)        the      nature            of    the       conflict,           and         (3)      details             of      the        deliberations                 of     the


          disinterested                 directors,               such           as    documents                   reviewed,               any        alternatives                    considered,                  comparative


          costs       or bids,          market          value             information,                  and       other       factors            considered                  in deliberations.


                         503.             Under             Section              715       of     the     N-PCL,              the      NRA               is prohibited                    from        entering           into          any


          related        party          transaction                 unless           the      transaction               is determined                      and       documented                      by     the     Board             or      a


          designated             committee                  of      the      Board            to be       fair,      reasonable,                 and       in the           corporation's                   best      interest             at


          the     time     of the         determination.                        The        law     also       requires          that        every          director,              officer,          or key         person             who


          has     an     interest          in    a related                 party        transaction                 "shall          disclose              in     good          faith         to     the     [B]oard             ...    the


                                                                                      interest,"
          material         facts          concerning                     such                               and         the     corporation                     must         undertake                    a process             before



          approving              a related            party            transaction               and      document              that        process.


                         504.             For         years,              the        Audit             Committee                failed              to     adequately                     address             related             party


          transactions              or conflicts                  of     interest,            in violation                of both          the      N-PCL              and          the    NRA's             internal           policy


          governing              conflicts            of      interest.              Upon         information                 and         belief,          the       Audit           Committee                 also      failed            to




                                                                                                                      120




                                                                                                           125 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                      INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                               Entered 02/08/21 12:04:54
                                                                                                                                                      RECEIVED Page 126 08/06/2020
                                                                                                                                                                NYSCEF: of
                                                169



          put      in    place       procedures                 to        ensure        that     the      NRA              would          comply             with         New          York         Law       governing


          related        party       transactions                in the            future.       N-PCL               § 715(j).


                          505.             In     2016,          for         example,             according                 to     records              of    the         Audit          Committee                  and      the



          Secretary             of   the        Board,         the        Audit       Committee                   apparently              had       notice           of    at least           eight       related         party


          transactions               amounting                 to approximately                        $668,000              to be paid            to        NRA         board         members.             Among            the


          transactions               the    Audit          Committee                  had       notice         of were:


                          a.     Payments                totaling            $150,000             to Board             Member               No.         1;


                         b.      Payments                totaling            $45,180            to Board              Member              No.      4's       law      firm;          and


                          c.     Payments                totaling            $256,000             to Board             Member              No.          5.


                          506.             Upon          information                 and       belief,         the     Audit        Committee                  maintained                     no    records         in    2016



          establishing               whether             the    Committee                    considered               market            value      information,                      alternative           transactions


          or     other         information                in    its        deliberations                 concerning                the         conflicts            of     interest            and     related            party


          transactions.              There          is no resolution                    by     the     Audit         Committee                  approving                the    transactions               on a finding


          that     the    transactions                were           fair,     reasonable                and      in the         best     interests           of the           NRA.


                          507.             According                 to      the    NRA's              internal            documents,               in       2017,         the        Audit         Committee               had


          notice         of multiple              substantive                 related          party      transactions                   amounting                 to at least             $730,000           to be paid


          to    NRA        board        members                and         employees              in 2017.            Among              the    transactions                   the     Audit        Committee               had


          notice         of were:


                          a.     Payments                totaling            $150,000             to Board             Member               No.         1;


                         b.      Payments                totaling            $123,248.43                 to RCR             Enterprises,                 which            is owned             by     a former            NRA


                                 Vice           President;


                          c.     Payments                totaling            $40,000            to Board              Member              No.      3;


                          d.     Payments                totaling            $45,180            to Board              Member              No.      4's       law      firm;          and




                                                                                                                     121




                                                                                                         126 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                         INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                          Entered 02/08/21 12:04:54
                                                                                                                                                                 RECEIVED Page 127 08/06/2020
                                                                                                                                                                           NYSCEF: of
                                                169



                            e.        Payments                totaling              $134,000                   to Board             Member               No.         5.


                            508.               In    September                     2018,          the        Audit          Committee               acknowledged                          in a committee                         report            that


          there       were             "[s]everal                 instances                in      which             transactions                 that     posed             conflicts                 of        interest          (and       thus,

                                                                                                                                                                                                                   fact."
          should            have         been           disclosed                  and      approved                  in     advance)             were          disclosed                after          the                      The       Audit


          Committee                    Chair         also        testified,               "there         were         some          [related         party           transactions]                     that        should          have       been


          given       to us,           should           have           been         captured                 into     the     [disclosure                of financial                  interest]              forms,           should         have


          been        presented                 to us by               Frazer             and      they         weren't.             That's         the        reason             we      [had]             to    do     them         after         the


          fact."
                       He        suggested,                 "It        may         be that          some             of     these         contracts            were          entered             into,            and       John       [Frazer]

                                                                                                                         form."
          never        knew.            They            never           disclosed                it on the


                            509.               The       Audit              Committee                    then        purported              to ratify            seven            related           party           transactions                   and


          conflicts              of     interest            at its           September                   2018             meeting,           in    contravention                        of    both               N-PCL             § 715           and


          internal           NRA              policy.            In      attempting                 to       retroactively                  approve             the        transactions                     at this           meeting,              the


          Audit         Committee                       did           not      review              any          documents,                  including                 any         underlying                       contracts,             before


                                                                                                                                                                                                                                          NRA."
          purportedly                   determining                         that     each          was          "fair,       reasonable,                  and         in    the        best        interest              of     the


          There        is no            evidence                  that        the     Audit              Committee                   considered                 alternative                  transactions,                      the       NRA's


          need        for        the     particular                   transactions,                     or     whether              the     amounts                  NRA          directors                 were            charging               was


          comparable                   to other             vendors                 or to what                 those        directors             generally                charged            for       those           services.


                            510.               One          of        the      related             party             transactions                 that         the        Audit          Committee                       ratified             at     its


          September                   2018          meeting                 was      the        contract             between              Dissident             No.         1 and         Ackerman.


                            511.              While              the        fact     of     this        contract             with         Ackerman,                  along          with         its        material            terms,             was


          known             to    both          LaPierre                 and        Phillips             at the            time      it was         executed,                 the       Audit               Committee                 was          not


          made         aware             of     the       arrangement                        at that            time.        The          Audit          Committee                  did       not           review            the     contract


          prior       to its          execution               as required                   by      the       N-PCL               § 715       and        the     NRA          Policy             Manual.




                                                                                                                              122




                                                                                                                     127 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                       Entered 02/08/21 12:04:54
                                                                                                                                                              RECEIVED Page 128 08/06/2020
                                                                                                                                                                        NYSCEF: of
                                                169



                           512.             The          Audit           Committee                   Chair            also         admitted                to      relying           on    only        a summary                      of    the


          contract          terms          presented               to it by            the    NRA            Board            Counsel.                Members                  of the      Audit          Committee                   could


          not    recall           whether            they         were          informed                of      the      value           of    the         contract            at the       time        they         purported                to



          formally              ratify      it.


                           513.             The          Audit           Committee                    concluded                    that        it     was           "fair,      reasonable,                   and       in      the        best


          interest          of      the      NRA            to      approve                  and      ratify            [Dissident                  No.            l 's]     continued             participation                      in    the


                                                                                                                                                                                              officer."
          [Ackerman]                     Contract           during             his      service            on     the        NRA           Board             and        as an        NRA                               When           asked


          how        the        Audit        Committee                    could            determine                  whether              the        contract               was      in    the     best         interest             of    the


          NRA         if    it didn't             know           the     contract's                value,          the        Chair           of     the        Audit         Committee                testified,              "it    was         a


                                                                                                                                                                    NRA"
          contract              between            [Ackerman]                        and      [Dissident                 No.         1],      not       the                          and    stated,           "We            don't         care


          what       [Ackerman]                    was       paying                 [Dissident             No.         1].


                           514.             This         characterization                        of the          contract             was           false,         since       the    payments                to the



          incoming               president               were          ultimately              paid        for     by        the     NRA,             not        Ackerman.


                           515.             At     the      same          meeting              on       September                   6, 2018,               the       Audit         Committee               also        purported


          to ratify             several          other      transactions                     without             considering                   market               rate      information               for      the     contracted


          services              or otherwise               making               anything               other          than         a conclusory                      determination                 of the           fairness,


          reasonableness                     and         benefits             of the         transactions                    to the        NRA.              These           transactions              included:


                           a.      A      consulting                agreement                  between                 the        NRA          and           Board           Member           No.         5, increasing                     the
                                   board          member's                    fee     from         $168,000                  to    $220,000                  per      year.


                           b.      The       payment                of    $1.36            million           to HomeTelos                           between                September              2014         and       May          2017,
                                   which,           as discussed                      above,          should            have         been            previously                disclosed           to     and          approved              by
                                   the     Audit          Committee                    due      to Phillips's                     long     term           personal             relationship               with         the     vendor's
                                   Chief          Executive                Officer.


                           c.      The        engagement                       of      McKenna                    as     a vendor                    despite               Powell's          belated             disclosure,                 as
                                   discussed               above,             that      his      wife        had        been         an independent                           contractor            for       McKenna                  since
                                   late      2017.          The          NRA           paid        McKenna                    $25,000               per         month         pursuant            to    a written                contract
                                   in 2018           signed              by     Powell,              and        between              $160,000                   and        $250,000          per       month            pursuant              to




                                                                                                                          123




                                                                                                                128 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                        INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 129 08/06/2020
                                                                                                                                                                         NYSCEF: of
                                                169



                                  a verbal              contract               agreed            to     by      Powell,              exclusive              of       other         expenses                 passed              through           to
                                  the        NRA        by        McKenna.


                        516.                 In    2019           and         2020,         the        Audit          Committee                    again         purported                to      retroactively                    approve



          existing       NRA             contracts                with        related           parties          or that           presented              conflicts             of interest,                 some          dating             back


          to    their    inception                 more            than         fifteen           years          ago.         At      the         same      time,            the     Committee                      approved                  new


          contracts          with            many            of     the        same            vendors.               The       Committee,                     however,                did        not         comply               with         the


          requirements                  of    NRA            policy            and     applicable                  law        requiring              consideration                    of alternative                       transactions


          and     it did     not         properly                 document                 the        Audit           Committee's                    determination.                       The          Committee                       also     did


          not     put   in place              procedures                  to prevent                  future          related          party        transactions                   occurring                without              obtaining


          prior      Board         approval.                 Examples                  of the          related          party          transactions                  and      conflicts                of interest                that        were



          improperly              approved                by       the        Audit            Committee                    include:


                        a.        On April                28,       2019,            the       Committee                     retroactively                 approved                  approximately                          $3,692,000
                                  paid        by    the        NRA             to Unified                   Sportsmen                 of     Florida           over          a nineteen-year                        period.              Board
                                  Member                No.        5 is the            Executive                 Director                 of Unified              Sportsmen                  of    Florida.                At     the         same

                                  meeting,              the        Committee                     also        prospectively                     approved                future          payments                    by      the     NRA            to
                                  Unified            Sportsmen                    of    Florida.


                        b.        On April               28,        2019,         the          Committee                    retroactively                  approved                 approximately                          $326,000               in

                                  grants           from           the     NRA             to     the        New         Jersey            Rifle       and        Pistol            Clubs,          Inc.           over      a fourteen-
                               year           period.              The         president                of      the     New            Jersey         Rifle          and       Pistol          Clubs,               Inc.        is a board
                                  member                of the          NRA.           At       the      same          meeting,              the     Committee                     also     prospectively                        approved
                                  new         transactions                    between                 the     New           Jersey         Rifle         and      Pistol           Clubs,          Inc.           and      the     NRA.


                        c.        On April               28,       2019,          the          Audit          Committee                    retroactively                  approved                transactions                     between

                                  SpiritWild                 Productions                    and        the      NRA           amounting                  to approximately                          $120,000                 over         a two-
                                  year        period.             The         President               and       Director             of    SpiritWild                Productions                   is the           wife         of a board
                                  member                of        the     NRA.              On         May            30,     2019,            and        again         on         January             9,         2020,          the      Audit
                                  Committee                   prospectively                       approved                  new        transactions                  with          SpiritWild                 Productions.


                        517.                 Upon         information                     and         belief,         since         2016,          with        the     exception                  of the           agreement                  with


          Dissident          No.             1, none          of        the     official              reports          of     the         Audit        Committee                    reflect            a consideration                         and


          rejection          of      a       conflict              of     interest               or     related              party          transaction                presented                  to        it,     and          the      Audit




                                                                                                                            124




                                                                                                                129 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                      Entered 02/08/21 12:04:54
                                                                                                                                                             RECEIVED Page 130 08/06/2020
                                                                                                                                                                       NYSCEF: of
                                                169



          Committee                   has     never           refused           to      approve                prospectively                      any       conflict             of    interest            or       related          party


          transaction              presented             to it.


                                             C.     Audit           Committee's                        Failure              to    Oversee               Adequately                     the      External                  Auditors


                          518.               The      Audit         Committee                       failed      to properly                 oversee            and         supervise               the     NRA's               external


          auditors             as mandated               by        the    Committee's                         Charter             and      by     the      requirements                      of the       N-PCL.


                          519.               The      Audit          Committee                       Charter          sets        forth         the     Committee's                       specific             responsibilities


          with       respect           to     "review[ing]                     and       apprais[ing]                  the        audit          efforts        of     the          Association's                    independent


          auditors."
                                 The         Charter          places           the       responsibility                     for        "review[ing]                  the      performance                      of     the      external


          auditors"
                                squarely             within         the     purview                  of the         Audit          Committee.


                          520.               RSM        was         the     NRA's                external            auditor             between              2008          and       2019.          Over           the     course        of


          the      decade-long                relationship,                 the       Audit           Committee                   failed         to exercise               the      requisite            level        of oversight


          or accountability                        prescribed             in its         Charter              and     by         the    N-PCL.


                          521.               While,         pursuant              to     its        Charter,          the        Audit           Committee                  is supposed                  to     "provide             open


          means           of     communication                       between                  the     Directors,                 the      independent                  auditors,              and        the        financial           and


                                                                            Association,"
          senior          management                     of        the                                          the         Audit           Committee                      itself         failed          to     communicate


          essential             information              to     RSM            that      may           have         materially              impacted                 the     quality           of the           audit.


                          522.               For      example,              as detailed                  above,          the       Audit           Committee                     never        informed                RSM          about


          the      existence             of whistleblower                         allegations                 in July            2018.          RSM         was        not        invited          to participate                  in the



          July      30,        2018         emergency               Audit            Committee                  meeting.                Following              the     meeting,               the        Audit         Committee


          failed       to       inform            RSM         of    the        concerns                raised         by         the     NRA            Whistleblowers                        and        failed           to    provide


          RSM         with        a copy           of the        Top        Concerns                  Memo.           The          only         information                 that      the     Committee                     conveyed


          to     RSM           about        the     meeting              was      the         fact     that     various                related        party       transactions                     had        been        raised        and


          would        be addressed                    further           at the        September                 2018            meeting.             The      Audit           Committee                  failed          to provide


          information                  to    RSM         relevant               to      its     audit.         As       the        RSM           audit        partner               who       was         in     charge            of   the


                                                                                                                        125




                                                                                                              130 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                        INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                             Entered 02/08/21 12:04:54
                                                                                                                                                                    RECEIVED Page 131 08/06/2020
                                                                                                                                                                              NYSCEF: of
                                                169



          engagement                     acknowledged,                            had       his     team         been          aware             of     the        Top       Concerns                   Memo          while      the      2018


          Audit         was             ongoing,                  it     likely         would              have          performed                       additional                  audit             testing        around           certain


          transactions.


                         523.               Additionally,                            upon               information                       and            belief,               the      Audit                   Committee                never


          communicated                         to      RSM             anything               about        the     NRA's               practice                of passing               expenses                   incurred       by     NRA


          executives                through                  Ackerman.                     RSM            was           not         aware             that      Ackerman                     was           covering           substantial


          expenses                for     NRA                executives,                   including               travel-related                        costs           incurred            by          NRA          executives            and


          charges            on     credit             cards           billed        to Ackerman,                       which             the     NRA               was        then     reimbursing                     Ackerman                for


                                                       expenses."
          as "out        of pocket


                         524.               Both             the        Chair        and          the    Vice         Chair          of     the         Audit          Committee                       testified       that     they      were


          not     aware-even                        as of the               dates          of their        testimony                  before             the        Attorney            General                 in June       2020-that


          RSM          never            interviewed                      LaPierre              during           the      course             of        their         external          audits.             Both        expected           that         a


          standard           audit          would              include             an interview                    of     the        CEO.             The       Audit           Committee                    Chair        testified        that,

                                                                                                                                                                                                                    CEO."
          as a former                   auditor,             he        "[couldn't]                imagine             that          [RSM]              would           not      interview                  the                  The       Vice


          Chair        testified             that,           as a CPA                   who         has     conducted                     audits,             he      "can't          see        ...      not      meeting        with          the


                                                                                                                                     appropriate."
          chief     executive                  officer.                To    me,        that       would           not        be


                         525.               Similarly,                      both        the       Chair          and          the     Vice             Chair           claimed              to     be       unfamiliar            with          the


          NRA's          practice                 of    not        having            its      CEO         sign        the      management                           representation                       letter.      They      also      were


          unaware            that        the        basis         for       RSM         not        insisting            that        LaPierre                 sign     the      letter        was         because          of a standing


          memo          in     RSM's                   work            papers,          which             stated         that        LaPierre                 functions               only             as the       NRA's         "leading

                                                                                                                                                        finances"
          lobbyist",              and       "is        not     involved                 in the          daily      operations                    or                             of the           NRA.




                                                                                                                               126




                                                                                                                 131 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                       Entered 02/08/21 12:04:54
                                                                                                                                                              RECEIVED Page 132 08/06/2020
                                                                                                                                                                        NYSCEF: of
                                                169



                          526.             The         Audit              Committee                       further              failed            to     ensure           that            RSM            was          undertaking


          appropriate              audit          testing,         particularly                  with         respect            to oversight                 of senior            management,                     related             party


          transactions,               employee                   expenses                 and       reimbursements,                          and       major          vendors.


                          527.             For       example,                  the        Vice        Chair         of     the     Audit              Committee                testified            that      he     did      not        feel


          the     need       to ask         RSM            for     external                oversight             of      LaPierre's                 expenses            because               he "personally                      [had]         a


                                                                                     LaPierre"
          great       deal       of        trust      in       Wayne                                          and         he      didn't            believe           that         LaPierre             "expends                  money

          unnecessarily."
                                             The       Chair            of the         Audit          Committee                   claimed              to have          no knowledge                       of whether                  RSM

                                                                                                                                                                                                 imagine"
          ever       tested        LaPierre's                  expenses,                   although            he        also      insisted             that     he      "couldn't                                         that        RSM


          would           not    have           selected               LaPierre's                expenses                for     testing.             He     also      had         no     recollection                of     whether


          the     Audit         Committee                  ever          asked            the    external             auditors             to test          LaPierre's              expenses,               nor      did      he have


          a recollection                   of      whether                the        external             auditors               ever         reported           to      the        Audit         Committee                       on     Mr.


          LaPierre's             expenses.                In     fact,         RSM           failed        to conduct                  any       comprehensive                       expense               testing         related             to


          LaPierre.


                          528.             The        Chair              of     the         Audit         Committee                     did       not        know         whether                the       NRA's              external


          auditors          ever      tested         Ackerman                       invoices,             even        though            he testified             that        he would             have        expected                 them


          to    be    tested          in     the      ordinary                 course            of    an      audit.           He        also        did      not     recall            ever     telling            the      external


          auditors          to conduct                testing            on Ackerman.


                          529.             RSM's               annual               audit        planning                presentations                      informed               the      Audit           Committee                    that


          "[a]n       audit        is      not       designed                  to     provide              assurance                 on       internal           control             or     to    identify             significant


          deficiencies                or    material              weaknesses.                       Our       review             and       understanding                      of    NRA's              internal            control             is


                                                                                                                                                                                                                           control."
          not     undertaken                for     the        purpose               of     expressing                an opinion                 on the         effectiveness                    of    internal


                          530.             Despite               the     fact        that       RSM         affirmatively                     did      not     test     the        effectiveness                  of the          NRA's


          internal         controls              as part          of     its    annual              audits,         the        Audit         Committee                  Chair           and      Vice        Chair          relied         on




                                                                                                                          127




                                                                                                              132 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                           Entered 02/08/21 12:04:54
                                                                                                                                                                  RECEIVED Page 133 08/06/2020
                                                                                                                                                                            NYSCEF: of
                                                169



          them          to     do        so;     the        Audit          Committee                      itself       did      little        or     nothing                else        to     oversee                  internal               controls


          themselves.                     In         the      testimony                   that           he     provided                 in        connection                      with         the             Attorney                  General's



          investigation,                       the     Vice         Chair           of      the      Committee                  testified,                "It       is the         role        of        the     audit         committee                   to


                                                                                                                                    expenditure."
          insist        that        proper             controls             be        followed                over       any                                              When            asked                what          the     Committee


          did      to    fulfill          that        role,       he      explained,                 "We           have        an external                     audit        that       verifies                based          on         their      study

                                                                                                                                                               followed."
          and      analysis               of internal               controls             that       procedures                 are,       in fact,                                        When                pressed             as to whether


          the      Audit            Committee                     did       anything                to     verify            whether             policy              is    followed,                     he     reiterated,                 "Engage


                                                                                                                transactions."
          external             auditors               to do         the     testing            of       our                                        He       testified              that        the        Committee                      did     not      do


                                                                                                                                                                                                          need."
          anything              other           than         engage          the         external             auditors          because                  it "did           not     feel        the                           As      a result,         the


          Audit         Committee                      failed          to take           adequate                  action.


                             531.               The           Audit           Committee                         failed          to        perform                   its      statutory,                        bylaw,               and          charter


          responsibilities                        as       set     forth         in      the        preceding                paragraphs.                       As        a result,             the        Board              was          unable           to


          exercise             its        responsibilities                       to       maintain                 a system               that       was             reasonably                     effective                 in     identifying


          violations                of     law.        In     turn,        the        Board             displayed             a sustained                   and           systematic                 failure            to     exercise              their


          oversight                function                and      stood        by       as various                 laws      were           violated               by     the       NRA,               including                 violations              of


          the      NRA's                 tax      exempt               status,           false          reporting              on        annual            filings           with            the         IRS           and         the      Attorney


          General's                 Charities               Bureau,            improper                  expense              documentation,                           improper                wage             reporting,                 improper


          income              tax     withholding,                        failure           to make                required           excise             tax        reporting                and         payment,                  payments                in


          excess             of reasonable                       compensation                       to disqualified                   persons,                  and       waste           of    NRA               assets.


                                                D.         The      Audit             Committee                      Acted           Ultra          Vires           in     Indemnifying                            Officers,
                                                           Directors,                 and       Employees


                             532.               On March                   8, 2019,               the     Audit          Committee                   met            and      acted           ultra             vires      by        resolving              to



          indemnify                   board                members,                   officers,               and         employees                      for        legal             fees          in         connection                    with          an


          investigation                    being             conducted                 by      the       U.S.         Department                    of     Justice.              In     accordance                      with         the         NRA's




                                                                                                                              128




                                                                                                                    133 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                             INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                              Entered 02/08/21 12:04:54
                                                                                                                                                                     RECEIVED Page 134 08/06/2020
                                                                                                                                                                               NYSCEF: of
                                                169



          bylaws,           the        decision              to         indemnify                    board            members                    and         officers              cannot         be          made            by         the       Audit


          Committee                as a standing                        committee.


                         533.                On August                   7, 2019,                 the      Audit             Committee                   met         and         acted        ultra          vires      by         resolving               to



          indemnify               a board            member                  for         legal          fees.         In        accordance                   with      the        NRA's           bylaws,                   the      decision              to



          indemnify               a board            member                 cannot                be made                  by     the        Audit       Committee                      as a standing                   committee.


          VI.            The           NRA's           Failure                   to     Institute                an        Effective                 Compliance                     Program


                         534.                Since          at     least          2014,              the     NRA                has       failed         to     put         in     place        an       effective                  compliance


          program           to     ensure            that         NRA                 officers,            directors,                  and       employees                   comply             with          New            York            law      and


          the    NRA's            internal            policy.


                         535.                Upon       information                         and         belief,            the     NRA            does         not     have            and     has      never           had         a dedicated


          compliance                   officer.         However,                          in      or       about                late      2018,            LaPierre                tasked             Powell                with           handling

                                        issues."
          "compliance                                       Upon           information                       and           belief,            Powell's              tenure          in that           role      lasted             until       he was


          suspended               in    October              2019            from              working                at the           NRA           pending            an investigation                             into         his      improper


          use     of    NRA             money.              The          NRA's                 current            Treasurer                    testified             that        Powell          "certainly                   ...        was        not     a


                                               compliance."
          good         choice          for


                         536.                Neither             the      Chair            nor       Vice         Chair            of the            Audit          Committee                  could          identify               or describe


          an     existing              compliance                   program                     at     the       NRA.                  The      Vice           Chair             identified             a single                  presentation


          developed               by         the     Brewer                 firm,              the      Chair              referred              to      "compliance                         seminars,                ethics               seminars,

                                                                                                        that,"
          whatever              you       want         to        call      it.        We        do                     and             both      the       Chair            and        Vice      Chair           were              not       familiar


          with      who      in the           organization                       bore          responsibility                      for        compliance.                   The        Chair      of the             Audit          Committee


                                                                                                                                                                compliance,"
          identified            Defendant                   Frazer               as responsible                        for        "regulatory                                                    whereas                    the     Vice           Chair


                                                                                                             knowledge"
          of the        Committee                   admitted               "no           specific                                               of the         placement                 of     a compliance                            function.


                         537.                Upon       information                            and      belief,             NRA              employees                did        not     receive              meaningful                     training


          on compliance                      with      the        NRA's                 conflicts            of interest                     or whistleblower                        policies            and         procedures.                    And,


                                                                                                                                  129




                                                                                                                   134 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                     Entered 02/08/21 12:04:54
                                                                                                                                                            RECEIVED Page 135 08/06/2020
                                                                                                                                                                      NYSCEF: of
                                                169



          upon          information                 and     belief,          the        Brewer             firm's             presentation                mentioned                   by     the         Audit       Committee


          Vice          Chair       was         given       to   NRA              staff       by     Defendants                    Powell           and     Frazer,           both            of     whom,            as detailed


          above           in Part        5, Sections              I(C)       and          (D),      were          ill     equipped              to train        anyone            on         compliance                 with       New


          York          law,       IRS      requirements                    for        nonprofit               organizations,                    and      the     NRA's               policy.             Both       Powell          and


          Frazer          lacked           the      necessary               knowledge,                     training,              experience,               skills       and           temperament                      for     senior


          roles         overseeing               compliance.                 Each          and       failed             to comply              or enforce            NRA              policies             and      procedures,



          including             concerning                conflicts               of    interest.


                           538.            As       detailed          in Part            Five,       Section              V(B),          the     NRA        Audit           Committee                      failed       to comply


          with      its     obligations                to diligently                   review         and         approve               (and     document              such            review             and       approval              of)


          related          party         transactions              and        conflicts              of        interest          between            the    NRA          and           NRA            officers,          directors,


          and      key      persons.


                           539.            In     fact,     as detailed                  in Part          V,      Section             V(B),        the    NRA          Audit               Committee                 failed        in its


          basic         duty       to put        in place         policies              and       procedures                   to ensure           (1)     that      conflicts               of interest             and       related



          party          transactions                   would         be          reported                to      the         Audit            Committee               in        the         first         instance             before


          transactions               occurred,              and       (2)      that        failures             to report             any       such      conflicts              of     interest            or related            party


          transactions               to the         Audit         Committee                      would           not      be repeated               in the        future.


                           540.            For      example,             for       years,          Defendant                   Frazer          failed      to comply                  with         his    obligation              under


          the     NRA           bylaws           and      internal          policy            to collect                and      submit          to the     NRA          Audit               Committee                the      annual


          Financial             Disclosure                Questionnaires                      that        NRA            board          members            and       officers              are required                 to fill      out.


          As      the     Audit          Committee                Chair           testified,              "there          were          some       [related          party            transactions]                  that      should


          have      been           given         to us,      should           have          been          captured               into     the      [disclosure              of        financial             interest]           forms,


          should          have       been         presented              to us by             Frazer            and       they        weren't.           That's       the        reason              we     [had]       to     [ratify]

                                           fact."
          them          after      the




                                                                                                                          130




                                                                                                               135 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                         INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                           Entered 02/08/21 12:04:54
                                                                                                                                                                  RECEIVED Page 136 08/06/2020
                                                                                                                                                                            NYSCEF: of
                                                169



                           541.              Relatedly,               as detailed                   in    Part         Five,          Sections               I and         II,        Defendant               LaPierre                 failed        in


          his      obligation             to "independently                              report          to the          Audit          Committee                    any          financial            interest            of      an officer


          or      director         (or       immediate                   family            member)                 that        comes             to    his     knowledge                        or    the     knowledge                       of    his


          office         as well             as     any          financial               transactions                  between                  the     NRA               ...     and          other         individuals                   and/or


                                                                                                                                                                                                interest."
          organizations                   that      present              or might                present           the        possibility              of     a conflict                 of


                           542.              As       detailed                in     Part         Four,          Section                II(C),         until          2020,              the         NRA           did       not         have             a


          whistleblower                      policy         that      complied                    with        New             York        law.         For      example,                  the        Audit         Committee                       was


          designated               to     address               whistleblower                       complaints,                   but       the       Chair          of     the         Committee                  testified              that       he


          did      not       know         whether                 there            was      a procedure                       through             which          whistleblowers                              could          submit              their


          complaints                  anonymously                    to the           Audit          Committee.


                           543.              And          even       with           respect          to the         deficient                  whistleblower                          policy         that     was          not        modified


          until      the       NRA           was         under        investigation                      by      the      Attorney                General,                as detailed                  in Part           Four,           Section



          II(C),         the    NRA           Audit             Committee                  failed         to adequately                        supervise             the         implementation                       of that             policy.


          For       example,             two        of     the      five           Audit         Committee                     members-the                           Chair             and      the     interim             President                of


          the      NRA-left                   the        July      30,        2018          Audit          Committee                    meeting               before              the     whistleblowers                         gave           their


          presentation.                  Also,            the      minutes                 for      that       meeting                  fail      to     record                 the      fact        and       substance                   of       the


          complaints                  from        whistleblowers.                          The       Committee                       Chair        was         not      even             provided              a copy             of     the        Top


          Concerns               Memo             by       the      Vice            Chair         after       the        meeting.                The         Audit              Committee                   has      not       maintained



          any       record          of    steps           taken          to    investigate                  and        address              the       whistleblower                           complaints,                  other         than        to


          state      that       the      Brewer            firm       was           conducting                an investigation.


          VII.             The         NRA's              False       Regulatory                         Filings


                           544.              As       a New           York            not-for-profit                     corporation                   holding                  charitable             assets            and       operating


          in      New          York,          the        NRA          must            register             and         file      accurate               and          complete                   annual            reports              with         the


          Charities             Bureau.             In     addition                to these         registration                  requirements,                      charitable                  organizations                        soliciting

                                                                                                                              131




                                                                                                              136 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                             INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                    Entered 02/08/21 12:04:54
                                                                                                                                                           RECEIVED Page 137 08/06/2020
                                                                                                                                                                     NYSCEF: of
                                                169



          contributions                     in New          York         must          also        register       and        file       accurate           and     complete                  annual          reports         under


          Article         7-A         of      the     Executive                 Law.            These         annual          reports,               commonly                 referred           to    as CHAR500s,


          must        include               copies          of     an    organization's                       annual         IRS            Form         990,      and,        for        organizations                   like     the



          NRA,         copies           of the            organization's                    audited           financial             statements.


                          545.               CHAR500s                     must             be      signed        by:       (i)        the      organization's                    President               or      Authorized


          Officer         and        (ii)     its    Chief         Financial                Officer           or Treasurer,                   both       of whom,              by     their      signatures,                certify


          under        penalties              of perjury                that     the       report,       including                all     attachments,                 is true        and        accurate.


                          546.               Phillips            signed         the        NRA's         CHAR500s                       for    2015       and      2016.            Frazer        signed          the     NRA's


          CHAR500s                   for      2015,           2016,         2017,           and      2018.       Frazer             and       Phillips          knew          that     those          CHAR500s,                   and


          their      attachments,                     included                materially              misleading                  information                   concerning                 the     NRA's               financial



          condition,              and         falsely             attested            to     the      accuracy             of       the        information                provided,               under           penalty             of


          perjury.


                          547.               Defendant                  NRA        made            materially             false         and      misleading               statements                  and     omissions               in


          its     2015,        2016,              2017,          and     2018          CHAR500                  filings           with         the      Attorney              General.            These           statements



          included,            but          were        not       limited         to,       false       statements                  about        compensation                       and       benefits           for      officers


          and        directors,               false           statements                   about        diversion                of         corporate             assets,            false        statements                 about


          enforcement                  of     its     conflict           of     interest           policy,        false          statements               about         its    processes               for     determining


          compensation                       of     officers,            false         statements               about            compensation                     and         benefits           to     directors,               false


          statements              about             compensation                  policies             and      reviews,                and     false      statements                 about        transactions                  with


          interested            persons.


                          548.               The      false        and         misleading               statements                or omissions                  included,              without              limitation:


                          a.      False             statements                  and         omissions              about              transactions                 with          interested                  persons.             For

                                  example:




                                                                                                                       132




                                                                                                             137 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                             INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                             Entered 02/08/21 12:04:54
                                                                                                                                                    RECEIVED Page 138 08/06/2020
                                                                                                                                                              NYSCEF: of
                                                169



                                i.   Defendant                   NRA            never             disclosed                 any of the numerous                               payments                    to officers                     and
                                                                                                                             Transactions"
                                     directors                 in       the      "Related                     Party                           note                             to         its        audited              financial
                                      statements.


                             ii.     In     its Forms                990        for        2015,          2016,           2017,            and      2018,         the        NRA            falsely               reported               that
                                     it    was           not        a party             to        business                transactions                    with         current                  or     former              officers,
                                     directors,                relatives              thereof              or entities                 affiliated             therewith                and            failed        to        disclose
                                     those          transactions                      on      Schedules                   L      and/or           R of its IRS                 Forms                  990.         As     set           forth

                                     above,              the     NRA            has        been           a party              to multiple               business             transactions                        with         current
                                     or former                 officers,              directors,               relatives               thereof           or entities               affiliated                  therewith                 that
                                     the      NRA              failed          to report.


                         iii.        In     its     Forms             990        before                2017,          the       NRA            overstated               the        number                 of      independent
                                     board          members                    because                 it did       not         properly            omit         all    board             members                   engaged                 in
                                     a     business                  transaction                       with         the         organization                     for         which              payments                      of        over
                                      $100,000                 were           received,                 or board                members                 who       were         paid             more           than           $10,000
                                     as independent                            contractors,                    or board                members                 engaged               in     a single                transaction
                                     with          the     organization                       over         $10,000.


                b.   False           statements                     and          omissions                      regarding                    compensation                            and             to      Officers                    and
                     Directors.               For         example:


                                i.   In     its Forms                990        for        the     relevant               time         period,           Defendant                  NRA               failed         to disclose
                                     the     complete                    amounts                  paid        to    LaPierre                in    the      form         of     gifts            from           vendors,                 "out
                                            pocket"
                                     of                             expenses                originally                paid           for     by     Ackerman                   and         then           paid          for        by      the

                                     NRA,            and         other          forms             of     compensation.


                             ii.     In     its     Forms             990        for        at least               2014         to     2018,        the        NRA            failed            to     disclose                taxable
                                     personal                  income            for        LaPierre,                 Phillips,              and        Powell.              For       example,                    as set               forth

                                     above,              LaPierre               and          Phillips              permitted                NRA            executives                     and         personnel                    to     use
                                     vendor                credit             cards,              alter         ego            accounts,                and        vendor                 charges                  to         disguise
                                     payments                  to LaPierre,                      on LaPierre's                       behalf,        for       LaPierre's                  personal                 benefit,               and
                                     as      reimbursements                             of        LaPierre's                    personal                and      family             expenses,                      inconsistent
                                     with          the     reporting               requirements                           of     Section            527        of the         Internal                Revenue                  Code.


                         iii.        In      its    Forms                990      for         the         relevant               time        period,            the      NRA               failed            to     disclose                in

                                     response                  to question                 25a          in Part           IV      of the          IRS      990         for     each             relevant            year           that         it
                                     engaged                in      an     excess             benefit              transaction                   with         a disqualified                         person             during            the

                                     year,          and          failed          to        file         Form           4720             reporting                such         transactions                         pursuant                 to
                                      Section              4958           of     the         Internal               Revenue                 Code,             which           governs                  excise            taxes             for

                                     excess              benefit          transactions.


                         iv.         Until         2017,            Defendant                     NRA           failed          to disclose               payments                  made              to a former                   NRA
                                     president                 in    the        form          of        payments                  to       Crow         Shooting,               an         entity            owned                 by     the
                                     former                president.                      While               these             payments                     were            disclosed                      in         the         NRA




                                                                                                               133




                                                                                                   138 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                  INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                    Entered 02/08/21 12:04:54
                                                                                                                                                           RECEIVED Page 139 08/06/2020
                                                                                                                                                                     NYSCEF: of
                                                169



                                     Foundation's                          Form             990            for        2017,             the         NRA            failed         to    properly                  disclose               these
                                     payments               in its              2017            Form             990.


                             v.      In its Form                990          for        2016,            Defendant                      NRA             failed        to disclose                 a $455,753                   payment

                                     by        Lockton                    Affinity                 to           the        NRA's                 Managing                     Director                of        Licensing                     and
                                     Marketing.


                         vi.         In its         Forms             990             for       2015,             2016,                2017,          and          2018,        Defendant                    NRA            answered
                                     "No"
                                                    to      the            question                   "Did                 the         organization                    engage               in        an        excess              benefit
                                                                                                                                                                      year?"
                                     transaction                 with            a disqualified                            person              during         the                       In fact,            Defendant                    NRA
                                     engaged               in     multiple                      excess                benefit             transactions,                      including                without               limitation
                                     the          compensation                           paid              to     Defendants                          LaPierre                and          Powell,                and          a     former
                                     President.


                        vii.         In     its    Forms              990          for       2015,               2016,              2017,           and       2018,           Defendant                    NRA             made           false
                                     statements                      in         Part            VI,             line             16       about              its      process                   for        determining                         the
                                     compensation                          of     officers                 and          directors.


                c.   False          statements                  and          omissions                      regarding                         payments                 to     vendors.                 For         example:


                               i.    In     its     Forms             990          prior           to       2017,              Defendant                     NRA            failed         to     disclose               the       amount
                                                                                                                                                      pocket"
                                     paid         to Ackerman                          McQueen                         for       "out          of                           expenditures.                    In     in      Form              990
                                     for       2017,        the            NRA              disclosed                      that         this        amount             was         over          $11        million.                At        that

                                     time,         the    NRA               also         disclosed                     that         it had          paid      over          $5 million                to Mercury                    Group,
                                     a company                   wholly                     owned                by        Ackerman                     McQueen.                   Previous                 filings            therefore

                                     significantly                    underrepresented                                     the        total         amount           that      the      NRA             paid        to Ackerman
                                     McQueen                    on        an annual                   basis.


                             ii.     Until          2017,            the        NRA              failed               to     disclose                 in    its     Form          990           the     amount                 it paid           to
                                     Under           Wild            Skies,              Inc.,          even               though              Defendant                LaPierre                 and        his       spouse             were

                                     receiving              free            services                  in        the        form          of      hunting              trips          from         the       company.                     In     its
                                     Form            990         for            2017,              the           NRA                  disclosed               on       Schedule                   O        that       it       had        paid
                                     $2,635,000                  to Under                     Wild               Skies.


                d.   Additional                   false         statements                         in       Part             VI         of      the         Form            990        regarding                    governance,
                     management                      and         disclosure.                       For            example:


                                                                                                                                                                                  "No"
                               i.    In     its    Form          990            for      2018,              Defendant                        NRA           answered                               to the          question               "Did
                                     the organization                            become                    aware               of      a significant                  diversion                  of   the         organization's
                                     assets."
                                                This                      statement                   was             false,           since         the      organization                      did     become                 aware             of
                                     significant                diversions                       through                   whistleblower                           reports           and        its   own          inquiries                  into

                                     billing         by     Ackerman                          and          McKenna.


                                                                                                                                                                                                                                     "Yes"
                             ii.     In     its    Forms             990          for        the        relevant                 time          period,             Defendant                NRA             answered
                                     to      the         question                  "Did               the         organization                             regularly              and           consistently                       monitor
                                                                                                                                                              policy]."
                                     enforcement                          with           [its         conflict                   of      interest                                      Based               on      the         evidence




                                                                                                                      134




                                                                                                      139 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                              Entered 02/08/21 12:04:54
                                                                                                                                                                     RECEIVED Page 140 08/06/2020
                                                                                                                                                                               NYSCEF: of
                                                169



                                                  gathered             in         the          Attorney                   General's                        investigation,                         as        set     forth             above,             this
                                                  statement             was           false,           as Defendant                               NRA             repeatedly                permitted                     violations                of     its
                                                  conflict           of interest                policy,              including,                         without          limitation,                   by     Defendant                  LaPierre.


                                     iii.         In      its    Forms             990           for         the          relevant                  time           period,            the         NRA              filed          false         and/or

                                                  materially              incomplete                         responses                      on          Schedule               J, which                reports             information                     on
                                                  compensation                      for         officers,                 directors,                     key       employees,                     and         highly             compensated

                                                  employees,                 including                   without                 limitation:


                                                           1.      Failing              to     report              that      the            NRA            paid       for       travel             for       companions                    until           its
                                                                   2018           Form               990,          when               in         fact      the      NRA              repeatedly                   paid          for     travel            for
                                                                   LaPierre's                   wife          and         other              family             members;


                                                           2.      Failing           to report                 that        it provided                      a housing                allowance                    until         its 2017            Form

                                                                   990,       when              in     fact         it paid                for     housing               for    certain                officers;            and


                                                           3.      Reporting                   that          it in        fact        had           a policy             regarding                 tax        indemnification                            and

                                                                   gross-up                  payments,                    when,              upon           information                    and         belief,            the    NRA           had        no
                                                                   such       written                policy.


                       e.      Failure             to disclose               all      fundraising                          expenses,                      fundraisers                      and         amounts                  paid      thereto.
                               For          example:


                                            i.    Upon          information                     and          belief,             in        its     Forms           990         for        the     relevant                time        period,            the
                                                  NRA           underreported                          its     spending                      on         fundraising                  in     its     allocation                   of    functional

                                                  expenses,               since           it    failed             to     fully             report              fundraising                 expenses                  that        were          routed
                                                  through            third         party            vendors.


                                       ii.        In     its    2016         Form              990,          the        NRA                failed          to     disclose             MMP               as a fundraiser.                        MMP
                                                  is not        registered                   with        the        OAG               as a fundraiser                          to     solicit            in New             York          State.           In

                                                  its 2016           Form           990,         the         NRA            reported                     that     it had        paid            MMP $10                    million             in 2016
                                                  for     fundraising,                   printing,                 and       mailing,                     but     failed        to report          MMP                     or any         amounts
                                                  raised        by     it in        the         section                 dedicated                       to the      NRA's                 top      ten        fundraisers.                 Instead,
                                                  the          NRA           listed             MMP,                    which                    also           shares           a        physical                 address                at        NRA
                                                  Headquarters,                     as an independent                                       contractor.


          VIII.        The      NRA's                  Violation             of     its        Duties              under               the          New           York          Prudent                  Management                            of
                       Institutional                    Funds          Act

                                                                              "institution"
                       549.            The         NRA           is an                                             as that                 term           is used          in Article                  5-A,         Section             551(d)             of


          NYPMIFA               since            it is "a       person,             other            than          an individual,                           organized                  and         operated                exclusively                    for


                              purposes."
          charitable




                                                                                                                           135




                                                                                                              140 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                                 Entered 02/08/21 12:04:54
                                                                                                                                                                        RECEIVED Page 141 08/06/2020
                                                                                                                                                                                  NYSCEF: of
                                                169



                          550.               Under                NYPMIFA,                     the         obligations                 of the             NRA          are also             imposed                upon       the       governing


          board         of     directors            of the              NRA.


                                                                                                                                                                              funds"
                          551.               The            NRA             holds              and          manages                   "institutional                                             as         that      term          is    used          in



          NYPMIFA,                    Section                551(e).


                          552.               In    managing                      institutional                    funds,             the         NRA        must             consider               the      purposes              of    the    NRA


          and     the        purposes             of        its     institutional                    funds.


                          553.               In    managing                       institutional                       funds,          pursuant                  to     NYPMIFA,                        the         NRA        must         manage


          institutional               funds            in         good          faith     and             with         the     care          an      ordinarily                prudent              person            in     a like       position


          would         exercise              under               similar          circumstances.


                          554.               In     managing                        institutional                        funds,              under              NYPMIFA,                         the         NRA             must         make            a


          reasonable                effort        to verify                 facts        relevant                 to management                            of the            funds.


                          555.               Each                 person            at         the         NRA                with               responsibility                      for       managing                      and         investing


          institutional               funds            must             comply            with            the         duty      of    loyalty              in exercising                     that      responsibility.


                          556.               Each           person              responsible                      for     managing                    and        investing                 institutional                funds        is required


          to     manage             and       invest              the     funds           in     good             faith        and         with           the        care      an     ordinarily                   prudent          person         in     a


          like    position             would            exercise                  under          similar                circumstances


                          557.               The        institutional                      funds                 of     the      NRA                include                 investments,                     cash          balances,            funds


          derived            from         pledging                  NRA             assets,               funds           obtained                 by      pledging                 the      credit           of     the     NRA,          income


          derived            from       rents          to third             parties,             and            funds         held         by       or paid            out     to vendors.


                          558.               The        NRA                 has         failed             to     manage                   its      institutional                   funds             in      accordance                 with        the


          standards             set forth              in         Section           552        of NYPMIFA.                             Specifically:


                          a.        It has        permitted                     unrestricted                     net         assets         on      its    balance              sheet          to     decrease               from        a surplus
                                    (unrestricted                       assets          less     liabilities)                   of    $27,802,714                           at year-end                2015,          to     a net       deficit        at
                                    year-end                2016           of     $14      million,                   to a net         deficit             at year-end                    2017         of     $31,779,599,                 to a net
                                    deficit        at year-end                      2018             of     $36,276,779.                         The       total        reduction                in unrestricted                    assets         over




                                                                                                                                 136




                                                                                                                       141 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                               Entered 02/08/21 12:04:54
                                                                                                                                                      RECEIVED Page 142 08/06/2020
                                                                                                                                                                NYSCEF: of
                                                169



                     the     three-year                 period          exceeds                  $63      million.              The       Board           minutes                 of the            NRA           do not         reflect

                     any          consideration                  of this           precipitous                      decline,            or consideration                           of the            factors            set forth          in

                     NYPMIFA,                      with         respect            to this             use      of     institutional                    funds.             The       Attorney                   General,              upon
                     information                   and      belief,            alleges                 that     this          decline          in      unrestricted                   assets              continues               to    the
                     present           time.


                b.   The          NRA,          during           the     period                2015           to the          present,            did     not         manage               its       institutional                funds
                     in good             faith,       or with           the        care         and      prudence                  an ordinarily                  prudent                person                would       exercise
                     under           similar            circumstances.


                c.   The          NRA           has     failed         to     incur             only          costs         that      are     appropriate                       and      reasonable                     in relation
                     to its         assets        and      the        purposes                   of the        NRA.


                d.   The          NRA        has        failed         to make                  reasonable                    efforts        to verify                facts        relevant                   to management
                     of     its     institutional                funds.


                e.   The           NRA            has      failed             to         make            reasonable                     efforts           to      keep             its        Board               and      relevant
                     committees                    of     the     Board              apprised                  of      the      financial                status,            risks,         and            commitments                      of
                     institutional                 funds.


                f.   The          NRA        has        authorized                  and          expended                  significant                 institutional                  funds              (in     excess          of    $54

                     million)             for      payments                 to the             Brewer               firm       without              consideration                        of        the        factors      set forth
                     in     552(e)(1).


                g.   The          NRA        has        imprudently                       pledged              capital             assets         to obtain                 loans         for        current            expenses.


                h.   The          NRA           has      undertaken                      covenants                   associated               with          its       credit          agreement                     and     lines          of
                     credit          agreements,                   requiring                     minimum                      cash       and           investment                  balances,                     and      breached
                     such          covenants.


                i.   The          NRA        has        taken          loans         in excess                 of      $5 million                 from          the        separately                    maintained               funds
                     of the          NRA-ILA,                    in violation                     of    its    bylaws.


                j.   The          NRA           has     permitted                  the         use      of NRA-ILA                        funds           for     payment                     of     travel         expenses               of

                     LaPierre,               outside            the     NRA               expense               reimbursement                           system.


                k.   The          NRA        has        twice          pledged                  its    accounts                receivable                as collateral                   in order                to obtain             two
                     $5 million                 loans       from         the        related              entity         NRA             Foundation.                    The        second                 loan      has     not        been

                     repaid,           and        the     NRA            has        permitted                   its        officers          to        engage              in    related             party         transactions
                     with          respect         to those             transactions,                         exposing                them          to liability                 to the            NRA           Foundation.


                1.   The           NRA            has     permitted                      its      Audit             Committee                     to     fail         to        evaluate                 or     report       on         the
                     requirements                       of NYPMIFA,                             and      the      NRA's               compliance                   with           those             requirements.


                m.   The          NRA           has     permitted                  its     auditor             to      fail     to      evaluate            or report                 on           the    requirements                     of

                     NYPMIFA,                      and      the        NRA's                   compliance                   with        those           requirements




                                                                                                                137




                                                                                                      142 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                          INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                    Entered 02/08/21 12:04:54
                                                                                                                                                           RECEIVED Page 143 08/06/2020
                                                                                                                                                                     NYSCEF: of
                                                169




                         n.       The        NRA                has       failed        to      assure            that        institutional                 funds          are      not         subject        to     waste         or
                                  misappropriation.


                                                                                                                   fiduciaries"
                         0.       The       NRA                has       engaged             "faithless                                           including            Defendants                  LaPierre,            Powell,
                                  and       Phillips,                who         were         given         authority              to    manage               and     invest          institutional                 funds,         but
                                  failed        to do           so prudently.


                         p.       The       NRA             has       committed                the     NRA             to undertake                undisclosed               future          obligations              to senior

                                  executives,                   including               a ten-year            post-employment                               obligation             to Defendant                 LaPierre             at
                                  an       amount                per        year        in     excess             of     $1       million,             a no-show                   consulting               contract          with
                                  Defendant                     Phillips,             and       a no-show                   consulting                 contract             with          the      former           Executive
                                  Director                of    General            Operations.


                         559.              The           failure          of    the     NRA           to perform                 its    duties         under         NYPMIFA,                      as described               here,


          require         that      this        Court               enter        an     appropriate                    order       to        secure         the     proper           administration                    of    these


          charitable             funds,         and         to order             an accounting                    by     the     NRA           and      appropriate                 officers,         directors             or key


          employees               for      their         official           conduct            with       respect             to institutional                    funds.


                                                                                               CAUSES                    OF       ACTION


                                                                                        FIRST             CAUSE                  OF      ACTION
                                Dissolution                         of    the      NRA           -     N-PCL               §§      112(a)(1),                 112(a)(5),                  1101(a)(2)
                                                                                            (Against              Defendant                    NRA)

                         560.              The           Attorney               General          repeats           and         re-alleges             the     allegations                 set forth          in paragraphs


          1 through           559         above            as though               fully        set forth              herein.


                         561.              Under               N-PCL            § 112(a)(1),                the        Attorney              General          is authorized                 to maintain              an action


          or   special          proceeding                     to     dissolve              a corporation                 that         has     acted         beyond          its     capacity             or power            or    to


          restrain        it from           carrying                 on unauthorized                      activities.


                         562.              Under               N-PCL            § 112(a)(5),                the        Attorney              General          is authorized                 to maintain              an action


          or special          proceeding                       to dissolve              a corporation                    under          Article         11 (Judicial                dissolution).


                         563.              Under               N-PCL             § 1101(a)(2),                the        Attorney              General             may       bring         an action            seeking            the


          dissolution             of a charitable                        corporation                 when         "the      corporation                 has       exceeded            the        authority           conferred


          upon       it by    law,         or      ...    has        carried          on,     conducted                 or transacted                 its business               in a persistently                  fraudulent


                                                                                                                         138




                                                                                                            143 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                      Entered 02/08/21 12:04:54
                                                                                                                                                             RECEIVED Page 144 08/06/2020
                                                                                                                                                                       NYSCEF: of
                                                169



          or    illegal        manner,           or by            the        abuse           of      its      powers           contrary           to public             policy            of    the     state        has       become


                                   dissolved."
          liable      to be


                          564.            N-PCL               §     102(a)(5)                     bars          a not-for-profit                  corporation                   from           permitting               its      assets,


          income          or profit           to inure             to the              benefit           of     an officer            or director            of the           corporation.                   N-PCL§              515(a)


          of the      N-PCL            prohibits              the           distribution                   of     any      part      of the       income           of     a not-for-profit                     corporation                to


          the      directors         or     officers              of        the        corporation.                     The     NRA         violated            these          provisions               by      permitting                its


          assets       to be used             for       the       benefit               of   its     officers             and       directors,          their      families               and      other           insiders.


                          565.            N-PCL               § 515(b)                  limits             a not-for-profit                 corporation                  to    the        payment             of      reasonable,


          not      excessive,             compensation                            to    directors                and       officers         and     prohibits                 any     person            who          may        benefit


          from        such        compensation                     from            being            present             or participating                 in the         deliberation                   or vote         to approve


          compensation.                    The      NRA,               through                its     Compensation                        Committee                as it relates                 to    LaPierre,               Phillips


          and      Frazer,         and      through               LaPierre                   as it relates                to Powell,             violated           these           provisions                in     determining


          the      compensation                    of    the           Individual                   Defendants.                     The     salary,         bonuses,                 other            cash      and         non-cash


          compensation                    and       other          benefits                  to     the         Individual             Defendants                  were          excessive               and         constitute             a


          waste        of NRA's               charitable                    assets,          and         an illegal            and     unauthorized                     activity          under         the        N-PCL.


                          566.            Under           N-PCL                    § 715-a                 and          EPTL         § 8-1.9(d),            the         NRA          was         required              to      adopt        a


          conflict           of    interest         policy              to        ensure             that         its    directors          and         officers           act       in    the        corporation's                  best


          interest.          The     NRA            failed             to     adopt           and           enforce            a policy          that     met       the        statutory               requirements                 and,


          accordingly,               the      NRA         violated                     N-PCL               § 715-a            and     EPTL         § 8-1.9(d).


                          567.            Under           N-PCL                    § 715-b                  and         EPTL          § 8-19(e),            the     NRA              was         required              to      adopt        a


          whistleblower                   policy         to       protect               people              who          report       improper             conduct               from          retaliation.             The       NRA


          failed       to adopt            and      enforce                 a policy              that        met       the     statutory         requirements                      and,       accordingly,                   violated


          N-PCL           § 715-b           and         EPTL            § 8-1.9(e).




                                                                                                                              139




                                                                                                                  144 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                           INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                           Entered 02/08/21 12:04:54
                                                                                                                                                                  RECEIVED Page 145 08/06/2020
                                                                                                                                                                            NYSCEF: of
                                                169



                             568.              Pursuant                to         EPTL              §§         8-1.4(d)              and           (f),       not-for-profit                             organizations                      holding


          charitable                assets           and     operating                 in New            York          must        register               and      file        annual              reports         with         the     Charities


          Bureau.                Charitable                organizations                      soliciting               contributions                      in New               York           must          also     register               and       file


                                                                                      500s"
          annual            reports            called        "CHAR                                under           Article            7-A       of the           Executive                    Law.          The      CHAR500s                        must


          include            copies            of an organization's                              annual             IRS        Form         990,           and,      for        organizations                      such         as the         NRA,


          copies            of     the     organization's                         audited            financial               statements.                    CHAR500s                          must         be      signed             by:     (i)     the


          organization's                       President               or        Authorized                    Officer            and       (ii)     its      Chief             Financial                  Officer             or     Treasurer,


          both         of    whom,              by      their        signatures                 certify,          under           penalties                of perjury,                     that      the     report,            including              all



          attachments,                    is true           and      accurate.


                             569.              The         annual           reports             filed        with        the      Charities                Bureau               must              also     include             the      identities


          of     the        fundraisers                   with       whom              an      entity          contracts,               as well             as information                           about          the        services             they


          provide             and        the     compensation                          they      receive.


                             570.              Sections               172         and         175       of     the       Executive                 Law            prohibit                 material              false         statements               in



          any       application,                     or     any       registration                  required                 to    be      filed           with          the     Attorney                    General                pursuant            to


          Article            7-A         of the         Executive                 Law.


                             571.              From          2015           to        2018,       the        CHAR500s,                     with           accompanying                             IRS       Form          990s,            filed      by


          the     NRA             with         the     Attorney              General                contained                numerous                     material             false          statements.


                             572.              As         detailed          in        preceding                paragraphs,                   the      NRA             and            its     individual              trustees,                as that


          term         is used           in the           EPTL,         failed           to secure               the      proper           administration                        of the             charitable                 assets        in their


          possession                 and         control,             and         violated               the      duties          of       prudence                 in     the         management                         of     institutional


          funds.


                             573.              As      a result         of the               foregoing,                the     NRA          has           acted      beyond                  its     capacity             by        persistently


          disregarding                    the        limitations                 in    its    certificate               of     incorporation                      and          the         law,      and      it has           conducted                its




                                                                                                                               140




                                                                                                                    145 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                      Entered 02/08/21 12:04:54
                                                                                                                                                             RECEIVED Page 146 08/06/2020
                                                                                                                                                                       NYSCEF: of
                                                169



          business          in a persistently                        illegal        manner                and       abused          its powers                contrary           to the           public          policy      of the


          State      of New             York       by        operating              without               effective              oversight          or control              by       its    officers             and    directors.


                          574.            Accordingly,                      this     Court               should        dissolve             the    NRA           pursuant                 to N-PCL                 § 1109(b)(1)


          and     distribute             its     remaining                  and      future              assets       to     be     applied            to     charitable              uses        consistent               with      the


          mission          set     forth         in     the         NRA's            certificate                of     incorporation,                       pursuant            to    N-PCL                 §§     1115(a)          and


          1008(a)(15).


                                                                                   SECOND                    CAUSE                  OF       ACTION
                                         Dissolution                       of      the      NRA             - N-PCL
                                                                                                                                     §§      112(a)(7),                1102(a)(2)(D)
                                                                                         (Against                 Defendant                    NRA)


                          575.            The         Attorney              General                repeats           and     re-alleges            the        allegations                 in paragraphs                  1 through


          574     above          as though                  fully        set forth          herein.


                          576.            Under             N-PCL               § 112(a)(7),                the      Attorney               General            is authorized                 to maintain                 an action


          or    special          proceeding                   to     enforce             rights           granted           by      statute        to       a director               or    officer           of     a charitable


          corporation.


                          577.            Pursuant                  to    N-PCL                §     1102(a)(2)(D),                       directors            or     members,                    as    authorized,                may


          petition         the      court             for      judicial             dissolution                   where            the      "directors                or   members                     in    control          of     the


          corporation              have          "looted              or wasted                the        corporate               assets,         have        perpetuated                   the     corporation               solely

                                                                                                                                                                                                                         manner."
          for   their      personal              benefit,                or have         otherwise                acted          in an illegal,                oppressive                  or fraudulent


                          578.            Directors                 or     members                  in    control           of     the      NRA          have         looted          or     wasted               the   corporate



          assets,       have       perpetuated                      the     corporation                    solely          for    their       personal              benefit,          or have               otherwise             acted


          in an illegal,            oppressive                      or fraudulent                   manner.


                          579.            Accordingly,                      this     Court               should        dissolve             the    NRA           pursuant                 to N-PCL                 § 1109(b)(1)


          and     Order          that     that        its     remaining                  and       future         assets          should          be        applied        to    charitable                 uses        consistent




                                                                                                                       141




                                                                                                             146 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                       INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                               Entered 02/08/21 12:04:54
                                                                                                                                                                      RECEIVED Page 147 08/06/2020
                                                                                                                                                                                NYSCEF: of
                                                169



          with         the     mission             set forth             in the        NRA's                 certificate                  of incorporation,                     pursuant             to N-PCL                  §§     1115(a)


          and       1008(a)(15).


                                                                                          THIRD                    CAUSE                   OF       ACTION
                 For         Breach               of         Fiduciary                Duty                 Under              N-PCL                §§     717       and         720          and      Removal                   Under
                                                                                       N-         PCL                                             and
                                                                                                                    §§        706(d)                       714(c)
                                                                                       (Against                     Defendant                       LaPierre)


                             580.               The          Attorney            General                   repeats            and       re-alleges           the         allegations               set forth            in paragraphs


          1 through               579        above              as though              fully           set forth              herein.


                             581.               LaPierre               breached                 his        fiduciary                 duties        of    loyalty,             care      and        obedience               to    the      NRA


          by     using         his        powers              as an officer                and         ex officio                   director         of the      NRA            to obtain            illegal           compensation


          and       benefits,              to     convert              NRA           funds             for        his    own           benefit,           and       to    dominate,                control,            and       direct         the


          NRA           to     obtain             private              benefit            for         himself,                his      family            members                and      for       certain            other         insiders,



          including                  Defendants                       Phillips             and             Powell               in        contravention                    of        NRA           bylaws,                policies           and



          procedures,                     and     applicable                  laws.


                             582.               LaPierre's                breaches                    of     fiduciary                 duty         have        damaged                the      NRA             by,       among            other



          things,            causing             its     assets          to be diverted                      for        non-NRA                   purposes            and       be wasted             and         by      exposing              the


          NRA           to     liability               for     failure         to     report               taxable            income,              failure       to       withhold              payroll           taxes,         failure         to


          report          and        pay          excise              taxes         due         pursuant                 to     Section             4958         of       the        Internal         Revenue                   Code,        and



          jeopardizing                     the     NRA's               tax     exempt                 status            and     authority               to conduct               business            for        failure         to comply


          with         regulatory                reporting                obligations.


                             583.               Accordingly,                     LaPierre                    is     liable            under             N-PCL             §     720(a)(1)            to         account             and      pay


          restitution               and/or             damages,               including                returning                the        salary        he received                 while         breaching              his       fiduciary


          duties         to      the       NRA,                plus       interest              at the            statutory                rate     of     9%,           and     rescission                of     any        agreements



          providing                 for     compensation                         following                   his        employment                      as Executive                  Vice         President              of    the     NRA,


          for     his        conduct             in the         neglect             and     violation                    of his           duties        in the       management                     and         disposition               of the




                                                                                                                                    142




                                                                                                                        147 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                           INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 148 08/06/2020
                                                                                                                                                                          NYSCEF: of
                                                169



          NRA's             charitable                assets             and        in causing            loss       and        waste            of those          assets            by        his        breaches              of      fiduciary


          duty.


                            584.               LaPierre                should          be removed                    for      cause          under         N-PCL                §§ 706               and        714        and         be barred


          from        re-election                   of reappointment                          as a director                   or officer             of the           NRA.


                                                                                      FOURTH                      CAUSE                  OF ACTION
                      For          Breach              of        Fiduciary                 Duty             to     the        NRA            Under           N-PCL                    §§        717          and        720            and
                                                                      Removal               Under                 N-PCL                §§    706(d)              and          714(c)
                                                                                           (Against                 Defendant                     Frazer)


                            585.               The         Attorney                 General         repeats              and       re-alleges              the        allegations                    set forth             in paragraphs


          1 through                    584     above             as though             more         fully          set forth            herein.


                            586.               Frazer             is an        attorney           who            owes         a fiduciary                 duty        to the          NRA                 and      is also            bound            by


          professional                       ethics         in     his     conduct            towards               his       client.            Frazer          failed         to        discharge                  his        duties         as an


          officer           of         the     NRA,              both       as       General            Counsel                 and         as    Secretary,               with            the            degree           of     care,            skill,


          prudence,                    diligence            and       undivided               loyalty             required.             Frazer        breached                  his       fiduciary                duties             of loyalty,


          care        and        obedience                  to the        NRA.


                            587.               Upon              information                  and       belief,            and         based         on     his        actions                 or     failures             to        act     on       the


          matters            detailed               above,             Frazer          violated             his     professional                    responsibility                    to        his        client,          the        NRA,            by


          failing           to     provide             competent                     representation,                     in     that        he    failed         to     act      with               reasonable                  diligence                   in



          representing                       the    NRA            and         to    use    the      thoroughness                        and       preparation                   reasonably                       necessary                  for      the


          representation                       of     the        NRA           throughout               his        tenure,             including            by        failing             to    make            sufficient                 inquiry


          into        and        analysis             of     the       factual          and       legal          problems               under         his    responsibility,                              and      by      failing            to use


          methods                 and        procedures                  meeting           the      standards                 of    competent               practitioners.


                            588.               Frazer's               breaches             of fiduciary                  duty       have         damaged               the      NRA                 by,     among               other        things,



          causing                its     assets        to        be      diverted           for      non-NRA                       purposes            and         be     wasted;                    exposing                   the        NRA              to



          liability          for         failure       to report                taxable           income,             failure           to withhold                   payroll             taxes,            and      failure            to report




                                                                                                                              143




                                                                                                                  148 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                          INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                             Entered 02/08/21 12:04:54
                                                                                                                                                                    RECEIVED Page 149 08/06/2020
                                                                                                                                                                              NYSCEF: of
                                                169



          and     pay        excise            taxes        due          pursuant               to Section                4958        of the            Internal          Revenue               Code;          and         jeopardizing


          the      NRA's                tax       exempt                 status          and           authority               to     conduct                 business               for       failure          to        comply            with



          regulatory               reporting                obligations.


                            589.               Accordingly,                      Frazer          is liable           under           N-PCL               § 720(a)(1)                to account            and         pay       restitution


          and/or        damages,                  including                 the     return             of    salary         he received                    while          breaching                his    fiduciary                duties       to


          the     NRA,            plus         interest            at the         statutory                 rate     of     9%,        for        his      conduct             in     the      neglect          and         violation          of


          his     duties           in    the      management                       and          disposition                 of       the        NRA's           charitable                 assets        and         in    causing          loss


          and       waste          of     those           assets           by     his      breaches                 of    fiduciary               duty.         Frazer              should         be     removed                 for     cause


          under       N-PCL               §§ 706            and          714      and      barred             from         re-election                  or reappointment                          as an officer                 or director


          of the       NRA.


                                                                                         FIF          TH       CAUSE                  OF ACTION
                            For         Breach               of        Fiduciary                     Duty           to    the        NRA              Under             N-PCL                §§     717         and         720
                                                                                         (Against                   Defendant                      Phillips)


                            590.               The       Attorney                General               repeats            and        re-alleges               the       allegations               set forth               in paragraphs


          1 through               589         above         as though                   fully         set forth            herein.


                            591.               Phillips           breached                his         fiduciary            duties           of loyalty,                 care        and     obedience                to the        NRA         by


          using        his      powers                as an            officer      and              ex officio            director              of     the     NRA            to    obtain         illegal           compensation


          and       benefits,             to     convert                NRA        funds              for     his        own        benefit,             and       to    dominate,                control,                and    direct       the


          NRA         to obtain                private            benefit          for      himself,                his    personal               friends,              and     other        NRA          insiders,              including


          Defendants                    LaPierre             and          Powell,               in     contravention                       of    NRA           bylaws,               policies            and     procedures                   and


          applicable               laws.


                            592.               Phillips's                breaches                of      fiduciary                  duty         have         damaged                 the      NRA             by,         among           other



          things,           causing             its    assets            to be      diverted                for      non-NRA                    purposes                and    be wasted;                 exposing                the     NRA


          to    liability           for        failure            to     report          taxable             income,                failure           to      withhold               payroll         taxes,               and    failure       to




                                                                                                                               144




                                                                                                                    149 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                            INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                          Entered 02/08/21 12:04:54
                                                                                                                                                                 RECEIVED Page 150 08/06/2020
                                                                                                                                                                           NYSCEF: of
                                                169



          report          and        pay         excise          taxes       due          pursuant                  to     Section               4958            of     the        Internal              Revenue                    Code;            and



          jeopardizing                    the     NRA's           tax      exempt               status         and         authority              to conduct                      business               for        failure         to comply


          with         regulatory                reporting           obligations.


                          593.               Accordingly,                    Phillips               is       liable             under            N-PCL                  §     720(a)(1)              to             account              and         pay


          restitution               and/or         damages,               including               the     return               of    salary       he received                      while           breaching                  his        fiduciary


          duties         to      the       NRA,           plus       interest              at    the         statutory                rate       of        9%,         the        rescission                   of     any          agreements



          providing               for      compensation                     following                  his      employment                        as Treasurer                      and       Chief                 Financial              Officer


          of     the     NRA,              for     his      conduct           in      the         neglect                and         violation              of        his     duties          in     the            management                       and


          disposition                of     the        NRA's            charitable                assets            and         in      causing             loss            and     waste           of     those              assets           by    his


          breaches             of      fiduciary             duty.


                                                                                    SIXTH                 CAUSE                       OF ACTION
                           For          Breach              of    Fiduciary                     Duty           to        the         NRA          Under                 N-PCL               §§       717             and           720
                                                                                     (Against                      Defendant                     Powell)


                          594.               The         Attorney           General               repeats                and        re-alleges              the        allegations                 set forth                in paragraphs


          1 through              593        above           as though              fully         set forth                herein.


                          595.               Powell           breached              his         fiduciary                duties          of    loyalty,               care        and      obedience                      to the         NRA          by


          using         his    powers              as an officer              and          senior         executive                    of the         NRA              to obtain           illegal              compensation                         and



          benefits,           to convert                 NRA         funds         for      his       own           benefit,             and      to dominate,                       control,              and            direct         the    NRA


          to obtain            private            benefit         for     himself               and      for        his        family          members                  in contravention                             of     NRA           bylaws,


          policies            and       procedures                and      applicable.


                          596.               Powell's              breaches                of      fiduciary                    duty          have         damaged                   the      NRA                   by,       among              other



          things,          causing               its     assets      to     be      diverted                 for         the        benefit           of    Powell                and      other               individuals                     and    be


          wasted.




                                                                                                                            145




                                                                                                               150 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                       INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                   Entered 02/08/21 12:04:54
                                                                                                                                                          RECEIVED Page 151 08/06/2020
                                                                                                                                                                    NYSCEF: of
                                                169



                          597.              Accordingly,                   Powell               is        liable        under            N-PCL              §§      720(a)(1)              to     account               and      pay


          restitution            and/or           damages,              including              the         return        of     salary        he received                 while         breaching           his       fiduciary


          duties        to     the     NRA,              plus      interest           at the              statutory            rate      of    9%,         for      his      conduct            in   the     neglect             and


          violation            of     his     duties         in     the    management                         and        disposition              of       the     NRA's               charitable          assets          and       in



          causing            loss     and        waste          of those         assets             by     his      breaches             of    fiduciary             duty.


                                                                             SEVENTH                          CAUSE                   OF ACTION
                                                                                   For          Breach                 of     EPTL             § 8-1.4
                                                                                 (Against                   Defendant                    LaPierre)


                          598.              The        Attorney           General              repeats              and        re-alleges            the     allegations                set forth          in paragraphs


          1 through             597         above         as though              fully         set forth            herein.


                          599.              Section             8-1.4(m)                 of     the          EPTL              authorizes              the         Attorney                General           to         institute


          appropriate                 proceedings                  to     secure              the         proper            administration                   of      any         not-for-profit              corporation


          organized              under           the     laws       of this        State            for     charitable               purposes.


                          600.              LaPierre,             in his      capacity                    as the       Executive              Vice         President              of the        NRA        was          a trustee


          pursuant            to EPTL              § 8-1.4          because              he held            and        administered               property                for     charitable          purposes                in the


          State       of New           York.


                          601.              As     set forth            in the     preceding                  paragraphs,                 LaPierre               failed         to administer              the     charitable


          assets        of    the     NRA              entrusted          to his         care         properly                and,     as a result,               should          be     ordered       to account                   for


          his   breaches              and        to make            restitution               and/or             pay        damages,            plus       interest             at the     statutory             rate     of    9%,


          to the      NRA.            In addition,                LaPierre            should              be permanently                      barred        from          serving          as an officer,               director


          or    trustee          of    any        not-for-profit                 or       charitable                organization                  incorporated                    or     authorized              to     conduct


          business            in the        State         of New          York.




                                                                                                                        146




                                                                                                             151 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                          Entered 02/08/21 12:04:54
                                                                                                                                                 RECEIVED Page 152 08/06/2020
                                                                                                                                                           NYSCEF: of
                                                169



                                                                            EIGHTH                     CAUSE                OF ACTION
                                                                                 For       Breach              of     EPTL           § 8-1.4
                                                                                  (Against               Defendant                  Frazer)


                          602.             The        Attorney           General           repeats            and     re-alleges         the      allegations                 set forth        in paragraphs


          1 through           601          above         as though          fully         set forth           herein.


                          603.             Section             8-1.4(m)             of      the         EPTL          authorizes              the       Attorney                  General            to     institute


          appropriate                 proceedings                 to    secure           the         proper         administration                of     any            not-for-profit               corporation


          organized              under          the     laws      of this        State         for     charitable           purposes.


                          604.             Frazer,         in his       capacity           as the         Secretary           and      General           Counsel              of the       NRA,            was        at all


          times      a trustee             pursuant            to EPTL            § 8-1.4            because         he was         responsible              for        holding          and   administering


          property          for       charitable            purposes             in the         State      of New           York.


                          605.             As     set     forth        in the      preceding              paragraphs,                Frazer         failed         to     administer           the        charitable


          assets      of    the       NRA             entrusted         to his      care         properly            and,     as a result,             should            be   ordered          to account                for


          his     breaches            and       to make            restitution            and/or         pay        damages,          plus     interest             at the        statutory          rate        of    9%,


          to the     NRA.             In    addition,             Frazer         should         be permanently                  barred         from          serving            as an officer,               director


          or    trustee          of    any       not-for-profit              or      charitable               organization              incorporated                     or   authorized              to     conduct


          business          in the          State        of New         York.


                                                                             NINTH                    CAUSE             OF ACTION
                                                                                 For       Breach              of     EPTL           § 8-1.4
                                                                                 (Against               Defendant               Phillips)


                          606.             The        Attorney           General           repeats            and     re-alleges         the      allegations                 set forth        in paragraphs


          1 through           605          above         as though          fully         set forth           herein.


                          607.             Section             8-1.4(m)             of      the         EPTL          authorizes              the       Attorney                  General            to     institute


          appropriate                 proceedings                 to    secure           the         proper         administration                of     any            not-for-profit               corporation


          organized              under          the     laws      of this        State         for     charitable           purposes.




                                                                                                                147




                                                                                                        152 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                   INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                   Entered 02/08/21 12:04:54
                                                                                                                                                          RECEIVED Page 153 08/06/2020
                                                                                                                                                                    NYSCEF: of
                                                169



                          608.             Phillips,           in    his     capacity                as the         Treasurer                and      Chief       Financial            Officer        of        the        NRA


          was      a trustee           pursuant             to EPTL                § 8-1.4               because              he held        and      administered                 property         for        charitable


          purposes          in the           State       of New             York.


                          609.             As     set forth              in the     preceding                paragraphs,                   Phillips          failed      to administer              the        charitable


          assets      of    the       NRA             entrusted           to his        care         properly                 and,     as a result,            should         be   ordered         to account                for


          his   breaches              and       to make             restitution              and/or          pay             damages,         plus       interest        at the       statutory           rate        of    9%,


          to the     NRA.             In   addition,             Phillips           should               be permanently                     barred       from         serving        as an officer,               director


          or    trustee          of    any       not-for-profit                   or     charitable                organization                   incorporated                or   authorized              to     conduct


          business          in the          State        of New            York.


                                                                               TENTH                      CAUSE                  OF ACTION
                                                                                    For        Breach                   of     EPTL          § 8-1.4
                                                                                    (Against                 Defendant                      Powell)


                          610.             The        Attorney             General            repeats             and          re-alleges          the    allegations              set forth        in paragraphs


          1 through          609           above         as though             fully          set forth            herein.


                          611.             Section             8-1.4(m)                 of     the          EPTL               authorizes              the      Attorney              General             to     institute


          appropriate                 proceedings                   to     secure            the         proper              administration               of     any         not-for-profit               corporation


          organized              under          the     laws        of this        State           for     charitable                purposes.


                          612.             Powell,          in      his     capacity               as an officer                     and    a de      facto       officer,         was        a trustee         pursuant


          to EPTL           § 8-1.4             because             he was         responsible                    for        holding        and       administering                property         for        charitable


          purposes          in the           State       of New             York.


                          613.             As     set forth              in the        preceding              paragraphs,                   Powell           failed     to administer               the        charitable


          assets      of    the       NRA             entrusted           to his        care         properly                 and,     as a result,            should         be   ordered         to account                for


          his   breaches              and       to make             restitution              and/or          pay             damages,         plus       interest        at the       statutory           rate        of    9%,


          to the     NRA.             In    addition,            Powell            should            be permanently                        barred        from         serving        as an officer,               director




                                                                                                                        148




                                                                                                            153 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                       Entered 02/08/21 12:04:54
                                                                                                                                                              RECEIVED Page 154 08/06/2020
                                                                                                                                                                        NYSCEF: of
                                                169



          or    trustee          of     any         not-for-profit                      or      charitable              organization                    incorporated                  or    authorized                to        conduct


          business          in the            State        of New                York.


                                                                                 ELEVENTH                              CAUSE               OF ACTION
                                      Wrongful                   Related-Party                            Transactions                    - N-PCL
                                                                                                                                                                 §§     112(a)(10),                   715(f)
                                                                                                   and         EPTL             § 8-1.9(c)(4)
                                                                                         (Against                 Defendant                 LaPierre)


                          614.               The         Attorney                General               repeats          and      re-alleges              the     allegations                set forth          in paragraphs


          1 through           613            above         as though                   fully         set forth          herein.


                          615.               As       described                  in     detail          in     the     preceding              paragraphs,                  LaPierre               caused            the         NRA         to


          enter      into        a post-employment                                    contract             and       amendments                  thereto             as described                 above          (collectively,


          the     "LaPierre              Post         Employment                         Contract")                   in which            he had          a financial                interest          without             obtaining


          authorization                      from         the      Board                or      a determination                       by      the        Board           that        the        transaction                was          fair,


          reasonable               and        in the        NRA's                 best         interest           at the      time        of the        transactions.


                          616.               LaPierre's                conduct                 was      willful         and        intentional            with        respect          to the         Post-Employment


          Contract          in        that         as an officer                  of     the     NRA,             he    fully       understood                  and      intended               the     financial               benefits


          he would            derive               from     the        transaction.


                          617.               By      the        foregoing                acts        and       omissions,                 LaPierre             is liable        under            N-PCL              § 715(f)            and


          EPTL        § 8-1.9(c),                   to    account                for     profits             from       the      LaPierre           Post        Employment                       Contract            not         already


          accounted              for;         to    the     extent               not     already              paid,      pay        the     NRA          the     value          of     charitable              assets            used       in


          the     LaPierre              Post          Employment                         Contract;                  return         assets        lost      to     the      NRA             as    a result            of     the      Post


          Employment                    Contract,                to        the        extent         not       already           returned;           pay        the      NRA           an       amount           up        to    double


          the     value       of       the         amount             of     each            benefit          improperly                  bestowed              by      the     LaPierre              Post       Employment



          Contract;           and            should         be     enjoined                   from           serving          as an officer,               director             or trustee,              or    in     any        similar



          capacity,           of        any          not-for-profit                      charitable                   organization                incorporated                   or        authorized                 to        conduct


          business          or solicit               charitable                  donations                 in the       State        of New             York.




                                                                                                                             149




                                                                                                                  154 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                   Entered 02/08/21 12:04:54
                                                                                                                                                          RECEIVED Page 155 08/06/2020
                                                                                                                                                                    NYSCEF: of
                                                169



                                                                           TWELFTH                             CAUSE                 OF ACTION
                                    Wrongful                   Related-Party                       Transactions                      - N-PCL
                                                                                                                                                               §§    112(a)(10),                   715(f)
                                                                                             and       EPTL                 § 8-1.9(c)(4)
                                                                                        (Against               Defendant                    Powell)


                         618.             The         Attorney            General              repeats               and     re-alleges               the    allegations                 set forth            in paragraphs


          1 through             617     above           as though               fully          set forth             herein.


                         619.             Powell               caused           the      NRA              to        enter       into          transactions                 in     which              he       or     his       family


          members               had       a      financial              interest            without                 obtaining                 authorization                  from            the      Board              for     those


          transactions              or a determination                          by       the     Board              that      the    transactions                   were        fair,        reasonable                  and    in the


          NRA's          best       interest           at the      time         of the          transactions.


                         620.             Powell's              conduct               was       willful              and      intentional               with        respect             to    these          transactions               in


          that       as an officer             and       senior          executive               of the             NRA,           he fully           understood                and          intended              the     financial


          benefits        he and           his        family       members                  would              derive         from          the     transactions.


                         621.             By      the      foregoing                 acts       and       omissions,                   Powell           is liable            under            N-PCL                § 715(f)        and


          EPTL          § 8-1.9(c),              to    account            for      profits           from           related         party         transactions                  not      already             accounted             for;


          to the       extent       not       already           paid,      pay        the      NRA             the    value         of charitable                   assets       used          in such          transactions;


          to return        assets          lost        to the      NRA             as a result                 of     the     transactions,                 to      the    extent            not      already             returned;


          to     pay     the     NRA             an     amount             up       to      double             the         value         of     the     amount             of     each             benefit           improperly


          bestowed             by     a transaction                occurring                 after        July        1, 2014;              and       should         be enjoined                    from       serving           as an



          officer,       director             or trustee,           or in any                similar            capacity,              of     any      not-for-profit                   charitable                 organization


          incorporated                or authorized                 to     conduct               business               or     solicit          charitable            donations                 in the         State           of New


          York.




                                                                                                                        150




                                                                                                           155 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                      INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                         Entered 02/08/21 12:04:54
                                                                                                                                                                RECEIVED Page 156 08/06/2020
                                                                                                                                                                          NYSCEF: of
                                                169



                                                                        THIRTEENTH                                     CAUSE                     OF ACTION
                                        Wrongful               Related-Party                             Transactions                       - N-PCL
                                                                                                                                                                    §§     112(a)(10),                    715(f)
                                                                                               and          EPTL                § 8-1.9(c)(4)
                                                                                         (Against                  Defendant                    Phillips)


                            622.            The        Attorney              General               repeats            and        re-alleges               the       allegations                set forth               in paragraphs


          1 through               621      above           as though                 fully         set forth           herein.


                            623.           As       described               in detail           in the             preceding               paragraphs,                 Phillips            caused              the     NRA         to enter


          into         a                               agreement                     with           the          NRA                                         his      retirement                  (the           "Phillips             Post-
                             consulting                                                                                          following


          Employment                      Consulting                Agreement"),                            in      which             he     had        a financial                 interest              without             obtaining


          authorization                   from        the     Board            or      a determination                           by       the     Board            that     the        Phillips           Post-Employment



          Consulting                Agreement                   was          fair,       reasonable                       and        in     the     NRA's                 best     interest               at     the     time        of      the


          transactions.


                            624.           Phillips's               conduct                  was         willful           and        intentional                  with          respect          to       the        Phillips        Post-



          Employment                      Consulting                Agreement                       in     that       as        an    officer           of      the       NRA,            he      fully          understood                and


          intended            the       financial            benefits             he would                 derive           from           the     transaction.


                            625.           By        the     foregoing                 acts         and          omissions,                Phillips            is liable           under           N-PCL                § 715(f)           and


          EPTL             § 8-1.9(c),           to account                 for      profits             from        the    Phillips              Post-Employment                              Consulting                 Agreement


          not     already           accounted                for;    to the           extent         not         already             paid,        pay     the      NRA           the     value         of charitable                  assets


          used         in the       Phillips           Post-Employment                               Consulting                      Agreement;                    to return            assets         lost          to the       NRA         as


          a result          of the        Phillips          Post-Employment                                Consulting                     Agreement,                  to the       extent          not         already           returned;


          to     pay        the     NRA           an       amount             up       to      double               the     value            of     the       amount              of      each         benefit            improperly


          bestowed                 by     Phillips            Post-Employment                                    Consulting                  Agreement;                     and         should            be         enjoined             from



          serving            as an officer,                 director          or trustee,                  or in any              similar           capacity,              of     any      not-for-profit                    charitable


          organization                   incorporated                  or    authorized                    to      conduct                business            or    solicit         charitable                  donations             in     the


          State        of New            York.




                                                                                                                           151




                                                                                                                 156 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                     INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                            Entered 02/08/21 12:04:54
                                                                                                                                                                   RECEIVED Page 157 08/06/2020
                                                                                                                                                                             NYSCEF: of
                                                169



                                                                           FOURTEENTH                                     CAUSE                   OF ACTION
                                    Wrongful                       Related-Party                          Transactions                      - N-PCL
                                                                                                                                                                         §§     112(a)(10),                715(f)
                                                                                                    and      EPTL              § 8-1.9(c)(4)
                                                                                             (Against               Defendant                          NRA)


                        626.               The          Attorney                 General             repeats             and     re-alleges                   the        allegations            set forth            in paragraphs


          1 through            625         above             as though                 fully         set forth            herein.


                        627.               Pursuant                  to     N-PCL                   § 112(a)(10),                    the        Attorney                  General           may            bring        an       action           to



          "enjoin,           void          or      rescind                any          related             party          transaction,                   seek             damages               and         other          appropriate


                                                        equity."
          remedies,            in law           or


                        628.               N-PCL                § 715            and         EPTL            § 8-1.9            provide                that         no        corporation              shall         enter         into         any


          related       party             transaction                     unless             the      transaction                    is    determined                      by      the      Board            or      an      authorized


          committee                 to     be        fair,          reasonable,                     and       in        the      corporation's                           best        interest          at      the        time         of       the


          determination.


                        629.               Under              N-PCL               § 715             and       EPTL             § 8-1.9,                every             director,          trustee,           officer,            and          key


          employee             of        the    NRA             who         has         an interest                in     a related              party         transaction                  is required               to     disclose             in


          good       faith     to the           Board              or an authorized                          committee                    the     material                facts       concerning                 such        interest.


                        630.               Under             N-PCL                § 715             and     EPTL              § 8-1.9,            the     NRA                 must       conduct             a process              prior         to



          approving            a related                party        transaction                    and      to contemporaneously                                     document               that      process.              For      related



          party      transactions                    that          were          not         subject          to        advance             approval,                    N-PCL            § 715            and       EPTL             § 8-1.9


          require       that        the        NRA            conduct              a process                 for        ratification               of    the         transaction,               to     contemporaneously


          document             in        writing             the     nature             of     the        violations             of       N-PCL               § 715             and      EPTL          8-1.9,         and        to       put     in


          place      procedures                    to        ensure          that            the     NRA            complies                    with      the         statutory             requirements                      governing


          related        party            transactions                      in     the          future.            For         the        related             party             transactions                described                 in        this



          complaint,             the       processes                 required                  by    N-PCL                § 715           and      EPTL              § 8-1.9             were        not     followed               prior         to




                                                                                                                              152




                                                                                                               157 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                  Entered 02/08/21 12:04:54
                                                                                                                                                         RECEIVED Page 158 08/06/2020
                                                                                                                                                                   NYSCEF: of
                                                169



          entering          the       transaction,                or in an effort                to ratify         the         transaction,                 and         each        such        transaction              violated


          these      provisions,                   and      was     not     reasonable                 and       in the         best        interests              of the        NRA.


                          631.               The       NRA         entered          into       numerous                unlawful                 related        party           transactions                 in violation             of


          N-PCL            § 715         and         EPTL          § 8-1.9,         including              those             detailed            above.            These          transactions                were        outside


          of the      NRA's              authorized                corporate              purposes.


                          632.               The          Court     should           enjoin,           void       or         rescind            the     unlawful                 related         party         transactions,


          and       award         damages                  and     such         other         appropriate               remedies,                  in   law        or     equity           to    ensure          compliance


          with      the     requirements                     of the       law.


                                                                          FIFTEENTH                           CAUSE                   OF ACTION
                  Violation                  of     the      Whistleblower                        Protections                        of    N-PCL               § 715-b               and         EPTL             § 8-1.9
                                                                                         (Against               Defendant                   NRA)


                          633.               The       Attorney            General             repeats           and         re-alleges               the    allegations                set forth             in paragraphs


          1 through            632           above          as though            fully        set forth          herein.


                          634.               N-PCL              § 715-b          and          EPTL        § 8-1.9(e)                  require           that       the      NRA            adopt          and     maintain               a



          policy          protecting                 whistleblowers,                     and         providing                that        no      director,              officer,          trustee,            employee              or


          volunteer            of the             corporation             who       in good             faith      reports                any     action           or suspected                  action         taken       by     the


          corporation                 that        is illegal,       fraudulent,                or in violation                   of       any      adopted              policy        of the          corporation                shall



          suffer,         intimidation,                    harassment,             discrimination,                      or other                retaliation.


                          635.               N-PCL               § 715-b          and         EPTL         § 8-1.9(e)                     require           that        a trustee,              director,          officer,          or


          employee               be      designated                by     the     NRA           to    administer                 the       whistleblower                       policy           and      to     report        to   the


          Audit       Committee.


                          636.               The       NRA         did     not      adopt            a policy           protecting                  whistleblowers                        as required.               Although


          the      NRA         had       a purported                policy,             the    NRA         and         its     officers             and      directors              did     not       comply             with      the


          policy.         In     fact,        whistleblowers                     were          harassed           and          retaliated               against.           Board           members                who       raised




                                                                                                                   153




                                                                                                         158 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                          INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                    Entered 02/08/21 12:04:54
                                                                                                                                                           RECEIVED Page 159 08/06/2020
                                                                                                                                                                     NYSCEF: of
                                                169



          issues       covered             by     the     policy        suffered                 intimidation,                 harassment,                discrimination,                     or other            retaliation,



          including                attempted               revocation                     of      NRA             membership.                     Defendant                   Powell            retaliated               against


          suspected               whistleblowers.                     Defendant                   Frazer          failed        to perform               his     responsibilities                    as the         dedicated


          employee                with         responsibility                 for        whistleblower                     reporting.              Defendant                 LaPierre            retaliated              against



          directors,           including                Dissident             No.1,              who       raised          issues          covered             by      the    policy,           by       opposing               their


          reelection              or by         stripping          them             of     committee                assignments.                   The         Audit         Committee                   failed         to     make



          any      record          or take         any      action           responding                   to whistleblower                        concerns.


                           637.            The       Attorney            General                 seeks       removal               for    cause          of    each        officer,          director,            and        trustee


          who       violated             the     whistleblower                      policy          required            by      N-PCL             § 715-b           and       EPTL           § 8-1.9.


                                                                         SIXTEENTH                                CAUSE                  OF ACTION
                                                    For      Breach                  of        NYPMIFA,                       Article         5-A         of     the         N-PCL
                                                                                           (Against              Defendant                 NRA)


                           638.            The       Attorney            General                 repeats          and         re-alleges           the        allegations             set forth           in paragraphs


          1 through               637      above         as though              fully           set forth          herein.


                           639.            Pursuant             to Article                 5-A       of    the     N-PCL                Prudent          Management                     of    Institutional                  Funds


          Act       ("NYPMIFA"),                         "each          person             responsible                  for       managing               and        investing            an      institutional                  fund


          shall      manage               and     invest        the     fund             in good          faith      and        with       the     care        an ordinarily                 prudent              person            in    a


                                                                                                           circumstances."
          like     position             would        exercise            under             similar                                                N-PCL             § 552.          Pursuant             to   Section            557


          of the       N-PCL,             NYPMIFA                  applied                to all     institutional                funds       in existence                   at the     time         of its enactment.



          NYPMIFA,                   in       Section        551        of    the         N-PCL,            defines             an institutional                    fund       to     include         any         funds         held



          by      a charity,            but      excludes          program-related                          assets,            such       as real        property             owned            by     a charity              that        is


          used       for    its     operations              (and        not     as an investment).


                                                                                    "institution"
                           640.            The       NRA           is    an                                        as      that       term        is   used          in      NYPMIFA                   and         holds            and


                                                            funds"
          manages             "institutional                                  as that            term      is used            in NYPMIFA.




                                                                                                                      154




                                                                                                           159 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                          INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                      Entered 02/08/21 12:04:54
                                                                                                                                                             RECEIVED Page 160 08/06/2020
                                                                                                                                                                       NYSCEF: of
                                                169



                        641.               As       set     discussed               above,             the     NRA             has         failed         to        manage         its    institutional             funds         in


          accordance                with        the      standards            set forth            in     Section              552         of NYPMIFA.


                        642.               The        failure         of     the    NRA            to perform                  its        duties        under           NYPMIFA,                as described               here,


          requires           that     this         Court           enter      an      appropriate                     order          to        secure         the      proper          administration               of     these


          charitable           funds,            and      to order           an accounting                     by       the     NRA              and     appropriate               officers,          directors          or key


          employees             for        their        official          conduct           with         respect           to institutional                         funds.


                                                                       SEVENTEENTH                                    CAUSE                    OF       ACTION
                                    For         False        Filings           Under               Executive                    Law              §§     172-d(1)                 and     175(2)(d)
                                                                       (Against                  Defendant                     NRA              and       Frazer)


                        643.                The         Attorney             General             repeats          and         re-alleges                the        allegations           set forth        in paragraphs


          1 through            642         above          as though            fully         set forth            herein.


                        644.               The        NRA           made           materially                 false      and          misleading                     statements           and        omissions            in    the


          annual        reports             the       organization                  filed         with         the       Attorney                  General.              Defendant              Frazer          signed         and


          certified          such         reports         notwithstanding                        the     number               of falsehoods                        therein,       of which           he was        or should


          have        been     aware.


                        645.               As       a result,          the     NRA           and         Frazer           violated                 Section             172-d(1)          of    the    Executive                Law



          and,     pursuant                to    Section            175(2)(d)               of     the       Executive                    Law         should            be    enjoined          from        soliciting            or



          collecting           funds            on behalf            of     any      charitable                organization                      operating               in this       State    and       Frazer         should


          be     enjoined             from            serving          as     an      officer,               director           or        trustee             of      any     not-for-profit               or     charitable


          organization                incorporated                   or authorized                     to conduct               business                in the          State      of New        York.


                                                                           EIGHTEENTH                               CAUSE                  OF         ACTION
                                          For       Unjust            Enrichment                       Derivatively                       in    Favor              of the       NRA       Under
                                                                                   N-PCL               § 623          and        common                   law
                                                              (Against              LaPierre,                  Phillips,              Frazer              and          Powell)


                        646.               The        Attorney              General              repeats         and          re-alleges                the        allegations           set forth        in paragraphs


          1 through            645         above          as though            fully         set forth            herein.




                                                                                                                       155




                                                                                                             160 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                            INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                 Entered 02/08/21 12:04:54
                                                                                                                                                        RECEIVED Page 161 08/06/2020
                                                                                                                                                                  NYSCEF: of
                                                169



                           647.              Under          N-PCL             § 112(a)(7),                the   Attorney              General            may      bring          an action                 to enforce           any


          right       given          under          the     N-PCL             to members                 of the        Corporation.


                           648.              Under           N-PCL                § 623,      the        Attorney           General             may       bring          an      action              to    enforce          rights


          given           to    members                of        the     corporation                to    procure           a judgment                   in     favor          of        the      Corporation.                  The



          Attorney              General,            acting             as a member             pursuant             to N-PCL                 § 623,      may         call      upon            the        Board        to secure


          the     initiation            of    an action                by    the     Board          of the       corporation                 on behalf            of the            corporation.


                           649.              Acting              pursuant          to her      authority            under        N-PCL              § 623,        the         Attorney                General            initiates


          this      action           pursuant               to     N-PCL             § 515,         on     behalf         of     the       NRA           and      against                Defendants                    LaPierre,


          Phillips,            Frazer,         and          Powell           for    the     illegal        conduct             set    forth        in this        Complaint,                     including               conduct


          set forth            in N-PCL                § 720(a).


                           650.              This         unjust            enrichment                claim         seeks        to     recover               excessive,                 unreasonable,                      and/or


          unauthorized                     compensation                       to     Defendants                 LaPierre,              Phillips,              Frazer,           and            Powell,            as     well         as


          payments                  or reimbursements                         to them         made          in violation               of IRS         requirements                       and      NRA             bylaws        and


          policy.


                                                                                                                                                                                                                 persons"
                           651.              Defendants                  LaPierre,            Phillips,           Frazer,            and      Powell            were          "disqualified                                           as


          that      term        is used           in      the      Internal          Revenue              Code.        Each           received           payments                   in    excess            of    reasonable


          compensation                     from           the     NRA.


                                                                                                                                                                                persons"
                           652.              Under           Internal             Revenue           Code         Section             4958,       "disqualified                                             in    a 501       (c)(4)

                                                                                                            benefit"
          organization                 who          participate               in    an "excess                                 transaction               are     subject             to a federal                  excise       tax.


                                                                                                                                             benefit."
          The       tax        on    the     disqualified                   person         is 25%          of   the     "excess                                  A      tax     will           also       be     imposed             on


                                                manager"
          an "organization                                                  who      participated               in the      excess            benefit          transaction.


                                                                                                                                                                                                                         person"
                           653.              Under              the     Internal           Revenue              Code        Section             4958,          the      term             "disqualified


                           with        respect             to               transaction-                                  person             who                  at any             time                          the      5-year
          means,                                                  any                                     (a)    any                                  was,                                        during




                                                                                                                    156




                                                                                                          161 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                     INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                            Entered 02/08/21 12:04:54
                                                                                                                                                                   RECEIVED Page 162 08/06/2020
                                                                                                                                                                             NYSCEF: of
                                                169



          period           ending           on     the        date        of     such     transaction,                      in     a position             to     exercise              substantial                  influence                over


          the    affairs           of the         organization.                    Defendants                   LaPierre,                 Phillips,            and     Frazer             were          at all       relevant             times


          between                2015       and         the      present            date,         disqualified                     persons              under         Section             4958.              Defendant                Powell


          has    been             a disqualified                    person         under           Section             4958            at least          since        July         2016,           and        continues               to be         a


          disqualified                  person.


                            654.            Payments                  or        reimbursements                         of        travel         and      entertainment                      expenses                 which            are     not


          made         pursuant              to      an       accountable                 plan           are        reportable                  and      treated           by      the      IRS          as taxable                  income.


          Upon         information                   and        belief,           a substantial                 portion                of the         travel       expenses                for      defendants                    LaPierre,


          Phillips,              and      Powell          were            not     made        pursuant                 to an accountable                          plan.


                            655.            Under               Section            53-4958-4                   of      the        Internal              Revenue              Service               regulations,                     amounts


          paid       for     travel         and         entertainment                   for       a disqualified                       person           other        than       under            an accountable                       plan      as


          that       term          is   used        in     IRS            Publication               463,            and          the      reimbursements                          or      payments                  to        disqualified


          persons            that         are      not        based             upon        written              contemporaneous                                substantiation                      are        to        be     treated         as


                                                                          transactions"                                                                                                                                             53.4958-
          automatic                "excess           benefit                                             by     the       Internal              Revenue              Service.             IRS       Regulation


          4(c)(1).          In equity              and        in law,           a disqualified                  person              may         not     receive            or retain              the    proceeds                   of excess


          benefits           transactions.


                            656.            The          excise           tax     is due,           and        the      excise              tax       return       must           be      filed         by     the        organization


          and        each          disqualified                  person             owing               the     tax,         whenever                   an      excess             benefit              is    provided                by       the



          organization,                   directly            or indirectly                 to,     or for           the     use          of,     any     disqualified                   person.


                            657.            Schedule                 I of        Form         IRS         4720          requires                reporting             of     the       excess            benefit               transaction


          and      computation                     of     the       tax     liability         due,            a signature                 under          penalty            of perjury,                 and         payment             of     the


          amount             of     the     excise            tax     due        to the       IRS.            Defendants                   were         required             to    file      Form             4720            and     pay      the


          excise           tax     due      by     May           15 following                     the     completion                      of the        calendar             year.




                                                                                                                            157




                                                                                                                162 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                   INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 163 08/06/2020
                                                                                                                                                                         NYSCEF: of
                                                169



                            658.              For        each        year        2015          to 2018,              the       NRA         represented                in response                  to IRS           990        question



          25(a)        of        Part    IV      that       it was           not      a party             to an excess                 benefit         transaction                    during         the        year.        Each        such


          representation                      was        false.           Plaintiff            alleges,           upon           information                and      belief,            that      neither           the       NRA         nor



          any     of        Defendants                   LaPierre,               Powell,              Phillips,             or    Frazer           filed      forms             4720        nor       paid         the       excise       tax


          due     on        excess            benefit          transactions.


                            659.              Defendants                    LaPierre,                Phillips,          Powell,             and     Frazer           received              illegal          compensation                   by


          causing            the        NRA          to pay,           or permitting                      themselves                 to receive,             compensation                        or reimbursements                            in


          excess            of    amounts                permitted               by      law      or by           the      bylaws           and      policies             of the        NRA.


                            660.              Defendants                    LaPierre,                Phillips,             Powell,          and       Frazer          obtained                 a benefit            that      in     equity


          and     good            conscience                   should            be paid          to the            NRA.


                            661.              As         the      result            of        compensation,                       including                salary,             bonuses,              expense                 payments,


          reimbursements                           and         other         benefits,               which           were         paid       in     violation                  of   law        and         NRA           bylaws           and



          policies,              Defendants                 LaPierre,                 Phillips,            Powell,             and      Frazer         were          unjustly             enriched.


                            662.              The         Attorney               General               brings           this      derivative               action              on   behalf           of     the     NRA             against


          Defendants                     LaPierre,                   Phillips,                 Frazer,               and          Powell              to      recover                  excessive,                   unreasonable


          compensation                        and        excess           benefits.


                            663.              The         Attorney                 General                represents              and       avers          that      making               demand                upon          the     NRA


          Board         for        the    initiation                 of     an     action            by     the      Board           for     the     benefit              of    the     NRA           would             be     futile,        as


          that    term            is used           in    Section             623        of    the        N-PCL            based           upon      the     following                  facts:


                            a.      The         Board           of        Directors             and         its     committees                did      not        fully         inform           themselves                   about       the


                                    challenged                  transactions                    to     the        extent         reasonably                appropriate                  under             the     circumstances.


                                    These            failures             to obtain             information                    about        the     transactions                    included:


                                         i.              The      failure          to inquire                into       excessive            and       inappropriate                      payments                to or on behalf
                                                         of Defendant                    LaPierre,                and      his    family           members,                even         after      notice          of allegations




                                                                                                                            158




                                                                                                                  163 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                              Entered 02/08/21 12:04:54
                                                                                                                                                     RECEIVED Page 164 08/06/2020
                                                                                                                                                               NYSCEF: of
                                                169



                                         of      such        payments                       in        media               reports,                 complaints                       from          some            NRA               board

                                         members,                  complaints                         from           NRA                   members,                     and           complaints                      from           NRA
                                         employees;


                             ii.         The       failure          of         the     Audit              Committee,                         as         set     forth          in     Part        Five,          Section             V       to
                                         conduct            or assure                any         system             of     internal                controls             at the           NRA,          and        the     failure            of
                                         the     Board            to         assure           that          a      system                 was           in     place           and         was        being            reasonably
                                         complied            with,             including                 internal               controls                 over       payments                  and          expenditures                   for

                                         LaPierre,           Phillips,                 and       Powell;


                           iii.          The      failure          of the            Audit            Committee                      or the            Board           to address                adequately                  the     2018
                                         memorandum                          from            the        NRA               Whistleblowers-the                                                      Concerns                Memo-
                                                                                                                                                                                     Top
                                         detailing           concerns                  with           insider            transactions;


                           iv.           The      failure          of the            OCC           to conduct                    compensation                           reviews              and      determinations                         in
                                         the     manner            described                     in     the       NRA's                   IRS          Form        990          reports,            as detailed                 in       Part

                                         Five,       Section             III       above,             the       failure              of     the         Board           to     confirm             and          document                 that
                                         such      reviews               and          determinations                            were             appropriately                      conducted                   and     the        failure
                                         of the      Board             to      set reasonable                        compensation;


                             v.          The       failure             of       the      NRA                Board               to        address               the          improper              reimbursement                             of
                                         expenses            for        NRA            officers               by     Ackerman                          even        after        being           put        on    notice            by     the

                                         vendor;


                           vi.           The      failure          of        the      NRA               Board             to     address                 the      improper                 use        of     credit          cards         by
                                         defendant               Phillips              even             after        being                put       on        notice           that        Phillips             had      approved
                                         improper            expenditures                          on     such            cards            for     others;


                         vii.            The       failure              to       evaluate                   the          necessity                      for      and          the        lack          of        oversight                 of,
                                         expenditures                       made             outside                the         existing                     contracting                 and          accounts                payable
                                         process         at the             discretion                 of the            Director                 of     Security;


                        viii.            The      failure          to        inquire             into         the        false        representations                              set    forth        on        Schedule                J of
                                         IRS      990s       during              2015            to 2018,                concerning                      written             policies           and        reviews            relating
                                         to charter             travel,            travel          for      companions,                           and         social          club       dues;         and


                           ix.           The      failure          to        record           or       report            in     any         minutes                of        any      board           committee,                    or    the
                                         board        itself,           of      the         complaints                     of        the         NRA            Whistleblowers                             presented               to     the
                                         Audit       Committee                       in July             2018.


                                                                                                                                                                             directors"
             b.   The      Board          of     Directors,                    including                 allegedly                    "independent                                                     and        the         relevant


                  committees              of the        Board,              passively                 rubberstamped                               the        decisions              of the         officer-defendants,


                  to the          detriment        of the          NRA.               For        example:




                                                                                                                159




                                                                                                      164 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                        Entered 02/08/21 12:04:54
                                                                                                                                                               RECEIVED Page 165 08/06/2020
                                                                                                                                                                         NYSCEF: of
                                                169



                                         i.          Defendant               LaPierre                    effectively             dominates                    and        controls           the        Board           of        Directors
                                                     as    a whole                through                 his      control            of       business,               patronage              and         special                 payment
                                                     opportunities                          for      board         members,                    and          his      public            allegations                to         the         NRA
                                                                                                                      conspiracy"
                                                     membership                        of         a "criminal                                               against            board        members                and                officers
                                                     who       question                 his        activities.


                                    ii.              As    set      forth          in        Part        Five,      Section             III,        the     board          members                and      the         members                     of
                                                     the    OCC           did          nothing             to    evaluate             the       full       extent         of    the     compensation                         paid            to    or
                                                     on behalf            of Defendants                          LaPierre              and          Phillips;


                                  iii.               The      failure         to conduct                    reviews            of related                 party     transactions                  specifically                    required
                                                                                                                                                                                                                                 "review"
                                                     by    the    N-PCL                 until          September               2018,           followed              by    an Audit               Committee
                                                     and      approval                 of all         related       party            transactions                 before            them,     with         minimal                    inquiry
                                                     or detail;


                                  iv.                The      failure             of        the      Board         to    respond               to      requests           by        Dissenter            No.       1, as well                      as
                                                     the    First       and            Second             Vice          Presidents               for       an audit            or outside              review               of    the        bills
                                                     submitted              and             compensation                      paid      to its primary                    outside           law        firm;      and


                                    v.               The      threats             and             retaliation            by     the        NRA            against          Dissenter               No.         1, including                        an
                                                     action         to remove                      him      from        membership                      in the         NRA,           based        upon          his        requesting
                                                     an audit           or review                    of the        outside            law       firm        payments.


                         664.                 The     allegations                 of this             complaint               involve           wrongdoing                     of     substantial              magnitude                      and


          duration.


                         665.                 The    NRA          exceeded                    the        scope      of its authority                      pursuant             to N-PCL                § 202,      and            violated



          N-PCL§           515,           by     paying          compensation                            to officers             LaPierre,                 Phillips,           Frazer         and        Powell,                 in    excess


          of    a reasonable                    amount           during              the          periods          of    time         and        for       the      reasons            detailed           in     the         preceding


          paragraphs.


                         666.                 Accordingly,                  this            Court         should          require              Defendants                  LaPierre,               Phillips,                Frazer            and


          Powell         to repay               to   the      NRA           all        excessive,                unreasonable,                       and/or          unauthorized                      compensation                          paid


          to    them,      as well               as payments                    or      reimbursements                          to     them            made         in    violation               of    IRS       requirements


          and      the   NRA's                 bylaws,           policy            and            procedures,                 and/or           without            the      authorizations                      required                 by        the


          NRA's          bylaws,               policy,        and       procedures.




                                                                                                                          160




                                                                                                                 165 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                      INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                                Entered 02/08/21 12:04:54
                                                                                                                                                       RECEIVED Page 166 08/06/2020
                                                                                                                                                                 NYSCEF: of
                                                169



                                                                                   PRAYER                     FOR               RELIEF


                      WHEREFORE,                     the        Attorney                  General                requests             judgment               against            the     Defendants                     for   the



          following     relief:


               A.       Dissolving             the        NRA                and        directing             that         its       remaining              assets        and         any         future           assets       be


                        applied        to    charitable                 uses            consistent                with         the      mission         set forth           in the          NRA's             certificate


                        of    incorporation                    pursuant              to N-PCL                     §§      112(a)(1),                 112(a)(5),             112(a)(7),                     1101(a)(2),


                        1102(a)(2)(D)                      and          1109.


               B.       Declaring            that        the     NRA           has        exceeded                 the         authority          conferred             upon          it by       law,       has      carried



                        on,       conducted,              or transacted                     its     business                   in    a persistently              fraudulent                 or     illegal          manner,


                        or    has     abused             its    powers                  contrary            to     the         public        policy         of    the      State         of       New         York,          and



                        determining,                in     the     court's                discretion,                   that        it is in      the    interest          of     the       public           to     dissolve


                        the       NRA          pursuant                 to         N-PCL               §§         112(a)(1),                     112(a)(5),               1101(a)(2),                        1109,           and


                        C.P.L.R.             § 3001;


               C.       Declaring            that        directors                 or     members                  in     control           of    the    NRA            have          looted          or     wasted          the


                        NRA's           charitable                assets,               have        perpetuated                       the      corporation                solely            for     their           personal



                        benefit,        or     have            otherwise                   acted        in        an      illegal,          oppressive               or     fraudulent                   manner,             and



                        determining,                in the        court's                discretion,               that         it is in the          interest       of the           members                to dissolve


                        the    NRA          pursuant             to N-PCL                   §§      112(a)(7),                      1102(a)(2)(D),                   1109         and        C.P.L.R.               § 3001;


               D.       Removing              LaPierre                 for    cause            from         his     position             as Executive                Vice        President                 of the       NRA,


                        and       permanently                   barring             his      re-election                   or       appointment               as an         NRA             officer          or      director


                        pursuant         to N-PCL                  §§         706(d),              714(c),               and         717       and      EPTL            §8-1.4;


               E.       Removing               Frazer            for         cause         from        his         position              as General              Counsel              and         Secretary             of   the



                        NRA,          and      permanently                         barring            his         re-election               or     appointment                   as     an        NRA             officer       or


                        director        pursuant                to N-PCL                  §§      706(d),                714(c),            and      717,        EPTL            § 8-1.4,            and      Executive


                                                                                                                  161




                                                                                                    166 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                                     INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                       Entered 02/08/21 12:04:54
                                                                                                                                              RECEIVED Page 167 08/06/2020
                                                                                                                                                        NYSCEF: of
                                                169



                  Law        § 175(2)(d);


             F.   Permanently                     barring             the        Individual                 Defendants                from               serving            as officers,                   directors,         or


                  trustees            of     any         not-for-profit                       or   charitable              organization                      incorporated                     or      authorized              to


                  conduct             business                or     solicit           charitable                donations              in    the         State        of     New        York               pursuant          to


                  EPTL            §8-1.4;


             G.   Directing                the     Individual                   Defendants                  to     account            for      their         conduct             in   failing                to   perform


                  their      duties             in managing                    the      NRA's              charitable             assets;            to pay          full      restitution                  to the        NRA


                  for     the     waste            and        misuse             of     its     charitable              assets,       including                  the        return       of        salary         received


                  while         breaching                 their       fiduciary                 duties       to the        NRA,              plus        interest           at the     statutory                  rate;     and


                  to pay          damages                to    the      NRA              arising           from         the     breach              of     fiduciary            duties             pursuant               to N-


                  PCL        §§ 720               and     EPTL              §8-1.4;


             H.   Enjoining,                voiding                or rescinding                   the      related           party      transactions                       entered           into         or proposed



                  by      Defendants;                    directing               the          Individual              Defendants                    to     account             for    profits               made          from


                  and      the        value         of     charitable                  assets         used         in    those        transactions,                     to     the    extent                not     already


                  paid;         and        due     to their           willful            and       intentional                conduct           as alleged,                  directing               the      Individual


                  Defendants                    to pay        the     NRA              an amount                 up to double                 the        value       of each          benefit                improperly


                  bestowed                 by     such         transactions                     occurring               after     July         1, 2014              pursuant             to pursuant                      to N-


                  PCL        §§       112(a)(10),                   715(f)            and       EPTL         § 8-1.9(c)(4);


             I.   Enjoining                 the     NRA              and         Frazer            from          soliciting             or     collecting                   funds        on          behalf          of     any


                  charitable               organization                     operating                in this          State     pursuant                 to Executive                 Law            § 175(2)(d);


             J.   Directing                 the     Individual                    Defendants                     to     pay       the         NRA            restitution               for           all      excessive,


                  unreasonable,                     and       excess             benefits            that     were         paid       to and              unjustly            enriched               the      Individual


                  Defendants                    in violation                of        law      and     NRA            bylaws          and       policies;




                                                                                                            162




                                                                                                   167 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                    Entered 02/08/21 12:04:54
                                                                                                                           RECEIVED Page 168 08/06/2020
                                                                                                                                     NYSCEF: of
                                                169




                K.        Directing           the    NRA,         through       its governing          Board          of Directors,            to provide        an accounting


                          for    its official           conduct       with     respect        to the   NRA's          institutional            funds     pursuant     to N-PCL


                          j_552;        and


                L.        Granting            such      other     and    further     relief      as the      Court         deems      just     and     proper.




             Dated:                   New         York,         New     York
                                      August            6, 2020
                                                                                                          LETITIA             JAMES
                                                                                                          Attorney           General          of the
                                                                                                          State      of New        York




                                                                                                By:
                                                                                                          Ja         s Sheehan
                                                                                                          Ch      rities     Bureau          Chief
                                                                                                          28        iberty     Street
                                                                                                          N w        York,      New          York      10005
                                                                                                          Tel.     (212)      416-8401




             JENNIFER           LEVY,           First     Deputy        Attorney         General
             MEGHAN             FAUX,          Chief       Deputy       Attorney         General       for       Social      Justice
             EMILY      STERN,            Co-Chief              of Enforcement           Section,         Charities          Bureau



             Of Counsel




                                                                                                163




                                                                                   168 of 169
FILED: NEW YORK COUNTY CLERK 08/06/2020 11:27 AM                                                                                                                                            INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                1           Doc 114-2 Filed 02/08/21                                                                       Entered 02/08/21 12:04:54
                                                                                                                                              RECEIVED Page 169 08/06/2020
                                                                                                                                                        NYSCEF: of
                                                169




                                                                                                  VERIFICATION



            S TATE             OF     NEW YORK                               }
                                                                             } ss.:
            COUNTY                   OF      NEW YORK                            }



                           JAMES              SHEEHAN,                       being         duly       sworn,      deposes            and      says:


                           I am      an Assistant                 Attorney              General         in the       office        of Letitia          James,          Attorney         General        of the


            State    of New            York           (the      "Attorney               General").           I am      duly        authorized           to make             this   verification.


                           I have      read       the        foregoing                complaiñt         and       am    âcqüâinted              with       the      facts     alleged        therein


            based        on the       Attorney               General's                investigation            of the     transactions              upon           which       the    complaiñt          is


            based,       the     annual         filings          and     other          reports       made        by the       National            Rifle      Association               of America,


            Inc.    with       the    Charities              Bureau          of the         Attorney           General's            office,      and       the      investigative            materials


            coñtaiñcd            in the       files      of the        Attorney             General's           office.        To      my knowledge                    based         on such


            acquaintance               with      the         facts,    the           complaint         is true,      except          as to those           allegations               made     upon


            information              and      belief,         and      as to those               allegations.


                           The       reason       this        verification                is not      made      by     plaintiff         is that       plaintiff         is a body          politic      and


            the    Attorney           General             is its duly                authorized        representative.




                                                                                                                                                                   A
                                                                                                                          Ja        es S      eehan
                                                                                                                          Ch        rities    Bureau          Chief




             NOTARY                   PUBLIC




             Sworn          o b       fore      me       this
             6th     d         of August,              2020




                         EMILY STERN
             NOTARY PUBLIC, Stole d New Yak
                       No. 02ST5055697
                    QualNied in longe Count|r
             convnieelon E ines Memh 30, 20_



                                                                                                    169 of 169
